Exhibit 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

GM FINANCIAL

Seller

Dated as of October 16, 2019

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I. DEFINITIONS

   1

SECTION 1.1

   General    1

SECTION 1.2

   Specific Terms    1

SECTION 1.3

   Usage of Terms    2

SECTION 1.4

   [Reserved]    2

SECTION 1.5

   No Recourse    2

SECTION 1.6

   Action by or Consent of Noteholders and Certificateholder    2

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

   3

SECTION 2.1

   Conveyance of the Receivables and the Other Conveyed Property    3

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   4

SECTION 3.1

   Representations and Warranties of Seller    4

SECTION 3.2

   Representations and Warranties of Purchaser    6

ARTICLE IV. COVENANTS OF SELLER

   8

SECTION 4.1

   Protection of Title of Purchaser    8

SECTION 4.2

   Other Liens or Interests    9

SECTION 4.3

   Costs and Expenses    10

SECTION 4.4

   Indemnification    10

ARTICLE V. REPURCHASES

   11

SECTION 5.1

   Repurchase of Receivables upon Breach    11

SECTION 5.2

   Reassignment of Purchased Receivables    12

SECTION 5.3

   Waivers    13

ARTICLE VI. MISCELLANEOUS

   13

SECTION 6.1

   Liability of Seller    13

SECTION 6.2

   Merger or Consolidation of Seller or Purchaser    13

SECTION 6.3

   Limitation on Liability of Seller and Others    13

SECTION 6.4

   Seller May Own Notes or the Certificate    14

SECTION 6.5

   Amendment    14

SECTION 6.6

   Notices    14

SECTION 6.7

   Merger and Integration    15

SECTION 6.8

   Severability of Provisions    15

SECTION 6.9

   Intention of the Parties    15

SECTION 6.10

   Governing Law    16

SECTION 6.11

   Counterparts    16

SECTION 6.12

   Conveyance of the Receivables and the Other Conveyed Property to the Issuer
   16

SECTION 6.13

   Nonpetition Covenant    17

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables    

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of October 16, 2019, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc. d/b/a GM Financial, a Delaware corporation, as Seller
(“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1        General. The specific terms defined in this Article include
the plural as well as the singular. The words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision, and Article, Section,
Schedule and Exhibit references, unless otherwise specified, refer to Articles
and Sections of and Schedules and Exhibits to this Agreement. Capitalized terms
used herein without definition shall have the respective meanings assigned to
such terms in the Sale and Servicing Agreement dated as of October 16, 2019, by
and among AFS SenSub Corp., as Seller, GM Financial, in its individual capacity
and as Servicer, GM Financial Consumer Automobile Receivables Trust 2019-4, as
Issuer, and Wells Fargo Bank, N.A., as Trust Collateral Agent.

SECTION 1.2        Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means October 16, 2019.

“Issuer” means GM Financial Consumer Automobile Receivables Trust 2019-4.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Asset Representations Review Agreement, the Trust
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Wells Fargo Bank, N.A., as trust collateral agent
and any successor trust collateral agent appointed and acting pursuant to the
Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, N.A., as trustee and any successor trustee
appointed and acting pursuant to the Indenture.

SECTION 1.3        Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4        [Reserved].

SECTION 1.5        No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6        Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the Noteholders or the Certificateholder, such provision shall
be deemed to refer to the Noteholders or the Certificateholder, as the case may
be, of record as of the Record Date immediately preceding the date on which such
action is to be taken, or consent given, by Noteholders or the

 

2



--------------------------------------------------------------------------------

Certificateholder. Solely for the purposes of any action to be taken, or
consented to, by Noteholders or the Certificateholder, any Note or the
Certificate registered in the name of the Seller or any Affiliate thereof shall
be deemed not to be outstanding; provided, however, that, solely for the purpose
of determining whether the Trustee or the Trust Collateral Agent is entitled to
rely upon any such action or consent, only Notes or the Certificate which the
Owner Trustee or a Responsible Officer of the Trustee or the Trust Collateral
Agent, respectively, has actual knowledge is so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1        Conveyance of the Receivables and the Other Conveyed
Property.

(a)        Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)        the Receivables and all moneys received thereon after the Cutoff
Date;

(ii)        the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)        any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)        any proceeds from any Receivable repurchased by a Dealer pursuant to
a Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)        all rights under any Service Contracts on the related Financed
Vehicles;

(vi)        the related Receivable Files;

(vii)        all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (i) through (vi); and

(viii)        all proceeds and investments with respect to items (i) through
(vii).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial

 

3



--------------------------------------------------------------------------------

interest in and title to the Receivables and the Other Conveyed Property shall
not be part of Seller’s estate in the event of the filing of a bankruptcy
petition by or against Seller under any bankruptcy or similar law.

(b)        Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1        Representations and Warranties of Seller. Seller makes the
following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)        Representations regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
Cutoff Date, and as of the Closing Date, are true and correct.

(b)        Representations regarding the Pool of Receivables. The
representations and warranties set forth on Schedule B-2 with respect to the
pool of Receivables as of the Cutoff Date, and as of the Closing Date, are true
and correct.

(c)        No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)        Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)        No Impairment. The Seller has not done anything to convey any right
to any Person that would result in such Person having a right to payments due
under the Receivables or otherwise to impair the rights of the Purchaser, the
Trust, the Trustee, the Trust Collateral Agent and the Noteholders in any
Receivable or the proceeds thereof. Other than the security interest granted to
the Purchaser pursuant to this Agreement and except any other security interests
that have been

 

4



--------------------------------------------------------------------------------

fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment, ERISA or tax lien
filings against it.

(f)        No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 20(E) of Schedule B-1.

(g)        Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)        Due Qualification. Seller is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification.

(i)        Power and Authority. Seller has the power and authority to execute
and deliver this Agreement and its Related Documents and to carry out its terms
and their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)        No Consent Required. Seller is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(k)        Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l)        No Violation. The consummation of the transactions contemplated by
this Agreement and the Related Documents, and the fulfillment of the terms of
this Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)        No Proceedings. There are no proceedings or investigations pending
or, to Seller’s knowledge, threatened against Seller, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over Seller or its properties (i) asserting
the invalidity of this Agreement or any of the Related Documents, (ii) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the Related Documents,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)        Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)        True Sale. The Receivables are being transferred with the intention
of removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)        Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2        Representations and Warranties of Purchaser. Purchaser makes
the following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a)        Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are

 

6



--------------------------------------------------------------------------------

currently owned and such business is currently conducted, and had at all
relevant times, and has, full power, authority and legal right to acquire and
own the Receivables and the Other Conveyed Property, and to transfer the
Receivables and the Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

(b)    Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)    Power and Authority. Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d)    No Consent Required. Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)    Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f)    No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g)    No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body,

 

7



--------------------------------------------------------------------------------

administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or any of the Related Documents, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Purchaser of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) that may adversely affect the federal or state income
tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or the transfer of the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1        Protection of Title of Purchaser.

(a)        At or prior to the Closing Date, Seller shall have filed or caused to
be filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary,

 

8



--------------------------------------------------------------------------------

advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Purchaser herein.

(b)        Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c)        Seller shall give Purchaser, the Issuer and the Trust Collateral
Agent at least 60 days prior written notice of any relocation that would result
in a change of the location of the debtor within the meaning of Section 9-307 of
the applicable UCC. Seller shall at all times maintain (i) each office from
which it services Receivables within the United States of America or Canada and
(ii) its principal executive office within the United States of America.

(d)        Prior to the Closing Date, Seller has maintained accounts and records
as to each Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date, the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the Principal Balance as
of the Cutoff Date. Seller shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to Purchaser, and
the conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)        If at any time Seller shall propose to sell, grant a security
interest in, or otherwise transfer any interest in any motor vehicle receivables
to any prospective purchaser, lender or other transferee, Seller shall give to
such prospective purchaser, lender, or other transferee computer tapes, records,
or print-outs (including any restored from archives) that, if they shall refer
in any manner whatsoever to any Receivable (other than a Purchased Receivable or
a Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2        Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3        Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4        Indemnification.

(a)        Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

(b)        Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c)        Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d)        Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)        Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other

 

10



--------------------------------------------------------------------------------

income taxes, including franchise taxes, arising out of the transactions
contemplated hereby or transfer taxes arising in connection with the transfer of
the Notes or the Certificate) and costs and expenses in defending against the
same, arising by reason of the acts to be performed by Seller under this
Agreement or imposed against such Persons.

(f)        Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

(g)        Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h)        Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or the
Certificateholder as result of the failure of any Receivable, or the sale of the
related Financed Vehicle, to comply with all requirements of applicable law.

(i)        Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)        Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1        Repurchase of Receivables upon Breach. Upon the occurrence of
a Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event

 

11



--------------------------------------------------------------------------------

shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2        Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3        Waivers. No failure or delay on the part of Purchaser (or the
Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee of
the Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1        Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2        Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3        Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in,

 

13



--------------------------------------------------------------------------------

prosecute or defend any legal action that is not incidental to its obligations
under this Agreement or its Related Documents and that in its opinion may
involve it in any expense or liability.

SECTION 6.4        Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5        Amendment.

(a)        This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of any Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

(b)        This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)        Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)        It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6        Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently

 

14



--------------------------------------------------------------------------------

confirmed in writing), reputable overnight courier or mailed by certified mail,
return receipt requested, and shall be deemed to have been given upon receipt
(a) in the case of Seller, to GM Financial, 801 Cherry Street, Suite 3500, Fort
Worth, Texas 76102, Attention: Chief Financial Officer, or (b) in the case of
Purchaser, to AFS SenSub Corp., 101 Convention Center Drive, Suite 850, Las
Vegas, Nevada 89109, Attention: Chief Financial Officer, with a copy to AFS
SenSub Corp., c/o GM Financial, 801 Cherry Street, Suite 3500, Fort Worth, Texas
76102, Attention: Chief Financial Officer, or such other address as shall be
designated by a party in a written notice delivered to the other party or to the
Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7        Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8        Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9        Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)        the Receivables and all moneys received thereon after the Cutoff
Date;

(b)        the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(c)        any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

15



--------------------------------------------------------------------------------

(d)        any proceeds from any Receivable repurchased by a Dealer pursuant to
a Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e)        all rights under any Service Contracts on the related Financed
Vehicles;

(f)        the related Receivable Files;

(g)        all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (a) through (f); and

(h)        all proceeds and investments with respect to items (a) through (g).

SECTION 6.10        Governing Law. This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11        Counterparts. For the purpose of facilitating the execution
of this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but

one and the same instrument.

SECTION 6.12        Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13        Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By:

 

 

Name:

Title:

AMERICREDIT FINANCIAL SERVICES, INC. d/b/a GM Financial, as Seller

By:

 

 

Name:

Title:

 

Accepted:

 

WELLS FARGO BANK, N.A.,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By:

 

 

Name:

Title:

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with GM Financial, the Trustee and Katten Muchin Rosenman LLP]

 

 

SCH-A-1



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

457350452

     111011531093        111014557892        111015878002        111016275824  
     111016677257        111016766616        111016864514        111017565119  
     111017692806        111017769687        111017863266        111018639594  
     111018733533        111018818335        111018896566        111018987949  
     111020057737        111020165625        111020268001  

457457745

     111011531172        111014558073        111015878035        111016279682  
     111016677279        111016766627        111016864569        111017565782  
     111017693009        111017769698        111017863345        111018639628  
     111018733577        111018818368        111018896814        111018988265  
     111020057771        111020165872        111020268045  

457488278

     111011531183        111014558084        111015878046        111016280505  
     111016677280        111016766638        111016864570        111017567313  
     111017693032        111017769700        111017863367        111018639842  
     111018733588        111018818380        111018896847        111018988782  
     111020057782        111020165894        111020268056  

457558542

     111011531217        111014558129        111015878057        111016280651  
     111016677314        111016766694        111016864592        111017568448  
     111017693100        111017769711        111017863390        111018639864  
     111018733689        111018818391        111018896892        111018988793  
     111020057805        111020165906        111020268102  

457614964

     111011531295        111014558163        111015878147        111016281618  
     111016677336        111016766706        111016864615        111017569034  
     111017693111        111017769733        111017863402        111018639910  
     111018733982        111018818403        111018896926        111018988883  
     111020057861        111020165973        111020268113  

457820082

     111011531330        111014558174        111015878169        111016282169  
     111016677347        111016766964        111016864648        111017570014  
     111017693122        111017769755        111017863424        111018639932  
     111018733993        111018818414        111018896948        111018988906  
     111020057883        111020165984        111020268135  

459098968

     111011531352        111014558242        111015878204        111016290584  
     111016677369        111016767011        111016864659        111017570238  
     111017693177        111017769766        111017863435        111018639943  
     111018734006        111018818436        111018896993        111018988928  
     111020057894        111020166042        111020268168  

111000792405

     111011531420        111014558297        111015878226        111016291226  
     111016677370        111016767066        111016864671        111017572746  
     111017693188        111017769788        111017863446        111018639954  
     111018734017        111018818447        111018897028        111018988995  
     111020057928        111020166075        111020268179  

111003483854

     111011531486        111014558332        111015878248        111016292520  
     111016677482        111016767077        111016864738        111017573220  
     111017693199        111017769812        111017863457        111018640002  
     111018734039        111018818492        111018897039        111018989008  
     111020057984        111020166086        111020268191  

111003491572

     111011531509        111014558343        111015878260        111016294869  
     111016677572        111016767101        111016864794        111017573231  
     111017693234        111017769823        111017863479        111018640057  
     111018734310        111018818548        111018897040        111018989042  
     111020057995        111020166109        111020268281  

111003505781

     111011531633        111014558354        111015878327        111016297941  
     111016678034        111016767123        111016864840        111017573949  
     111017693256        111017770027        111017863503        111018640068  
     111018734387        111018818582        111018897051        111018989064  
     111020058019        111020166187        111020268438  

111003589413

     111011531677        111014558387        111015878338        111016298010  
     111016678067        111016767167        111016864873        111017574636  
     111017693357        111017770038        111017863525        111018640125  
     111018734433        111018818593        111018897062        111018989075  
     111020058031        111020166200        111020268472  

111003664204

     111011531813        111014558466        111015878349        111016299224  
     111016678135        111016767910        111016864895        111017574704  
     111017693379        111017770061        111017863536        111018640170  
     111018734444        111018818605        111018897084        111018989086  
     111020058064        111020166345        111020268573  

111003664259

     111011531824        111014558477        111015878350        111016299550  
     111016678146        111016767921        111016865223        111017575840  
     111017693414        111017770072        111017863907        111018640226  
     111018734488        111018818638        111018897095        111018989097  
     111020058075        111020166356        111020268607  

111003664260

     111011531835        111014558938        111015878383        111016300665  
     111016678157        111016767954        111016865234        111017576458  
     111017693627        111017770083        111017863952        111018640248  
     111018734545        111018818650        111018897107        111018989132  
     111020058154        111020166378        111020268630  

111003664338

     111011531914        111014559175        111015878394        111016301228  
     111016678168        111016767965        111016865256        111017576616  
     111017693649        111017770117        111017863963        111018640259  
     111018734556        111018818694        111018897118        111018989154  
     111020058165        111020166457        111020268674  

111003664439

     111011531947        111014559254        111015878439        111016301497  
     111016678179        111016767976        111016865346        111017577358  
     111017693672        111017770128        111017864032        111018640260  
     111018734567        111018818706        111018897130        111018989165  
     111020058176        111020166468        111020268685  

111003667667

     111011531969        111014559311        111015878484        111016302702  
     111016678258        111016769855        111016865481        111017579125  
     111017693683        111017770140        111017864043        111018640271  
     111018734578        111018819156        111018897152        111018989176  
     111020058198        111020166491        111020268696  

111003667702

     111011532151        111014559322        111015878495        111016302881  
     111016678270        111016769877        111016865537        111017579215  
     111017693706        111017770151        111017864087        111018640349  
     111018734590        111018819178        111018897163        111018989211  
     111020058200        111020166503        111020268708  

111003667735

     111011532454        111014559355        111015878529        111016306234  
     111016678326        111016769934        111016865559        111017579316  
     111017693717        111017770173        111017864098        111018640372  
     111018734602        111018819202        111018897174        111018989233  
     111020058312        111020166547        111020268742  

111003667757

     111011532544        111014559366        111015878541        111016307583  
     111016678348        111016769945        111016865571        111017580026  
     111017693740        111017770207        111017864166        111018640394  
     111018734635        111018819224        111018897185        111018989288  
     111020058323        111020166626        111020268753  

111003667768

     111011532634        111014559401        111015878563        111016307932  
     111016678359        111016770004        111016865661        111017581937  
     111017693762        111017770218        111017864234        111018640462  
     111018734668        111018819268        111018897332        111018989299  
     111020058367        111020166648        111020268832  

111003667825

     111011532667        111014559467        111015878608        111016308023  
     111016678382        111016770082        111016865672        111017582589  
     111017693773        111017770241        111017864289        111018640473  
     111018734691        111018819280        111018897376        111018989301  
     111020058402        111020166693        111020268843  

111003667836

     111011532959        111014559489        111015878620        111016308102  
     111016678393        111016770105        111016865694        111017584457  
     111017693784        111017770252        111017864313        111018640495  
     111018734714        111018819291        111018897387        111018989312  
     111020058424        111020166705        111020268865  

111003667881

     111011533073        111014559513        111015878631        111016308191  
     111016678405        111016770127        111016865706        111017584851  
     111017693830        111017770263        111017864368        111018640529  
     111018734747        111018819303        111018897398        111018989334  
     111020058435        111020166727        111020268876  

111003668006

     111011533309        111014559535        111015878686        111016309608  
     111016678427        111016770138        111016865762        111017586684  
     111017693841        111017770296        111017864391        111018640563  
     111018734758        111018819325        111018897411        111018989390  
     111020058446        111020166738        111020268944  

111003668141

     111011533376        111014559782        111015878697        111016310936  
     111016678438        111016770150        111016865773        111017586695  
     111017694033        111017770308        111017864403        111018640574  
     111018734781        111018819358        111018897422        111018989402  
     111020058468        111020166749        111020268999  

111003668174

     111011533499        111014559849        111015878877        111016312422  
     111016678449        111016770161        111016865874        111017590353  
     111017694066        111017770319        111017864414        111018640675  
     111018734804        111018819392        111018897433        111018989435  
     111020058479        111020166783        111020269293  

111003668253

     111011533512        111014559861        111015878899        111016314110  
     111016678450        111016770194        111016865885        111017590780  
     111017694088        111017770331        111017864425        111018640686  
     111018734815        111018819437        111018897455        111018989457  
     111020058514        111020166794        111020269327  

111003668309

     111011533635        111014559872        111015878901        111016315054  
     111016678461        111016770217        111016865896        111017592210  
     111017694099        111017770364        111017864470        111018640697  
     111018734837        111018819527        111018897512        111018989480  
     111020058569        111020166839        111020269361  

111003668310

     111011533657        111014559883        111015879069        111016317900  
     111016678483        111016770273        111016865931        111017592984  
     111017694112        111017770375        111017864548        111018640709  
     111018734905        111018819561        111018897590        111018989503  
     111020058581        111020166840        111020269406  

111003668422

     111011533668        111014559939        111015879250        111016318394  
     111016678494        111016770307        111016865997        111017594447  
     111017694123        111017770409        111017864559        111018640743  
     111018734950        111018819572        111018898041        111018989558  
     111020058615        111020166873        111020269417  

111003668433

     111011533826        111014559951        111015879272        111016319463  
     111016678506        111016770363        111016866145        111017594830  
     111017694280        111017770421        111017864751        111018640754  
     111018734983        111018819583        111018898052        111018989615  
     111020058626        111020166884        111020269428  

111003668444

     111011533848        111014559962        111015879339        111016325606  
     111016678517        111016770408        111016866257        111017595538  
     111017694325        111017770432        111017864795        111018640787  
     111018735052        111018819640        111018898074        111018989626  
     111020058637        111020166907        111020269440  

111003668499

     111011533905        111014559973        111015879407        111016326843  
     111016678539        111016770431        111016866291        111017595583  
     111017694347        111017770443        111017864829        111018640855  
     111018735221        111018819684        111018898085        111018989660  
     111020058671        111020166929        111020269473  

111003668714

     111011534119        111014560054        111015879418        111016329161  
     111016678540        111016770453        111016866325        111017596494  
     111017694369        111017770465        111017864841        111018640866  
     111018735265        111018819695        111018898108        111018989682  
     111020058682        111020167706        111020269484  

111003668837

     111011534311        111014560111        111015879429        111016329330  
     111016678551        111016770600        111016866336        111017598148  
     111017694370        111017770487        111017864920        111018640912  
     111018735412        111018819729        111018898131        111018989761  
     111020058716        111020167728        111020269507  

111003668848

     111011535121        111014560166        111015879452        111016331524  
     111016678573        111016770611        111016866369        111017598799  
     111017694381        111017770498        111017864942        111018640923  
     111018735467        111018819785        111018898153        111018989772  
     111020058749        111020167739        111020269619  

111003668859

     111011539406        111014560199        111015879463        111016331704  
     111016678595        111016770622        111016866370        111017599206  
     111017694404        111017770533        111017864964        111018640956  
     111018735513        111018819796        111018898175        111018989839  
     111020058761        111020167920        111020269642  

111003668871

     111011539451        111014560234        111015879485        111016331883  
     111016678618        111016770655        111016866381        111017599677  
     111017694415        111017771141        111017864986        111018641014  
     111018735546        111018819831        111018898186        111018989851  
     111020058806        111020167942        111020269664  

111003668905

     111011539574        111014560278        111015879531        111016331894  
     111016678630        111016770666        111016866404        111017599701  
     111017694459        111017771152        111017865011        111018641036  
     111018736222        111018819842        111018898210        111018989974  
     111020058828        111020167975        111020269686  

111003668927

     111011539697        111014560289        111015879542        111016333784  
     111016678641        111016770677        111016866460        111017601569  
     111017694460        111017771163        111017865022        111018641069  
     111018736277        111018819853        111018898221        111018989996  
     111020058862        111020167986        111020269710  

111003668949

     111011539822        111014560313        111015880083        111016334482  
     111016678685        111016770925        111016866493        111017601851  
     111017694505        111017771185        111017865066        111018641070  
     111018736301        111018819864        111018898243        111018990033  
     111020058884        111020168055        111020269721  

111003668972

     111011539833        111014560346        111015880274        111016337025  
     111016678696        111016770970        111016866516        111017601985  
     111017694527        111017771196        111017865178        111018641115  
     111018736389        111018819875        111018898276        111018990044  
     111020058941        111020168066        111020269776  

111003669041

     111011539888        111014560368        111015880296        111016339072  
     111016678720        111016770981        111016866549        111017602054  
     111017694538        111017771208        111017865235        111018641137  
     111018736402        111018819886        111018898300        111018990066  
     111020058974        111020168178        111020269787  

111003669096

     111011539967        111014560379        111015880308        111016339577  
     111016678753        111016771016        111016866594        111017602188  
     111017694549        111017771242        111017866180        111018641159  
     111018736413        111018819909        111018898311        111018990077  
     111020058996        111020168190        111020269866  

111003669300

     111011539990        111014560470        111015880342        111016340771  
     111016678775        111016771027        111016866628        111017603752  
     111017694550        111017771253        111017866191        111018641193  
     111018736424        111018819943        111018898344        111018990088  
     111020059009        111020168224        111020270026  

111003669333

     111011540026        111014560616        111015880353        111016340917  
     111016678786        111016771072        111016866639        111017607857  
     111017694617        111017771286        111017866281        111018641205  
     111018736457        111018819965        111018898355        111018990123  
     111020059021        111020168235        111020270059  

111003669388

     111011544064        111014560638        111015880364        111016343651  
     111016678797        111016771094        111016866651        111017609310  
     111017694987        111017771309        111017866315        111018641238  
     111018736468        111018819976        111018898366        111018990134  
     111020059032        111020168280        111020270206  

111003669489

     111011544121        111014560650        111015880375        111016346081  
     111016678809        111016771184        111016866673        111017609668  
     111017695001        111017771310        111017866348        111018641249  
     111018736491        111018819987        111018898377        111018990279  
     111020059043        111020168303        111020270239  

111003669580

     111011544165        111014560717        111015880386        111016346362  
     111016678887        111016771195        111016866684        111017611571  
     111017695012        111017771365        111017866360        111018641283  
     111018736547        111018819998        111018898401        111018990280  
     111020059054        111020168347        111020270318  

111003669591

     111011544187        111014560740        111015880397        111016347374  
     111016678933        111016771207        111016866785        111017613898  
     111017695023        111017771400        111017866382        111018641306  
     111018736581        111018820013        111018898456        111018990303  
     111020059065        111020168358        111020270385  

111003669681

     111011544233        111014560863        111015880409        111016347857  
     111016678955        111016771229        111016866808        111017614248  
     111017695034        111017771411        111017866405        111018641328  
     111018736637        111018820035        111018898467        111018990325  
     111020059098        111020168426        111020270396  

111003669715

     111011544479        111014561639        111015880421        111016347992  
     111016678966        111016771263        111016866819        111017615126  
     111017695078        111017771488        111017866461        111018641339  
     111018736659        111018820394        111018898490        111018990369  
     111020059111        111020168437        111020270408  

111003669760

     111011544547        111014561640        111015880432        111016349455  
     111016678988        111016771296        111016866842        111017617667  
     111017695090        111017771523        111017866483        111018641340  
     111018736761        111018820406        111018898502        111018990381  
     111020059122        111020168460        111020270420  

111003669872

     111011544558        111014561774        111015880454        111016350110  
     111016678999        111016771364        111016866976        111017621493  
     111017695135        111017771545        111017866506        111018641373  
     111018736817        111018820440        111018898524        111018990415  
     111020059133        111020168482        111020270464  

111003669928

     111011544581        111014561819        111015880476        111016352516  
     111016679002        111016771386        111016867078        111017621673  
     111017695146        111017771567        111017866528        111018641429  
     111018736862        111018820484        111018898535        111018990437  
     111020059201        111020168594        111020270475  

111003669951

     111011787614        111014561820        111015880487        111016352538  
     111016679013        111016771397        111016867090        111017622326  
     111017695168        111017771578        111017866551        111018641430  
     111018736884        111018820507        111018898557        111018990448  
     111020059223        111020168606        111020270486  

111003669962

     111011807369        111014561831        111015880544        111016353089  
     111016679046        111016771409        111016867102        111017622630  
     111017695180        111017771602        111017866731        111018641452  
     111018736895        111018820776        111018898580        111018990471  
     111020059278        111020168695        111020270497  

111003670087

     111012039840        111014561864        111015880599        111016354248  
     111016679057        111016771410        111016867124        111017622900  
     111017695236        111017771624        111017866764        111018641564  
     111018736930        111018820787        111018898771        111018990493  
     111020059391        111020168763        111020270521  

111003670267

     111012148144        111014561921        111015880601        111016354518  
     111016679068        111016771476        111016867179        111017622933  
     111017695269        111017771635        111017866775        111018641575  
     111018736985        111018820811        111018898793        111018990505  
     111020059403        111020168774        111020270554  

111003670278

     111012161273        111014561943        111015880612        111016356217  
     111016679350        111016771522        111016867225        111017623305  
     111017695292        111017771646        111017866786        111018641654  
     111018737021        111018820844        111018898838        111018990538  
     111020059436        111020168785        111020270587  

111003670302

     111012189385        111014561976        111015880667        111016358062  
     111016679394        111016771533        111016867269        111017623338  
     111017695315        111017771657        111017866810        111018641687  
     111018737054        111018820855        111018898849        111018990594  
     111020059469        111020168796        111020270644  

111003670324

     111012214711        111014561987        111015880702        111016359579  
     111016679439        111016771555        111016867292        111017623383  
     111017695348        111017771668        111017866821        111018641698  
     111018737065        111018820866        111018898951        111018990606  
     111020059470        111020168819        111020270790  

111003670368

     111012229964        111014562034        111015880724        111016361808  
     111016679631        111016771566        111016867360        111017623428  
     111017695359        111017771679        111017866854        111018641700  
     111018737098        111018820899        111018898962        111018990741  
     111020059504        111020168864        111020271094  

111003670425

     111012234421        111014562078        111015880735        111016363248  
     111016679664        111016771623        111016867405        111017623440  
     111017695360        111017771691        111017866887        111018641733  
     111018737144        111018820901        111018898973        111018990763  
     111020059560        111020168910        111020271106  

111003670436

     111012253725        111014562089        111015880779        111016364586  
     111016679686        111016771634        111016867449        111017623451  
     111017695416        111017771703        111017866900        111018641744  
     111018737166        111018820934        111018898984        111018990785  
     111020059571        111020168921        111020271128  

111003670447

     111012275527        111014562113        111015880847        111016365105  
     111016679697        111016771656        111016867450        111017623473  
     111017695427        111017771725        111017866933        111018641766  
     111018737201        111018821069        111018898995        111018990808  
     111020059694        111020168932        111020271139  

111003670469

     111012278902        111014562135        111015880858        111016365598  
     111016679743        111016771746        111016867472        111017623495  
     111017695438        111017772399        111017866955        111018641777  
     111018737278        111018821160        111018899008        111018990820  
     111020060124        111020168943        111020271173  

111003670739

     111012285449        111014562146        111015880892        111016365778  
     111016679800        111016771780        111016867483        111017623529  
     111017695494        111017772445        111017866966        111018641834  
     111018737289        111018821227        111018899019        111018990842  
     111020060146        111020168965        111020271229  

111003670830

     111012288970        111014562236        111015880948        111016368007  
     111016679822        111016771803        111016867494        111017623541  
     111017695506        111017772513        111017866988        111018641878  
     111018737290        111018821249        111018899097        111018990853  
     111020060157        111020168987        111020271263  

111003670920

     111012343534        111014562258        111015880982        111016368041  
     111016679833        111016771971        111016867528        111017623552  
     111017695517        111017772535        111017867013        111018641935  
     111018737313        111018821283        111018899109        111018990875  
     111020060168        111020168998        111020271308  

111003671101

     111012354963        111014562269        111015881006        111016370594  
     111016679888        111016771982        111016867539        111017623563  
     111017695528        111017772579        111017867024        111018641957  
     111018737368        111018821294        111018899143        111018990921  
     111020060180        111020169001        111020271353  

111003671257

     111012373267        111014562304        111015881039        111016371258  
     111016680206        111016772040        111016867562        111017623574  
     111017695573        111017772591        111017867079        111018641968  
     111018737379        111018821823        111018899165        111018991001  
     111020060191        111020169023        111020271443  

111003671268

     111012373885        111014562337        111015881400        111016371720  
     111016680228        111016772051        111016867573        111017623619  
     111017695595        111017772614        111017867080        111018641980  
     111018737380        111018821867        111018899211        111018991078  
     111020060225        111020169089        111020271454  

111003671280

     111012375843        111014562360        111015881466        111016372361  
     111016680239        111016772073        111016867584        111017623620  
     111017695708        111017772647        111017867103        111018642015  
     111018737391        111018821889        111018899255        111018991102  
     111020060236        111020169258        111020271487  

111003671404

     111012378149        111014562393        111015881501        111016375803  
     111016680341        111016772084        111016867618        111017623653  
     111017695720        111017772658        111017867114        111018642026  
     111018737403        111018821913        111018899277        111018991157  
     111020060270        111020169326        111020271500  

 

SCH-A-2



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111003671527

     111012386373        111014562416        111015881512        111016377029  
     111016680352        111016772129        111016867630        111017623664  
     111017695731        111017772669        111017867136        111018642037  
     111018737447        111018821946        111018899288        111018991180  
     111020060427        111020169382        111020271566  

111003671550

     111012386429        111014562483        111015881545        111016379481  
     111016680396        111016772130        111016867641        111017623675  
     111017695742        111017772681        111017867237        111018642059  
     111018737560        111018821991        111018899301        111018991214  
     111020060438        111020169405        111020271577  

111003671684

     111012398747        111014562517        111015881589        111016379830  
     111016680408        111016772220        111016867652        111017623686  
     111017695810        111017772715        111017867271        111018642071  
     111018737627        111018822015        111018899323        111018991225  
     111020060449        111020169416        111020271588  

111003671729

     111012411709        111014562528        111015881602        111016380348  
     111016680419        111016772253        111016867685        111017623710  
     111017695821        111017772726        111017867327        111018642149  
     111018737638        111018822048        111018899367        111018991258  
     111020060450        111020170003        111020271599  

111003671785

     111012412586        111014562540        111015881635        111016380517  
     111016680431        111016772264        111016867696        111017623721  
     111017695832        111017772748        111017867338        111018642150  
     111018737661        111018822127        111018899378        111018991674  
     111020060494        111020170047        111020271601  

111003671820

     111012413554        111014562562        111015881668        111016381776  
     111016680497        111016772275        111016867708        111017623732  
     111017695843        111017772759        111017867350        111018642161  
     111018737694        111018822194        111018899390        111018991696  
     111020060999        111020170069        111020271612  

111003671943

     111012415578        111014562584        111015881725        111016382249  
     111016680521        111016772343        111016867719        111017623743  
     111017695865        111017772771        111017867967        111018642172  
     111018737717        111018822239        111018899413        111018991708  
     111020061002        111020170148        111020271623  

111003672001

     111012421799        111014562618        111015881747        111016382340  
     111016680532        111016772376        111016867720        111017623787  
     111017695876        111017772782        111017867978        111018642194  
     111018737728        111018822251        111018899424        111018991720  
     111020061035        111020170171        111020271645  

111003672056

     111012424398        111014562641        111015881769        111016383666  
     111016680543        111016772387        111016867742        111017623811  
     111017695900        111017772793        111017867989        111018642240  
     111018737751        111018822262        111018899491        111018991742  
     111020061068        111020170182        111020271656  

111003672089

     111012429405        111014562652        111015881770        111016383936  
     111016680565        111016772398        111016867775        111017623822  
     111017695933        111017773064        111017867990        111018642251  
     111018737997        111018822330        111018899525        111018992462  
     111020061079        111020170227        111020271667  

111003672124

     111012432162        111014562663        111015881804        111016388986  
     111016680611        111016772433        111016867809        111017623833  
     111017696002        111017773086        111017868014        111018642262  
     111018738022        111018822352        111018899558        111018992529  
     111020061080        111020170250        111020271678  

111003672371

     111012444211        111014562742        111015881815        111016390800  
     111016680666        111016772444        111016867832        111017623888  
     111017696013        111017773109        111017868047        111018642318  
     111018738033        111018822464        111018899569        111018992530  
     111020061103        111020170272        111020271746  

111003672416

     111012444895        111014562753        111015881826        111016396435  
     111016680677        111016772477        111016867843        111017624070  
     111017696024        111017773121        111017868069        111018642329  
     111018738088        111018822509        111018899659        111018992585  
     111020061147        111020170283        111020271768  

111003672438

     111012446662        111014562764        111015881848        111016399135  
     111016680699        111016772499        111016867898        111017624092  
     111017696079        111017773132        111017868171        111018642330  
     111018738099        111018822688        111018899660        111018992620  
     111020061226        111020170687        111020271825  

111003672528

     111012457619        111014562775        111015881859        111016399269  
     111016680767        111016772523        111016867911        111017624104  
     111017696080        111017773154        111017868216        111018642341  
     111018738123        111018822701        111018899671        111018992631  
     111020061282        111020170700        111020271858  

111003672607

     111012460095        111014562809        111015881938        111016401005  
     111016680778        111016772545        111016867922        111017624115  
     111017696091        111017773176        111017868227        111018642352  
     111018738145        111018822712        111018899682        111018992653  
     111020061293        111020170889        111020271870  

111003672629

     111012460950        111014562821        111015881949        111016401027  
     111016680789        111016772556        111016867933        111017624126  
     111017696147        111017773211        111017868238        111018642385  
     111018738178        111018822767        111018899693        111018992697  
     111020061338        111020170924        111020271904  

111003672708

     111012464246        111014562832        111015882007        111016406987  
     111016680802        111016772567        111016867966        111017624137  
     111017696158        111017773244        111017868261        111018642408  
     111018738202        111018822778        111018899716        111018992710  
     111020061350        111020170980        111020271937  

111003672719

     111012477576        111014562887        111015882401        111016407191  
     111016680813        111016772657        111016867988        111017624148  
     111017696169        111017773255        111017868272        111018642475  
     111018738213        111018823050        111018899738        111018992721  
     111020062003        111020171004        111020271948  

111003672731

     111012481032        111014562898        111015882434        111016408484  
     111016680879        111016772668        111016868002        111017624159  
     111017696226        111017773288        111017868317        111018642486  
     111018738257        111018823083        111018899749        111018992765  
     111020062025        111020171015        111020271959  

111003672922

     111012481559        111014562933        111015882513        111016409586  
     111016680880        111016772680        111016868013        111017624171  
     111017696248        111017773356        111017868351        111018642510  
     111018738280        111018823094        111018899750        111018992800  
     111020062137        111020171161        111020271982  

111003672944

     111012482808        111014562944        111015882546        111016409946  
     111016680914        111016772747        111016868079        111017624193  
     111017696259        111017773367        111017868362        111018642521  
     111018738303        111018823128        111018899761        111018993115  
     111020062159        111020171240        111020271993  

111003673046

     111012483944        111014562955        111015882591        111016415673  
     111016680936        111016772758        111016868125        111017624216  
     111017696260        111017773402        111017868384        111018642543  
     111018738358        111018823139        111018899963        111018993159  
     111020062160        111020171262        111020272006  

111003673147

     111012486420        111014562977        111015882603        111016416382  
     111016680969        111016772769        111016868136        111017624227  
     111017696327        111017773446        111017868407        111018642576  
     111018738628        111018823151        111018899974        111018993160  
     111020062205        111020171464        111020272028  

111003673158

     111012490896        111014563024        111015882625        111016418070  
     111016681005        111016772781        111016868158        111017624250  
     111017696338        111017773457        111017868430        111018642633  
     111018738651        111018823195        111018899996        111018993182  
     111020062272        111020171486        111020272040  

111003673170

     111012491965        111014563035        111015882748        111016418092  
     111016681038        111016772792        111016868181        111017624261  
     111017696349        111017773479        111017868508        111018642655  
     111018738796        111018823207        111018900001        111018993205  
     111020062317        111020171509        111020272859  

111003673192

     111012497444        111014563440        111015883356        111016419396  
     111016681049        111016772804        111016868226        111017624294  
     111017696350        111017773491        111017868542        111018642666  
     111018738819        111018823229        111018900012        111018993238  
     111020062328        111020171598        111020272871  

111003673204

     111012502249        111014563462        111015883378        111016419565  
     111016681061        111016772837        111016868316        111017624317  
     111017696383        111017773503        111017868564        111018642677  
     111018739012        111018823230        111018900269        111018993261  
     111020062339        111020171622        111020272893  

111003673215

     111012505613        111014563484        111015883705        111016421186  
     111016681094        111016772848        111016868349        111017624339  
     111017696440        111017773514        111017868586        111018642688  
     111018739023        111018823263        111018900270        111018993339  
     111020062340        111020171655        111020272949  

111003673271

     111012506232        111014563507        111015883716        111016421300  
     111016681139        111016772950        111016868350        111017624362  
     111017696451        111017773525        111017868609        111018642745  
     111018739124        111018823274        111018900281        111018994172  
     111020062384        111020171723        111020272950  

111003673372

     111012508694        111014563619        111015883727        111016425483  
     111016681151        111016772961        111016868417        111017624531  
     111017696462        111017773615        111017868610        111018642802  
     111018739146        111018823296        111018900360        111018994183  
     111020062407        111020172139        111020272961  

111003673440

     111012510620        111014563989        111015883738        111016425652  
     111016681162        111016772972        111016868439        111017624542  
     111017696484        111017773659        111017868643        111018642846  
     111018739168        111018823320        111018900371        111018994194  
     111020062430        111020172162        111020272972  

111003673451

     111012511250        111014564036        111015883794        111016426114  
     111016681195        111016773007        111016868585        111017624575  
     111017696495        111017773660        111017868687        111018642868  
     111018739258        111018823353        111018900416        111018994240  
     111020062452        111020172229        111020273041  

111003673495

     111012512699        111014564047        111015883862        111016428194  
     111016681218        111016773029        111016868596        111017624586  
     111017696507        111017773682        111017868788        111018642914  
     111018739269        111018823465        111018900449        111018994284  
     111020062531        111020172230        111020273085  

111003673530

     111012515658        111014564081        111015883884        111016429803  
     111016681229        111016773074        111016868631        111017624597  
     111017696518        111017773716        111017868834        111018642925  
     111018739304        111018823500        111018900450        111018994295  
     111020062609        111020172252        111020273131  

111003673585

     111012518572        111014564092        111015883963        111016429881  
     111016681241        111016773085        111016868664        111017624610  
     111017696529        111017773738        111017868856        111018642969  
     111018739326        111018823599        111018900461        111018994330  
     111020062632        111020172263        111020273153  

111003673675

     111012520597        111014564104        111015883985        111016429904  
     111016681263        111016773119        111016868675        111017624665  
     111017696563        111017773772        111017868902        111018642992  
     111018739360        111018823634        111018900472        111018994352  
     111020062698        111020172331        111020273175  

111003673776

     111012524759        111014564159        111015883996        111016438971  
     111016681296        111016773120        111016868686        111017624733  
     111017696585        111017774357        111017868979        111018643050  
     111018739382        111018823667        111018900528        111018994363  
     111020062722        111020172397        111020273186  

111003673833

     111012526795        111014564564        111015884009        111016439264  
     111016681364        111016773186        111016868721        111017624744  
     111017696619        111017774391        111017868980        111018643128  
     111018739427        111018823678        111018900540        111018994374  
     111020062744        111020172443        111020273265  

111003673844

     111012528157        111014564621        111015884010        111016442729  
     111016681410        111016773210        111016868732        111017624755  
     111017696620        111017774436        111017869004        111018643139  
     111018739472        111018823713        111018900584        111018994385  
     111020062766        111020172476        111020273276  

111003673888

     111012530598        111014564698        111015884032        111016443955  
     111016681656        111016773221        111016868800        111017624799  
     111017696631        111017774458        111017869059        111018643140  
     111018739506        111018823735        111018900618        111018994408  
     111020062799        111020172500        111020273300  

111003674058

     111012532523        111014564744        111015884076        111016444068  
     111016681678        111016773276        111016868833        111017624812  
     111017696653        111017774548        111017869116        111018643184  
     111018739528        111018823757        111018900629        111018994431  
     111020062823        111020172533        111020273344  

111003674070

     111012534097        111014564834        111015884100        111016445812  
     111016681746        111016773377        111016868855        111017624823  
     111017696664        111017774559        111017869149        111018643207  
     111018739539        111018823779        111018900652        111018994442  
     111020062856        111020172555        111020273366  

111003674104

     111012534514        111014564913        111015884234        111016447892  
     111016681779        111016773401        111016868923        111017624834  
     111017696686        111017774560        111017869150        111018643229  
     111018739562        111018823780        111018900685        111018994497  
     111020062890        111020172588        111020273388  

111003674159

     111012538237        111014564946        111015884346        111016447915  
     111016681814        111016773423        111016868934        111017624856  
     111017696697        111017774571        111017869206        111018643230  
     111018739618        111018823803        111018900696        111018994509  
     111020063194        111020172599        111020273401  

111003674216

     111012538271        111014564957        111015884414        111016449366  
     111016681836        111016773467        111016868956        111017624889  
     111017696732        111017774616        111017869228        111018643274  
     111018739641        111018823836        111018900753        111018994532  
     111020063486        111020172656        111020273423  

111003674250

     111012538855        111014565015        111015884436        111016450559  
     111016681858        111016773489        111016868967        111017624890  
     111017696743        111017774627        111017869868        111018643285  
     111018739663        111018823881        111018900786        111018994622  
     111020063554        111020173174        111020273434  

111003674261

     111012539069        111014565048        111015884481        111016451303  
     111016682242        111016773513        111016868978        111017624924  
     111017696765        111017774638        111017869925        111018643319  
     111018739685        111018824141        111018900854        111018994723  
     111020063587        111020173185        111020273445  

111003674328

     111012539092        111014565127        111015884492        111016453248  
     111016682275        111016773658        111016868989        111017624979  
     111017696776        111017774649        111017869947        111018643353  
     111018739708        111018824152        111018900898        111018994745  
     111020063600        111020173196        111020273456  

111003674474

     111012539104        111014565172        111015884526        111016453642  
     111016682310        111016773669        111016869036        111017624980  
     111017696787        111017774650        111017869981        111018643375  
     111018739720        111018824163        111018900900        111018994767  
     111020063677        111020173208        111020273467  

111003674654

     111012539171        111014565273        111015884559        111016453709  
     111016682332        111016773704        111016869047        111017625004  
     111017696798        111017774751        111017870006        111018643386  
     111018739731        111018824185        111018900911        111018994789  
     111020063712        111020173219        111020273478  

111003674665

     111012541725        111014565284        111015884560        111016454137  
     111016682365        111016773759        111016869137        111017625015  
     111017696811        111017774762        111017870017        111018643443  
     111018739764        111018824220        111018900933        111018994857  
     111020063756        111020173264        111020273489  

111003674687

     111012541781        111014565396        111015884582        111016460673  
     111016682376        111016773771        111016869159        111017625059  
     111017696822        111017774773        111017870051        111018643465  
     111018739775        111018824231        111018900944        111018994903  
     111020063778        111020173275        111020273490  

111003674698

     111012541804        111014565419        111015884593        111016464150  
     111016682398        111016773793        111016869182        111017625071  
     111017696844        111017775482        111017870073        111018643476  
     111018739797        111018824253        111018900966        111018995038  
     111020063868        111020173286        111020273625  

111003674711

     111012541848        111014565442        111015884616        111016464396  
     111016682433        111016773816        111016869193        111017625082  
     111017696855        111017775516        111017870118        111018643487  
     111018739854        111018824264        111018901091        111018995061  
     111020063879        111020173332        111020273861  

111003674766

     111012541859        111014565453        111015884627        111016466882  
     111016682444        111016774187        111016869227        111017625116  
     111017697340        111017775527        111017870141        111018643511  
     111018739887        111018824275        111018901103        111018995139  
     111020063880        111020173354        111020274301  

111003674801

     111012541871        111014565486        111015884672        111016467490  
     111016682455        111016774266        111016869249        111017625150  
     111017697553        111017775538        111017870152        111018643522  
     111018739911        111018824310        111018901136        111018995151  
     111020064689        111020173444        111020274323  

111003674856

     111012541916        111014565497        111015884694        111016468176  
     111016682488        111016774299        111016869283        111017625464  
     111017697564        111017775550        111017870163        111018643533  
     111018739944        111018824332        111018901158        111018995184  
     111020064713        111020173534        111020274345  

111003674902

     111012541950        111014565509        111015884706        111016471079  
     111016682567        111016774301        111016869339        111017625475  
     111017697586        111017775561        111017870208        111018643555  
     111018740025        111018824365        111018901170        111018995230  
     111020064746        111020173545        111020274367  

111003674913

     111012541983        111014565510        111015884739        111016471169  
     111016682578        111016774312        111016869340        111017625486  
     111017697610        111017775673        111017870220        111018643612  
     111018740070        111018824398        111018901204        111018995308  
     111020064779        111020173556        111020274390  

111003674957

     111012541994        111014565598        111015884740        111016471361  
     111016682613        111016774323        111016869351        111017625510  
     111017697621        111017775684        111017870264        111018643623  
     111018740092        111018824411        111018901215        111018995353  
     111020064780        111020173567        111020274468  

111003674979

     111012542007        111014565622        111015884751        111016472799  
     111016682624        111016774356        111016869373        111017625543  
     111017697643        111017775695        111017870297        111018643634  
     111018740115        111018824433        111018901260        111018995397  
     111020064881        111020173624        111020274479  

111003675082

     111012542018        111014565655        111015884795        111016473712  
     111016682657        111016774367        111016869384        111017625554  
     111017697654        111017775730        111017870321        111018643656  
     111018740137        111018824501        111018901349        111018995409  
     111020064904        111020173646        111020274480  

111003675093

     111012542029        111014565712        111015884818        111016475107  
     111016682668        111016774389        111016869407        111017625565  
     111017697665        111017775752        111017870376        111018643678  
     111018740148        111018824534        111018901350        111018995410  
     111020064915        111020173668        111020274514  

111003675150

     111012542041        111014565723        111015884829        111016475950  
     111016682679        111016774402        111016869429        111017625598  
     111017697676        111017775774        111017870387        111018643689  
     111018740171        111018824589        111018901428        111018995432  
     111020064926        111020173679        111020274525  

111003675183

     111012545279        111014565790        111015884830        111016475972  
     111016682680        111016774413        111016869452        111017625600  
     111017697698        111017775796        111017870400        111018643702  
     111018740193        111018824646        111018901451        111018995522  
     111020064937        111020173691        111020274558  

111003675228

     111012545325        111014565802        111015884852        111016476119  
     111016682769        111016774435        111016869463        111017625644  
     111017697722        111017775808        111017870444        111018643713  
     111018740249        111018824657        111018901484        111018995577  
     111020064982        111020173758        111020274581  

111003675329

     111012545336        111014565835        111015884863        111016476928  
     111016682792        111016774525        111016869520        111017625655  
     111017697744        111017775820        111017870455        111018643735  
     111018740294        111018824680        111018901518        111018995588  
     111020065006        111020173769        111020274604  

111003675385

     111012545392        111014565857        111015884908        111016481126  
     111016682804        111016774581        111016869531        111017625688  
     111017697766        111017775831        111017870477        111018643746  
     111018740339        111018824691        111018901530        111018995612  
     111020065017        111020173826        111020274626  

111003675464

     111012545550        111014565879        111015884942        111016482554  
     111016682815        111016774592        111016869542        111017625699  
     111017697788        111017775842        111017870501        111018643757  
     111018740340        111018824736        111018901552        111018995634  
     111020065039        111020173859        111020274660  

111003675475

     111012545561        111014565903        111015884975        111016485423  
     111016682826        111016774604        111016869564        111017625712  
     111017697799        111017775910        111017870512        111018643779  
     111018740351        111018824747        111018901574        111018995645  
     111020065040        111020173871        111020274682  

111003675509

     111012545617        111014565947        111015885066        111016485478  
     111016682848        111016774615        111016869586        111017625734  
     111017697834        111017775921        111017870523        111018644129  
     111018740362        111018824781        111018901596        111018995678  
     111020065062        111020174007        111020274794  

111003675699

     111012545628        111014565958        111015885088        111016486277  
     111016682905        111016774626        111016869597        111017625756  
     111017697845        111017775954        111017870769        111018644130  
     111018740384        111018824804        111018901653        111018995689  
     111020065084        111020174029        111020274851  

111003675712

     111012545640        111014565970        111015885099        111016487302  
     111016682983        111016774659        111016869610        111017625778  
     111017697924        111017775998        111017870781        111018644141  
     111018740395        111018824860        111018901675        111018997153  
     111020065107        111020174063        111020274873  

111003675734

     111012545763        111014565992        111015885101        111016487953  
     111016683018        111016776088        111016869621        111017625789  
     111017697946        111017776001        111017870804        111018644163  
     111018740407        111018824916        111018901697        111018997164  
     111020065118        111020174142        111020274918  

111003675857

     111012545785        111014566016        111015885112        111016489674  
     111016683041        111016776099        111016869643        111017625824  
     111017697980        111017776034        111017870815        111018644196  
     111018740418        111018824983        111018901721        111018997175  
     111020065130        111020174153        111020274929  

111003675970

     111012545819        111014566038        111015885134        111016490069  
     111016683085        111016776101        111016869654        111017625846  
     111017697991        111017776045        111017870837        111018644208  
     111018740441        111018824994        111018901754        111018997197  
     111020065152        111020174175        111020275010  

 

SCH-A-3



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111003676016

     111012545820        111014566050        111015885156        111016490261  
     111016683096        111016776167        111016869665        111017625879  
     111017698004        111017776067        111017870848        111018644231  
     111018740452        111018825063        111018901776        111018997210  
     111020065163        111020174209        111020275021  

111003676117

     111012545842        111014566106        111015885369        111016490508  
     111016683108        111016776189        111016869700        111017625903  
     111017698015        111017776102        111017870882        111018644264  
     111018740520        111018825096        111018901787        111018997232  
     111020065466        111020174210        111020275032  

111003676173

     111012545875        111014566139        111015885404        111016490542  
     111016683120        111016776202        111016869711        111017625969  
     111017698048        111017776135        111017870927        111018644297  
     111018741082        111018825119        111018901811        111018997265  
     111020065512        111020174243        111020275144  

111003676252

     111012545886        111014566296        111015885437        111016491543  
     111016683186        111016776235        111016869722        111017625992  
     111017698093        111017776157        111017871007        111018644309  
     111018741105        111018825164        111018901855        111018997322  
     111020065534        111020174265        111020275166  

111003676274

     111012545897        111014566320        111015885482        111016492645  
     111016683344        111016776246        111016869744        111017626005  
     111017698105        111017776179        111017871085        111018644310  
     111018741127        111018825186        111018901866        111018997445  
     111020065567        111020174287        111020275188  

111003676285

     111012546045        111014566432        111015885572        111016493499  
     111016683366        111016776303        111016869755        111017626016  
     111017698150        111017776180        111017871119        111018644332  
     111018741138        111018825197        111018901877        111018997467  
     111020065590        111020174298        111020275199  

111003676320

     111012546056        111014566443        111015885583        111016494311  
     111016683412        111016776370        111016869777        111017626027  
     111017698161        111017776191        111017871120        111018644354  
     111018741150        111018825209        111018901945        111018997478  
     111020065613        111020174311        111020275201  

111003676410

     111012546067        111014566566        111015885617        111016494647  
     111016683445        111016776381        111016869788        111017626049  
     111017698194        111017776214        111017871186        111018644365  
     111018741161        111018825210        111018901956        111018997490  
     111020065679        111020174322        111020275212  

111003676476

     111012546146        111014567916        111015885640        111016496582  
     111016683478        111016776392        111016869799        111017626083  
     111017698239        111017776269        111017871344        111018644422  
     111018741611        111018825265        111018901967        111018997513  
     111020065680        111020174377        111020275267  

111003676487

     111012546180        111014567961        111015885707        111016496740  
     111016683489        111016776404        111016869801        111017626094  
     111017698240        111017776270        111017871568        111018644455  
     111018741655        111018825276        111018902014        111018997524  
     111020065691        111020174399        111020275289  

111003676498

     111012546191        111014567983        111015885729        111016497000  
     111016683490        111016776426        111016869812        111017626151  
     111017698295        111017776281        111017871591        111018644477  
     111018741699        111018825287        111018902070        111018997546  
     111020065714        111020174445        111020275290  

111003676577

     111012546203        111014568018        111015885741        111016497303  
     111016683502        111016776459        111016869867        111017626173  
     111017698307        111017776292        111017871603        111018644499  
     111018741756        111018825311        111018902115        111018997557  
     111020065736        111020174456        111020275324  

111003676588

     111012546269        111014568030        111015885763        111016499169  
     111016683524        111016776482        111016869878        111017626184  
     111017698318        111017776393        111017871625        111018644567  
     111018741802        111018825322        111018902205        111018997591  
     111020065781        111020174513        111020275368  

111003676601

     111012546315        111014568254        111015885796        111016500993  
     111016683546        111016776538        111016869889        111017626195  
     111017698329        111017776438        111017871681        111018644589  
     111018741835        111018825366        111018902238        111018997614  
     111020065792        111020174524        111020275469  

111003676634

     111012546359        111014568344        111015885808        111016501095  
     111016683557        111016776550        111016869913        111017626207  
     111017698352        111017776461        111017871715        111018644590  
     111018741846        111018825377        111018902306        111018997625  
     111020065848        111020174546        111020275560  

111003676656

     111012546360        111014568366        111015885820        111016504133  
     111016683603        111016776606        111016869935        111017626229  
     111017698532        111017776472        111017871726        111018644657  
     111018741868        111018825388        111018902339        111018997669  
     111020065859        111020174557        111020275616  

111003676678

     111012546438        111014568388        111015885864        111016513795  
     111016683614        111016776639        111016869957        111017626274  
     111017698543        111017776483        111017871771        111018644747  
     111018741903        111018825412        111018902340        111018997962  
     111020065882        111020174580        111020275638  

111003676689

     111012546461        111014568557        111015886045        111016513908  
     111016683669        111016776640        111016870016        111017626285  
     111017698565        111017776494        111017871782        111018644769  
     111018741925        111018825434        111018902351        111018997973  
     111020065916        111020174614        111020275683  

111003676724

     111012546472        111014568579        111015886090        111016514055  
     111016683692        111016776651        111016870061        111017626320  
     111017698576        111017776506        111017871816        111018644949  
     111018741936        111018825445        111018902564        111018998064  
     111020065949        111020174625        111020275807  

111003676757

     111012546483        111014568591        111015886113        111016514099  
     111016683715        111016776684        111016870106        111017626342  
     111017698587        111017776528        111017871872        111018644950  
     111018741947        111018825478        111018902586        111018998075  
     111020065950        111020174669        111020275841  

111003676768

     111012546506        111014568670        111015886191        111016514707  
     111016683726        111016776741        111016870162        111017626375  
     111017698600        111017776539        111017871906        111018644972  
     111018742195        111018825535        111018902597        111018998109  
     111020065961        111020174704        111020275863  

111003677703

     111012546607        111014568681        111015886225        111016515157  
     111016683748        111016776785        111016870173        111017626386  
     111017698666        111017776540        111017871917        111018645007  
     111018742218        111018825546        111018902609        111018998121  
     111020065972        111020176245        111020275942  

111003677736

     111012546720        111014568782        111015886236        111016516170  
     111016683760        111016776819        111016870252        111017626409  
     111017698677        111017776551        111017871951        111018645029  
     111018742353        111018825557        111018902632        111018998143  
     111020066007        111020176256        111020276381  

111003677758

     111012546786        111014568793        111015886269        111016517711  
     111016683771        111016776864        111016870263        111017626421  
     111017698699        111017776607        111017872075        111018645030  
     111018742375        111018825579        111018902698        111018998154  
     111020066030        111020176278        111020276392  

111003677792

     111012546797        111014568838        111015886270        111016520265  
     111016684110        111016776875        111016870588        111017626432  
     111017698734        111017776618        111017872176        111018645063  
     111018742443        111018825625        111018902700        111018998200  
     111020066041        111020176290        111020276437  

111003677871

     111012546821        111014568883        111015886652        111016522560  
     111016684121        111016776910        111016870599        111017626465  
     111017698745        111017776629        111017872457        111018645108  
     111018742476        111018825636        111018902889        111018998211  
     111020066063        111020176302        111020276482  

111003677893

     111012546843        111014568894        111015886674        111016524629  
     111016684132        111016776932        111016870612        111017626476  
     111017698756        111017776630        111017872479        111018645120  
     111018742487        111018825669        111018902902        111018998233  
     111020066074        111020176357        111020276493  

111003677983

     111012546887        111014568940        111015886696        111016525114  
     111016684222        111016776976        111016870623        111017626500  
     111017698790        111017776663        111017872503        111018645142  
     111018742498        111018825726        111018902913        111018998244  
     111020066096        111020176368        111020276572  

111003678108

     111012546955        111014568951        111015886708        111016525596  
     111016684233        111016777001        111016870656        111017626511  
     111017698868        111017776685        111017872536        111018645153  
     111018742533        111018825737        111018902924        111018998266  
     111020066197        111020176436        111020276583  

111003678164

     111012547013        111014568995        111015886775        111016525664  
     111016684244        111016777337        111016870667        111017626533  
     111017698880        111017776696        111017872558        111018645164  
     111018742544        111018825771        111018903284        111018998301  
     111020066210        111020176470        111020276639  

111003678186

     111012547079        111014569020        111015886809        111016526384  
     111016684334        111016777539        111016870689        111017626555  
     111017699465        111017776731        111017872592        111018645186  
     111018742566        111018825782        111018903295        111018998312  
     111020066221        111020176492        111020276651  

111003678276

     111012547091        111014569075        111015886810        111016526744  
     111016684345        111016777595        111016870690        111017626577  
     111017699487        111017776809        111017872648        111018645209  
     111018742577        111018825793        111018903330        111018998356  
     111020066243        111020176537        111020276662  

111003678524

     111012547103        111014569097        111015886865        111016526788  
     111016684514        111016777618        111016870746        111017626588  
     111017699522        111017776999        111017872682        111018645210  
     111018742588        111018825805        111018903352        111018998389  
     111020066276        111020176593        111020276673  

111003678580

     111012547136        111014569356        111015886898        111016528049  
     111016684536        111016777630        111016870768        111017626599  
     111017699533        111017777002        111017872705        111018645333  
     111018742623        111018825816        111018903442        111018998424  
     111020066344        111020176627        111020276684  

111003678658

     111012547147        111014569446        111015886900        111016529040  
     111016684570        111016777663        111016870779        111017626612  
     111017699555        111017777013        111017872761        111018645344  
     111018742634        111018825917        111018903464        111018998446  
     111020066366        111020176650        111020276707  

111003678692

     111012547169        111014569479        111015886911        111016529073  
     111016684637        111016777674        111016870803        111017626623  
     111017699588        111017777024        111017872794        111018645366  
     111018742689        111018825928        111018903486        111018998479  
     111020066377        111020176672        111020276774  

111003678805

     111012547439        111014569503        111015886922        111016529646  
     111016684738        111016777685        111016870814        111017626667  
     111017699599        111017777057        111017872828        111018645377  
     111018742713        111018825940        111018903509        111018998491  
     111020066401        111020176683        111020276808  

111003678827

     111012547440        111014569693        111015886955        111016530277  
     111016684750        111016778844        111016870836        111017626713  
     111017699612        111017777068        111017873492        111018645388  
     111018742780        111018825951        111018903521        111018998525  
     111020066423        111020176706        111020276853  

111003678838

     111012548834        111014569727        111015887013        111016530895  
     111016684772        111016778866        111016870915        111017626735  
     111017699645        111017777114        111017873504        111018645401  
     111018742791        111018825984        111018903543        111018998558  
     111020066490        111020176717        111020276897  

111003678849

     111012548856        111014569761        111015887024        111016531302  
     111016684794        111016778888        111016870926        111017626746  
     111017699689        111017777125        111017873526        111018645412  
     111018742825        111018826019        111018903633        111018998581  
     111020066524        111020176739        111020276910  

111003678850

     111012548902        111014569772        111015887057        111016532347  
     111016685043        111016778901        111016870948        111017627400  
     111017699724        111017777136        111017873559        111018645467  
     111018742847        111018826020        111018903688        111018998615  
     111020066535        111020176740        111020277720  

111003678940

     111012548924        111014569862        111015887091        111016532628  
     111016685065        111016778934        111016870960        111017627433  
     111017700042        111017777158        111017873560        111018645489  
     111018742869        111018826042        111018903723        111018998648  
     111020066557        111020176795        111020277854  

111003678962

     111012548957        111014569884        111015887114        111016534529  
     111016685122        111016778945        111016870971        111017627455  
     111017700176        111017777169        111017873571        111018645568  
     111018742870        111018826053        111018903790        111018998660  
     111020066580        111020176818        111020277898  

111003679031

     111012549295        111014569907        111015887170        111016535351  
     111016685144        111016778956        111016871028        111017627499  
     111017700187        111017777170        111017873605        111018645579  
     111018743039        111018826064        111018903802        111018998671  
     111020066838        111020176852        111020277933  

111003679097

     111012549374        111014569930        111015887248        111016535441  
     111016685155        111016778990        111016871039        111017627501  
     111017700198        111017777181        111017873661        111018645580  
     111018743073        111018826075        111018903824        111018998727  
     111020066849        111020176863        111020277944  

111003679839

     111012549385        111014569985        111015887282        111016536330  
     111016685234        111016779014        111016871051        111017627523  
     111017700211        111017777192        111017873683        111018645625  
     111018743141        111018826086        111018903846        111018998738  
     111020067817        111020176920        111020277977  

111003679873

     111012549419        111014570022        111015887293        111016536576  
     111016685289        111016779047        111016871062        111017627567  
     111017700244        111017777204        111017873706        111018645636  
     111018743185        111018826109        111018903891        111018998761  
     111020067839        111020176942        111020278002  

111003679929

     111012549420        111014570044        111015887350        111016540290  
     111016685324        111016779058        111016871073        111017627589  
     111017700356        111017777226        111017873728        111018645737  
     111018743196        111018826110        111018903903        111018998783  
     111020068717        111020176953        111020278013  

111003680000

     111012549442        111014570066        111015887361        111016541381  
     111016685335        111016779081        111016871084        111017627613  
     111017700367        111017777271        111017873739        111018645759  
     111018743264        111018826165        111018903925        111018998817  
     111020068728        111020177033        111020278024  

111003680055

     111012549464        111014570099        111015887563        111016541954  
     111016685357        111016779104        111016871095        111017627657  
     111017700389        111017777282        111017873784        111018645782  
     111018743286        111018826187        111018904050        111018998840  
     111020068762        111020177044        111020278046  

111003680066

     111012549475        111014570112        111015887596        111016543079  
     111016685379        111016779126        111016871107        111017627679  
     111017700424        111017777293        111017873863        111018645816  
     111018743310        111018826200        111018904083        111018998851  
     111020068773        111020177088        111020278080  

111003680550

     111012549723        111014570505        111015887608        111016543327  
     111016685380        111016779148        111016871118        111017627680  
     111017700457        111017777316        111017873874        111018645838  
     111018743321        111018826233        111018904094        111018998895  
     111020068795        111020177112        111020278181  

111003680594

     111012549778        111014570538        111015887620        111016543833  
     111016685447        111016779227        111016871152        111017627691  
     111017700491        111017777327        111017873885        111018645883  
     111018743332        111018826299        111018904106        111018998907  
     111020068863        111020177145        111020278192  

111003680606

     111012549790        111014570673        111015887631        111016548579  
     111016685469        111016779238        111016871196        111017627714  
     111017700536        111017777338        111017873908        111018645906  
     111018743343        111018826547        111018904117        111018998952  
     111020069077        111020177190        111020278237  

111003680617

     111012549835        111014570695        111015887642        111016548759  
     111016685470        111016779283        111016871242        111017627736  
     111017700558        111017777361        111017873920        111018645917  
     111018743354        111018826569        111018904207        111018998963  
     111020069190        111020177235        111020278271  

111003680628

     111012549846        111014570718        111015887664        111016548838  
     111016685492        111016779294        111016871297        111017627758  
     111017700581        111017777394        111017873953        111018645928  
     111018743387        111018826839        111018904678        111018999032  
     111020069448        111020177257        111020278282  

111003680707

     111012549868        111014570730        111015887686        111016549154  
     111016685504        111016779340        111016871321        111017627983  
     111017700659        111017777428        111017873964        111018645939  
     111018743635        111018826840        111018904689        111018999054  
     111020069459        111020177336        111020278350  

111003680808

     111012549880        111014570752        111015887798        111016550943  
     111016685515        111016779351        111016871332        111017628018  
     111017700671        111017777776        111017873986        111018645962  
     111018743747        111018826873        111018904690        111018999065  
     111020069471        111020177358        111020278361  

111007713517

     111012549903        111014570864        111015887800        111016551450  
     111016685537        111016779373        111016871376        111017628041  
     111017700682        111017777787        111017874033        111018645984  
     111018743758        111018826930        111018904724        111018999087  
     111020069493        111020177482        111020278372  

111007833824

     111012549914        111014571034        111015887844        111016551483  
     111016685548        111016779407        111016871422        111017628052  
     111017700693        111017777800        111017874088        111018646042  
     111018743781        111018826985        111018904803        111018999098  
     111020069505        111020177505        111020278417  

111007852511

     111012549936        111014571078        111015887866        111016552316  
     111016685571        111016779429        111016872007        111017628074  
     111017700716        111017777811        111017874101        111018646075  
     111018743815        111018827009        111018904869        111018999100  
     111020069550        111020177561        111020278428  

111007873334

     111012549958        111014571089        111015887877        111016552530  
     111016685627        111016779452        111016872018        111017628243  
     111017700738        111017777822        111017874112        111018646109  
     111018743837        111018827043        111018904960        111018999111  
     111020069617        111020177954        111020278451  

111007958394

     111012550242        111014571135        111015887888        111016553328  
     111016685649        111016779463        111016872074        111017628254  
     111017700750        111017777833        111017874134        111018646255  
     111018743882        111018827065        111018904993        111018999144  
     111020069628        111020177987        111020278473  

111007958697

     111012550253        111014571179        111015887901        111016554677  
     111016685650        111016779531        111016872108        111017628276  
     111017700761        111017777855        111017874145        111018646266  
     111018743916        111018827087        111018905006        111018999223  
     111020069662        111020177998        111020278529  

111007959698

     111012550309        111014571214        111015887934        111016558064  
     111016685762        111016779609        111016872131        111017628298  
     111017700772        111017777877        111017874156        111018646345  
     111018743927        111018827166        111018905028        111018999278  
     111020069707        111020178023        111020278552  

111007961804

     111012550321        111014571225        111015887978        111016558233  
     111016685784        111016779698        111016872175        111017628300  
     111017700806        111017777888        111017874167        111018646402  
     111018743950        111018827199        111018905062        111018999290  
     111020069729        111020178045        111020278574  

111007963648

     111012550354        111014571258        111015888317        111016559830  
     111016685807        111016779722        111016872186        111017628333  
     111017700862        111017777899        111017874189        111018646435  
     111018743972        111018827223        111018905095        111018999313  
     111020069741        111020178056        111020278596  

111007964290

     111012550365        111014571269        111015888328        111016560089  
     111016685829        111016779733        111016872265        111017628366  
     111017700873        111017777912        111017874246        111018646446  
     111018743983        111018827256        111018905130        111018999335  
     111020069774        111020178078        111020278608  

111007969015

     111012550411        111014571337        111015888384        111016560517  
     111016685885        111016779766        111016872276        111017628388  
     111017700884        111017777923        111017874268        111018646457  
     111018744007        111018827335        111018905152        111018999346  
     111020069808        111020178102        111020278620  

111007969958

     111012550422        111014571427        111015888395        111016562182  
     111016685908        111016779799        111016872300        111017628412  
     111017702033        111017777945        111017874303        111018646479  
     111018744041        111018827368        111018905264        111018999357  
     111020069819        111020178124        111020278631  

111007970028

     111012550488        111014571472        111015888418        111016563240  
     111016685942        111016779801        111016872322        111017628445  
     111017702066        111017777967        111017874325        111018646491  
     111018744052        111018827469        111018905310        111018999368  
     111020069831        111020178135        111020279586  

111007970095

     111012550501        111014571506        111015888429        111016563633  
     111016685986        111016779823        111016872467        111017628478  
     111017702101        111017778025        111017874369        111018646503  
     111018744322        111018827470        111018905343        111018999379  
     111020069842        111020178562        111020279621  

111007970141

     111012550512        111014571584        111015888430        111016566120  
     111016686000        111016779856        111016872490        111017628524  
     111017702112        111017778036        111017874381        111018646514  
     111018744557        111018827740        111018905354        111018999470  
     111020069864        111020178573        111020279643  

111007970185

     111012550545        111014571618        111015888452        111016566490  
     111016686044        111016779878        111016872513        111017628557  
     111017702134        111017778058        111017874392        111018646525  
     111018744568        111018827762        111018905365        111018999526  
     111020069897        111020178618        111020279700  

111007970231

     111012550578        111014571641        111015888463        111016569910  
     111016686066        111016779902        111016872568        111017628568  
     111017702178        111017778069        111017874426        111018646569  
     111018744580        111018827773        111018905398        111018999559  
     111020069921        111020178629        111020279733  

111007970242

     111012550602        111014571674        111015888496        111016569943  
     111016686088        111016779924        111016872603        111017628579  
     111017702189        111017778081        111017874437        111018646648  
     111018744603        111018827829        111018905400        111018999560  
     111020069932        111020178708        111020279766  

111007970354

     111012550624        111014572204        111015888531        111016570013  
     111016686134        111016779957        111016872625        111017628580  
     111017702213        111017778092        111017874448        111018646660  
     111018744625        111018827830        111018905422        111018999571  
     111020070024        111020178719        111020279812  

 

SCH-A-4



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111007970400

     111012550646        111014572215        111015888542        111016570079  
     111016686145        111016779968        111016872692        111017628625  
     111017702224        111017778115        111017874459        111018646671  
     111018744658        111018827841        111018905455        111018999661  
     111020070057        111020178731        111020279823  

111007970567

     111012550657        111014572259        111015888597        111016571407  
     111016686189        111016780005        111016872748        111017628647  
     111017702279        111017778159        111017874460        111018646716  
     111018744670        111018827852        111018905466        111018999830  
     111020070136        111020178775        111020279845  

111007970589

     111012550714        111014572260        111015888621        111016572510  
     111016686202        111016780016        111016872759        111017628658  
     111017702437        111017778171        111017874572        111018646840  
     111018744715        111018827919        111018905488        111018999852  
     111020070169        111020178797        111020279890  

111007970602

     111012550815        111014572327        111015888632        111016573588  
     111016686246        111016780072        111016872816        111017628669  
     111017702448        111017778205        111017874640        111018647054  
     111018744726        111018827920        111018905512        111018999863  
     111020070170        111020178810        111020279935  

111007970691

     111012550837        111014572338        111015888698        111016573825  
     111016686336        111016780689        111016872850        111017628715  
     111017702459        111017778216        111017874695        111018647076  
     111018744737        111018827942        111018905523        111018999874  
     111020070361        111020178854        111020279979  

111007970703

     111012550848        111014572372        111015888711        111016575300  
     111016686493        111016780690        111016872861        111017628771  
     111017702460        111017778249        111017874707        111018647098  
     111018745165        111018827975        111018905534        111018999908  
     111020070473        111020178887        111020279991  

111007970714

     111012550860        111014572383        111015888733        111016576109  
     111016686505        111016780702        111016873176        111017628850  
     111017702493        111017778272        111017874729        111018648291  
     111018745187        111018828033        111018905578        111018999931  
     111020070495        111020178911        111020280049  

111007970770

     111012550905        111014572440        111015888766        111016576378  
     111016686550        111016780768        111016873211        111017628861  
     111017702516        111017778328        111017874796        111018648325  
     111018745198        111018828538        111018905590        111018999986  
     111020070608        111020178922        111020280094  

111007970871

     111012550916        111014572462        111015888777        111016576862  
     111016686572        111016780779        111016873312        111017628872  
     111017702527        111017778339        111017874853        111018648358  
     111018745200        111018828752        111018905646        111019000003  
     111020070631        111020178988        111020280140  

111007970882

     111012550949        111014572585        111015888834        111016578224  
     111016686628        111016780791        111016873323        111017628906  
     111017702538        111017778395        111017874875        111018648369  
     111018745211        111018828763        111018905657        111019000014  
     111020070664        111020179024        111020280151  

111007970927

     111012550972        111014572619        111015888845        111016579584  
     111016686639        111016780847        111016873334        111017628928  
     111017702549        111017778508        111017875607        111018648448  
     111018745233        111018828774        111018905680        111019000025  
     111020070989        111020179428        111020280162  

111007970938

     111012550994        111014572642        111015888878        111016580687  
     111016686640        111016780858        111016873367        111017628984  
     111017702550        111017778799        111017875674        111018648460  
     111018745244        111018828819        111018905871        111019000216  
     111020071014        111020179440        111020280173  

111007970949

     111012551030        111014572653        111015888902        111016580700  
     111016686651        111016780869        111016873389        111017629008  
     111017702561        111017778801        111017875720        111018648471  
     111018745255        111018828820        111018905905        111019000249  
     111020071069        111020179473        111020280184  

111007971142

     111012551041        111014572710        111015888913        111016581701  
     111016686684        111016780892        111016873390        111017629020  
     111017702572        111017778812        111017875764        111018648516  
     111018745277        111018828853        111018905916        111019000261  
     111020071104        111020179552        111020280207  

111007971153

     111012551074        111014572721        111015888924        111016582241  
     111016686741        111016780904        111016873413        111017629389  
     111017702583        111017778823        111017875832        111018648583  
     111018745288        111018828864        111018905927        111019000339  
     111020071182        111020179563        111020280218  

111007971670

     111012551085        111014572732        111015888946        111016583523  
     111016686820        111016780948        111016873424        111017629402  
     111017702628        111017778845        111017875944        111018648606  
     111018745299        111018828932        111018905961        111019000351  
     111020071216        111020179608        111020280230  

111007971850

     111012551120        111014572743        111015888979        111016586267  
     111016686831        111016780959        111016873479        111017629424  
     111017702640        111017778913        111017875999        111018648662  
     111018745323        111018828976        111018905983        111019000935  
     111020071238        111020179620        111020280252  

111007973267

     111012551142        111014573520        111015888980        111016586368  
     111016686853        111016781017        111016873514        111017629446  
     111017702662        111017778935        111017876002        111018648695  
     111018745389        111018829023        111018905994        111019000957  
     111020071250        111020179631        111020280263  

111007973278

     111012551153        111014573542        111015889015        111016586717  
     111016686886        111016781174        111016873558        111017629952  
     111017702673        111017778946        111017876024        111018648707  
     111018745402        111018829034        111018906007        111019000980  
     111020071306        111020179697        111020280296  

111007973290

     111012551164        111014573553        111015889026        111016587381  
     111016686909        111016781220        111016873570        111017629996  
     111017702684        111017778968        111017876091        111018648729  
     111018745413        111018829056        111018906052        111019001026  
     111020071317        111020179743        111020280364  

111007973324

     111012551209        111014573564        111015889037        111016587460  
     111016686910        111016781231        111016873592        111017630000  
     111017702695        111017778980        111017876158        111018648774  
     111018745457        111018830069        111018906085        111019001037  
     111020071351        111020179754        111020280836  

111007973380

     111012551243        111014573597        111015889105        111016591230  
     111016686921        111016781309        111016873615        111017630022  
     111017702741        111017778991        111017876169        111018648808  
     111018746010        111018830070        111018906108        111019001048  
     111020071395        111020179765        111020280869  

111007973447

     111012552053        111014573665        111015889150        111016591498  
     111016687056        111016781365        111016875145        111017630044  
     111017702842        111017779004        111017876192        111018648819  
     111018746065        111018830092        111018906120        111019001060  
     111020071429        111020179787        111020280870  

111007973526

     111012552086        111014573700        111015889161        111016592534  
     111016687078        111016781433        111016875167        111017630055  
     111017702864        111017779048        111017876226        111018648831  
     111018746076        111018830148        111018906131        111019001071  
     111020071452        111020180048        111020280881  

111007973537

     111012552222        111014573733        111015889239        111016593142  
     111016687102        111016781466        111016875235        111017630066  
     111017702897        111017779059        111017876259        111018648954  
     111018746100        111018830216        111018906142        111019001127  
     111020072105        111020180060        111020280892  

111007973627

     111012552233        111014573744        111015889284        111016593401  
     111016687113        111016781477        111016875246        111017630077  
     111017702921        111017779060        111017876260        111018648965  
     111018746166        111018830227        111018906153        111019001149  
     111020072127        111020180093        111020280904  

111007973683

     111012552244        111014573777        111015889318        111016595098  
     111016687146        111016781488        111016875291        111017630088  
     111017702932        111017779093        111017876271        111018648976  
     111018746212        111018830261        111018906287        111019001150  
     111020072149        111020180217        111020280915  

111007973717

     111012552255        111014573902        111015889329        111016595188  
     111016687157        111016781512        111016875325        111017630099  
     111017702943        111017779105        111017876282        111018649001  
     111018746234        111018830283        111018906311        111019001161  
     111020072183        111020180228        111020280926  

111007973728

     111012552266        111014573935        111015889330        111016595863  
     111016687179        111016781589        111016875392        111017630156  
     111017702965        111017779149        111017876316        111018649012  
     111018746256        111018830317        111018906322        111019001239  
     111020072240        111020180239        111020280960  

111007973740

     111012552299        111014573946        111015889341        111016595885  
     111016687180        111016781994        111016875437        111017630178  
     111017702998        111017779161        111017876327        111018649023  
     111018746267        111018830339        111018906388        111019001240  
     111020072273        111020180273        111020280982  

111007973829

     111012552301        111014573968        111015889352        111016596134  
     111016687191        111016782120        111016875459        111017630213  
     111017703045        111017779172        111017876349        111018649045  
     111018746289        111018830362        111018906401        111019001273  
     111020072295        111020180284        111020281006  

111007973874

     111012552367        111014573979        111015889363        111016603649  
     111016687225        111016782210        111016875460        111017630224  
     111017703067        111017779183        111017876350        111018649078  
     111018746290        111018830384        111018906412        111019001295  
     111020073252        111020180352        111020281017  

111007973931

     111012552413        111014573991        111015889408        111016605450  
     111016687236        111016782265        111016875493        111017630246  
     111017703078        111017779217        111017876383        111018649102  
     111018746313        111018830395        111018906456        111019001329  
     111020073331        111020180363        111020281040  

111007974022

     111012552435        111014574004        111015889442        111016605472  
     111016687269        111016782311        111016875505        111017630303  
     111017703090        111017779239        111017876394        111018649113  
     111018746324        111018830452        111018906478        111019001341  
     111020073342        111020180385        111020281051  

111007974033

     111012552457        111014574060        111015889486        111016605483  
     111016687270        111016782401        111016875549        111017630325  
     111017703135        111017779240        111017876428        111018649337  
     111018746368        111018830496        111018906489        111019001420  
     111020073353        111020180396        111020281062  

111007974066

     111012552491        111014574116        111015889611        111016605494  
     111016687304        111016782434        111016875572        111017630358  
     111017703191        111017779273        111017876439        111018649348  
     111018746469        111018830564        111018906524        111019001453  
     111020073386        111020180408        111020281084  

111007974145

     111012552547        111014574127        111015889622        111016605506  
     111016687315        111016782456        111016875617        111017630370  
     111017703214        111017779284        111017876473        111018649359  
     111018746504        111018830575        111018906568        111019001497  
     111020073410        111020180420        111020281118  

111007974224

     111012552884        111014574149        111015889677        111016605562  
     111016687348        111016782502        111016875639        111017630415  
     111017703236        111017779295        111017876495        111018649360  
     111018746515        111018830597        111018906580        111019001510  
     111020073487        111020180442        111020281129  

111007974437

     111012552895        111014574161        111015889688        111016605607  
     111016687360        111016782759        111016875662        111017630448  
     111017703258        111017779307        111017876563        111018649371  
     111018746526        111018830643        111018906591        111019001521  
     111020073498        111020180453        111020281152  

111007974662

     111012552907        111014574239        111015889699        111016605618  
     111016687393        111016782782        111016875673        111017630471  
     111017703281        111017779341        111017876596        111018649382  
     111018746537        111018830654        111018906603        111019001532  
     111020073500        111020180543        111020281219  

111007975629

     111012552918        111014574262        111015889723        111016605641  
     111016687416        111016782805        111016875718        111017630954  
     111017703337        111017779363        111017876619        111018649472  
     111018746627        111018830676        111018906614        111019001543  
     111020073522        111020180554        111020281400  

111007975731

     111012552952        111014574273        111015889734        111016605652  
     111016687427        111016782816        111016875729        111017630965  
     111017703360        111017779420        111017876631        111018649494  
     111018746672        111018830698        111018906670        111019001576  
     111020073544        111020180611        111020281411  

111007975786

     111012553010        111014574295        111015889756        111016605797  
     111016687461        111016782827        111016875752        111017630976  
     111017703382        111017779431        111017876686        111018649506  
     111018746694        111018830700        111018906692        111019001622  
     111020073566        111020180622        111020281444  

111007975911

     111012553021        111014574329        111015889824        111016605900  
     111016687674        111016782838        111016875831        111017631034  
     111017703393        111017779510        111017876721        111018649539  
     111018746717        111018830766        111018906715        111019001633  
     111020073601        111020180666        111020281488  

111007975922

     111012553032        111014574330        111015889835        111016605911  
     111016687708        111016782849        111016875853        111017631045  
     111017703405        111017779521        111017876732        111018649551  
     111018746739        111018830799        111018906726        111019001655  
     111020073623        111020180688        111020281501  

111007976080

     111012553054        111014574341        111015889857        111016605999  
     111016687887        111016782951        111016875875        111017631113  
     111017703416        111017779543        111017876754        111018649562  
     111018746751        111018830801        111018906737        111019001688  
     111020073656        111020180699        111020281512  

111007976091

     111012553098        111014574352        111015889879        111016608509  
     111016687898        111016782973        111016875886        111017631124  
     111017703427        111017779622        111017876765        111018649607  
     111018746773        111018830845        111018906759        111019001699  
     111020073713        111020180712        111020281534  

111007976293

     111012553122        111014574396        111015889914        111016608521  
     111016687966        111016782984        111016875897        111017631179  
     111017703472        111017779644        111017876798        111018649618  
     111018746784        111018830878        111018906805        111019001712  
     111020073724        111020180734        111020281545  

111007976372

     111012553133        111014574431        111015889947        111016608835  
     111016687977        111016782995        111016875909        111017631225  
     111017703483        111017779734        111017876800        111018649641  
     111018746818        111018830902        111018906816        111019001778  
     111020073735        111020180789        111020282131  

111007976462

     111012553177        111014574442        111015889958        111016608903  
     111016687988        111016783019        111016875943        111017631236  
     111017703506        111017779756        111017876844        111018649731  
     111018746829        111018830913        111018906838        111019001789  
     111020073746        111020180790        111020282186  

111007976484

     111012553188        111014574510        111015889969        111016608958  
     111016688080        111016783031        111016875965        111017631247  
     111017703528        111017779790        111017876866        111018649764  
     111018746841        111018830946        111018906861        111019001802  
     111020073791        111020180835        111020282276  

111007976563

     111012553212        111014574521        111015890017        111016608969  
     111016688091        111016783042        111016876001        111017631258  
     111017703540        111017779802        111017876899        111018649786  
     111018746852        111018830979        111018906872        111019001824  
     111020073803        111020180857        111020282333  

111007976675

     111012553245        111014574587        111015890039        111016609038  
     111016688181        111016783064        111016876034        111017631270  
     111017703607        111017779846        111017876912        111018649933  
     111018746896        111018831015        111018906917        111019001835  
     111020073993        111020180936        111020282423  

111007976697

     111012553267        111014574611        111015890848        111016609106  
     111016688192        111016783075        111016876089        111017631281  
     111017703629        111017779857        111017876923        111018649977  
     111018746931        111018831048        111018906939        111019001868  
     111020074039        111020180981        111020282524  

111007976709

     111012553278        111014574633        111015890860        111016609139  
     111016688204        111016783086        111016876157        111017631292  
     111017703641        111017779880        111017876945        111018649988  
     111018746942        111018831082        111018907020        111019002443  
     111020074062        111020180992        111020282535  

111007976811

     111012553313        111014574655        111015890950        111016609184  
     111016688237        111016783097        111016876203        111017631304  
     111017703652        111017780062        111017876956        111018649999  
     111018746953        111018831385        111018907042        111019002487  
     111020074084        111020181005        111020282557  

111007976844

     111012553324        111014574734        111015891197        111016609207  
     111016688248        111016783110        111016876225        111017631326  
     111017703663        111017780073        111017876978        111018650014  
     111018747000        111018831396        111018907064        111019002498  
     111020074163        111020181016        111020282579  

111007976866

     111012553357        111014574756        111015891221        111016609218  
     111016688271        111016783143        111016876427        111017631337  
     111017703674        111017780130        111017877025        111018650036  
     111018747112        111018831420        111018907075        111019002500  
     111020074185        111020181027        111020282625  

111007977036

     111012553380        111014574789        111015891232        111016609487  
     111016688282        111016783187        111016876449        111017631359  
     111017703685        111017780141        111017877036        111018650171  
     111018747213        111018831464        111018907086        111019002511  
     111020074220        111020181072        111020282647  

111007977092

     111012553391        111014574790        111015891243        111016609500  
     111016688293        111016783198        111016876450        111017631405  
     111017704192        111017780163        111017877069        111018650193  
     111018747235        111018831521        111018907143        111019002566  
     111020074231        111020181117        111020282658  

111007977126

     111012553425        111014575331        111015891265        111016609533  
     111016688338        111016783233        111016876472        111017631427  
     111017704215        111017780196        111017877070        111018650519  
     111018747279        111018831633        111018907154        111019002577  
     111020074253        111020181128        111020282737  

111007977137

     111012553436        111014575421        111015891276        111016609601  
     111016688349        111016783255        111016876483        111017631438  
     111017704259        111017780219        111017877092        111018650564  
     111018747303        111018831699        111018907165        111019002599  
     111020074275        111020181139        111020282759  

111007977159

     111012553481        111014575454        111015891287        111016609634  
     111016688361        111016783288        111016876506        111017631449  
     111017704282        111017780231        111017877171        111018650575  
     111018747976        111018831745        111018907187        111019002656  
     111020074297        111020181140        111020282760  

111007977216

     111012553492        111014575713        111015891355        111016609645  
     111016688372        111016783299        111016876517        111017631472  
     111017704327        111017780275        111017877182        111018650586  
     111018748023        111018831778        111018907198        111019002667  
     111020074332        111020181151        111020283064  

111007977249

     111012553504        111014575735        111015891423        111016609656  
     111016688406        111016783301        111016876528        111017631483  
     111017704855        111017780310        111017877216        111018650610  
     111018748034        111018831790        111018907244        111019002689  
     111020074343        111020181173        111020283075  

111007977351

     111012553537        111014575757        111015891489        111016609667  
     111016688585        111016783312        111016876551        111017631551  
     111017704877        111017780321        111017877249        111018650711  
     111018748045        111018831857        111018907299        111019002702  
     111020074376        111020181252        111020283086  

111007977519

     111012553560        111014575836        111015891546        111016609678  
     111016688596        111016783367        111016876607        111017631618  
     111017704901        111017780332        111017877250        111018650812  
     111018748056        111018831925        111018907301        111019002713  
     111020074422        111020181263        111020283154  

111007977542

     111012553582        111014575847        111015891579        111016609689  
     111016688619        111016783402        111016876629        111017631630  
     111017704934        111017780354        111017877272        111018650878  
     111018748203        111018832005        111018908290        111019002768  
     111020074433        111020181274        111020283200  

111007977799

     111012553593        111014575869        111015891580        111016609690  
     111016688620        111016783424        111016876663        111017632518  
     111017704945        111017780365        111017877362        111018650889  
     111018748236        111018832027        111018908357        111019002791  
     111020074444        111020181285        111020283255  

111007977856

     111012553605        111014575881        111015891591        111016609757  
     111016688631        111016783468        111016876674        111017632529  
     111017704956        111017780376        111017877441        111018650980  
     111018748281        111018832139        111018908391        111019002825  
     111020074455        111020181296        111020283266  

111007977889

     111012553649        111014575892        111015891614        111016609825  
     111016688642        111016783479        111016876685        111017632619  
     111017704967        111017780387        111017877519        111018651004  
     111018748393        111018832544        111018908447        111019002847  
     111020074466        111020181320        111020283288  

111007977935

     111012553650        111014575915        111015891669        111016609847  
     111016688653        111016783480        111016876742        111017632642  
     111017705306        111017780400        111017877520        111018651026  
     111018748405        111018832555        111018908458        111019002892  
     111020074501        111020181353        111020283356  

111007978060

     111012553661        111014575926        111015891681        111016609869  
     111016688675        111016783536        111016876753        111017632675  
     111017705328        111017780411        111017877531        111018651048  
     111018748416        111018832601        111018908492        111019002904  
     111020074534        111020181364        111020283367  

111007978206

     111012553683        111014575948        111015891737        111016610029  
     111016688776        111016783547        111016876764        111017632697  
     111017705339        111017780433        111017878330        111018651082  
     111018748427        111018832623        111018908504        111019002915  
     111020074556        111020181410        111020283378  

111007978273

     111012553694        111014576028        111015891759        111016610063  
     111016688798        111016784076        111016876809        111017632709  
     111017705373        111017780602        111017878363        111018651206  
     111018748438        111018832634        111018908515        111019002959  
     111020074590        111020181421        111020283390  

111007978284

     111012553818        111014576062        111015891782        111016610096  
     111016688811        111016784098        111016876832        111017632721  
     111017705407        111017780613        111017878835        111018651217  
     111018748472        111018832645        111018908526        111019002971  
     111020074635        111020181443        111020283446  

111007978363

     111012553829        111014576084        111015891793        111016610175  
     111016688888        111016784111        111016876843        111017632732  
     111017705418        111017780635        111017878857        111018651262  
     111018748483        111018832656        111018908537        111019003017  
     111020074714        111020181487        111020283503  

 

SCH-A-5



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111007978587

     111012553841        111014576118        111015891816        111016610186  
     111016688899        111016784122        111016876900        111017632743  
     111017705429        111017780691        111017878880        111018651284  
     111018748517        111018832689        111018908548        111019003039  
     111020074747        111020181522        111020283547  

111007978622

     111012553852        111014576174        111015891850        111016610210  
     111016688912        111016784144        111016876955        111017632754  
     111017705463        111017780703        111017878891        111018651363  
     111018748562        111018832713        111018908560        111019003040  
     111020074758        111020181533        111020283569  

111007978655

     111012553874        111014576185        111015891861        111016610221  
     111016688934        111016784155        111016876977        111017632787  
     111017705575        111017780736        111017878903        111018651408  
     111018748573        111018832724        111018908571        111019003073  
     111020074826        111020181588        111020283952  

111007978734

     111012553908        111014576220        111015892075        111016610243  
     111016688989        111016784166        111016876988        111017632800  
     111017705597        111017780770        111017878992        111018652083  
     111018748584        111018832735        111018908593        111019003107  
     111020074916        111020181623        111020284032  

111007978824

     111012553964        111014576253        111015892109        111016610254  
     111016688990        111016784212        111016876999        111017632811  
     111017705609        111017780792        111017879016        111018652106  
     111018748595        111018832768        111018908694        111019003196  
     111020074949        111020181645        111020284245  

111007978846

     111012553997        111014576264        111015892110        111016610265  
     111016689003        111016784526        111016877002        111017632833  
     111017705643        111017780815        111017879128        111018652117  
     111018748607        111018832803        111018908728        111019003208  
     111020074983        111020181667        111020284289  

111007978868

     111012554044        111014576275        111015892154        111016610276  
     111016689115        111016784560        111016877057        111017632844  
     111017705654        111017780848        111017879139        111018652151  
     111018748652        111018832814        111018908739        111019003309  
     111020074994        111020181678        111020284290  

111007978903

     111012554066        111014576310        111015892198        111016610298  
     111016689126        111016784571        111016877079        111017632888  
     111017705700        111017780860        111017879140        111018652184  
     111018748663        111018832881        111018908740        111019003365  
     111020075399        111020181690        111020284302  

111007978947

     111012554123        111014576321        111015892356        111016610366  
     111016689137        111016784605        111016877103        111017632934  
     111017705744        111017780871        111017879162        111018652207  
     111018748696        111018832904        111018908829        111019003882  
     111020075445        111020181702        111020284313  

111007978981

     111012554134        111014576354        111015892727        111016610412  
     111016689171        111016784638        111016877125        111017632967  
     111017705755        111017780882        111017879195        111018652218  
     111018748719        111018832926        111018908908        111019003893  
     111020075489        111020181724        111020284537  

111007978992

     111012554178        111014576365        111015892750        111016610434  
     111016689227        111016784672        111016877147        111017633003  
     111017705777        111017780905        111017879218        111018652241  
     111018748753        111018832937        111018908919        111019003905  
     111020075557        111020181735        111020284559  

111007979027

     111012554189        111014576387        111015892772        111016610456  
     111016689261        111016784706        111016877170        111017633014  
     111017705788        111017780916        111017879230        111018652296  
     111018748832        111018832959        111018908953        111019003927  
     111020075568        111020183513        111020284560  

111007979038

     111012554202        111014576398        111015892817        111016610568  
     111016689272        111016784717        111016877215        111017633025  
     111017705799        111017780938        111017879296        111018652331  
     111018748876        111018832971        111018908986        111019003938  
     111020075760        111020183546        111020284638  

111007979049

     111012554213        111014576400        111015892862        111016610591  
     111016689283        111016784728        111016877248        111017633036  
     111017705812        111017780961        111017879308        111018652375  
     111018748887        111018832982        111018908997        111019003949  
     111020075827        111020183591        111020284661  

111007979106

     111012554257        111014576477        111015892873        111016610614  
     111016689306        111016784751        111016877260        111017633047  
     111017705834        111017780994        111017879364        111018652397  
     111018748933        111018833039        111018909011        111019004007  
     111020076402        111020183603        111020284694  

111007979139

     111012554291        111014576556        111015892930        111016610625  
     111016689317        111016784784        111016877338        111017633070  
     111017705867        111017781029        111017879409        111018652498  
     111018748944        111018833051        111018909022        111019004018  
     111020076424        111020183625        111020284706  

111007979184

     111012554314        111014576613        111015892941        111016610669  
     111016689339        111016784818        111016877350        111017633092  
     111017705889        111017781074        111017879476        111018652577  
     111018748955        111018833129        111018909156        111019004030  
     111020076637        111020183669        111020284717  

111007979207

     111012554550        111014576635        111015892952        111016610670  
     111016689351        111016784841        111016877372        111017633115  
     111017705913        111017781120        111017879511        111018652634  
     111018748966        111018833141        111018909167        111019004041  
     111020076716        111020183726        111020284739  

111007979320

     111012554572        111014576668        111015892974        111016610681  
     111016689373        111016784863        111016877394        111017633126  
     111017705946        111017781131        111017879522        111018652645  
     111018748977        111018833152        111018909189        111019004052  
     111020076839        111020183737        111020285044  

111007979331

     111012554606        111014576679        111015892985        111016610704  
     111016689384        111016784896        111016877406        111017633171  
     111017705957        111017781153        111017879544        111018652656  
     111018748999        111018833163        111018909202        111019004085  
     111020076840        111020183793        111020285055  

111007979432

     111012554617        111014576815        111015893032        111016610759  
     111016689441        111016784919        111016877417        111017633193  
     111017705980        111017781164        111017879555        111018652678  
     111018749103        111018833242        111018909257        111019004142  
     111020076862        111020183816        111020285066  

111007979577

     111012554628        111014576916        111015893043        111016610771  
     111016689520        111016784942        111016877428        111017633205  
     111017706015        111017781186        111017879577        111018652757  
     111018749125        111018833264        111018909291        111019004175  
     111020076895        111020183827        111020285077  

111007979656

     111012554695        111014576994        111015893065        111016610793  
     111016689597        111016785011        111016877439        111017633250  
     111017706026        111017781221        111017879588        111018652768  
     111018749147        111018833321        111018909336        111019004186  
     111020076918        111020183894        111020285088  

111007979689

     111012554707        111014577108        111015893582        111016610849  
     111016689610        111016785033        111016877473        111017633306  
     111017706037        111017781243        111017879601        111018652779  
     111018749192        111018833332        111018909358        111019004209  
     111020076930        111020183917        111020285099  

111007979735

     111012554718        111014577209        111015893605        111016610906  
     111016689621        111016785213        111016877518        111017633520  
     111017706048        111017781254        111017879634        111018652814  
     111018749204        111018833354        111018909381        111019004243  
     111020076952        111020183928        111020285112  

111007979779

     111012554741        111014577254        111015893638        111016610917  
     111016689676        111016785415        111016878474        111017633553  
     111017706059        111017781265        111017879645        111018653961  
     111018749215        111018833376        111018909392        111019004276  
     111020076974        111020183939        111020285167  

111007979825

     111012554752        111014577276        111015893683        111016610939  
     111016689700        111016785426        111016878597        111017633586  
     111017706071        111017781298        111017879678        111018653972  
     111018749226        111018833398        111018909415        111019004298  
     111020076996        111020184020        111020285178  

111007979847

     111012554774        111014577298        111015893706        111016611008  
     111016689744        111016785437        111016878665        111017633610  
     111017706093        111017781311        111017879768        111018653994  
     111018749237        111018833422        111018909471        111019004322  
     111020077009        111020184031        111020285189  

111007979858

     111012554785        111014577311        111015893728        111016611042  
     111016689755        111016785448        111016878676        111017633632  
     111017706127        111017781322        111017879779        111018654030  
     111018749248        111018833444        111018909482        111019004377  
     111020077021        111020184064        111020285190  

111007979870

     111012554796        111014577366        111015893740        111016611086  
     111016689766        111016785482        111016878766        111017633676  
     111017706150        111017781344        111017879926        111018654041  
     111018749259        111018833501        111018909505        111019004399  
     111020077054        111020184109        111020285325  

111007979915

     111012554820        111014577434        111015893852        111016611097  
     111016689777        111016786146        111016878834        111017633687  
     111017706161        111017781399        111017879959        111018654063  
     111018749260        111018833556        111018909639        111019004423  
     111020077076        111020184110        111020285336  

111007979993

     111012554864        111014577489        111015893885        111016611211  
     111016689788        111016786180        111016878845        111017633698  
     111017706183        111017781445        111017880030        111018654085  
     111018749743        111018833567        111018909662        111019004434  
     111020077098        111020184121        111020285370  

111007980085

     111012555696        111014577513        111015893919        111016611222  
     111016689845        111016786214        111016878856        111017633733  
     111017706217        111017781467        111017880052        111018654119  
     111018749765        111018833590        111018909673        111019004456  
     111020077100        111020184222        111020285426  

111007980120

     111012556024        111014577535        111015893953        111016611288  
     111016689878        111016786258        111016878889        111017633744  
     111017706251        111017781478        111017880085        111018654153  
     111018750352        111018833602        111018909684        111019004894  
     111020077223        111020184244        111020285437  

111007980131

     111012556035        111014577546        111015894000        111016611312  
     111016689902        111016786304        111016878913        111017633755  
     111017706262        111017781535        111017880131        111018654175  
     111018750374        111018833613        111018909695        111019004906  
     111020077234        111020184277        111020285448  

111007980164

     111012556046        111014577557        111015894022        111016611323  
     111016689913        111016786326        111016878935        111017633777  
     111017706273        111017781568        111017880142        111018654254  
     111018750396        111018833691        111018909741        111019004939  
     111020077256        111020184299        111020285527  

111007980197

     111012556080        111014577579        111015894033        111016611334  
     111016689957        111016786348        111016878946        111017633788  
     111017706284        111017781580        111017880153        111018654669  
     111018750420        111018833703        111018909763        111019004940  
     111020077267        111020184367        111020285572  

111007980210

     111012556091        111014577591        111015894044        111016611390  
     111016689980        111016786360        111016878957        111017633823  
     111017706295        111017781614        111017880186        111018654951  
     111018750554        111018833736        111018910440        111019004962  
     111020077324        111020184378        111020285583  

111007980265

     111012556114        111014577603        111015894077        111016611402  
     111016689991        111016786450        111016878979        111017633867  
     111017706330        111017781625        111017880221        111018654962  
     111018750565        111018833893        111018910473        111019004973  
     111020077346        111020184907        111020285617  

111007980322

     111012556147        111014577625        111015894156        111016611424  
     111016690038        111016786494        111016879015        111017633878  
     111017706341        111017781658        111017880243        111018654984  
     111018750802        111018833905        111018910484        111019005031  
     111020077357        111020184929        111020285628  

111007980355

     111012556204        111014577636        111015894167        111016612504  
     111016690072        111016786528        111016879037        111017633924  
     111017706374        111017781669        111017880265        111018655008  
     111018750824        111018833949        111018910631        111019005042  
     111020077380        111020184963        111020285639  

111007980388

     111012556215        111014578424        111015894189        111016612526  
     111016690117        111016786551        111016879206        111017633946  
     111017706385        111017781670        111017880276        111018655020  
     111018750903        111018833983        111018910888        111019005053  
     111020077425        111020184996        111020285662  

111007980401

     111012556226        111014578468        111015894257        111016612560  
     111016690128        111016786573        111016879217        111017633957  
     111017706396        111017781681        111017880377        111018655031  
     111018750936        111018833994        111018910899        111019005075  
     111020077458        111020185010        111020285752  

111007980412

     111012556259        111014578604        111015894303        111016612650  
     111016690139        111016786584        111016879228        111017633968  
     111017706419        111017781850        111017880388        111018655053  
     111018750958        111018834018        111018910901        111019005143  
     111020077470        111020185043        111020285785  

111007980478

     111012556260        111014578705        111015894336        111016612672  
     111016690588        111016786696        111016879239        111017633980  
     111017706420        111017781861        111017880401        111018655064  
     111018750981        111018834120        111018910923        111019005211  
     111020077492        111020185054        111020285808  

111007980524

     111012556316        111014578738        111015894381        111016612683  
     111016690601        111016786764        111016879262        111017634015  
     111017706442        111017781883        111017880423        111018655086  
     111018751061        111018834131        111018910945        111019005222  
     111020077504        111020185065        111020285820  

111007980681

     111012556361        111014578794        111015894415        111016612694  
     111016690678        111016786775        111016879318        111017634059  
     111017706453        111017781917        111017881604        111018655110  
     111018751072        111018834142        111018911025        111019005244  
     111020077515        111020185100        111020285910  

111007980704

     111012556394        111014578806        111015894459        111016612728  
     111016690702        111016786786        111016879330        111017634071  
     111017706464        111017781928        111017881682        111018655132  
     111018751117        111018834221        111018911070        111019005255  
     111020077571        111020185122        111020285987  

111007980805

     111012556451        111014578851        111015894460        111016612740  
     111016690724        111016786797        111016879385        111017634341  
     111017706475        111017781939        111017881693        111018655143  
     111018751128        111018834265        111018911104        111019005301  
     111020077582        111020185133        111020286034  

111007980816

     111012556473        111014578884        111015894538        111016612784  
     111016690746        111016786809        111016879396        111017634352  
     111017706510        111017781962        111017881705        111018655154  
     111018751184        111018834276        111018911137        111019005312  
     111020077627        111020185155        111020286045  

111007980973

     111012556800        111014579188        111015894998        111016612829  
     111016690779        111016786810        111016879408        111017634363  
     111017706543        111017782132        111017881750        111018655176  
     111018751218        111018834793        111018911159        111019005323  
     111020077638        111020185188        111020286056  

111007981019

     111012556833        111014579212        111015895001        111016612896  
     111016690825        111016786898        111016879420        111017634374  
     111017706554        111017782222        111017881761        111018655198  
     111018751252        111018834849        111018911182        111019005345  
     111020078055        111020185199        111020286067  

111007981109

     111012556855        111014579256        111015895012        111016612908  
     111016690869        111016786922        111016879453        111017634385  
     111017706767        111017782244        111017881783        111018655211  
     111018751274        111018834861        111018911227        111019005367  
     111020078077        111020185245        111020286102  

111007981110

     111012556899        111014579278        111015895023        111016612942  
     111016690870        111016786966        111016879497        111017634396  
     111017706778        111017782299        111017881794        111018655222  
     111018751353        111018834894        111018911249        111019005390  
     111020078099        111020185302        111020286685  

111007981132

     111012556901        111014579324        111015895090        111016612953  
     111016690948        111016786999        111016879543        111017634431  
     111017706835        111017782312        111017881817        111018655255  
     111018751386        111018834951        111018911306        111019005424  
     111020078101        111020185795        111020286775  

111007981154

     111012556912        111014579346        111015895113        111016612975  
     111016690960        111016787002        111016879554        111017634442  
     111017706846        111017782413        111017881839        111018655323  
     111018751397        111018834984        111018911373        111019005435  
     111020078202        111020185807        111020286786  

111007981176

     111012556967        111014580045        111015895168        111016612997  
     111016691017        111016787035        111016879565        111017634497  
     111017706857        111017782424        111017881862        111018655345  
     111018751443        111018835042        111018911384        111019005480  
     111020078291        111020185841        111020286832  

111007981187

     111012556978        111014580067        111015895258        111016613000  
     111016691039        111016787057        111016880242        111017634510  
     111017706969        111017782435        111017881895        111018655378  
     111018751476        111018835109        111018911430        111019005491  
     111020078303        111020185896        111020286887  

111007981211

     111012556990        111014580078        111015895281        111016613022  
     111016691062        111016787068        111016880253        111017634521  
     111017706981        111017782457        111017881918        111018655402  
     111018751555        111018835121        111018911508        111019005525  
     111020078392        111020185942        111020286898  

111007981288

     111012557036        111014580090        111015895326        111016613066  
     111016691073        111016787091        111016880297        111017634532  
     111017706992        111017782479        111017881963        111018655435  
     111018751566        111018835198        111018911520        111019005558  
     111020078437        111020186112        111020286911  

111007981323

     111012557058        111014580102        111015895416        111016613134  
     111016691084        111016787473        111016880309        111017634543  
     111017707005        111017782480        111017881985        111018655479  
     111018751599        111018835266        111018911531        111019005569  
     111020078460        111020186123        111020286922  

111007981402

     111012557081        111014580146        111015895449        111016613178  
     111016691107        111016787484        111016880343        111017634554  
     111017707016        111017782491        111017881996        111018655525  
     111018751601        111018835277        111018911542        111019005581  
     111020078471        111020186167        111020286933  

111007981446

     111012557092        111014580225        111015895472        111016613202  
     111016691118        111016787529        111016880354        111017634576  
     111017707027        111017782514        111017882065        111018655569  
     111018751612        111018835312        111018911597        111019005592  
     111020078516        111020186213        111020287013  

111007981457

     111012557126        111014580236        111015895551        111016613213  
     111016691129        111016787552        111016880602        111017634598  
     111017707049        111017782547        111017882100        111018655581  
     111018751645        111018835378        111018911632        111019005626  
     111020078594        111020186279        111020287024  

111007981503

     111012557160        111014580359        111015895573        111016613314  
     111016691297        111016787563        111016880646        111017634600  
     111017707061        111017782570        111017882201        111018655626  
     111018751667        111018835389        111018911654        111019005637  
     111020078640        111020186369        111020287046  

111007981569

     111012557227        111014580461        111015895595        111016613325  
     111016691309        111016787574        111016880714        111017634611  
     111017707106        111017782581        111017882212        111018655671  
     111018751678        111018835390        111018911676        111019005648  
     111020078651        111020186392        111020287057  

111007981615

     111012557250        111014580506        111015895607        111016613336  
     111016691310        111016787631        111016880725        111017634622  
     111017707128        111017782592        111017882245        111018655682  
     111018751689        111018835402        111018911700        111019005671  
     111020078673        111020186437        111020287080  

111007981761

     111012557261        111014580528        111015895630        111016613370  
     111016691398        111016787697        111016880792        111017634666  
     111017707173        111017782637        111017882256        111018655693  
     111018751702        111018835435        111018911711        111019005907  
     111020078684        111020186482        111020287158  

111007981884

     111012557272        111014580540        111015895809        111016613381  
     111016691422        111016787732        111016880859        111017634688  
     111017707195        111017782648        111017882548        111018655727  
     111018751735        111018835457        111018911744        111019005963  
     111020079214        111020186493        111020287170  

111007981974

     111012557340        111014580551        111015895865        111016613392  
     111016691477        111016787754        111016881210        111017634699  
     111017707229        111017782671        111017882571        111018655738  
     111018751757        111018835503        111018911799        111019006043  
     111020079258        111020186505        111020287181  

111007982009

     111012557351        111014580573        111015896440        111016613404  
     111016691499        111016788452        111016881243        111017634723  
     111017707241        111017782682        111017882582        111018655750  
     111018751869        111018835536        111018911856        111019006122  
     111020079281        111020186516        111020287192  

111007982010

     111012557418        111014580607        111015896462        111016613538  
     111016691534        111016788531        111016881265        111017634745  
     111017707263        111017782817        111017882593        111018655761  
     111018751881        111018835581        111018912004        111019006166  
     111020079450        111020186606        111020287215  

111007982032

     111012557429        111014580629        111015896518        111016613549  
     111016691602        111016788609        111016881287        111017634824  
     111017707274        111017782851        111017882616        111018655817  
     111018751892        111018835615        111018912015        111019006245  
     111020079539        111020186695        111020287226  

111007982065

     111012557485        111014580663        111015896529        111016613583  
     111016691646        111016788610        111016881322        111017634857  
     111017707296        111017782930        111017882650        111018655840  
     111018751926        111018835671        111018912026        111019007000  
     111020079900        111020186707        111020287259  

111007982111

     111012557496        111014580696        111015896552        111016613606  
     111016691679        111016788632        111016881355        111017634879  
     111017707308        111017782952        111017882706        111018655873  
     111018752006        111018835682        111018912059        111019007033  
     111020079911        111020186730        111020287338  

111007982133

     111012557519        111014580720        111015896619        111016613640  
     111016691736        111016788665        111016881399        111017634880  
     111017707320        111017782963        111017882717        111018655941  
     111018752028        111018835693        111018912060        111019007044  
     111020079922        111020186808        111020287383  

111007982155

     111012557531        111014580810        111015896675        111016613673  
     111016691747        111016788801        111016881401        111017634891  
     111017707331        111017782974        111017882728        111018655952  
     111018752084        111018835705        111018912082        111019007077  
     111020080014        111020186820        111020287440  

 

SCH-A-6



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111007982223

     111012557542        111014580854        111015896710        111016613684  
     111016691769        111016788823        111016881434        111017634903  
     111017707353        111017782985        111017882829        111018655963  
     111018752107        111018835761        111018912116        111019007134  
     111020080070        111020186853        111020287451  

111007982313

     111012557980        111014580887        111015896776        111016613695  
     111016691815        111016788867        111016881478        111017634936  
     111017707397        111017782996        111017882830        111018656032  
     111018752129        111018835828        111018912150        111019007156  
     111020080104        111020186864        111020287473  

111007982324

     111012558004        111014580900        111015896798        111016613707  
     111016691826        111016788889        111016881489        111017634969  
     111017707409        111017783212        111017882852        111018656841  
     111018752141        111018835839        111018912172        111019007213  
     111020080137        111020187359        111020287574  

111007982335

     111012558015        111014581002        111015897092        111016613729  
     111016691859        111016788935        111016881513        111017634992  
     111017707432        111017783223        111017882885        111018656874  
     111018752231        111018835840        111018912587        111019007291  
     111020080148        111020187371        111020287585  

111007982403

     111012558060        111014581013        111015897115        111016613774  
     111016691871        111016788980        111016881557        111017635027  
     111017707476        111017783234        111017882908        111018657099  
     111018752253        111018835851        111018913005        111019007314  
     111020080160        111020187382        111020287596  

111007982447

     111012558116        111014581079        111015897126        111016613808  
     111016691882        111016789026        111016881580        111017635049  
     111017707533        111017783245        111017882920        111018657112  
     111018752275        111018835862        111018913050        111019007336  
     111020080182        111020187405        111020287619  

111007982469

     111012558161        111014581091        111015897193        111016613819  
     111016691893        111016789071        111016881591        111017635117  
     111017707555        111017783256        111017882942        111018657178  
     111018752310        111018835895        111018913083        111019007358  
     111020080205        111020187416        111020287642  

111007982548

     111012558217        111014581103        111015897216        111016613820  
     111016691916        111016789105        111016881636        111017635128  
     111017707577        111017783267        111017882953        111018657202  
     111018752343        111018835907        111018913140        111019007426  
     111020080216        111020187573        111020287653  

111007982616

     111012558262        111014581125        111015897317        111016614348  
     111016691950        111016789116        111016881658        111017636196  
     111017707588        111017783290        111017882986        111018657213  
     111018752400        111018835952        111018913207        111019007448  
     111020080227        111020187607        111020287675  

111007982627

     111012558284        111014581147        111015898037        111016614944  
     111016691961        111016789127        111016881681        111017636208  
     111017707645        111017783324        111017883022        111018657246  
     111018752411        111018835974        111018913218        111019007471  
     111020080250        111020187618        111020287697  

111007982784

     111012558385        111014581170        111015898048        111016614977  
     111016691972        111016789138        111016881704        111017636219  
     111017707667        111017783368        111017883066        111018657257  
     111018752433        111018836009        111018913252        111019007617  
     111020080272        111020187629        111020287709  

111007982807

     111012558396        111014581215        111015898105        111016614999  
     111016691983        111016789723        111016881726        111017636231  
     111017707724        111017783379        111017883088        111018657291  
     111018752444        111018836100        111018913397        111019007628  
     111020080328        111020187630        111020287710  

111007982863

     111012558408        111014581440        111015898138        111016615114  
     111016692085        111016789734        111016882547        111017636242  
     111017708321        111017783391        111017883134        111018657347  
     111018752477        111018836144        111018913432        111019007651  
     111020080339        111020187641        111020287721  

111007982997

     111012558419        111014581462        111015898149        111016615158  
     111016692096        111016789767        111016882558        111017636309  
     111017708343        111017783403        111017883224        111018657369  
     111018752499        111018836155        111018913443        111019007662  
     111020080351        111020187663        111020287743  

111007983033

     111012558464        111014581473        111015898150        111016615215  
     111016692142        111016789789        111016882570        111017636310  
     111017708354        111017783458        111017883257        111018657381  
     111018752512        111018836188        111018913454        111019007684  
     111020080362        111020187900        111020287800  

111007983077

     111012558475        111014581529        111015898228        111016615248  
     111016692186        111016789835        111016882592        111017636354  
     111017708376        111017783469        111017883268        111018657392  
     111018752523        111018836201        111018913678        111019007695  
     111020080373        111020187922        111020287822  

111007983134

     111012558486        111014581530        111015898239        111016615327  
     111016692221        111016789857        111016882615        111017636365  
     111017708387        111017783492        111017883279        111018657448  
     111018752589        111018836548        111018913702        111019007707  
     111020080395        111020187933        111020289363  

111007983235

     111012558497        111014581552        111015898240        111016615394  
     111016692243        111016790444        111016882637        111017636376  
     111017708444        111017783571        111017883280        111018657459  
     111018752613        111018836582        111018913735        111019007718  
     111020080407        111020187999        111020289374  

111007983246

     111012558509        111014581563        111015898273        111016615406  
     111016692276        111016790455        111016882659        111017636398  
     111017708466        111017783605        111017883303        111018657505  
     111018753030        111018836605        111018913746        111019007741  
     111020080418        111020188013        111020289385  

111007983291

     111012558543        111014581608        111015898284        111016615439  
     111016692333        111016790477        111016882682        111017636411  
     111017708578        111017783627        111017883314        111018657516  
     111018753096        111018836627        111018913757        111019007763  
     111020080441        111020188024        111020289396  

111007983347

     111012558587        111014581620        111015898318        111016615462  
     111016692344        111016790501        111016882705        111017636433  
     111017708613        111017783649        111017883325        111018657527  
     111018753119        111018836650        111018913779        111019007808  
     111020080452        111020188068        111020289408  

111007983358

     111012558600        111014581710        111015898385        111016615484  
     111016692366        111016790523        111016882716        111017636466  
     111017709186        111017783672        111017883369        111018657550  
     111018753120        111018836728        111018913791        111019007853  
     111020080496        111020188664        111020289419  

111007983404

     111012558622        111014581721        111015898420        111016615530  
     111016692377        111016790534        111016882738        111017636499  
     111017709209        111017783694        111017883392        111018657594  
     111018753131        111018836740        111018913803        111019007875  
     111020080531        111020188945        111020289431  

111007983640

     111012558655        111014581743        111015898453        111016615541  
     111016692467        111016790567        111016882749        111017636501  
     111017709210        111017783706        111017883404        111018657639  
     111018753197        111018836773        111018913847        111019007909  
     111020080553        111020188990        111020289442  

111007983673

     111012558688        111014581754        111015898464        111016615608  
     111016692478        111016790578        111016882794        111017636512  
     111017709265        111017783739        111017883415        111018657651  
     111018753221        111018836931        111018913858        111019007910  
     111020080564        111020189036        111020289475  

111007983718

     111012558699        111014581765        111015898497        111016615765  
     111016692546        111016790646        111016882806        111017636635  
     111017709276        111017783740        111017883426        111018657673  
     111018753243        111018836986        111018913869        111019007921  
     111020080586        111020189115        111020289497  

111007983752

     111012558970        111014581822        111015898509        111016615798  
     111016692557        111016790668        111016882873        111017636679  
     111017709287        111017783751        111017883437        111018657718  
     111018753265        111018836997        111018913892        111019007943  
     111020080597        111020189171        111020289509  

111007983808

     111012558992        111014581901        111015898554        111016615800  
     111016692568        111016790691        111016882884        111017636680  
     111017709333        111017784055        111017883459        111018657730  
     111018753322        111018837000        111018913937        111019008012  
     111020080621        111020189182        111020289532  

111007983820

     111012559005        111014581934        111015898576        111016615844  
     111016692580        111016790714        111016882907        111017636691  
     111017709344        111017784077        111017883460        111018657741  
     111018753388        111018837022        111018913948        111019008483  
     111020080643        111020189193        111020289543  

111007983864

     111012559038        111014581989        111015898655        111016615899  
     111016692760        111016790792        111016882930        111017636725  
     111017709366        111017784088        111017883505        111018657763  
     111018753401        111018837033        111018913982        111019008506  
     111020080665        111020189216        111020289587  

111007983897

     111012559140        111014582047        111015898666        111016615901  
     111016692782        111016790859        111016882963        111017636736  
     111017709423        111017784099        111017883516        111018657785  
     111018753434        111018837044        111018914017        111019008539  
     111020080687        111020189249        111020289600  

111007983965

     111012559151        111014582092        111015898677        111016615923  
     111016692805        111016790860        111016882985        111017636747  
     111017709434        111017784123        111017883527        111018657808  
     111018753467        111018837077        111018914039        111019008887  
     111020080722        111020189306        111020289644  

111007984056

     111012559162        111014582115        111015898699        111016615956  
     111016692850        111016790871        111016883009        111017636758  
     111017709456        111017784167        111017883550        111018657831  
     111018753535        111018837088        111018914040        111019008922  
     111020080777        111020189362        111020289699  

111007984382

     111012559195        111014582418        111015898701        111016616014  
     111016692894        111016790905        111016883515        111017636770  
     111017709489        111017784178        111017883606        111018657886  
     111018754378        111018837099        111018914051        111019008933  
     111020080812        111020189395        111020289756  

111007984528

     111012559353        111014582429        111015899230        111016616047  
     111016692917        111016790916        111016883526        111017636804  
     111017709513        111017784202        111017883617        111018657910  
     111018754390        111018837134        111018914073        111019008999  
     111020080867        111020189407        111020289778  

111007984775

     111012559409        111014582542        111015899285        111016616531  
     111016692928        111016790938        111016883548        111017636815  
     111017709557        111017784246        111017883640        111018657943  
     111018754413        111018837190        111018914130        111019009002  
     111020080890        111020189430        111020289789  

111007984786

     111012559410        111014582621        111015899296        111016616542  
     111016693143        111016790961        111016883582        111017636826  
     111017709579        111017784268        111017883684        111018657965  
     111018754446        111018837235        111018914163        111019009024  
     111020080902        111020189463        111020289802  

111007984797

     111012559432        111014582665        111015899319        111016616586  
     111016693165        111016790972        111016883627        111017636859  
     111017709580        111017784291        111017883730        111018657976  
     111018754626        111018837246        111018914219        111019009057  
     111020080913        111020189485        111020289813  

111007984854

     111012559476        111014582676        111015899320        111016616788  
     111016693187        111016790983        111016883638        111017636860  
     111017709603        111017784303        111017883785        111018657987  
     111018754682        111018837280        111018914231        111019009068  
     111020080957        111020189496        111020289824  

111007984887

     111012559511        111014582687        111015899353        111016616799  
     111016693211        111016791018        111016883649        111017636871  
     111017709614        111017784314        111017883819        111018658023  
     111018754693        111018837325        111018914297        111019009103  
     111020081059        111020189597        111020289879  

111007985013

     111012559522        111014583330        111015899364        111016616845  
     111016693222        111016791287        111016883650        111017636882  
     111017709647        111017784628        111017883831        111018658102  
     111018754750        111018837392        111018914310        111019009170  
     111020081071        111020189643        111020289891  

111007985024

     111012559612        111014583341        111015899409        111016616935  
     111016693288        111016791298        111016883694        111017636893  
     111017709669        111017784695        111017883921        111018658124  
     111018754794        111018837404        111018914343        111019009181  
     111020081116        111020189665        111020289992  

111007985079

     111012559634        111014583408        111015899487        111016616980  
     111016693299        111016791311        111016883706        111017636905  
     111017709670        111017784718        111017883943        111018658135  
     111018754806        111018837448        111018914433        111019009192  
     111020081172        111020189687        111020290028  

111007985248

     111012559690        111014583419        111015899555        111016617374  
     111016693323        111016791333        111016883717        111017636927  
     111017709681        111017784741        111017883976        111018658146  
     111018754840        111018837460        111018914501        111019009237  
     111020081194        111020189722        111020290095  

111007985259

     111012559735        111014583509        111015899634        111016617385  
     111016693334        111016791388        111016883739        111017636950  
     111017709704        111017784752        111017884034        111018658179  
     111018754862        111018837493        111018914512        111019009248  
     111020081239        111020189744        111020290130  

111007985293

     111012559937        111014583510        111015899690        111016617396  
     111016693367        111016791399        111016883740        111017636961  
     111017709715        111017784774        111017884056        111018658539  
     111018754907        111018837505        111018914556        111019009271  
     111020081251        111020189755        111020290141  

111007985349

     111012559948        111014583532        111015899702        111016617420  
     111016693378        111016791401        111016883818        111017636972  
     111017709759        111017784785        111017884102        111018658540  
     111018755021        111018837516        111018914567        111019009282  
     111020081295        111020189777        111020290208  

111007985361

     111012559971        111014583587        111015899724        111016617554  
     111016693435        111016791456        111016883829        111017636994  
     111017709782        111017784808        111017884135        111018658618  
     111018755032        111018837527        111018914590        111019009293  
     111020081307        111020189812        111020290220  

111007985417

     111012560074        111014583600        111015899735        111016617565  
     111016693446        111016791489        111016883830        111017637030  
     111017709827        111017784842        111017884146        111018658630  
     111018755065        111018837538        111018914613        111019009305  
     111020081329        111020189834        111020290253  

111007985608

     111012560108        111014583611        111015899780        111016618049  
     111016693480        111016791502        111016883841        111017637041  
     111017709849        111017784875        111017884157        111018658652  
     111018755076        111018837550        111018914703        111019009372  
     111020081341        111020189878        111020290264  

111007985934

     111012560120        111014583644        111015899791        111016618050  
     111016693525        111016791625        111016883852        111017637074  
     111017710065        111017784886        111017884191        111018658663  
     111018755122        111018837561        111018914725        111019009394  
     111020081352        111020189890        111020290275  

111007985967

     111012560131        111014583666        111015899836        111016618094  
     111016693558        111016791816        111016883863        111017637131  
     111017710098        111017784921        111017884203        111018658674  
     111018755155        111018837606        111018914747        111019009440  
     111020081363        111020189946        111020290321  

111007986003

     111012560142        111014583688        111015899869        111016618117  
     111016693570        111016791827        111016883885        111017637377  
     111017710100        111017785146        111017884225        111018658708  
     111018755166        111018838157        111018914769        111019009473  
     111020082184        111020189979        111020290398  

111007986025

     111012560153        111014583712        111015899881        111016618566  
     111016693581        111016791850        111016883919        111017637388  
     111017710133        111017785180        111017884247        111018658719  
     111018755177        111018838168        111018914792        111019009495  
     111020082207        111020190016        111020290400  

111007986036

     111012560423        111014583723        111015899904        111016618612  
     111016693693        111016792019        111016884167        111017637412  
     111017710155        111017785258        111017884315        111018658731  
     111018755256        111018838180        111018914826        111019009541  
     111020082241        111020190061        111020290422  

111007986104

     111012560434        111014583767        111015899915        111016618667  
     111016693761        111016792020        111016884303        111017637490  
     111017710177        111017785269        111017884359        111018658742  
     111018755267        111018838191        111018914950        111019009552  
     111020082263        111020190072        111020290433  

111007986137

     111012560445        111014583778        111015899926        111016618702  
     111016694188        111016792053        111016884460        111017637535  
     111017710201        111017785371        111017884360        111018658753  
     111018755290        111018838203        111018915018        111019009585  
     111020082274        111020190117        111020290455  

111007986171

     111012560456        111014583790        111015899971        111016618735  
     111016694199        111016792075        111016885281        111017637579  
     111017710234        111017785427        111017884450        111018658764  
     111018755302        111018838225        111018915119        111019009619  
     111020082285        111020190151        111020290488  

111007986250

     111012560489        111014584050        111015899993        111016618780  
     111016694201        111016792143        111016885315        111017637580  
     111017710245        111017785494        111017884461        111018658775  
     111018755324        111018838292        111018915120        111019009631  
     111020082577        111020190173        111020290501  

111007986328

     111012560524        111014584083        111015900019        111016618858  
     111016694278        111016792154        111016885326        111017637614  
     111017710278        111017785506        111017884528        111018658810  
     111018755346        111018838304        111018915254        111019009642  
     111020082599        111020190184        111020290523  

111007986474

     111012560782        111014584128        111015900031        111016618948  
     111016694290        111016792200        111016885348        111017637636  
     111017710290        111017785528        111017884584        111018658821  
     111018755357        111018838337        111018915715        111019009653  
     111020082656        111020190195        111020291221  

111007986496

     111012566520        111014584139        111015900075        111016618971  
     111016694302        111016792288        111016885405        111017637669  
     111017710346        111017785539        111017884607        111018658843  
     111018755425        111018838359        111018915737        111019009686  
     111020082678        111020190229        111020291276  

111007986531

     111012569433        111014584140        111015900109        111016618993  
     111016694313        111016792389        111016885416        111017637670  
     111017710379        111017785551        111017884810        111018658865  
     111018755436        111018838405        111018915782        111019009710  
     111020082689        111020190285        111020291298  

111007986553

     111012569455        111014584184        111015900110        111016619017  
     111016694324        111016792435        111016885483        111017637681  
     111017710414        111017785562        111017884843        111018659079  
     111018755458        111018838483        111018917931        111019009743  
     111020082702        111020190296        111020291412  

111007986609

     111012569815        111014584263        111015900143        111016619051  
     111016694335        111016792480        111016885506        111017637715  
     111017710425        111017785573        111017884854        111018659103  
     111018755470        111018838517        111018918190        111019009754  
     111020082746        111020190308        111020291445  

111007986687

     111012570143        111014585523        111015900187        111016619084  
     111016694403        111016792671        111016885528        111017637782  
     111017710447        111017785584        111017884865        111018659259  
     111018755492        111018838539        111018918235        111019009822  
     111020082757        111020190320        111020291456  

111007986733

     111012570198        111014585589        111015900211        111016620097  
     111016694425        111016792682        111016885540        111017637793  
     111017710470        111017785821        111017884887        111018659349  
     111018755526        111018838641        111018918246        111019009844  
     111020082768        111020190353        111020291467  

111007986801

     111012570244        111014585602        111015900244        111016620121  
     111016694458        111016792693        111016885607        111017637827  
     111017710492        111017785843        111017884922        111018659361  
     111018755605        111018838652        111018918268        111019009899  
     111020082779        111020190364        111020291478  

111007986834

     111012570255        111014585668        111015900604        111016620143  
     111016694526        111016792851        111016885629        111017637861  
     111017710548        111017785900        111017884933        111018659541  
     111018755616        111018838708        111018918291        111019009956  
     111020082803        111020190397        111020291502  

111007986845

     111012570569        111014585758        111015900648        111016620154  
     111016694582        111016793335        111016885630        111017637883  
     111017710672        111017785922        111017884944        111018659585  
     111018755638        111018838720        111018918303        111019009990  
     111020082825        111020190454        111020291524  

111007986913

     111012570570        111014585792        111015900671        111016620176  
     111016694627        111016793346        111016885652        111017637894  
     111017710694        111017785933        111017886205        111018659619  
     111018755661        111018838786        111018918347        111019010037  
     111020082870        111020190498        111020291535  

111007986935

     111012570783        111014585826        111015900682        111016620187  
     111016694661        111016793357        111016885663        111017638064  
     111017710739        111017785988        111017886216        111018659620  
     111018755672        111018838797        111018918381        111019010048  
     111020082881        111020190500        111020291557  

111007986979

     111012570794        111014585848        111015900840        111016620211  
     111016694672        111016793391        111016885696        111017638086  
     111017710751        111017785999        111017886520        111018659631  
     111018755683        111018838832        111018918662        111019010060  
     111020082937        111020190522        111020291579  

111007986980

     111012570806        111014585859        111015900851        111016620222  
     111016694683        111016793436        111016885775        111017638097  
     111017710818        111017786002        111017886597        111018659675  
     111018755694        111018839204        111018918673        111019010082  
     111020082948        111020190544        111020291591  

111007987015

     111012570839        111014585860        111015900873        111016620277  
     111016694694        111016793470        111016885786        111017638109  
     111017710829        111017786013        111017886665        111018659686  
     111018755830        111018839248        111018918684        111019010116  
     111020083039        111020190555        111020291658  

111007987239

     111012570840        111014585871        111015900930        111016620288  
     111016694728        111016793504        111016885797        111017638121  
     111017710830        111017786024        111017886676        111018660442  
     111018755841        111018839259        111018918763        111019010127  
     111020083084        111020190780        111020291669  

111007987240

     111012570873        111014585916        111015900996        111016620323  
     111016694784        111016794381        111016885810        111017638143  
     111017710885        111017786035        111017886687        111018660453  
     111018755852        111018839260        111018918774        111019010161  
     111020083107        111020190814        111020291692  

 

SCH-A-7



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111007987273

     111012571706        111014585938        111015901010        111016620356  
     111016694807        111016794460        111016885955        111017638176  
     111017710908        111017786079        111017886722        111018660464  
     111018755874        111018839271        111018918819        111019010183  
     111020083141        111020190869        111020291715  

111007987318

     111012571739        111014585949        111015901920        111016620402  
     111016695190        111016794493        111016885999        111017638187  
     111017710931        111017786080        111017886755        111018660509  
     111018755885        111018839282        111018918820        111019010206  
     111020083152        111020191028        111020291748  

111007987329

     111012571795        111014586029        111015901953        111016620424  
     111016695213        111016794505        111016886002        111017638211  
     111017710997        111017786170        111017886867        111018660565  
     111018756134        111018839552        111018918976        111019010217  
     111020083196        111020191073        111020291771  

111007987408

     111012571818        111014586030        111015901964        111016620435  
     111016695246        111016794651        111016886024        111017638233  
     111017711011        111017786237        111017886890        111018660598  
     111018756145        111018839585        111018919102        111019010239  
     111020083208        111020191141        111020291782  

111007987497

     111012571830        111014586074        111015902000        111016620468  
     111016695268        111016794684        111016886035        111017638266  
     111017711022        111017786248        111017886968        111018660611  
     111018756167        111018839596        111018919124        111019010273  
     111020083422        111020191174        111020291793  

111007987611

     111012571885        111014586085        111015902011        111016620480  
     111016695279        111016794707        111016886057        111017638299  
     111017711033        111017786259        111017887004        111018660677  
     111018756190        111018839619        111018919135        111019010318  
     111020083444        111020191196        111020291805  

111007987644

     111012571920        111014586153        111015902145        111016620503  
     111016695336        111016794729        111016886079        111017638345  
     111017711145        111017786293        111017887026        111018660734  
     111018756224        111018839642        111018919146        111019010329  
     111020083512        111020191220        111020291872  

111007987655

     111012571942        111014586164        111015902156        111016620536  
     111016695358        111016795124        111016886114        111017638367  
     111017711213        111017786327        111017887071        111018660756  
     111018756886        111018839653        111018919179        111019011038  
     111020083545        111020191253        111020291894  

111007987723

     111012571975        111014586175        111015902202        111016620547  
     111016695381        111016795146        111016886181        111017638378  
     111017711910        111017786338        111017887116        111018660790  
     111018756910        111018839664        111018919203        111019011140  
     111020083556        111020191512        111020291973  

111007987936

     111012572493        111014586210        111015902213        111016620569  
     111016695426        111016795203        111016886204        111017638424  
     111017711921        111017786349        111017887127        111018660835  
     111018756943        111018839732        111018919214        111019011162  
     111020083589        111020191523        111020291995  

111007987947

     111012572505        111014586243        111015902235        111016620581  
     111016695437        111016795225        111016886215        111017638491  
     111017711943        111017786350        111017887138        111018660868  
     111018756954        111018839798        111018919247        111019011184  
     111020083590        111020191534        111020292031  

111007987958

     111012572550        111014586298        111015902246        111016620615  
     111016695448        111016795236        111016886226        111017638503  
     111017712001        111017786372        111017887194        111018660891  
     111018756965        111018839811        111018919270        111019011230  
     111020083613        111020191545        111020292086  

111007988027

     111012572606        111014586300        111015902257        111016620637  
     111016695482        111016795258        111016886327        111017638514  
     111017712012        111017786383        111017887239        111018660925  
     111018756987        111018839844        111018919315        111019011241  
     111020083679        111020191590        111020292615  

111007988072

     111012572628        111014586311        111015902268        111016620693  
     111016695505        111016795865        111016886350        111017638547  
     111017712023        111017786406        111017887295        111018660947  
     111018757012        111018839866        111018919337        111019011252  
     111020083680        111020191657        111020292660  

111007988083

     111012572662        111014586333        111015902279        111016620738  
     111016695527        111016795955        111016886372        111017638558  
     111017712135        111017786417        111017887329        111018660958  
     111018757090        111018840037        111018919359        111019011296  
     111020083703        111020191668        111020292716  

111007988173

     111012572695        111014586388        111015902314        111016620749  
     111016695550        111016795966        111016886394        111017638569  
     111017712146        111017786428        111017887330        111018660970  
     111018757214        111018840048        111018919382        111019011308  
     111020083714        111020191680        111020292727  

111007988207

     111012572729        111014586399        111015902325        111016620783  
     111016695561        111016796002        111016886439        111017638626  
     111017712168        111017786608        111017887431        111018661005  
     111018757269        111018840059        111018919393        111019011320  
     111020083736        111020191691        111020292749  

111007988241

     111012572763        111014586490        111015902336        111016620806  
     111016695583        111016796169        111016886462        111017638637  
     111017712179        111017786619        111017887442        111018661038  
     111018757304        111018841049        111018919438        111019011331  
     111020083747        111020191815        111020292761  

111007988285

     111012572875        111014586502        111015902404        111016620840  
     111016695910        111016796181        111016886473        111017638648  
     111017712584        111017786686        111017887699        111018661050  
     111018757315        111018841061        111018919461        111019011342  
     111020083758        111020191826        111020292794  

111007988353

     111012572897        111014586579        111015902415        111016620873  
     111016695921        111016796192        111016886484        111017638659  
     111017712674        111017786990        111017887745        111018661072  
     111018757517        111018841140        111018919494        111019011364  
     111020083950        111020191916        111020292828  

111007988634

     111012573214        111014586580        111015902426        111016620884  
     111016695932        111016796204        111016886574        111017638660  
     111017712685        111017787014        111017887778        111018661094  
     111018757630        111018841195        111018919573        111019011443  
     111020084153        111020191949        111020292862  

111007988724

     111012573517        111014586591        111015902459        111016620895  
     111016695943        111016796248        111016886596        111017638671  
     111017712696        111017787047        111017887879        111018661117  
     111018757641        111018841207        111018919584        111019011454  
     111020084164        111020191961        111020292929  

111007989848

     111012573528        111014586647        111015902471        111016620907  
     111016695998        111016796259        111016886642        111017638682  
     111017712753        111017787058        111017887891        111018661151  
     111018757652        111018841230        111018919607        111019011465  
     111020084186        111020191994        111020292930  

111007989859

     111012574248        111014586658        111015902482        111016620963  
     111016696012        111016796260        111016886664        111017638693  
     111017712775        111017787104        111017887925        111018661195  
     111018757674        111018841241        111018919641        111019011476  
     111020084197        111020192018        111020292974  

111007989916

     111012574259        111014586669        111015902493        111016620985  
     111016696023        111016796338        111016886686        111017638705  
     111017712786        111017787452        111017887981        111018661207  
     111018757720        111018841274        111018919674        111019011511  
     111020084209        111020192030        111020292985  

111007989950

     111012574293        111014586692        111015902527        111016620996  
     111016696045        111016796361        111016886710        111017638716  
     111017712797        111017787463        111017888038        111018661667  
     111018757742        111018841375        111018919719        111019011522  
     111020084423        111020192041        111020292996  

111007990053

     111012574697        111014586715        111015902538        111016621054  
     111016696056        111016796417        111016886721        111017638772  
     111017712832        111017787496        111017888050        111018661678  
     111018757786        111018841386        111018919742        111019011566  
     111020084434        111020192063        111020293144  

111007990086

     111012574721        111014586737        111015902549        111016621065  
     111016696067        111016796439        111016886732        111017638828  
     111017712843        111017787508        111017888094        111018661735  
     111018757887        111018841397        111018919786        111019011612  
     111020084456        111020192085        111020293212  

111007990266

     111012574732        111014586805        111015902550        111016621087  
     111016696102        111016796473        111016886765        111017638840  
     111017712854        111017787519        111017888151        111018661757  
     111018757922        111018841410        111018919797        111019011678  
     111020084502        111020192096        111020293290  

111007990334

     111012575418        111014586838        111015902639        111016621098  
     111016696113        111016796484        111016886798        111017638851  
     111017712911        111017787520        111017888173        111018661779  
     111018757977        111018841421        111018919809        111019011702  
     111020084546        111020192120        111020293302  

111007990503

     111012575429        111014586849        111015902695        111016621133  
     111016696168        111016797621        111016886822        111017638884  
     111017712988        111017787542        111017888218        111018661803  
     111018757999        111018841465        111018919821        111019011746  
     111020084603        111020192298        111020293313  

111007990514

     111012575474        111014587288        111015902752        111016621166  
     111016696179        111016797654        111016886866        111017638895  
     111017712999        111017787553        111017888285        111018661814  
     111018758002        111018841544        111018919832        111019011858  
     111020084704        111020192322        111020293414  

111007990659

     111012575496        111014587301        111015902796        111016621188  
     111016696203        111016797676        111016886877        111017638918  
     111017713125        111017787564        111017888331        111018661870  
     111018758013        111018841588        111018919854        111019011869  
     111020084872        111020192333        111020293469  

111007991065

     111012575531        111014587446        111015902820        111016621458  
     111016696236        111016797744        111016886912        111017638974  
     111017713158        111017787687        111017888342        111018661915  
     111018758024        111018841599        111018919887        111019011870  
     111020084894        111020192366        111020293504  

111007991076

     111012575542        111014587468        111015902864        111016621469  
     111016696405        111016797788        111016886945        111017638985  
     111017713215        111017787968        111017888364        111018661937  
     111018758091        111018841656        111018919898        111019011892  
     111020084906        111020192399        111020293526  

111007991087

     111012575801        111014587480        111015902875        111016621526  
     111016696427        111016797799        111016886956        111017638996  
     111017713237        111017787991        111017888386        111018661959  
     111018758114        111018841667        111018919900        111019011937  
     111020084951        111020192489        111020293616  

111007991133

     111012575856        111014587525        111015902886        111016621537  
     111016696461        111016797801        111016886990        111017640034  
     111017713260        111017788004        111017888397        111018661960  
     111018758125        111018841689        111018919911        111019012523  
     111020084984        111020192883        111020294000  

111007991177

     111012575878        111014587570        111015902976        111016621571  
     111016696719        111016797845        111016887014        111017640045  
     111017713305        111017788048        111017888409        111018661971  
     111018758136        111018841690        111018919966        111019012545  
     111020085031        111020192894        111020294099  

111007991245

     111012575957        111014587637        111015903023        111016621593  
     111016696810        111016797867        111016887025        111017640067  
     111017713338        111017788071        111017888410        111018661982  
     111018758169        111018841702        111018919988        111019012556  
     111020085053        111020192951        111020294101  

111007991256

     111012576004        111014587659        111015903089        111016621638  
     111016696854        111016797913        111016887104        111017640113  
     111017713350        111017788082        111017888421        111018661993  
     111018758192        111018841735        111018920384        111019012657  
     111020085075        111020192973        111020294123  

111007991302

     111012576059        111014587682        111015903124        111016621650  
     111016696887        111016797957        111016887272        111017640124  
     111017713361        111017788149        111017888432        111018662062  
     111018758248        111018841746        111018920407        111019012680  
     111020085110        111020193019        111020294178  

111007991313

     111012576105        111014587705        111015903326        111016621683  
     111016696900        111016797968        111016887294        111017640135  
     111017713372        111017788172        111017888465        111018662073  
     111018758259        111018841869        111018920418        111019012703  
     111020085154        111020193020        111020294246  

111007991469

     111012576116        111014587738        111015903348        111016621717  
     111016696933        111016798026        111016887306        111017640191  
     111017713383        111017788206        111017888476        111018662141  
     111018758260        111018841870        111018920485        111019012770  
     111020085255        111020193042        111020294268  

111007991515

     111012576161        111014587761        111015903360        111016621739  
     111016696966        111016798037        111016887340        111017640203  
     111017713406        111017788307        111017888498        111018662163  
     111018758271        111018841915        111018920564        111019012826  
     111020085266        111020193053        111020294291  

111007991560

     111012576194        111014587817        111015903393        111016621751  
     111016697002        111016798082        111016887351        111017640225  
     111017713417        111017788329        111017888511        111018662185  
     111018758361        111018841993        111018920575        111019012860  
     111020085277        111020193097        111020294303  

111007991593

     111012576228        111014587907        111015903416        111016621762  
     111016697147        111016798127        111016887384        111017640247  
     111017713439        111017788341        111017888588        111018662231  
     111018758473        111018842017        111018920946        111019012938  
     111020085480        111020193109        111020294314  

111007991605

     111012576239        111014587918        111015903450        111016621830  
     111016697170        111016798138        111016887418        111017640270  
     111017713473        111017788374        111017888667        111018662242  
     111018758529        111018842084        111018920979        111019012994  
     111020085503        111020193110        111020294369  

111007993450

     111012576329        111014587929        111015903494        111016621841  
     111016697181        111016798161        111016887474        111017640292  
     111017713529        111017788385        111017888702        111018662264  
     111018758552        111018842107        111018920991        111019013007  
     111020085536        111020193121        111020294370  

111007993461

     111012576341        111014587963        111015903506        111016621942  
     111016697192        111016798239        111016887519        111017640360  
     111017713530        111017788419        111017888713        111018662275  
     111018758664        111018842118        111018921004        111019013029  
     111020085569        111020193143        111020294381  

111007993517

     111012576374        111014588009        111015903517        111016621986  
     111016697248        111016798251        111016887531        111017640371  
     111017713574        111017788756        111017888724        111018662297  
     111018758710        111018842129        111018921037        111019013108  
     111020085570        111020193222        111020294392  

111007993540

     111012576385        111014588032        111015903540        111016622022  
     111016697259        111016798352        111016887564        111017640416  
     111017713620        111017788969        111017888757        111018662309  
     111018758776        111018842163        111018921048        111019013119  
     111020085659        111020193233        111020294460  

111007993641

     111012576475        111014588043        111015903551        111016622055  
     111016697293        111016798363        111016887777        111017640483  
     111017713631        111017788970        111017888768        111018662321  
     111018758787        111018842174        111018921183        111019013120  
     111020085693        111020193244        111020294482  

111007993674

     111012576509        111014588087        111015903562        111016622066  
     111016697877        111016798408        111016887788        111017640494  
     111017713653        111017789038        111017888780        111018662354  
     111018758800        111018842208        111018921194        111019013153  
     111020085705        111020193884        111020294505  

111007993708

     111012576622        111014588098        111015903696        111016622077  
     111016697888        111016798442        111016887801        111017640506  
     111017713686        111017789072        111017888825        111018662400  
     111018758855        111018842220        111018921352        111019013164  
     111020085738        111020193907        111020294516  

111007993719

     111012576655        111014588155        111015903708        111016622123  
     111016697901        111016798453        111016887823        111017640517  
     111017713709        111017789083        111017888836        111018662411  
     111018758866        111018842231        111018921419        111019013175  
     111020085761        111020193918        111020294550  

111007993775

     111012576699        111014588199        111015903720        111016622178  
     111016697912        111016798497        111016887867        111017640528  
     111017713710        111017789094        111017888847        111018662466  
     111018758912        111018842242        111018922162        111019013197  
     111020085794        111020193952        111020294561  

111007993786

     111012576824        111014588234        111015903753        111016622202  
     111016697945        111016798543        111016887913        111017640696  
     111017713721        111017789106        111017888892        111018662477  
     111018758923        111018842253        111018922173        111019013209  
     111020085840        111020193985        111020294651  

111007993988

     111012576879        111014588302        111015903810        111016622268  
     111016697956        111016798554        111016888116        111017640708  
     111017713732        111017789162        111017888915        111018662499  
     111018758934        111018842354        111018922207        111019013210  
     111020085851        111020194043        111020294662  

111007994080

     111012576914        111014588403        111015903821        111016622279  
     111016697967        111016799702        111016888138        111017640742  
     111017713765        111017789173        111017888993        111018662501  
     111018758967        111018842365        111018922241        111019013221  
     111020085895        111020194065        111020294684  

111007994136

     111012576936        111014588458        111015903854        111016622314  
     111016698003        111016799713        111016888149        111017640797  
     111017713787        111017789229        111017889028        111018662859  
     111018759014        111018842387        111018922274        111019013355  
     111020085996        111020194098        111020294729  

111007994147

     111012578051        111014588481        111015903865        111016622325  
     111016698047        111016799780        111016888150        111017640809  
     111017713798        111017789230        111017889039        111018662871  
     111018759058        111018842411        111018922319        111019013366  
     111020086010        111020194122        111020294752  

111007994215

     111012578084        111014588559        111015903911        111016622381  
     111016698092        111016799791        111016888172        111017640821  
     111017713800        111017789263        111017889073        111018662927  
     111018759081        111018842444        111018922342        111019013388  
     111020086043        111020194177        111020294763  

111007994260

     111012578095        111014588638        111015903944        111016622404  
     111016698104        111016799825        111016888183        111017640832  
     111017713844        111017789296        111017889084        111018663478  
     111018759092        111018842499        111018922421        111019013434  
     111020086054        111020194199        111020294774  

111007994417

     111012578118        111014588649        111015904013        111016622448  
     111016698115        111016799858        111016888206        111017640843  
     111017713855        111017789319        111017889118        111018663513  
     111018759159        111018842501        111018922690        111019013445  
     111020086076        111020194234        111020294785  

111007994451

     111012578129        111014588650        111015904046        111016622471  
     111016698126        111016799881        111016888262        111017640865  
     111017714104        111017789342        111017889141        111018663568  
     111018759205        111018842512        111018922746        111019013489  
     111020086098        111020194290        111020294796  

111007994518

     111012578152        111014588717        111015904068        111016622505  
     111016698148        111016799904        111016888273        111017641046  
     111017714126        111017789375        111017889152        111018663579  
     111018759272        111018842545        111018922791        111019013490  
     111020086414        111020194302        111020294831  

111007994585

     111012578231        111014588728        111015904079        111016622538  
     111016698159        111016799959        111016888284        111017641079  
     111017714137        111017789522        111017889163        111018663625  
     111018759283        111018842567        111018922836        111019013524  
     111020086537        111020194335        111020294853  

111007994664

     111012578253        111014589684        111015904136        111016622572  
     111016698193        111016799971        111016888307        111017641103  
     111017714160        111017789533        111017889174        111018663658  
     111018759306        111018842635        111018922869        111019013557  
     111020086582        111020194357        111020294864  

111007994822

     111012578264        111014589864        111015904158        111016622583  
     111016698249        111016800008        111016888329        111017641125  
     111017714205        111017789544        111017889219        111018663681  
     111018759317        111018842961        111018922881        111019013580  
     111020086650        111020194368        111020294886  

111007994844

     111012578310        111014589897        111015904192        111016622606  
     111016698261        111016800064        111016888330        111017641147  
     111017714216        111017789555        111017889253        111018664389  
     111018759339        111018842994        111018922915        111019013591  
     111020086661        111020194380        111020294909  

111007994901

     111012578321        111014589909        111015904215        111016622617  
     111016698283        111016800110        111016888903        111017641158  
     111017714227        111017789577        111017889297        111018664413  
     111018759351        111018843018        111018923040        111019013603  
     111020086818        111020194391        111020294932  

111007995047

     111012578332        111014589932        111015904248        111016622639  
     111016698306        111016800143        111016888925        111017641170  
     111017714261        111017789623        111017889310        111018664424  
     111018759362        111018843029        111018923073        111019013636  
     111020086830        111020194436        111020294943  

111008034503

     111012578354        111014589954        111015904271        111016622651  
     111016698340        111016800187        111016888958        111017641192  
     111017714294        111017789634        111017889321        111018664479  
     111018759384        111018843041        111018923174        111019013658  
     111020086852        111020194447        111020294954  

111008941791

     111012578411        111014590002        111015904293        111016622662  
     111016698687        111016800211        111016888970        111017641215  
     111017714317        111017789656        111017889354        111018664569  
     111018759463        111018843052        111018923691        111019013670  
     111020086896        111020194515        111020294987  

111009045056

     111012578433        111014590013        111015904327        111016622673  
     111016698698        111016800222        111016888992        111017641237  
     111017714351        111017789702        111017889400        111018664592  
     111018759485        111018843085        111018923703        111019013681  
     111020086919        111020194548        111020295731  

111009053493

     111012578466        111014590046        111015904800        111016622910  
     111016698733        111016800233        111016889005        111017641248  
     111017714384        111017789735        111017890503        111018664604  
     111018759553        111018843197        111018923714        111019013771  
     111020086931        111020195325        111020295742  

111009072225

     111012578477        111014590079        111015904811        111016622932  
     111016698766        111016800255        111016889016        111017641260  
     111017714418        111017789746        111017890671        111018664637  
     111018759564        111018843232        111018923725        111019013805  
     111020086942        111020195358        111020295753  

 

SCH-A-8



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111009079277

     111012578512        111014590114        111015904888        111016622943  
     111016698801        111016800266        111016889027        111017641282  
     111017714441        111017789779        111017891010        111018664648  
     111018759575        111018843333        111018923758        111019013816  
     111020086975        111020195369        111020295775  

111009079402

     111012578556        111014590147        111015904899        111016622976  
     111016698834        111016800277        111016889049        111017641338  
     111017714508        111017789791        111017891032        111018664660  
     111018759597        111018843355        111018923770        111019013850  
     111020087033        111020195370        111020296327  

111009123389

     111012578578        111014590158        111015904934        111016623012  
     111016698845        111016800299        111016889050        111017641383  
     111017714553        111017789847        111017891043        111018664671  
     111018759610        111018843568        111018923792        111019013894  
     111020087796        111020195404        111020296372  

111009124346

     111012578589        111014590170        111015904956        111016623034  
     111016698889        111016800312        111016889083        111017641406  
     111017714564        111017789858        111017891076        111018664693  
     111018759665        111018843591        111018923983        111019013939  
     111020087808        111020195549        111020296428  

111009170909

     111012578602        111014590518        111015904989        111016623045  
     111016698935        111016800378        111016889094        111017641417  
     111017714575        111017789869        111017891087        111018664705  
     111018760016        111018843603        111018924007        111019014097  
     111020087976        111020195594        111020296462  

111009170921

     111012578613        111014590945        111015905003        111016623067  
     111016698968        111016800389        111016889106        111017641439  
     111017714609        111017789881        111017892099        111018664749  
     111018760049        111018843614        111018924030        111019014109  
     111020088089        111020196214        111020296484  

111009170943

     111012578657        111014590956        111015905014        111016623113  
     111016699004        111016800468        111016889162        111017641451  
     111017714610        111017789937        111017892112        111018664761  
     111018760050        111018843636        111018924063        111019014110  
     111020088102        111020196258        111020296495  

111009170954

     111012578691        111014590989        111015905069        111016623124  
     111016699026        111016800479        111016889173        111017641462  
     111017714621        111017789960        111017892134        111018664772  
     111018760162        111018843658        111018924074        111019014121  
     111020088168        111020196269        111020296507  

111009171034

     111012578703        111014591025        111015905092        111016623179  
     111016699048        111016800525        111016889207        111017641495  
     111017714632        111017789971        111017892156        111018664783  
     111018760320        111018843669        111018924108        111019014132  
     111020088360        111020196720        111020296529  

111009171045

     111012578747        111014591058        111015905115        111016623180  
     111016699060        111016800570        111016889241        111017641518  
     111017714665        111017789993        111017892190        111018664828  
     111018760533        111018843737        111018924119        111019014143  
     111020088371        111020196731        111020296552  

111009171113

     111012578804        111014591104        111015905126        111016623191  
     111016699105        111016800952        111016889252        111017641552  
     111017714687        111017790018        111017892202        111018664840  
     111018760555        111018843793        111018924120        111019014154  
     111020088450        111020196764        111020296563  

111009171146

     111012578815        111014591137        111015905182        111016623203  
     111016699127        111016801896        111016889263        111017641596  
     111017715239        111017790029        111017892246        111018664851  
     111018760566        111018843827        111018924131        111019014277  
     111020089046        111020196775        111020296619  

111009171168

     111012578949        111014591148        111015905193        111016623225  
     111016700052        111016801919        111016889274        111017641619  
     111017715240        111017790030        111017892257        111018664918  
     111018760601        111018843849        111018924153        111019014367  
     111020089057        111020196809        111020296675  

111009171450

     111012578950        111014591227        111015905238        111016623270  
     111016700153        111016801942        111016889296        111017641620  
     111017715251        111017790096        111017892280        111018665100  
     111018760746        111018843928        111018924164        111019014390  
     111020089068        111020196865        111020296754  

111009171461

     111012578972        111014591238        111015905249        111016623292  
     111016700164        111016801953        111016889319        111017641653  
     111017715352        111017790119        111017892314        111018665166  
     111018760959        111018843940        111018924186        111019014424  
     111020089114        111020196887        111020296787  

111009171506

     111012579007        111014591250        111015905913        111016623304  
     111016700175        111016801997        111016889331        111017641675  
     111017715363        111017790142        111017892336        111018665201  
     111018761028        111018844378        111018924209        111019014446  
     111020089147        111020196898        111020296798  

111009171618

     111012579052        111014591272        111015906026        111016623315  
     111016700210        111016802055        111016889353        111017641686  
     111017715419        111017790153        111017892358        111018665256  
     111018761051        111018844389        111018924232        111019014457  
     111020089169        111020196911        111020296866  

111009171652

     111012579063        111014591283        111015906037        111016623326  
     111016700221        111016802099        111016889409        111017641721  
     111017715510        111017790164        111017892369        111018665289  
     111018761141        111018844390        111018924287        111019014468  
     111020089181        111020196966        111020296901  

111009171786

     111012579085        111014591294        111015906059        111016623359  
     111016700243        111016802101        111016889487        111017641732  
     111017715554        111017790535        111017892370        111018665302  
     111018761231        111018844424        111018924300        111019014558  
     111020089192        111020196977        111020296912  

111009171922

     111012579120        111014591328        111015906138        111016623371  
     111016700287        111016802145        111016889500        111017641743  
     111017715644        111017790546        111017892392        111018666044  
     111018761433        111018844446        111018924355        111019014570  
     111020089204        111020197002        111020296934  

111009172068

     111012579142        111014591340        111015906149        111016623382  
     111016700311        111016802190        111016889533        111017641754  
     111017715701        111017790603        111017892415        111018666112  
     111018761477        111018844772        111018924568        111019014604  
     111020089372        111020197079        111020296956  

111009172114

     111012579243        111014591395        111015906150        111016623427  
     111016700366        111016802202        111016889544        111017641787  
     111017715802        111017790669        111017892448        111018666167  
     111018761556        111018844783        111018924603        111019014615  
     111020089406        111020197103        111020296978  

111009172136

     111012579276        111014591429        111015906172        111016623528  
     111016700388        111016802235        111016889577        111017641934  
     111017715813        111017790681        111017892493        111018666561  
     111018761679        111018844794        111018924625        111019014637  
     111020089417        111020197147        111020296990  

111009172147

     111012579355        111014591430        111015906217        111016623539  
     111016700401        111016802246        111016889588        111017641956  
     111017715891        111017790704        111017892516        111018666606  
     111018761714        111018844817        111018924647        111019014659  
     111020089428        111020197406        111020297036  

111009172169

     111012580896        111014591441        111015906228        111016623562  
     111016700412        111016802279        111016889599        111017641989  
     111017715925        111017790726        111017892606        111018666651  
     111018761804        111018844840        111018924658        111019014671  
     111020089440        111020197439        111020297070  

111009172215

     111012581000        111014591474        111015906284        111016623573  
     111016700423        111016802291        111016889612        111017642003  
     111017716689        111017790759        111017892617        111018666695  
     111018761882        111018844851        111018924669        111019014705  
     111020089541        111020197440        111020297092  

111009172237

     111012581066        111014591508        111015906341        111016623607  
     111016700445        111016802325        111016889656        111017642036  
     111017716690        111017790760        111017892628        111018666729  
     111018761916        111018844895        111018924704        111019014738  
     111020089596        111020197495        111020297205  

111009172282

     111012581134        111014591519        111015906363        111016623663  
     111016700478        111016802347        111016889689        111017642047  
     111017716702        111017790782        111017892639        111018666819  
     111018761927        111018844907        111018924715        111019014761  
     111020089653        111020197507        111020297227  

111009172316

     111012582124        111014592105        111015906509        111016623685  
     111016700489        111016802381        111016889724        111017642069  
     111017716713        111017790805        111017892640        111018666831  
     111018762018        111018844952        111018924726        111019014772  
     111020089664        111020197541        111020297238  

111009172327

     111012582168        111014592116        111015906510        111016623720  
     111016700490        111016802392        111016889746        111017642104  
     111017716757        111017790816        111017892684        111018666886  
     111018762029        111018844985        111018924771        111019014783  
     111020089675        111020197608        111020297250  

111009172383

     111012582191        111014592161        111015907803        111016623753  
     111016700502        111016802415        111016889779        111017642159  
     111017716803        111017790838        111017892718        111018666897  
     111018762030        111018845010        111018924782        111019014794  
     111020089776        111020197642        111020297261  

111009172462

     111012582203        111014592206        111015907836        111016623786  
     111016700524        111016802426        111016889780        111017642205  
     111017716836        111017790850        111017892729        111018666910  
     111018762142        111018845032        111018924827        111019014817  
     111020089833        111020197675        111020297272  

111009172563

     111012582393        111014592239        111015907847        111016623810  
     111016700535        111016802460        111016889791        111017642687  
     111017716847        111017790872        111017892730        111018666976  
     111018762175        111018845043        111018924849        111019014839  
     111020089844        111020197697        111020297283  

111009172642

     111012582427        111014592240        111015907858        111016623854  
     111016700546        111016802482        111016889803        111017643127  
     111017716858        111017790951        111017892741        111018667023  
     111018762232        111018845065        111018924883        111019014840  
     111020089877        111020197709        111020297306  

111009172709

     111012582539        111014592295        111015907904        111016623865  
     111016700579        111016802505        111016889814        111017643149  
     111017716937        111017791312        111017892763        111018667045  
     111018762254        111018845087        111018924939        111019014851  
     111020089901        111020197721        111020297317  

111009172765

     111012582540        111014592408        111015907948        111016623876  
     111016700603        111016802516        111016889825        111017643161  
     111017716959        111017791356        111017892785        111018667056  
     111018762265        111018845100        111018924951        111019014895  
     111020089912        111020197765        111020297597  

111009172776

     111012582551        111014592431        111015907960        111016623911  
     111016700636        111016802527        111016889847        111017643172  
     111017716960        111017791749        111017892796        111018667067  
     111018762276        111018845133        111018924962        111019014918  
     111020089945        111020197798        111020297610  

111009172800

     111012582562        111014592497        111015907982        111016623955  
     111016700658        111016802549        111016889915        111017643239  
     111017716982        111017791828        111017892875        111018667124  
     111018762311        111018845155        111018924995        111019014930  
     111020090004        111020197800        111020297654  

111009172877

     111012582618        111014592622        111015908039        111016623966  
     111016700669        111016802583        111016889937        111017643330  
     111017716993        111017791839        111017892886        111018667168  
     111018762322        111018845223        111018925873        111019014941  
     111020090015        111020197844        111020297722  

111009172978

     111012582641        111014592712        111015908095        111016623977  
     111016700726        111016802606        111016889993        111017643420  
     111017717006        111017791840        111017892909        111018667191  
     111018762344        111018845290        111018925907        111019014952  
     111020090565        111020197899        111020297733  

111009173047

     111012582674        111014592767        111015908129        111016624013  
     111016700827        111016802628        111016890018        111017643453  
     111017717017        111017791862        111017892987        111018667214  
     111018762366        111018845380        111018925952        111019014963  
     111020090587        111020197901        111020297744  

111009173081

     111012582720        111014592813        111015908130        111016624024  
     111016700838        111016802684        111016890096        111017643464  
     111017717051        111017791895        111017893012        111018667225  
     111018762377        111018845391        111018925996        111019014974  
     111020090598        111020197912        111020297777  

111009173104

     111012582731        111014592857        111015908152        111016624035  
     111016700849        111016802695        111016890131        111017643486  
     111017717062        111017791929        111017893045        111018667236  
     111018762388        111018845414        111018926032        111019014985  
     111020090600        111020197923        111020298789  

111009173249

     111012582742        111014592925        111015908185        111016624046  
     111016700850        111016802707        111016890142        111017643497  
     111017717073        111017791974        111017893056        111018667304  
     111018762401        111018845436        111018926054        111019014996  
     111020090655        111020197934        111020298992  

111009173351

     111012582764        111014592970        111015908208        111016624057  
     111016700939        111016802820        111016890186        111017643510  
     111017717084        111017791985        111017893089        111018667337  
     111018762456        111018845447        111018926076        111019015043  
     111020090756        111020197945        111020299016  

111009173384

     111012582775        111014592981        111015908231        111016624079  
     111016700940        111016802842        111016890197        111017643532  
     111017717107        111017791996        111017893113        111018667360  
     111018762467        111018845458        111018926144        111019015100  
     111020090767        111020198014        111020299038  

111009173575

     111012582865        111014592992        111015908444        111016624091  
     111016700962        111016802853        111016890209        111017643543  
     111017717118        111017792368        111017893124        111018667382  
     111018762490        111018845469        111018926166        111019015111  
     111020091285        111020198025        111020299049  

111009173586

     111012582898        111014593005        111015908501        111016624114  
     111016700973        111016802864        111016890221        111017643554  
     111017717129        111017792380        111017893146        111018667483  
     111018762502        111018845470        111018926188        111019015144  
     111020091319        111020198070        111020299050  

111009173744

     111012582922        111014593027        111015908523        111016624136  
     111016700995        111016802932        111016890265        111017643565  
     111017717141        111017792436        111017893157        111018667494  
     111018762513        111018845481        111018926212        111019015201  
     111020091353        111020198081        111020299061  

111009173755

     111012582944        111014593049        111015908589        111016624147  
     111016701042        111016802943        111016890300        111017643598  
     111017717152        111017792470        111017893168        111018667506  
     111018762524        111018845537        111018926223        111019015223  
     111020091375        111020198092        111020299139  

111009173766

     111012582966        111014593072        111015908602        111016624169  
     111016701053        111016802965        111016890311        111017643633  
     111017717174        111017792605        111017893179        111018667551  
     111018762546        111018845560        111018926256        111019015302  
     111020091386        111020198115        111020299184  

111009173968

     111012583080        111014593937        111015908613        111016624181  
     111016701569        111016803168        111016890322        111017643644  
     111017717231        111017792627        111017893247        111018667584  
     111018762579        111018845605        111018926335        111019015379  
     111020091432        111020198148        111020299195  

111009173979

     111012583103        111014593971        111015908635        111016624226  
     111016701592        111016803179        111016890355        111017643701  
     111017717253        111017792650        111017893258        111018668103  
     111018762614        111018845627        111018926368        111019015391  
     111020091443        111020198171        111020299252  

111009174138

     111012583169        111014593982        111015908679        111016624271  
     111016701615        111016803191        111016890388        111017643712  
     111017717264        111017792661        111017893269        111018668136  
     111018762636        111018845638        111018926379        111019016910  
     111020091465        111020198182        111020299285  

111009174150

     111012583260        111014593993        111015908680        111016624282  
     111016702076        111016803214        111016890412        111017643745  
     111017717286        111017792683        111017893270        111018668147  
     111018762704        111018845683        111018926447        111019016932  
     111020091511        111020198193        111020299296  

111009174228

     111012583316        111014594062        111015908691        111016624327  
     111016702087        111016803292        111016890445        111017644072  
     111017717343        111017792694        111017893281        111018668158  
     111018762715        111018845694        111018926469        111019017225  
     111020091544        111020199240        111020299308  

111009174239

     111012583372        111014594084        111015908703        111016624338  
     111016702144        111016803304        111016890467        111017644690  
     111017717354        111017792706        111017893292        111018668192  
     111018762726        111018845717        111018926470        111019017337  
     111020091555        111020199385        111020299319  

111009174273

     111012583394        111014594107        111015908725        111016624350  
     111016702155        111016803326        111016890478        111017644702  
     111017717365        111017792717        111017893304        111018668215  
     111018762782        111018845739        111018926492        111019017348  
     111020091623        111020199453        111020299331  

111009174464

     111012583417        111014594118        111015908747        111016624563  
     111016702177        111016803427        111016891008        111017644713  
     111017717376        111017792739        111017893326        111018668237  
     111018762793        111018845773        111018926515        111019017371  
     111020091645        111020200007        111020299342  

111009174475

     111012583451        111014594130        111015908781        111016624608  
     111016702188        111016803438        111016891019        111017644836  
     111017717387        111017792795        111017893360        111018668248  
     111018762861        111018845784        111018926537        111019017416  
     111020091713        111020200029        111020299353  

111009174509

     111012583462        111014594174        111015908826        111016624642  
     111016702245        111016803450        111016891031        111017644847  
     111017717422        111017792807        111017893371        111018668260  
     111018762872        111018845829        111018926560        111019017427  
     111020091779        111020200052        111020299397  

111009174565

     111012583552        111014594185        111015908837        111016624653  
     111016702256        111016803494        111016891053        111017644869  
     111017717433        111017792942        111017893382        111018668271  
     111018762917        111018845830        111018926582        111019017562  
     111020091780        111020200063        111020299410  

111009174745

     111012583585        111014594253        111015909007        111016624675  
     111016702267        111016803540        111016891075        111017644892  
     111017717455        111017792953        111017893449        111018668327  
     111018762973        111018846257        111018926593        111019017630  
     111020091858        111020200096        111020299421  

111009174992

     111012583608        111014594297        111015909131        111016624686  
     111016702278        111016803551        111016891097        111017644926  
     111017717466        111017792986        111017893472        111018668349  
     111018762984        111018846268        111018926605        111019017652  
     111020091869        111020200119        111020299432  

111009175038

     111012583990        111014594321        111015909186        111016624709  
     111016702289        111016803562        111016891121        111017644937  
     111017717499        111017792997        111017893517        111018668451  
     111018763020        111018846279        111018926638        111019017663  
     111020091937        111020200197        111020299454  

111009175061

     111012584092        111014594332        111015909658        111016624710  
     111016702290        111016803607        111016891132        111017644948  
     111017717534        111017793033        111017893528        111018668473  
     111018763053        111018846291        111018926650        111019017674  
     111020091993        111020200209        111020299476  

111009175140

     111012584126        111014594354        111015909669        111016624721  
     111016702302        111016803618        111016891154        111017644959  
     111017717545        111017793044        111017893540        111018668507  
     111018763109        111018846303        111018926683        111019017887  
     111020092017        111020200254        111020299487  

111009175342

     111012584160        111014594365        111015909827        111016624732  
     111016702324        111016803629        111016891233        111017645219  
     111017717589        111017793426        111017893551        111018668563  
     111018763132        111018846448        111018926694        111019017898  
     111020092039        111020200377        111020299544  

111009175353

     111012584171        111014594411        111015909838        111016624765  
     111016702335        111016803663        111016891244        111017645231  
     111017717590        111017793448        111017893562        111018668585  
     111018763154        111018846459        111018926706        111019017988  
     111020092095        111020200401        111020299588  

111009175454

     111012584216        111014594433        111015909849        111016624776  
     111016702380        111016803696        111016891277        111017645242  
     111017717613        111017793516        111017893584        111018668619  
     111018763187        111018846572        111018926728        111019018002  
     111020092141        111020200412        111020299623  

111009175498

     111012584272        111014594455        111015909850        111016624800  
     111016702403        111016803720        111016891312        111017645275  
     111017717646        111017793538        111017893629        111018668620  
     111018763211        111018846594        111018926740        111019018541  
     111020092163        111020200423        111020299634  

111009175522

     111012584317        111014594523        111015909861        111016624833  
     111016702414        111016803775        111016891323        111017645286  
     111017717668        111017794089        111017893652        111018668743  
     111018763233        111018846628        111018926773        111019018585  
     111020092444        111020200434        111020299645  

111009175690

     111012584597        111014594545        111015909872        111016624844  
     111016702425        111016803821        111016891334        111017645297  
     111017717691        111017794102        111017893696        111018668798  
     111018763266        111018846673        111018926784        111019018596  
     111020092477        111020200456        111020299735  

111009175768

     111012584621        111014594668        111015910155        111016624855  
     111016702447        111016803832        111016891424        111017645309  
     111017717703        111017794168        111017893708        111018668811  
     111018763323        111018846796        111018926829        111019018608  
     111020092567        111020200478        111020299779  

111009175780

     111012584687        111014594679        111015910166        111016624923  
     111016702492        111016803843        111016891536        111017645365  
     111017717714        111017794203        111017893764        111018668822  
     111018763525        111018846910        111018926830        111019018710  
     111020092578        111020200513        111020299780  

111009175791

     111012584700        111014595388        111015910199        111016624989  
     111016702559        111016803854        111016891547        111017645387  
     111017717736        111017794258        111017893786        111018668912  
     111018763873        111018846965        111018926852        111019018776  
     111020092635        111020200535        111020299825  

111009175858

     111012584755        111014595434        111015910234        111016625003  
     111016702582        111016803865        111016891569        111017645411  
     111017717747        111017794269        111017893809        111018668945  
     111018764346        111018846976        111018926874        111019018800  
     111020092747        111020201154        111020299836  

 

SCH-A-9



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111009175959

     111012584766        111014595467        111015910289        111016625014  
     111016702593        111016803898        111016891648        111017645433  
     111017717770        111017794315        111017893854        111018668956  
     111018764368        111018847281        111018926896        111019018855  
     111020092758        111020201176        111020299847  

111009176006

     111012584799        111014595489        111015910302        111016625047  
     111016702616        111016803911        111016891660        111017645444  
     111017717781        111017794326        111017894035        111018668989  
     111018764379        111018847304        111018926919        111019018866  
     111020092770        111020201255        111020299915  

111009176040

     111012584812        111014595490        111015910368        111016625058  
     111016702694        111016803922        111016891772        111017645455  
     111017717826        111017794337        111017894057        111018669036  
     111018764391        111018847326        111018926920        111019018899  
     111020093579        111020201277        111020299926  

111009176073

     111012584823        111014595535        111015910380        111016625081  
     111016702728        111016803933        111016891828        111017645477  
     111017717837        111017794382        111017894091        111018669047  
     111018764403        111018847337        111018926931        111019018912  
     111020093580        111020201288        111020300008  

111009176196

     111012584845        111014595557        111015910391        111016625104  
     111016702740        111016804541        111016891839        111017645523  
     111017717848        111017794461        111017894136        111018669069  
     111018764414        111018847382        111018926942        111019018923  
     111020093591        111020201299        111020300019  

111009176208

     111012584889        111014595591        111015910436        111016625126  
     111016702762        111016804552        111016891840        111017645534  
     111017717950        111017794483        111017894192        111018669070  
     111018764436        111018847405        111018926964        111019018978  
     111020093625        111020201312        111020300020  

111009176220

     111012584946        111014595603        111015910447        111016625148  
     111016702784        111016804574        111016891862        111017645545  
     111017717961        111017794685        111017894204        111018669104  
     111018764447        111018847416        111018926986        111019019069  
     111020093647        111020201323        111020300075  

111009176231

     111012584957        111014595748        111015910458        111016625160  
     111016702818        111016804923        111016891974        111017645567  
     111017717972        111017794720        111017894226        111018669159  
     111018764458        111018847427        111018927000        111019020218  
     111020093669        111020201367        111020300086  

111009176253

     111012584979        111014595771        111015910481        111016625193  
     111016702829        111016804956        111016891985        111017645578  
     111017717983        111017794731        111017894495        111018669193  
     111018764559        111018847450        111018927088        111019020285  
     111020093715        111020201378        111020300097  

111009176286

     111012585004        111014595793        111015910526        111016625205  
     111016702830        111016804967        111016892177        111017645657  
     111017718052        111017794742        111017894518        111018669205  
     111018764560        111018847461        111018927099        111019020331  
     111020093748        111020201402        111020300109  

111009176297

     111012585015        111014595861        111015910548        111016625216  
     111016702874        111016804978        111016892324        111017645668  
     111017718063        111017794764        111017894552        111018669216  
     111018764605        111018847528        111018927112        111019020342  
     111020093771        111020201592        111020300121  

111009176376

     111012585026        111014595872        111015910559        111016625227  
     111016702885        111016804990        111016892335        111017645679  
     111017718074        111017794797        111017894596        111018669249  
     111018764650        111018847539        111018927145        111019020353  
     111020093805        111020201626        111020300143  

111009176455

     111012585059        111014595894        111015910571        111016625250  
     111016703077        111016805036        111016892346        111017645691  
     111017718085        111017794832        111017894619        111018669261  
     111018764683        111018847540        111018927190        111019020409  
     111020093827        111020201648        111020300165  

111009176646

     111012585127        111014595973        111015910638        111016625261  
     111016703134        111016805058        111016892357        111017645736  
     111017718108        111017794887        111017894631        111018669373  
     111018764762        111018847573        111018927224        111019020443  
     111020093850        111020201727        111020300222  

111009176949

     111012585161        111014596008        111015910706        111016625306  
     111016703145        111016805081        111016892368        111017645747  
     111017718119        111017794898        111017894642        111018669407  
     111018764773        111018847584        111018927246        111019020498  
     111020093872        111020201738        111020300244  

111009176961

     111012585172        111014596020        111015910739        111016625317  
     111016703189        111016805092        111016892380        111017645837  
     111017718120        111017794977        111017894675        111018669418  
     111018764829        111018847595        111018927268        111019020544  
     111020093883        111020201828        111020300266  

111009177029

     111012585183        111014596031        111015910751        111016625621  
     111016703202        111016805104        111016892414        111017645871  
     111017718142        111017794988        111017894697        111018669452  
     111018764830        111018847685        111018927280        111019020577  
     111020093906        111020201840        111020300277  

111009177119

     111012585587        111014596109        111015910762        111016625643  
     111016703213        111016805115        111016892458        111017645905  
     111017718153        111017795002        111017894776        111018669553  
     111018764841        111018847742        111018927303        111019020612  
     111020093928        111020201851        111020300435  

111009177221

     111012585598        111014596121        111015910784        111016625676  
     111016703246        111016805148        111016892469        111017645916  
     111017718209        111017795024        111017894822        111018669610  
     111018764919        111018847753        111018927314        111019020678  
     111020093939        111020201884        111020300547  

111009178525

     111012585622        111014596154        111015910795        111016625711  
     111016703291        111016805159        111016892492        111017645972  
     111017718210        111017795068        111017895407        111018669643  
     111018764920        111018847786        111018927392        111019020689  
     111020093940        111020201895        111020300570  

111009178547

     111012585677        111014596187        111015910807        111016625722  
     111016703347        111016805182        111016892504        111017645983  
     111017718254        111017795091        111017895418        111018669698  
     111018764942        111018847843        111018927404        111019020713  
     111020093951        111020201930        111020300604  

111009178648

     111012585802        111014596233        111015910818        111016625744  
     111016703358        111016805205        111016892537        111017646007  
     111017718636        111017795114        111017895429        111018669711  
     111018764964        111018847854        111018927415        111019020735  
     111020093995        111020201941        111020300615  

111009178659

     111012585868        111014596266        111015911000        111016625755  
     111016703369        111016805227        111016892683        111017646029  
     111017718647        111017795125        111017895430        111018669902  
     111018764975        111018847865        111018927437        111019020746  
     111020094053        111020202009        111020300682  

111009178716

     111012585880        111014596277        111015911088        111016625766  
     111016703370        111016805238        111016892717        111017646030  
     111017718670        111017795170        111017895463        111018670151  
     111018765000        111018847900        111018928427        111019020780  
     111020094064        111020202043        111020300738  

111009178907

     111012585947        111014596334        111015911112        111016625812  
     111016703392        111016805294        111016892728        111017646063  
     111017719907        111017795192        111017895474        111018670836  
     111018765011        111018847944        111018928438        111019020847  
     111020094086        111020202054        111020300749  

111009179100

     111012585981        111014596345        111015911235        111016625856  
     111016703404        111016805395        111016892762        111017646074  
     111017719929        111017795798        111017895496        111018670847  
     111018765022        111018847988        111018928483        111019020904  
     111020094109        111020202087        111020300761  

111009179199

     111012586106        111014596356        111015911246        111016625878  
     111016703415        111016805441        111016892830        111017646108  
     111017719941        111017795923        111017895531        111018670892  
     111018765033        111018848024        111018928517        111019020915  
     111020094132        111020202098        111020300817  

111009179234

     111012586139        111014596378        111015911257        111016625889  
     111016703448        111016805452        111016892852        111017646164  
     111017719963        111017795989        111017895542        111018670915  
     111018765066        111018848035        111018928539        111019020926  
     111020094187        111020202111        111020300840  

111009179267

     111012586296        111014596413        111015911279        111016625890  
     111016703459        111016805474        111016892885        111017646175  
     111017720112        111017796003        111017895553        111018670960  
     111018765077        111018848068        111018928551        111019020960  
     111020094772        111020202166        111020300895  

111009179278

     111012586308        111014596424        111015911280        111016625968  
     111016703471        111016805485        111016892953        111017646232  
     111017720145        111017796014        111017895564        111018670971  
     111018765134        111018848147        111018928595        111019020982  
     111020094783        111020202212        111020300918  

111009179357

     111012586320        111014596468        111015911291        111016625979  
     111016703482        111016805496        111016892964        111017646265  
     111017720156        111017796025        111017895586        111018671163  
     111018765189        111018848158        111018928607        111019021006  
     111020094851        111020202223        111020300941  

111009179526

     111012586409        111014596479        111015911303        111016625991  
     111016703527        111016805508        111016893145        111017646298  
     111017720178        111017796058        111017895609        111018671174  
     111018765213        111018848169        111018928630        111019021017  
     111020094884        111020202302        111020300952  

111009179560

     111012586443        111014596514        111015911358        111016626004  
     111016703549        111016805531        111016893156        111017646300  
     111017720213        111017796070        111017895621        111018671253  
     111018765246        111018848181        111018928652        111019021118  
     111020094907        111020202313        111020300963  

111009179571

     111012586454        111014596547        111015911392        111016626059  
     111016703572        111016805542        111016893167        111017646322  
     111017720246        111017796137        111017895632        111018671264  
     111018765325        111018848204        111018928674        111019021141  
     111020094929        111020202335        111020300974  

111009179638

     111012586465        111014596570        111015911426        111016626093  
     111016703673        111016805553        111016893280        111017646355  
     111017720257        111017796148        111017895676        111018671433  
     111018765347        111018848226        111018928719        111019021196  
     111020094996        111020202357        111020301065  

111009179694

     111012586599        111014596637        111015911448        111016626138  
     111016703684        111016805610        111016899624        111017646401  
     111017720640        111017796373        111017895924        111018671499  
     111018765358        111018848237        111018929394        111019021219  
     111020095021        111020202403        111020301087  

111009179706

     111012586601        111014596659        111015911460        111016626150  
     111016703695        111016805621        111016903372        111017646445  
     111017720662        111017796395        111017895979        111018671758  
     111018765370        111018848259        111018929664        111019021220  
     111020095054        111020202425        111020301100  

111009179841

     111012586623        111014596671        111015911493        111016626183  
     111016703707        111016805643        111016903383        111017646456  
     111017720673        111017796407        111017895980        111018671769  
     111018765381        111018848271        111018929697        111019021444  
     111020095087        111020202458        111020301111  

111009180012

     111012586678        111014596727        111015911550        111016626240  
     111016703729        111016805665        111016903406        111017646467  
     111017720730        111017796575        111017895991        111018672366  
     111018765392        111018848282        111018929709        111019021499  
     111020095155        111020202537        111020301447  

111009180146

     111012586735        111014596749        111015911561        111016626352  
     111016703752        111016805676        111016903451        111017646490  
     111017720808        111017796632        111017896004        111018672401  
     111018765415        111018848372        111018929732        111019021501  
     111020095188        111020202548        111020301470  

111009180191

     111012586836        111014596750        111015911583        111016626363  
     111016703763        111016805698        111016903473        111017646502  
     111017720820        111017796665        111017896037        111018672456  
     111018765426        111018848428        111018929743        111019021512  
     111020096088        111020202559        111020301593  

111009180214

     111012586847        111014596761        111015911628        111016626396  
     111016703774        111016805711        111016903484        111017646568  
     111017720831        111017796676        111017896059        111018672467  
     111018765459        111018848440        111018929754        111019021523  
     111020096099        111020202616        111020301650  

111009180269

     111012586960        111014596840        111015911639        111016626431  
     111016704393        111016805744        111016903507        111017646580  
     111017720842        111017796700        111017896105        111018672489  
     111018765976        111018848462        111018929765        111019021534  
     111020096101        111020202650        111020301717  

111009180270

     111012586982        111014596884        111015911662        111016626453  
     111016704450        111016805766        111016903686        111017646591  
     111017720875        111017796755        111017896150        111018672490  
     111018765998        111018848473        111018929901        111019021590  
     111020096156        111020202683        111020301751  

111009180326

     111012587040        111014596985        111015911684        111016626486  
     111016704461        111016805788        111016903787        111017646603  
     111017720886        111017796788        111017896217        111018672524  
     111018766034        111018848484        111018929934        111019021602  
     111020096202        111020202717        111020301784  

111009180337

     111012587062        111014597087        111015911695        111016626509  
     111016704517        111016805799        111016903798        111017646625  
     111017720897        111017796812        111017896240        111018672535  
     111018766056        111018848541        111018929956        111019021613  
     111020096257        111020202728        111020301829  

111009180348

     111012587073        111014597133        111015911785        111016626510  
     111016704618        111016805801        111016903833        111017646636  
     111017720909        111017796823        111017896251        111018672546  
     111018766090        111018848596        111018929978        111019021624  
     111020096268        111020202773        111020301830  

111009180359

     111012587107        111014597144        111015911853        111016626521  
     111016704663        111016805812        111016903855        111017646669  
     111017720921        111017796845        111017896273        111018672580  
     111018766102        111018848653        111018930026        111019021646  
     111020096280        111020202841        111020301841  

111009180461

     111012587129        111014597155        111015911875        111016626532  
     111016704708        111016805834        111016903912        111017646681  
     111017720932        111017796889        111017896295        111018672591  
     111018766135        111018848664        111018930172        111019021657  
     111020096303        111020202852        111020301852  

111009180517

     111012587185        111014597548        111015911910        111016626790  
     111016704809        111016805845        111016903923        111017646704  
     111017720943        111017796924        111017896307        111018672614  
     111018766225        111018848675        111018930307        111019021679  
     111020096325        111020202863        111020301896  

111009181046

     111012587219        111014598167        111015911921        111016626846  
     111016704810        111016805913        111016903989        111017646715  
     111017720965        111017796968        111017896318        111018672625  
     111018766236        111018848721        111018930341        111019021680  
     111020096347        111020203011        111020301931  

111009181158

     111012587231        111014598189        111015911943        111016626857  
     111016704854        111016805946        111016903990        111017646726  
     111017720998        111017796979        111017896329        111018672658  
     111018766258        111018848776        111018930396        111019021950  
     111020096370        111020204247        111020302101  

111009181169

     111012588052        111014598213        111015911965        111016626958  
     111016704876        111016805957        111016904003        111017646759  
     111017721012        111017796980        111017896330        111018672704  
     111018766270        111018848787        111018930419        111019021994  
     111020096392        111020204281        111020302145  

111009181293

     111012588164        111014598235        111015911987        111016626981  
     111016704887        111016805968        111016904520        111017646760  
     111017721034        111017797060        111017896341        111018672827  
     111018766292        111018848844        111018930420        111019022007  
     111020096415        111020204315        111020302189  

111009181305

     111012588175        111014598280        111015912045        111016626992  
     111016704911        111016806127        111016904610        111017646782  
     111017721045        111017797105        111017896396        111018672838  
     111018766315        111018848855        111018930431        111019022030  
     111020096437        111020204326        111020302280  

111009181383

     111012588355        111014598291        111015912067        111016627005  
     111016704922        111016806150        111016904700        111017646793  
     111017721067        111017797138        111017896419        111018672850  
     111018766348        111018848866        111018930453        111019022052  
     111020096639        111020204348        111020302291  

111009181406

     111012588535        111014598325        111015914216        111016627027  
     111016704933        111016806161        111016904711        111017646827  
     111017721089        111017797172        111017896431        111018672861  
     111018766359        111018848877        111018930486        111019022175  
     111020096640        111020204449        111020302347  

111009181417

     111012588557        111014598336        111015914238        111016627049  
     111016704966        111016806239        111016904722        111017646838  
     111017721102        111017797183        111017896464        111018672883  
     111018766472        111018848888        111018930497        111019022186  
     111020096662        111020204483        111020302381  

111009181462

     111012588579        111014598392        111015914261        111016627117  
     111016705002        111016806251        111016904777        111017646894  
     111017721113        111017797228        111017896521        111018672939  
     111018766494        111018848901        111018930510        111019023121  
     111020096707        111020204539        111020302392  

111009181585

     111012588625        111014598437        111015914306        111016627522  
     111016705013        111016806284        111016904788        111017646939  
     111017721146        111017797240        111017896554        111018672973  
     111018766506        111018848912        111018930554        111019023413  
     111020096729        111020204584        111020302415  

111009181619

     111012588647        111014598538        111015914340        111016627533  
     111016705035        111016806431        111016904799        111017646951  
     111017721168        111017797273        111017896565        111018672984  
     111018766551        111018848923        111018930565        111019023468  
     111020096752        111020204607        111020302617  

111009181721

     111012588669        111014598550        111015914351        111016627577  
     111016705079        111016806453        111016904801        111017646962  
     111017721191        111017797521        111017896600        111018673008  
     111018766573        111018848934        111018930587        111019023491  
     111020096808        111020204629        111020302763  

111009183497

     111012588715        111014598572        111015914362        111016627588  
     111016705125        111016806464        111016904812        111017646984  
     111017721203        111017797532        111017896633        111018673019  
     111018766584        111018848945        111018930622        111019023503  
     111020096853        111020205271        111020302774  

111009183521

     111012588737        111014598583        111015914373        111016627599  
     111016705158        111016806509        111016904856        111017647008  
     111017721236        111017797576        111017896688        111018673042  
     111018766629        111018848956        111018930666        111019023525  
     111020096864        111020205293        111020302785  

111009183554

     111012589288        111014598594        111015914395        111016627612  
     111016705169        111016806532        111016904889        111017647020  
     111017721247        111017797699        111017896712        111018673064  
     111018766641        111018848967        111018930699        111019023660  
     111020096875        111020205349        111020302819  

111009183598

     111012589367        111014598640        111015914474        111016627634  
     111016705204        111016806554        111016906364        111017647042  
     111017721270        111017797701        111017896723        111018673086  
     111018766742        111018849003        111018930701        111019023693  
     111020096910        111020205361        111020302853  

111009183622

     111012589389        111014598673        111015914496        111016627678  
     111016705226        111016806587        111016906892        111017647053  
     111017721281        111017797745        111017896734        111018673121  
     111018766775        111018849014        111018930712        111019023750  
     111020096921        111020205372        111020302976  

111009183655

     111012589413        111014598684        111015914575        111016627735  
     111016705237        111016806598        111016907039        111017647109  
     111017721315        111017797778        111017896745        111018673132  
     111018766876        111018849081        111018930745        111019023794  
     111020096932        111020205383        111020302998  

111009183688

     111012589424        111014598752        111015914586        111016627746  
     111016705248        111016806600        111016907073        111017647110  
     111017721359        111017797813        111017896778        111018673198  
     111018766887        111018849104        111018930778        111019023817  
     111020096943        111020205394        111020303012  

111009183723

     111012589435        111014598785        111015914632        111016627757  
     111016705305        111016806644        111016907129        111017647132  
     111017721483        111017797846        111017896790        111018673200  
     111018766911        111018849137        111018930813        111019023884  
     111020096976        111020205417        111020303023  

111009183734

     111012589479        111014598820        111015914654        111016627892  
     111016705349        111016806655        111016907141        111017647727  
     111017721494        111017797891        111017896802        111018673211  
     111018766922        111018849306        111018930857        111019023930  
     111020096998        111020205439        111020303034  

111009183813

     111012589491        111014598864        111015914687        111016627904  
     111016705372        111016806688        111016907152        111017647761  
     111017721540        111017797903        111017896903        111018673255  
     111018766955        111018849328        111018930936        111019023985  
     111020097012        111020205440        111020303045  

111009183914

     111012589503        111014599012        111015914700        111016627971  
     111016705473        111016806723        111016907163        111017647772  
     111017721573        111017797936        111017896958        111018673299  
     111018766966        111018849339        111018930970        111019024087  
     111020097023        111020205451        111020303056  

111009183925

     111012589558        111014599034        111015914711        111016628006  
     111016705541        111016806745        111016907174        111017647783  
     111017721584        111017797947        111017896970        111018673301  
     111018767675        111018849340        111018931027        111019024122  
     111020097056        111020205462        111020303089  

111009183992

     111012589569        111014599056        111015914722        111016628017  
     111016705596        111016806767        111016907185        111017647806  
     111017721595        111017797958        111017896981        111018673334  
     111018767877        111018849373        111018931038        111019024133  
     111020097067        111020205529        111020303090  

111009184049

     111012589660        111014599113        111015914777        111016628039  
     111016705619        111016806835        111016907196        111017647828  
     111017721641        111017797992        111017896992        111018673345  
     111018767912        111018849395        111018931050        111019024289  
     111020097090        111020205530        111020303102  

111009184128

     111012589716        111014599157        111015914812        111016628084  
     111016705620        111016807005        111016907208        111017647839  
     111017721708        111017798005        111017897005        111018673356  
     111018767923        111018849430        111018931072        111019024313  
     111020097102        111020205899        111020303146  

 

SCH-A-10



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111009184140

     111012589738        111014599191        111015914834        111016628107  
     111016705710        111016807027        111016907220        111017647840  
     111017721731        111017798038        111017897038        111018673514  
     111018767934        111018849676        111018931106        111019024335  
     111020097113        111020205934        111020303157  

111009184308

     111012589749        111014599348        111015914856        111016628657  
     111016705721        111016807061        111016907264        111017647873  
     111017721775        111017798050        111017897049        111018673536  
     111018767967        111018850061        111018931410        111019024346  
     111020097124        111020205967        111020303258  

111009186142

     111012589794        111014599371        111015914878        111016628679  
     111016705732        111016807106        111016907297        111017647884  
     111017721809        111017798072        111017897050        111018673558  
     111018767989        111018850083        111018931421        111019024380  
     111020097146        111020205989        111020303269  

111009186940

     111012589840        111014599405        111015914935        111016628680  
     111016705754        111016807690        111016907365        111017647941  
     111017721854        111017798094        111017897061        111018673569  
     111018768014        111018850106        111018931443        111019024403  
     111020097180        111020205990        111020303270  

111009187345

     111012589862        111014599416        111015914946        111016628691  
     111016705798        111016807724        111016907444        111017647974  
     111017721865        111017798117        111017897151        111018673581  
     111018768047        111018850139        111018931465        111019024469  
     111020097236        111020206003        111020303304  

111009187356

     111012589918        111014599438        111015915059        111016628747  
     111016705811        111016807735        111016907455        111017648010  
     111017721887        111017798128        111017897162        111018673604  
     111018768104        111018850746        111018931500        111019024470  
     111020097247        111020206014        111020303641  

111009187435

     111012590190        111014599449        111015915071        111016628769  
     111016705822        111016807757        111016907893        111017648021  
     111017721898        111017798139        111017897218        111018673626  
     111018768115        111018850791        111018931522        111019024593  
     111020097258        111020206025        111020303652  

111009187503

     111012590280        111014599450        111015915093        111016628804  
     111016705866        111016807791        111016907949        111017648032  
     111017721911        111017798140        111017897229        111018673637  
     111018768137        111018850803        111018931555        111019024616  
     111020097326        111020206047        111020303663  

111009187536

     111012590392        111014599483        111015915127        111016628882  
     111016705899        111016807870        111016907994        111017648065  
     111017721922        111017798162        111017897230        111018673659  
     111018768148        111018850858        111018931634        111019024627  
     111020097360        111020206058        111020303674  

111009187637

     111012590426        111014599494        111015915138        111016628905  
     111016705912        111016808006        111016908007        111017648087  
     111017721955        111017798195        111017897263        111018673682  
     111018768160        111018850892        111018931678        111019024649  
     111020097405        111020206069        111020303720  

111009187772

     111012590459        111014599517        111015915150        111016628927  
     111016705934        111016808017        111016908018        111017648098  
     111017721999        111017798252        111017897274        111018673705  
     111018768261        111018850926        111018931702        111019024650  
     111020097438        111020206137        111020303753  

111009187783

     111012590516        111014599629        111015915161        111016628949  
     111016705945        111016808028        111016908030        111017648111  
     111017722057        111017798263        111017897285        111018673738  
     111018768272        111018850948        111018931713        111019024683  
     111020097528        111020206160        111020303821  

111009187806

     111012590550        111014599641        111015915172        111016628994  
     111016705956        111016808040        111016908041        111017648122  
     111017722091        111017798274        111017897331        111018673772  
     111018768283        111018850971        111018931779        111019024717  
     111020097540        111020206812        111020303876  

111009187839

     111012590572        111014599674        111015915183        111016629007  
     111016705967        111016808095        111016908052        111017648155  
     111017722125        111017798320        111017897342        111018673783  
     111018768317        111018850982        111018931791        111019024751  
     111020098136        111020206823        111020303887  

111009187895

     111012590606        111014599900        111015915217        111016629052  
     111016706160        111016808185        111016908096        111017648177  
     111017722147        111017798364        111017897353        111018673817  
     111018768384        111018850993        111018931803        111019024863  
     111020098169        111020206867        111020303898  

111009187930

     111012590617        111014599922        111015915228        111016629096  
     111016706227        111016808196        111016908164        111017648199  
     111017722158        111017798397        111017897397        111018673828  
     111018768395        111018851006        111018931814        111019024920  
     111020098260        111020206890        111020303922  

111009187952

     111012590662        111014600846        111015915251        111016629119  
     111016706249        111016808220        111016908300        111017648212  
     111017722170        111017798432        111017897409        111018673839  
     111018768407        111018851400        111018931836        111019024953  
     111020098271        111020206924        111020304259  

111009187963

     111012590684        111014600903        111015915273        111016629175  
     111016706294        111016808242        111016908355        111017648223  
     111017722192        111017798443        111017897421        111018673840  
     111018768429        111018851411        111018931858        111019024975  
     111020098282        111020206935        111020304260  

111009189189

     111012590707        111014600914        111015915284        111016629209  
     111016706328        111016808264        111016908366        111017648234  
     111017722215        111017798566        111017897454        111018673851  
     111018768452        111018851444        111018931881        111019024997  
     111020098316        111020206957        111020304305  

111009191148

     111012590729        111014601184        111015915295        111016629265  
     111016706339        111016808332        111016908377        111017648245  
     111017722226        111017798577        111017897465        111018673873  
     111018768463        111018851477        111018931926        111019025088  
     111020098372        111020206979        111020304316  

111009200767

     111012590741        111014601218        111015915329        111016629568  
     111016706340        111016808343        111016908401        111017648256  
     111017722248        111017798814        111017897476        111018673884  
     111018768508        111018851501        111018931948        111019025156  
     111020098383        111020206980        111020304327  

111009203951

     111012590831        111014601230        111015915330        111016629579  
     111016706351        111016808387        111016908423        111017648267  
     111017722293        111017798825        111017897500        111018673952  
     111018768519        111018851512        111018931971        111019025190  
     111020098394        111020207138        111020304349  

111009204086

     111012590897        111014601308        111015915408        111016629580  
     111016706418        111016808411        111016908434        111017648302  
     111017722349        111017798870        111017897511        111018673974  
     111018768531        111018851589        111018932444        111019025257  
     111020098406        111020207183        111020304518  

111009205638

     111012590909        111014601320        111015915442        111016629591  
     111016707093        111016808466        111016908478        111017648335  
     111017722394        111017798904        111017897566        111018673985  
     111018768542        111018851602        111018932624        111019025268  
     111020098439        111020207194        111020304529  

111009210678

     111012590976        111014601342        111015915464        111016629603  
     111016707138        111016808556        111016908524        111017648346  
     111017722417        111017798915        111017897601        111018674032  
     111018768586        111018851680        111018932804        111019025280  
     111020099294        111020207217        111020304530  

111009210982

     111012590987        111014601375        111015915532        111016629636  
     111016707150        111016808567        111016908546        111017648368  
     111017722462        111017798937        111017897634        111018674043  
     111018768610        111018851770        111018932848        111019025415  
     111020099339        111020207239        111020304541  

111009210993

     111012591449        111014601397        111015915554        111016629647  
     111016707161        111016808578        111016908557        111017648379  
     111017722484        111017798948        111017897678        111018674098  
     111018768643        111018851781        111018932860        111019025437  
     111020099384        111020207318        111020304574  

111009211006

     111012591461        111014601410        111015915565        111016629669  
     111016707172        111016808590        111016908580        111017648458  
     111017722507        111017798960        111017897746        111018674100  
     111018768698        111018851815        111018932893        111019025448  
     111020099418        111020207329        111020305250  

111009211039

     111012591494        111014601465        111015915587        111016629715  
     111016707240        111016808624        111016908591        111017648481  
     111017722518        111017798982        111017898095        111018674166  
     111018768722        111018851826        111018932950        111019025460  
     111020099485        111020207352        111020305261  

111009211062

     111012591540        111014601487        111015915622        111016629760  
     111016707251        111016808657        111016908603        111017648526  
     111017722529        111017798993        111017898130        111018674199  
     111018768788        111018851859        111018932972        111019025471  
     111020099508        111020207363        111020305272  

111009211130

     111012591562        111014601500        111015915666        111016629805  
     111016707262        111016808714        111016908636        111017648537  
     111017722530        111017799006        111017898141        111018674212  
     111018769318        111018851893        111018933030        111019025482  
     111020099519        111020207374        111020305317  

111009211231

     111012591573        111014601533        111015915712        111016629827  
     111016707273        111016808736        111016908658        111017648548  
     111017723137        111017799028        111017898152        111018674290  
     111018769420        111018851950        111018933041        111019025516  
     111020099520        111020207419        111020305328  

111009211264

     111012591584        111014601566        111015915789        111016629872  
     111016707318        111016808747        111016908669        111017648559  
     111017723148        111017799084        111017898163        111018674302  
     111018769486        111018851994        111018933085        111019025550  
     111020099531        111020207442        111020305351  

111009211275

     111012591595        111014601599        111015915802        111016629917  
     111016707341        111016808758        111016908670        111017648571  
     111017723159        111017799107        111017898174        111018674346  
     111018769644        111018852018        111018933131        111019025561  
     111020099553        111020207453        111020305373  

111009211286

     111012591708        111014601634        111015915813        111016629995  
     111016707352        111016808882        111016908715        111017648593  
     111017723542        111017799118        111017898196        111018674380  
     111018769846        111018852029        111018933175        111019025617  
     111020099575        111020207464        111020305384  

111009211321

     111012591898        111014601667        111015915824        111016630065  
     111016707374        111016808916        111016908726        111017648616  
     111017723575        111017799141        111017898208        111018674391  
     111018769857        111018852030        111018933210        111019025640  
     111020099586        111020207475        111020305474  

111009211332

     111012591933        111014601678        111015915868        111016630076  
     111016707396        111016808950        111016908748        111017648638  
     111017723586        111017799208        111017898219        111018674403  
     111018769880        111018852052        111018933232        111019025819  
     111020099609        111020207509        111020305485  

111009211354

     111012591955        111014601757        111015915879        111016630087  
     111016707419        111016809041        111016908760        111017648649  
     111017723610        111017799488        111017898253        111018674414  
     111018770163        111018852074        111018933254        111019025842  
     111020099610        111020207576        111020305508  

111009211589

     111012591977        111014601892        111015915903        111016630100  
     111016707431        111016809052        111016908771        111017648661  
     111017723632        111017799501        111017898365        111018674425  
     111018770185        111018852096        111018933300        111019025921  
     111020099632        111020207598        111020305531  

111009211590

     111012591999        111014601904        111015915914        111016630111  
     111016707442        111016809085        111016908793        111017648683  
     111017723654        111017799512        111017898387        111018674515  
     111018770196        111018852108        111018933366        111019025954  
     111020099643        111020207655        111020305597  

111009211781

     111012592169        111014601915        111015915925        111016630122  
     111016707464        111016809119        111016908849        111017648706  
     111017723665        111017799589        111017898400        111018674548  
     111018770219        111018852131        111018933412        111019025976  
     111020099654        111020207666        111020305621  

111009211792

     111012592170        111014601926        111015915947        111016630133  
     111016707475        111016809153        111016908850        111017648717  
     111017723733        111017799613        111017898477        111018674582  
     111018770220        111018852209        111018933423        111019025987  
     111020099665        111020207723        111020305643  

111009211815

     111012592181        111014602084        111015915958        111016630201  
     111016707510        111016809175        111016908883        111017648728  
     111017723744        111017799646        111017898501        111018674593  
     111018770242        111018852243        111018933434        111019026001  
     111020099777        111020207813        111020305665  

111009211837

     111012592215        111014602264        111015916038        111016630313  
     111016707554        111016809186        111016908894        111017648784  
     111017723755        111017800289        111017898512        111018674605  
     111018770309        111018852265        111018933445        111019026034  
     111020099823        111020207947        111020305700  

111009211859

     111012592226        111014602365        111015916050        111016630324  
     111016707587        111016809232        111016908917        111017648807  
     111017723834        111017800582        111017898534        111018674841  
     111018770310        111018852276        111018933456        111019026056  
     111020099867        111020207981        111020306138  

111009211905

     111012592237        111014602422        111015916106        111016630346  
     111016707655        111016809298        111016908939        111017648818  
     111017723867        111017800605        111017898545        111018674863  
     111018770321        111018852300        111018933478        111019026124  
     111020099878        111020208027        111020306183  

111009212007

     111012592574        111014602466        111015916128        111016630379  
     111016707699        111016809300        111016908951        111017648829  
     111017723890        111017800694        111017898567        111018674874  
     111018770354        111018852333        111018933489        111019027899  
     111020099890        111020208061        111020306273  

111009212041

     111012592631        111014602477        111015916173        111016630380  
     111016707734        111016810368        111016908962        111017648841  
     111017723902        111017800706        111017898602        111018674975  
     111018770387        111018852423        111018933579        111019027901  
     111020099913        111020208094        111020306284  

111009212175

     111012592686        111014602534        111015916184        111016630391  
     111016707756        111016810379        111016908973        111017648852  
     111017723913        111017800773        111017898804        111018674986  
     111018770501        111018852445        111018933625        111019027923  
     111020099924        111020208106        111020306307  

111009212210

     111012592710        111014602578        111015916195        111016630403  
     111016707789        111016810380        111016908984        111017648885  
     111017723924        111017800795        111017898837        111018675000  
     111018770523        111018852478        111018933658        111019027967  
     111020099946        111020208162        111020306318  

111009212276

     111012592732        111014602635        111015916229        111016630492  
     111016707824        111016810391        111016909042        111017648896  
     111017723968        111017800841        111017898848        111018675055  
     111018770589        111018852524        111018933669        111019027990  
     111020099957        111020208274        111020306330  

111009212366

     111012592776        111014602646        111015916241        111016630795  
     111016707835        111016810425        111016909075        111017648908  
     111017723979        111017800863        111017898860        111018675077  
     111018770602        111018852579        111018934671        111019028014  
     111020099979        111020208285        111020306431  

111009212434

     111012592833        111014602657        111015916274        111016630818  
     111016707857        111016810469        111016909086        111017648942  
     111017723980        111017800874        111017898972        111018675088  
     111018770714        111018852580        111018934705        111019028036  
     111020100006        111020208331        111020306442  

111009212591

     111012592877        111014602691        111015916285        111016630830  
     111016707891        111016810470        111016909109        111017648975  
     111017723991        111017800885        111017898983        111018675099  
     111018770758        111018852625        111018934783        111019028047  
     111020100028        111020208364        111020306475  

111009212603

     111012592989        111014602703        111015916296        111016630841  
     111016707914        111016810492        111016909121        111017648986  
     111017724004        111017800908        111017898994        111018675112  
     111018770770        111018852692        111018934806        111019028070  
     111020100499        111020208397        111020306486  

111009212614

     111012593003        111014602781        111015916308        111016630874  
     111016707958        111016810504        111016909143        111017649673  
     111017724060        111017800919        111017899041        111018675123  
     111018770815        111018852748        111018934828        111019028081  
     111020100512        111020208443        111020306510  

111009212625

     111012593014        111014602815        111015916342        111016630896  
     111016707981        111016810515        111016909154        111017649707  
     111017724093        111017800920        111017899063        111018675167  
     111018770994        111018852759        111018934851        111019028104  
     111020100534        111020209455        111020306622  

111009212636

     111012593058        111014602826        111015916364        111016630908  
     111016708083        111016810548        111016909165        111017649729  
     111017724116        111017800931        111017899085        111018675178  
     111018771029        111018852760        111018934862        111019028272  
     111020100567        111020209488        111020306633  

111009212726

     111012593069        111014602837        111015916375        111016630919  
     111016708106        111016810559        111016909198        111017649730  
     111017724138        111017800942        111017899108        111018675189  
     111018771030        111018852793        111018934895        111019028294  
     111020100590        111020209523        111020306644  

111009212827

     111012593159        111014602859        111015916432        111016630942  
     111016708162        111016810571        111016909200        111017649752  
     111017724149        111017800964        111017899119        111018675257  
     111018771041        111018852827        111018934952        111019028328  
     111020100613        111020209556        111020306688  

111009212850

     111012593171        111014602916        111015916476        111016630953  
     111016708285        111016810582        111016909222        111017649763  
     111017724150        111017800986        111017899120        111018675268  
     111018771063        111018852850        111018935111        111019028384  
     111020100646        111020209578        111020306701  

111009212872

     111012593250        111014602949        111015916487        111016630964  
     111016708320        111016810593        111016909233        111017649774  
     111017724161        111017801000        111017899186        111018675279  
     111018771164        111018852872        111018935526        111019028395  
     111020100691        111020209646        111020306712  

111009212883

     111012593272        111014602972        111015916498        111016631033  
     111016708421        111016810605        111016909244        111017649820  
     111017724183        111017801033        111017899209        111018675280  
     111018771209        111018852906        111018935537        111019028429  
     111020100703        111020209668        111020306778  

111009212995

     111012593306        111014602994        111015916522        111016631044  
     111016708623        111016810638        111016909266        111017649864  
     111017724206        111017801066        111017899254        111018675336  
     111018771210        111018852973        111018935559        111019028452  
     111020100758        111020209679        111020306789  

111009213020

     111012593351        111014603063        111015916577        111016631101  
     111016708724        111016810706        111016909301        111017649875  
     111017724262        111017801077        111017899322        111018675347  
     111018771298        111018852984        111018935582        111019028463  
     111020100770        111020209714        111020306802  

111009213086

     111012593362        111014603074        111015916892        111016631112  
     111016708779        111016810717        111016909345        111017649886  
     111017724329        111017801099        111017899399        111018675369  
     111018771333        111018852995        111018935818        111019028508  
     111020100792        111020209758        111020307139  

111009213176

     111012593542        111014603119        111015916915        111016631134  
     111016709062        111016810739        111016909356        111017649921  
     111017724352        111017801156        111017899423        111018675370  
     111018771388        111018853839        111018936112        111019028520  
     111020100815        111020209770        111020307173  

111009213200

     111012593553        111014603153        111015916926        111016631156  
     111016709130        111016810751        111016909446        111017649932  
     111017724385        111017801202        111017899489        111018675415  
     111018771423        111018853840        111018936123        111019028586  
     111020100837        111020209781        111020307195  

111009213211

     111012593575        111014603164        111015916948        111016631167  
     111016709141        111016810964        111016909468        111017649954  
     111017724396        111017801314        111017899524        111018675459  
     111018771445        111018853963        111018936134        111019028654  
     111020100882        111020209826        111020307230  

111009213424

     111012593609        111014603209        111015916971        111016631224  
     111016709152        111016810975        111016909480        111017649976  
     111017724419        111017801325        111017899546        111018675493  
     111018771502        111018853996        111018936178        111019028698  
     111020100916        111020209871        111020307241  

111009213514

     111012593700        111014603254        111015917084        111016631246  
     111016709208        111016810997        111016909491        111017649987  
     111017724475        111017801336        111017899568        111018675505  
     111018771625        111018854009        111018936202        111019028700  
     111020100938        111020209949        111020307263  

111009213536

     111012593711        111014603287        111015917095        111016631257  
     111016709220        111016811000        111016909503        111017649998  
     111017724510        111017801381        111017899580        111018675549  
     111018771692        111018854043        111018936224        111019028744  
     111020100950        111020209994        111020307296  

111009213604

     111012593733        111014603355        111015917219        111016631268  
     111016709286        111016811066        111016909525        111017650024  
     111017724521        111017801404        111017899670        111018675639  
     111018771726        111018854087        111018936235        111019028755  
     111020100961        111020210020        111020307320  

111009213761

     111012593834        111014603434        111015917310        111016631347  
     111016709310        111016811381        111016909536        111017650035  
     111017724554        111017801415        111017899681        111018675662  
     111018771760        111018854098        111018936257        111019028766  
     111020101007        111020210064        111020307397  

111009213794

     111012593845        111014603502        111015917376        111016631358  
     111016709343        111016811426        111016909558        111017650046  
     111017724587        111017801437        111017899692        111018675741  
     111018771861        111018854111        111018936279        111019028834  
     111020101018        111020210097        111020307421  

111009213839

     111012594880        111014603568        111015917411        111016631369  
     111016709365        111016811437        111016909615        111017650057  
     111017724611        111017801460        111017899704        111018675785  
     111018771872        111018854133        111018936291        111019028845  
     111020101029        111020210110        111020307476  

111009213907

     111012594925        111014603603        111015917455        111016631370  
     111016709387        111016811460        111016909626        111017650068  
     111017724622        111017801493        111017899737        111018675819  
     111018771883        111018854144        111018936314        111019028867  
     111020101726        111020210121        111020307498  

 

SCH-A-11



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111009213996

     111012595195        111014603636        111015917466        111016631392  
     111016709400        111016811493        111016909648        111017650091  
     111017724633        111017801561        111017899759        111018675842  
     111018771906        111018854188        111018936448        111019028878  
     111020101748        111020210132        111020307500  

111009214021

     111012595241        111014603647        111015917477        111016631448  
     111016709455        111016811505        111016909660        111017650103  
     111017724688        111017801572        111017899760        111018675853  
     111018771928        111018854199        111018936460        111019028890  
     111020101759        111020210143        111020307768  

111009214144

     111012595342        111014603658        111015917488        111016631459  
     111016709501        111016811572        111016909705        111017650147  
     111017724699        111017801583        111017899771        111018675886  
     111018771940        111018854234        111018936482        111019028913  
     111020101771        111020210165        111020307780  

111009214177

     111012595353        111014603670        111015917501        111016631550  
     111016709545        111016811617        111016909716        111017650170  
     111017724723        111017801594        111017899805        111018677259  
     111018771951        111018854256        111018936538        111019028935  
     111020102402        111020210176        111020307814  

111009214212

     111012595364        111014603681        111015917545        111016631561  
     111016709556        111016811695        111016909772        111017650181  
     111017724734        111017801606        111017899883        111018677271  
     111018772020        111018854289        111018936651        111019028979  
     111020102424        111020210187        111020307825  

111009214278

     111012595511        111014603692        111015917567        111016631594  
     111016709578        111016811707        111016909840        111017650192  
     111017724745        111017801617        111017899917        111018677316  
     111018772064        111018854290        111018936673        111019029228  
     111020102435        111020210255        111020308242  

111009214289

     111012595544        111014603715        111015917602        111016631628  
     111016709589        111016811718        111016909851        111017650215  
     111017724846        111017801673        111017899928        111018677349  
     111018772121        111018854335        111018936707        111019029240  
     111020102446        111020210299        111020308264  

111009214290

     111012595555        111014603726        111015917635        111016631662  
     111016709590        111016811853        111016909907        111017650259  
     111017725005        111017801695        111017899939        111018677361  
     111018772222        111018854346        111018936729        111019029307  
     111020102468        111020210334        111020308286  

111009214302

     111012595623        111014603816        111015917646        111016631673  
     111016709994        111016811886        111016909929        111017650293  
     111017725027        111017801707        111017899984        111018677394  
     111018772255        111018854504        111018936752        111019029521  
     111020102480        111020210356        111020308297  

111009214346

     111012595757        111014603951        111015917657        111016631718  
     111016710008        111016811910        111016909930        111017650350  
     111017725049        111017801729        111017899995        111018677439  
     111018772299        111018854537        111018936763        111019029587  
     111020102491        111020210367        111020308321  

111009214469

     111012595768        111014603995        111015917680        111016631774  
     111016710019        111016811954        111016909941        111017650406  
     111017725061        111017801752        111017900000        111018677451  
     111018772323        111018854548        111018936785        111019029925  
     111020102503        111020210402        111020308376  

111009214560

     111012595791        111014604019        111015917714        111016631785  
     111016710064        111016811965        111016909974        111017650439  
     111017725072        111017801774        111017900033        111018677484  
     111018772367        111018854627        111018936808        111019029936  
     111020102514        111020210480        111020308398  

111009214694

     111012595803        111014604031        111015917725        111016631796  
     111016710109        111016811998        111016909985        111017650451  
     111017725083        111017801785        111017900088        111018677596  
     111018772378        111018854638        111018936820        111019030477  
     111020102536        111020210503        111020308400  

111009214717

     111012595869        111014604053        111015917781        111016631819  
     111016710569        111016812045        111016910000        111017650484  
     111017725128        111017801842        111017900101        111018677620  
     111018772389        111018854650        111018936842        111019030488  
     111020102547        111020210514        111020308455  

111009214751

     111012596152        111014604064        111015917792        111016631897  
     111016710592        111016812157        111016910011        111017650495  
     111017725140        111017801864        111017923241        111018677664  
     111018772479        111018854672        111018936853        111019030545  
     111020102615        111020210536        111020308488  

111009214841

     111012596309        111014604086        111015917837        111016631909  
     111016710615        111016812258        111016910044        111017650529  
     111017725184        111017801897        111017930744        111018677686  
     111018772637        111018854694        111018936897        111019030556  
     111020102626        111020210547        111020308499  

111009214975

     111012596860        111014604110        111015917860        111016631910  
     111016710637        111016812269        111016910066        111017650563  
     111017725274        111017801909        111017931273        111018677697  
     111018772648        111018854706        111018936909        111019030578  
     111020102671        111020210569        111020308501  

111009215088

     111012596871        111014604165        111015917905        111016632034  
     111016710648        111016812304        111016910088        111017650574  
     111017725296        111017801910        111017931295        111018677709  
     111018772659        111018854829        111018936965        111019030589  
     111020102682        111020210570        111020308590  

111009215145

     111012596882        111014604198        111015917916        111016632045  
     111016710671        111016812337        111016910101        111017650585  
     111017725320        111017801932        111017931307        111018677710  
     111018772682        111018854975        111018937001        111019030602  
     111020102693        111020210604        111020308613  

111009215178

     111012596905        111014604244        111015917972        111016632214  
     111016710682        111016812348        111016910112        111017650697  
     111017725342        111017801976        111017931330        111018677798  
     111018772693        111018854986        111018937012        111019030613  
     111020102749        111020210615        111020308646  

111009215381

     111012597007        111014604255        111015918029        111016632258  
     111016710693        111016812359        111016910123        111017650709  
     111017725353        111017802742        111017931352        111018677800  
     111018772716        111018854997        111018937023        111019030624  
     111020102750        111020210716        111020309131  

111009215505

     111012597029        111014604312        111015918108        111016632270  
     111016710705        111016812360        111016910202        111017650721  
     111017725364        111017802753        111017931408        111018677811  
     111018772738        111018855055        111018937067        111019030657  
     111020102772        111020210750        111020309164  

111009215549

     111012597063        111014604389        111015918153        111016632292  
     111016710727        111016812416        111016910213        111017650732  
     111017725375        111017802764        111017931420        111018677833  
     111018772749        111018855099        111018937078        111019030668  
     111020102794        111020210772        111020309197  

111009215606

     111012597096        111014604390        111015918175        111016632304  
     111016710738        111016812427        111016910224        111017650787  
     111017725612        111017803057        111017931475        111018677844  
     111018772884        111018855178        111018937113        111019030679  
     111020102817        111020210794        111020309232  

111009215673

     111012597120        111014604424        111015918197        111016632371  
     111016710750        111016812472        111016910358        111017650798  
     111017725667        111017803068        111017931486        111018677866  
     111018772918        111018855189        111018937157        111019030859  
     111020102828        111020210806        111020309265  

111009215695

     111012597131        111014604996        111015918209        111016632641  
     111016710772        111016812483        111016910370        111017650800  
     111017725690        111017803125        111017931497        111018677899  
     111018773009        111018855202        111018937461        111019030893  
     111020102851        111020210930        111020309276  

111009215763

     111012597197        111014605010        111015918300        111016632674  
     111016710783        111016812494        111016910549        111017650833  
     111017725713        111017803136        111017931532        111018678025  
     111018773234        111018855213        111018937472        111019030905  
     111020102862        111020210963        111020309287  

111009215785

     111012597232        111014605379        111015918355        111016632719  
     111016710851        111016812528        111016910550        111017650855  
     111017725746        111017803158        111017931543        111018678058  
     111018773302        111018855235        111018937483        111019031030  
     111020102884        111020210974        111020309300  

111009215808

     111012597287        111014605447        111015918388        111016632764  
     111016710884        111016812539        111016910561        111017650877  
     111017725757        111017803169        111017931600        111018678283  
     111018773346        111018855279        111018937494        111019031063  
     111020103672        111020211032        111020309322  

111009215853

     111012597298        111014605469        111015918399        111016632797  
     111016710941        111016812540        111016910606        111017650888  
     111017725779        111017803170        111017931947        111018678340  
     111018773380        111018855280        111018937506        111019031153  
     111020103740        111020211076        111020309401  

111009215910

     111012597300        111014605492        111015918401        111016632843  
     111016710963        111016812551        111016910628        111017650899  
     111017725803        111017803181        111017932791        111018678351  
     111018773391        111018855426        111018937517        111019031254  
     111020103818        111020211087        111020309412  

111009216078

     111012597401        111014605504        111015918412        111016632876  
     111016710996        111016812562        111016910639        111017650901  
     111017725814        111017803316        111017932814        111018678362  
     111018773414        111018855460        111018937528        111019031322  
     111020103829        111020211122        111020309456  

111009216113

     111012597513        111014605560        111015918478        111016632911  
     111016711010        111016812573        111016910651        111017650912  
     111017725825        111017803349        111017932870        111018678373  
     111018773447        111018855538        111018937539        111019031546  
     111020103830        111020211155        111020309557  

111009216191

     111012597524        111014605571        111015918580        111016633226  
     111016711032        111016812584        111016910662        111017650945  
     111017725858        111017803361        111017932892        111018678407  
     111018773469        111018855550        111018937540        111019031614  
     111020103852        111020211177        111020309591  

111009216214

     111012597568        111014605650        111015918603        111016633237  
     111016711100        111016812595        111016910673        111017651407  
     111017725892        111017803417        111017932926        111018678474  
     111018773481        111018855730        111018937551        111019031625  
     111020103896        111020211188        111020309670  

111009216236

     111012597625        111014605694        111015918636        111016633305  
     111016711111        111016812663        111016910718        111017651429  
     111017725904        111017803439        111017932937        111018678519  
     111018773548        111018855932        111018937573        111019031636  
     111020103908        111020211302        111020309681  

111009216269

     111012597669        111014605740        111015918647        111016633327  
     111016711144        111016812685        111016910741        111017651441  
     111017725926        111017803440        111017932959        111018678542  
     111018773638        111018855954        111018937595        111019031647  
     111020103919        111020211313        111020309715  

111009216281

     111012597782        111014606088        111015918771        111016633338  
     111016711188        111016812887        111016910752        111017651452  
     111017725937        111017803473        111017932971        111018678564  
     111018773683        111018855965        111018937618        111019031669  
     111020103920        111020211324        111020309760  

111009216348

     111012597838        111014606178        111015918782        111016633361  
     111016711199        111016812944        111016910774        111017651531  
     111017725959        111017803495        111017933017        111018678597  
     111018773818        111018855976        111018937652        111019031670  
     111020103931        111020211920        111020309771  

111009216382

     111012597962        111014606202        111015918805        111016633440  
     111016711223        111016813046        111016910785        111017651553  
     111017725982        111017803552        111017933028        111018678610  
     111018773830        111018855987        111018937663        111019031737  
     111020103942        111020211953        111020309782  

111009216461

     111012597973        111014606246        111015918827        111016633484  
     111016711234        111016813079        111016910796        111017651610  
     111017726028        111017803563        111017933062        111018678632  
     111018773908        111018855998        111018937753        111019031759  
     111020104000        111020211964        111020309793  

111009216494

     111012598008        111014606291        111015918838        111016633529  
     111016711245        111016813091        111016910819        111017651632  
     111017726376        111017803574        111017933107        111018678643  
     111018773920        111018856056        111018937775        111019031760  
     111020104011        111020212000        111020309827  

111009216528

     111012598187        111014606381        111015918850        111016633541  
     111016711256        111016813103        111016910853        111017651676  
     111017726400        111017803620        111017933129        111018679330  
     111018773942        111018856067        111018937821        111019031782  
     111020104123        111020212033        111020309838  

111009216562

     111012598200        111014606392        111015918883        111016633585  
     111016711267        111016813204        111016910875        111017651698  
     111017726411        111017803642        111017933130        111018679352  
     111018773964        111018856089        111018937843        111019031793  
     111020104134        111020212044        111020309872  

111009216696

     111012598211        111014606482        111015918894        111016633619  
     111016711289        111016813237        111016910910        111017651700  
     111017726433        111017803653        111017933174        111018679408  
     111018774303        111018856102        111018937876        111019031805  
     111020104235        111020212055        111020309883  

111009216720

     111012598233        111014606493        111015918906        111016633675  
     111016711290        111016813260        111016910943        111017651711  
     111017726477        111017803710        111017933332        111018679475  
     111018774314        111018856113        111018937977        111019031816  
     111020104246        111020212077        111020309939  

111009216764

     111012598323        111014606538        111015918940        111016633721  
     111016711313        111016813282        111016910954        111017651744  
     111017726488        111017803721        111017934210        111018679486  
     111018774336        111018856146        111018938002        111019031827  
     111020104257        111020212088        111020310571  

111009216832

     111012598334        111014606550        111015918962        111016633743  
     111016711357        111016813293        111016910998        111017651766  
     111017726499        111017803754        111017934221        111018679600  
     111018774369        111018856203        111018938046        111019031883  
     111020104268        111020212099        111020310762  

111009216854

     111012598367        111014606583        111015919031        111016633822  
     111016711380        111016813327        111016911012        111017651968  
     111017726523        111017803765        111017934243        111018679778  
     111018774381        111018856236        111018938079        111019031939  
     111020104279        111020212134        111020310773  

111009216865

     111012598402        111014606763        111015919053        111016633833  
     111016711403        111016813372        111016911078        111017651979  
     111017726534        111017803855        111017934254        111018679789  
     111018774404        111018856281        111018938091        111019037621  
     111020104280        111020212145        111020310784  

111009216911

     111012598536        111014606875        111015919109        111016633866  
     111016711414        111016813383        111016911157        111017651980  
     111017726556        111017803866        111017934287        111018679936  
     111018774471        111018856337        111018938103        111019039162  
     111020104314        111020212156        111020310818  

111009216933

     111012598570        111014606932        111015919121        111016633901  
     111016711425        111016813428        111016911191        111017652015  
     111017726613        111017803912        111017934298        111018680028  
     111018774482        111018856393        111018938136        111019041604  
     111020104325        111020212178        111020310829  

111009216944

     111012598637        111014606943        111015919165        111016633945  
     111016711481        111016813631        111016911203        111017652464  
     111017726691        111017803923        111017934344        111018680039  
     111018774493        111018856438        111018938158        111019052011  
     111020104336        111020212190        111020310863  

111009217046

     111012598659        111014606987        111015919176        111016634014  
     111016711504        111016813642        111016911236        111017652521  
     111017726714        111017803934        111017934377        111018680040  
     111018774516        111018856450        111018938248        111019995422  
     111020104774        111020212202        111020310874  

111009217136

     111012598660        111014607012        111015919198        111016634025  
     111016711515        111016814182        111016911258        111017652543  
     111017726725        111017803956        111017934401        111018680084  
     111018774550        111018856461        111018938259        111019995488  
     111020104785        111020212224        111020310896  

111009217327

     111012598693        111014607056        111015919233        111016634081  
     111016711559        111016814193        111016911618        111017652565  
     111017726736        111017803967        111017934423        111018680130  
     111018774572        111018856472        111018938293        111019995512  
     111020104819        111020212246        111020310920  

111009217349

     111012598817        111014607067        111015919255        111016634115  
     111016711593        111016814216        111016911809        111017652576  
     111017726758        111017804047        111017934445        111018680152  
     111018774583        111018856540        111018938361        111019995523  
     111020104853        111020212257        111020310953  

111009217350

     111012598828        111014607078        111015919277        111016634126  
     111016711605        111016814238        111016912035        111017652600  
     111017726770        111017804070        111017934489        111018680163  
     111018774628        111018856562        111018938653        111019995646  
     111020104875        111020212279        111020310964  

111009217394

     111012598918        111014607157        111015919301        111016634148  
     111016711616        111016814283        111016912147        111017652622  
     111017726792        111017804081        111017934524        111018680208  
     111018774639        111018856584        111018938709        111019995679  
     111020104909        111020212291        111020310975  

111009219015

     111012598930        111014607269        111015919378        111016634250  
     111016711627        111016814294        111016912181        111017652644  
     111017726804        111017804104        111017934535        111018680253  
     111018774662        111018856595        111018938798        111019995714  
     111020104965        111020212325        111020311000  

111009219116

     111012599021        111014607595        111015919389        111016634317  
     111016711638        111016814328        111016912215        111017652699  
     111017726837        111017804115        111017934546        111018680275  
     111018774673        111018856629        111018938822        111019995725  
     111020104976        111020212369        111020311022  

111009219183

     111012599032        111014607607        111015919413        111016634340  
     111016711728        111016814339        111016912260        111017652701  
     111017726848        111017804126        111017934557        111018680297  
     111018774707        111018856630        111018938844        111019995769  
     111020105203        111020212415        111020311099  

111009219329

     111012599054        111014607652        111015920190        111016634799  
     111016711739        111016814418        111016912271        111017652734  
     111017726927        111017804160        111017936403        111018680309  
     111018774729        111018856663        111018938912        111019996085  
     111020105258        111020212482        111020311145  

111009219767

     111012599223        111014607685        111015920202        111016634845  
     111016711784        111016814430        111016912282        111017652880  
     111017726938        111017804171        111017936672        111018680310  
     111018774763        111018856685        111018938990        111019996096  
     111020105270        111020212662        111020311954  

111009219868

     111012599234        111014607731        111015920213        111016636140  
     111016711829        111016814463        111016912305        111017652891  
     111017726972        111017804182        111017936717        111018680398  
     111018774774        111018856708        111018939036        111019996120  
     111020105304        111020212707        111020311987  

111009219891

     111012599324        111014607742        111015920224        111016636151  
     111016711841        111016814508        111016912338        111017652903  
     111017726994        111017804193        111017936740        111018680422  
     111018774820        111018856720        111018939069        111019996164  
     111020105315        111020212729        111020311998  

111009219903

     111012599335        111014607764        111015920235        111016636241  
     111016711931        111016814564        111016912349        111017652992  
     111017727007        111017804249        111017936762        111018680455  
     111018774831        111018856764        111018939104        111019996209  
     111020105337        111020212730        111020312001  

111009219969

     111012599379        111014607775        111015920550        111016636252  
     111016711964        111016814575        111016912350        111017653038  
     111017727029        111017804339        111017936773        111018680488  
     111018774853        111018856786        111018939137        111019996210  
     111020105348        111020212752        111020312012  

111009220208

     111012599773        111014607797        111015920594        111016636511  
     111016711975        111016814609        111016912361        111017653050  
     111017727030        111017804340        111017936830        111018680512  
     111018774909        111018856797        111018939148        111019996243  
     111020105359        111020212819        111020312023  

111009220286

     111012599795        111014607809        111015920606        111016636522  
     111016712055        111016814610        111016912394        111017653106  
     111017727052        111017804362        111017936953        111018680545  
     111018774910        111018856832        111018939159        111019996276  
     111020105393        111020212864        111020312034  

111009220411

     111012599942        111014607832        111015920628        111016636566  
     111016712077        111016814654        111016912417        111017653162  
     111017727074        111017804407        111017936986        111018680578  
     111018774921        111018856900        111018939160        111019996298  
     111020105416        111020212886        111020312078  

111009220433

     111012600035        111014607843        111015920639        111016636601  
     111016712145        111016814766        111016912428        111017653184  
     111017727085        111017804418        111017937011        111018680646  
     111018774965        111018856933        111018939227        111019996322  
     111020105427        111020212909        111020312090  

111009220501

     111012600619        111014607854        111015920774        111016636623  
     111016712189        111016814957        111016912451        111017653207  
     111017727096        111017804485        111017937022        111018680657  
     111018774976        111018856999        111018939261        111019996333  
     111020105494        111020212910        111020312124  

111009220534

     111012600620        111014608057        111015920796        111016636634  
     111016712482        111016814980        111016912495        111017653241  
     111017727119        111017804508        111017937033        111018680668  
     111018774987        111018857035        111018939328        111019996344  
     111020105540        111020212976        111020312180  

111009220545

     111012600664        111014608068        111015920820        111016636690  
     111016712505        111016815004        111016912518        111017653252  
     111017727131        111017804519        111017937044        111018680691  
     111018775517        111018857079        111018939340        111019996366  
     111020105584        111020213012        111020312203  

111009220725

     111012600709        111014608079        111015920853        111016636702  
     111016712538        111016815026        111016912529        111017653263  
     111017727153        111017804553        111017937077        111018680714  
     111018776428        111018857103        111018939711        111019996401  
     111020105595        111020213023        111020312225  

111009220815

     111012600743        111014608080        111015920910        111016636959  
     111016712594        111016815037        111016912563        111017653319  
     111017727209        111017804609        111017937088        111018680725  
     111018776439        111018857125        111018939722        111019996423  
     111020105607        111020213034        111020312247  

 

SCH-A-12



--------------------------------------------------------------------------------

Receivable

     Receivable        Receivable        Receivable        Receivable       
Receivable        Receivable        Receivable        Receivable       
Receivable        Receivable        Receivable        Receivable       
Receivable        Receivable        Receivable        Receivable       
Receivable        Receivable        Receivable  

111009220871

     111012600776        111014608091        111015920943        111016636982  
     111016712606        111016815071        111016912585        111017653331  
     111017727658        111017804643        111017937101        111018680736  
     111018776529        111018857192        111018939755        111019996771  
     111020105629        111020213450        111020312269  

111009220882

     111012600833        111014608158        111015920954        111016637028  
     111016712628        111016815105        111016912596        111017653375  
     111017727669        111017804698        111017937123        111018680747  
     111018776530        111018857215        111018939766        111019996816  
     111020105630        111020213472        111020312270  

111009220927

     111012600855        111014608271        111015920976        111016637051  
     111016712673        111016815149        111016912608        111017653409  
     111017727737        111017806072        111017937134        111018680769  
     111018776563        111018857237        111018939878        111019996838  
     111020105719        111020213494        111020312281  

111009221029

     111012600901        111014608282        111015921001        111016637084  
     111016712707        111016815161        111016912619        111017653432  
     111017727759        111017806083        111017937167        111018680804  
     111018776596        111018857259        111018939889        111019996883  
     111020105731        111020213506        111020312304  

111009221120

     111012600967        111014608293        111015921023        111016637095  
     111016712730        111016815240        111016912631        111017653476  
     111017728794        111017806139        111017937178        111018680826  
     111018776608        111018857293        111018939957        111019996894  
     111020105742        111020213540        111020312337  

111009221142

     111012600990        111014608349        111015921045        111016637141  
     111016712741        111016815295        111016912642        111017653498  
     111017728806        111017806162        111017937190        111018680837  
     111018776620        111018857563        111018939980        111019996939  
     111020105797        111020213562        111020312393  

111009221254

     111012601069        111014608428        111015921067        111016637152  
     111016712785        111016815307        111016912653        111017653533  
     111017728828        111017806218        111017937235        111018680848  
     111018776631        111018857596        111018940005        111019996940  
     111020105809        111020213573        111020312438  

111009221287

     111012601081        111014608440        111015921168        111016637174  
     111016712819        111016815330        111016912709        111017653926  
     111017728840        111017806230        111017937246        111018680927  
     111018776642        111018857619        111018940049        111019996962  
     111020105821        111020213618        111020312450  

111009221344

     111012601148        111014608451        111015921236        111016637208  
     111016712875        111016815419        111016912743        111017653937  
     111017728851        111017806274        111017937257        111018680961  
     111018776653        111018857620        111018940050        111019997288  
     111020105832        111020213630        111020312461  

111009221490

     111012601249        111014608473        111015921315        111016637219  
     111016712886        111016815420        111016912765        111017653948  
     111017728895        111017806285        111017937280        111018680994  
     111018776686        111018857631        111018940072        111019997299  
     111020105887        111020213641        111020312483  

111009221502

     111012601384        111014608495        111015921326        111016637242  
     111016712965        111016815475        111016912798        111017653959  
     111017729425        111017806308        111017937291        111018681029  
     111018777115        111018857664        111018940083        111019997312  
     111020106068        111020213674        111020312539  

111009221535

     111012601429        111014608518        111015921348        111016637309  
     111016713001        111016815497        111016912811        111017653960  
     111017729469        111017806320        111017937303        111018681052  
     111018777328        111018857844        111018940117        111019997345  
     111020106079        111020213708        111020312584  

111009221603

     111012601519        111014608529        111015921393        111016637343  
     111016713203        111016815510        111016913025        111017653993  
     111017729470        111017806342        111017937314        111018681085  
     111018777384        111018857877        111018940128        111019997547  
     111020106091        111020213731        111020312641  

111009221670

     111012601531        111014608697        111015921405        111016637376  
     111016713214        111016815532        111016913047        111017654017  
     111017729526        111017806410        111017937325        111018681119  
     111018777395        111018857934        111018940140        111019997581  
     111020106170        111020213775        111020312652  

111009221681

     111012601980        111014608710        111015921427        111016637387  
     111016713258        111016815712        111016913069        111017654039  
     111017729548        111017806476        111017938045        111018681120  
     111018777418        111018857956        111018940151        111019997592  
     111020106192        111020214136        111020312753  

111009221704

     111012602048        111014609025        111015921450        111016637411  
     111016713674        111016815745        111016913070        111017654051  
     111017729593        111017806498        111017938135        111018681131  
     111018777430        111018857967        111018940713        111019997648  
     111020106259        111020214305        111020312764  

111009221883

     111012602093        111014609036        111015921483        111016637488  
     111016713685        111016815756        111016913148        111017654062  
     111017729616        111017806500        111017938247        111018681175  
     111018777463        111018857978        111018940735        111019997659  
     111020106260        111020214372        111020312832  

111009221906

     111012602105        111014609047        111015921506        111016637499  
     111016713719        111016815790        111016913182        111017654073  
     111017729627        111017806533        111017938258        111018681186  
     111018777474        111018858003        111018940779        111019997671  
     111020106271        111020214383        111020312854  

111009221917

     111012602116        111014609171        111015921517        111016637556  
     111016713720        111016815813        111016913205        111017654084  
     111017729650        111017806566        111017938281        111018681232  
     111018777485        111018858014        111018940814        111019997705  
     111020106282        111020214394        111020312865  

111009221951

     111012602183        111014609216        111015921528        111016637613  
     111016713753        111016815846        111016913216        111017654118  
     111017729694        111017806588        111017938292        111018681265  
     111018777531        111018858025        111018940825        111019997716  
     111020106293        111020214428        111020312876  

111009221962

     111012602228        111014609227        111015921540        111016637624  
     111016713764        111016815868        111016913429        111017654129  
     111017729706        111017806601        111017938315        111018681287  
     111018777564        111018858069        111018940847        111019997794  
     111020106338        111020214439        111020312911  

111009222019

     111012602239        111014609261        111015921629        111016637714  
     111016713900        111016815903        111016913430        111017654152  
     111017729717        111017806645        111017938326        111018681388  
     111018777698        111018858070        111018940858        111019997806  
     111020106406        111020214518        111020312922  

111009222097

     111012602307        111014609306        111015921641        111016637950  
     111016713955        111016815936        111016913452        111017654174  
     111017729739        111017806656        111017938371        111018681399  
     111018777700        111018858148        111018940869        111019998032  
     111020106417        111020214530        111020312944  

111009222121

     111012602318        111014609362        111015921674        111016638197  
     111016713999        111016815947        111016913474        111017654185  
     111017729740        111017806689        111017938405        111018681467  
     111018777711        111018858160        111018940881        111019998087  
     111020106439        111020214585        111020312955  

111009222165

     111012602330        111014609395        111015921708        111016638221  
     111016714079        111016815969        111016913722        111017654196  
     111017729751        111017806724        111017938999        111018681489  
     111018777722        111018858171        111018940959        111019998177  
     111020106507        111020214608        111020313675  

111009223380

     111012602352        111014609508        111015921719        111016638254  
     111016714103        111016815970        111016913766        111017654219  
     111017729795        111017806836        111017939024        111018681771  
     111018777733        111018858519        111018940993        111019998234  
     111020106518        111020214631        111020313686  

111009224707

     111012602408        111014609575        111015921720        111016638344  
     111016714114        111016815992        111016913801        111017654477  
     111017729818        111017806892        111017939068        111018681793  
     111018777744        111018858542        111018941107        111019998245  
     111020106530        111020214653        111020313709  

111009305785

     111012603094        111014609597        111015921742        111016638366  
     111016714204        111016816005        111016913834        111017654512  
     111017729829        111017806926        111017939079        111018681928  
     111018777766        111018858564        111018941129        111019998278  
     111020106541        111020214686        111020313743  

111009629278

     111012603117        111014609621        111015921810        111016638399  
     111016714215        111016816049        111016913924        111017654523  
     111017729830        111017806960        111017939091        111018681939  
     111018777799        111018858575        111018941130        111019998289  
     111020108329        111020214732        111020313754  

111010085748

     111012603140        111014609856        111015921832        111016638412  
     111016714248        111016816050        111016914150        111017654534  
     111017729852        111017806971        111017939181        111018681962  
     111018777812        111018858586        111018941185        111019998379  
     111020108374        111020214754        111020313765  

111010125653

     111012603173        111014609878        111015921843        111016638423  
     111016714349        111016816083        111016914183        111017654567  
     111017729863        111017807028        111017939192        111018681984  
     111018777823        111018858610        111018942287        111019998425  
     111020108510        111020214776        111020313877  

111010239299

     111012603241        111014609889        111015921898        111016638456  
     111016714350        111016816094        111016914206        111017654578  
     111017729885        111017807039        111017939248        111018682536  
     111018777845        111018858621        111018942344        111019998504  
     111020108521        111020214844        111020313888  

111010239783

     111012603252        111014610713        111015921911        111016638489  
     111016714394        111016816162        111016914217        111017654589  
     111017729975        111017807040        111017939338        111018682547  
     111018777924        111018858643        111018942401        111019998571  
     111020108543        111020214901        111020313901  

111010263241

     111012603263        111014610858        111015921955        111016638715  
     111016714406        111016816173        111016914239        111017654590  
     111017729986        111017807130        111017939349        111018682648  
     111018777946        111018858654        111018942412        111019999741  
     111020108598        111020214912        111020313923  

111010266615

     111012603274        111014610869        111015921977        111016638726  
     111016714439        111016816184        111016914363        111017654668  
     111017729997        111017807163        111017939350        111018682682  
     111018777968        111018858687        111018942423        111019999763  
     111020108622        111020214945        111020313967  

111010315418

     111012603285        111014611174        111015921988        111016638748  
     111016714440        111016816195        111016914374        111017654680  
     111017730001        111017807174        111017939406        111018682727  
     111018777979        111018858700        111018942456        111019999785  
     111020108655        111020214956        111020314025  

111010318657

     111012603409        111014611208        111015922002        111016638782  
     111016714462        111016816207        111016914396        111017654792  
     111017730023        111017807219        111017939484        111018682761  
     111018777991        111018858722        111018942467        111019999808  
     111020108666        111020214967        111020314036  

111010320403

     111012603432        111014611219        111015922068        111016638805  
     111016714653        111016816241        111016914408        111017654837  
     111017730056        111017807512        111017939574        111018682794  
     111018778015        111018858733        111018942737        111019999819  
     111020108745        111020215014        111020314069  

111010320740

     111012604028        111014611242        111015922103        111016638838  
     111016714697        111016816285        111016914419        111017654848  
     111017730089        111017807589        111017939631        111018682884  
     111018778105        111018858766        111018942748        111019999831  
     111020108789        111020215036        111020314081  

111010322977

     111012604062        111014611264        111015922169        111016638872  
     111016714709        111016817028        111016914420        111017654859  
     111017730102        111017807703        111017939664        111018682963  
     111018778138        111018858799        111018942760        111019999875  
     111020108835        111020215047        111020314092  

111010323282

     111012604118        111014611321        111015922192        111016638928  
     111016714710        111016817130        111016914442        111017654871  
     111017730113        111017808355        111017939697        111018682974  
     111018778172        111018858834        111018942771        111019999910  
     111020108846        111020215272        111020314104  

111010323978

     111012604141        111014611343        111015922215        111016638962  
     111016714811        111016817141        111016914486        111017654950  
     111017730135        111017808399        111017939798        111018683010  
     111018778228        111018858845        111018942782        111019999932  
     111020108868        111020215283        111020314115  

111010324340

     111012604242        111014611376        111015922237        111016638995  
     111016714822        111016817219        111016914497        111017654983  
     111017730146        111017808401        111017939811        111018683054  
     111018778330        111018858856        111018942827        111019999987  
     111020108903        111020215328        111020314182  

111010325824

     111012604253        111014611400        111015922260        111016639008  
     111016714833        111016817253        111016914509        111017655018  
     111017730203        111017808489        111017939822        111018683065  
     111018778352        111018858867        111018942838        111019999998  
     111020108947        111020215339        111020314205  

111010331731

     111012604264        111014611433        111015922282        111016639019  
     111016714855        111016817264        111016914600        111017655041  
     111017730270        111017808546        111017939844        111018683100  
     111018778408        111018858889        111018942861        111020000050  
     111020108958        111020215351        111020314227  

111010340933

     111012604275        111014611444        111015922293        111016639031  
     111016714912        111016817286        111016914611        111017655085  
     111017730360        111017808568        111017939855        111018683144  
     111018778431        111018859127        111018942894        111020000061  
     111020108970        111020215362        111020314250  

111010340955

     111012604309        111014611466        111015922349        111016639110  
     111016714923        111016817387        111016914622        111017655120  
     111017730371        111017808591        111017939866        111018683177  
     111018778464        111018859149        111018942939        111020000083  
     111020109016        111020215373        111020314261  

111010348975

     111012604310        111014611578        111015922350        111016639176  
     111016714967        111016817411        111016914633        111017655175  
     111017730416        111017808614        111017939901        111018683199  
     111018778475        111018859228        111018942962        111020000117  
     111020109049        111020215384        111020314317  

111010348986

     111012604321        111014611590        111015922417        111016639187  
     111016715025        111016817455        111016914644        111017655186  
     111017730450        111017808759        111017939923        111018683212  
     111018778486        111018859307        111018942995        111020000128  
     111020109083        111020215407        111020314362  

111010351137

     111012604332        111014611602        111015922484        111016639200  
     111016715058        111016817466        111016914666        111017655243  
     111017730483        111017808760        111017939945        111018683267  
     111018778497        111018859363        111018943019        111020000173  
     111020109544        111020215441        111020314407  

111010351193

     111012604488        111014611613        111015922631        111016639233  
     111016715081        111016817512        111016914677        111017655254  
     111017730494        111017808771        111017939978        111018683278  
     111018778543        111018859420        111018943020        111020000195  
     111020109566        111020215452        111020314430  

111010351238

     111012604499        111014611668        111015923665        111016639299  
     111016715126        111016817523        111016914745        111017655265  
     111017730517        111017808805        111017939989        111018683335  
     111018778598        111018859431        111018943042        111020000263  
     111020109577        111020215496        111020314463  

111010351249

     111012604501        111014611679        111015923676        111016639312  
     111016715148        111016817534        111016914756        111017655276  
     111017730595        111017808816        111017939990        111018683346  
     111018778688        111018859453        111018943086        111020000285  
     111020109623        111020215519        111020314519  

111010351261

     111012604916        111014611691        111015923700        111016639345  
     111016715193        111016817578        111016914778        111017655311  
     111017730832        111017808827        111017940015        111018683357  
     111018778734        111018859475        111018943097        111020000319  
     111020109779        111020215520        111020314520  

111010351340

     111012604938        111014611703        111015923711        111016639389  
     111016715205        111016817624        111016914813        111017655344  
     111017730843        111017808838        111017940037        111018683403  
     111018778767        111018859486        111018943109        111020000320  
     111020109791        111020215531        111020314553  

111010351531

     111012604983        111014611725        111015923733        111016639390  
     111016715227        111016817679        111016914824        111017655377  
     111017730854        111017808850        111017940059        111018683414  
     111018778778        111018859509        111018943121        111020000364  
     111020109814        111020215542        111020314665  

111010351610

     111012605030        111014611736        111015923812        111016639435  
     111016715238        111016817747        111016914857        111017655388  
     111017730876        111017808894        111017940071        111018683447  
     111018778789        111018859576        111018943143        111020000397  
     111020109858        111020215564        111020314744  

111010351687

     111012605119        111014612119        111015923823        111016639457  
     111016715250        111016817770        111016914936        111017655401  
     111017730898        111017808939        111017940082        111018683470  
     111018778880        111018859622        111018943176        111020000566  
     111020109870        111020215575        111020314788  

111010351777

     111012605197        111014612175        111015923913        111016639514  
     111016715261        111016817781        111016914969        111017655423  
     111017730922        111017808962        111017940105        111018683481  
     111018778914        111018859644        111018943222        111020000577  
     111020109960        111020215597        111020314799  

111010351799

     111012605232        111014612210        111015923924        111016639525  
     111016715272        111016817815        111016915005        111017655445  
     111017730933        111017809008        111017940127        111018683492  
     111018778992        111018859666        111018943334        111020000588  
     111020109971        111020215609        111020314801  

111010351801

     111012605254        111014612232        111015923957        111016639558  
     111016715362        111016817826        111016915050        111017655456  
     111017730944        111017809042        111017940138        111018683526  
     111018779038        111018859835        111018943345        111020000656  
     111020110007        111020215676        111020314867  

111010351980

     111012605265        111014612243        111015924015        111016639660  
     111016715384        111016817871        111016915140        111017655502  
     111017730955        111017809053        111017940150        111018683537  
     111018779061        111018859857        111018943367        111020000667  
     111020110209        111020215700        111020314878  

111010352048

     111012605276        111014612434        111015924127        111016639750  
     111016715407        111016817916        111016915162        111017655524  
     111017730966        111017809097        111017940183        111018683548  
     111018779072        111018859880        111018943389        111020001040  
     111020110276        111020215733        111020314889  

111010352116

     111012605298        111014612467        111015924149        111016639772  
     111016715429        111016817927        111016915195        111017655557  
     111017730988        111017809132        111017940217        111018683616  
     111018779117        111018859914        111018943402        111020001073  
     111020110311        111020215755        111020314902  

111010352194

     111012605322        111014612502        111015924194        111016639828  
     111016715430        111016817938        111016915229        111017655579  
     111017731002        111017809312        111017940284        111018683638  
     111018779128        111018859958        111018943413        111020001107  
     111020110344        111020215777        111020314935  

111010352329

     111012605478        111014612535        111015924217        111016639839  
     111016715474        111016817949        111016915241        111017655591  
     111017731024        111017809334        111017940419        111018683661  
     111018779139        111018859970        111018943435        111020001152  
     111020110423        111020215788        111020314946  

111010352330

     111012605489        111014612580        111015924240        111016639862  
     111016715519        111016817983        111016915263        111017655603  
     111017731035        111017809367        111017940453        111018683672  
     111018779151        111018860006        111018943479        111020001174  
     111020110434        111020215845        111020314957  

111010352475

     111012605625        111014612591        111015924284        111016639918  
     111016715520        111016817994        111016915319        111017655625  
     111017731079        111017809389        111017940475        111018683694  
     111018779195        111018860028        111018943480        111020001220  
     111020110490        111020215856        111020314968  

111010352543

     111012605669        111014612603        111015924420        111016639929  
     111016715542        111016818007        111016915364        111017655636  
     111017731091        111017809480        111017940509        111018683717  
     111018779207        111018860039        111018943491        111020001264  
     111020110502        111020216497        111020315059  

111010352824

     111012605670        111014612647        111015924475        111016639930  
     111016715575        111016818041        111016915375        111017655647  
     111017731114        111017809503        111017940543        111018683728  
     111018779230        111018860084        111018943547        111020001275  
     111020110513        111020216521        111020315172  

111010352835

     111012605681        111014612670        111015924497        111016639952  
     111016715586        111016818175        111016915410        111017655658  
     111017731136        111017809514        111017941780        111018683751  
     111018779241        111018860129        111018943558        111020001466  
     111020110524        111020216532        111020315183  

111010352846

     111012605704        111014612681        111015924598        111016639996  
     111016715597        111016818186        111016915476        111017655669  
     111017731181        111017809525        111017941803        111018683818  
     111018779296        111018860141        111018943604        111020001556  
     111020110535        111020216565        111020315194  

111010352857

     111012605726        111014612737        111015924644        111016640101  
     111016715621        111016818209        111016915498        111017655670  
     111017731192        111017809536        111017941814        111018683829  
     111018779331        111018860163        111018943716        111020001590  
     111020110568        111020216576        111020315240  

111010352947

     111012605737        111014612748        111015924666        111016640167  
     111016715632        111016818221        111016915533        111017655692  
     111017731204        111017809569        111017941836        111018683863  
     111018779342        111018860174        111018943749        111020001657  
     111020110591        111020216587        111020315251  

111010352969

     111012605760        111014612782        111015924688        111016640202  
     111016715665        111016818276        111016915544        111017655704  
     111017731237        111017809592        111017941858        111018683885  
     111018779421        111018860208        111018943761        111020001680  
     111020110614        111020216598        111020315262  

111010352992

     111012605827        111014612805        111015924925        111016640224  
     111016715687        111016818322        111016915555        111017655748  
     111017731260        111017809604        111017941869        111018683908  
     111018779443        111018860466        111018943806        111020002074  
     111020110647        111020216600        111020315330  

111010353016

     111012606019        111014612973        111015924958        111016640235  
     111016715722        111016818344        111016915577        111017655759  
     111017731271        111017809615        111017941926        111018683919  
     111018779454        111018860477        111018944111        111020002085  
     111020110658        111020216688        111020315363  

 

SCH-A-13



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111010353117

     111012606424        111014612995        111015924992        111016640246  
     111016715788        111016818377        111016915623        111017655805  
     111017731305        111017809671        111017941960        111018683964  
     111018779465        111018860501        111018944166        111020002108  
     111020110692        111020216701        111020315385  

111010353140

     111012606570        111014613367        111015925016        111016640358  
     111016715801        111016818399        111016915634        111017655816  
     111017731316        111017809750        111017941971        111018684370  
     111018779476        111018860523        111018944199        111020002164  
     111020111930        111020216756        111020315419  

111010353353

     111012606604        111014613389        111015925050        111016640426  
     111016715823        111016820471        111016915656        111017655827  
     111017731349        111017809783        111017942040        111018684471  
     111018779487        111018860578        111018944234        111020002175  
     111020111941        111020217049        111020315464  

111010353386

     111012606682        111014613413        111015925094        111016640550  
     111016715856        111016820493        111016915757        111017655838  
     111017731541        111017809817        111017942051        111018684505  
     111018779500        111018860602        111018944245        111020002209  
     111020111974        111020217050        111020315475  

111010353397

     111012606749        111014613424        111015925139        111016640572  
     111016715867        111016820820        111016916084        111017655872  
     111017731563        111017809828        111017942062        111018684527  
     111018779713        111018860635        111018944267        111020002232  
     111020112032        111020217061        111020315554  

111010353487

     111012606817        111014613457        111015925308        111016640820  
     111016715913        111016820831        111016916118        111017655939  
     111017731585        111017809895        111017942174        111018684549  
     111018779746        111018860826        111018944289        111020002243  
     111020112054        111020217072        111020315611  

111010353500

     111012606828        111014613581        111015925319        111016640864  
     111016715924        111016820853        111016916130        111017655940  
     111017731608        111017809985        111017942185        111018684561  
     111018779757        111018860837        111018944346        111020002399  
     111020112100        111020217083        111020315633  

111010353544

     111012606985        111014613716        111015925320        111016640943  
     111016715979        111016820875        111016916141        111017655973  
     111017731620        111017810000        111017942275        111018684583  
     111018779779        111018860859        111018944357        111020002412  
     111020112111        111020217094        111020315644  

111010353555

     111012607043        111014613749        111015925342        111016640965  
     111016715991        111016820910        111016916163        111017656008  
     111017731631        111017810022        111017942297        111018684606  
     111018779780        111018860916        111018944379        111020002423  
     111020112133        111020217117        111020315655  

111010353601

     111012607065        111014613806        111015925353        111016640987  
     111016716026        111016820954        111016916174        111017656053  
     111017731664        111017810156        111017942309        111018684628  
     111018779791        111018860983        111018944403        111020002434  
     111020112144        111020217128        111020315677  

111010353656

     111012607076        111014613839        111015925386        111016641012  
     111016716093        111016820965        111016916185        111017656086  
     111017731675        111017810998        111017942321        111018684639  
     111018779892        111018861007        111018944425        111020002445  
     111020112256        111020217139        111020315699  

111010353780

     111012607087        111014613873        111015925397        111016641023  
     111016716127        111016820987        111016916196        111017656121  
     111017731743        111017811001        111017942400        111018684707  
     111018779904        111018861063        111018944436        111020002467  
     111020112267        111020217151        111020315767  

111010353915

     111012607098        111014613884        111015925421        111016641067  
     111016716138        111016821034        111016916219        111017656132  
     111017731754        111017811012        111017942602        111018684808  
     111018779915        111018861074        111018944469        111020002489  
     111020112391        111020217230        111020315790  

111010353982

     111012607100        111014613895        111015925511        111016641157  
     111016716149        111016821067        111016916242        111017656143  
     111017731765        111017811045        111017942679        111018684910  
     111018779971        111018861131        111018944470        111020002490  
     111020112425        111020217252        111020315802  

111010354129

     111012607133        111014613941        111015925577        111016641168  
     111016716150        111016821102        111016916253        111017656165  
     111017731776        111017811067        111017942680        111018685348  
     111018779993        111018861186        111018944481        111020002557  
     111020112436        111020217263        111020315813  

111010354343

     111012607469        111014613963        111015925588        111016641179  
     111016717274        111016821113        111016916309        111017656187  
     111017731811        111017811326        111017942725        111018685416  
     111018780007        111018861221        111018944560        111020002568  
     111020112504        111020217285        111020315835  

111010354433

     111012607526        111014613974        111015925601        111016641191  
     111016717296        111016821124        111016916387        111017656211  
     111017731844        111017811371        111017942747        111018685449  
     111018780018        111018861232        111018944773        111020002591  
     111020112515        111020217296        111020315857  

111010354501

     111012607537        111014614098        111015925623        111016641269  
     111016717320        111016821135        111016916398        111017656222  
     111017731912        111017811393        111017942781        111018685494  
     111018780052        111018861344        111018944975        111020002603  
     111020112526        111020217331        111020315880  

111010354602

     111012607728        111014614100        111015925645        111016641304  
     111016717342        111016821191        111016916422        111017656244  
     111017732351        111017811449        111017942859        111018685900  
     111018780096        111018861399        111018945022        111020002715  
     111020112548        111020217397        111020315914  

111010354680

     111012607830        111014614155        111015925667        111016641359  
     111016717353        111016821203        111016916455        111017656255  
     111017732362        111017811461        111017942882        111018685977  
     111018780119        111018861423        111018945033        111020002726  
     111020112559        111020217409        111020315936  

111010354792

     111012607863        111014614256        111015925836        111016641360  
     111016717375        111016821225        111016916466        111017656266  
     111017732384        111017811483        111017942949        111018686013  
     111018780254        111018861467        111018945077        111020002771  
     111020112582        111020217612        111020315969  

111010354804

     111012607908        111014614302        111015925926        111016641371  
     111016717386        111016821269        111016916477        111017656288  
     111017732418        111017811528        111017942950        111018686024  
     111018780300        111018861478        111018945088        111020002782  
     111020112593        111020217623        111020316005  

111010354815

     111012607931        111014614324        111015926006        111016641416  
     111016717409        111016821270        111016916488        111017656299  
     111017732429        111017811540        111017942961        111018686035  
     111018780344        111018861489        111018945167        111020002793  
     111020112650        111020217656        111020316061  

111010354882

     111012607942        111014614739        111015926039        111016641427  
     111016717410        111016821326        111016916523        111017656301  
     111017732508        111017811562        111017942983        111018686079  
     111018780434        111018861490        111018945189        111020002838  
     111020112694        111020217667        111020316094  

111010354927

     111012608077        111014614740        111015926040        111016641438  
     111016717454        111016821348        111016916534        111017656323  
     111017732519        111017811584        111017943007        111018686125  
     111018780445        111018861502        111018945190        111020002917  
     111020112717        111020217689        111020316117  

111010355030

     111012608134        111014614807        111015926051        111016641450  
     111016717465        111016821360        111016916556        111017656345  
     111017732520        111017811595        111017943052        111018686136  
     111018780513        111018861513        111018945202        111020002939  
     111020112728        111020217702        111020316140  

111010355041

     111012608347        111014614818        111015934993        111016641461  
     111016717511        111016821382        111016916589        111017656390  
     111017732542        111017811618        111017943063        111018686158  
     111018780546        111018861568        111018945224        111020002995  
     111020112762        111020217713        111020316195  

111010355131

     111012608392        111014614830        111015938166        111016641483  
     111016717577        111016821416        111016916590        111017656424  
     111017732979        111017811629        111017943074        111018686170  
     111018780568        111018861636        111018945268        111020003019  
     111020112795        111020217735        111020316218  

111010355164

     111012608437        111014614841        111015938188        111016641528  
     111016717612        111016821450        111016916613        111017657234  
     111017733026        111017811630        111017943085        111018686181  
     111018780603        111018861748        111018945280        111020003020  
     111020112807        111020217779        111020316241  

111010355197

     111012608662        111014614908        111015938212        111016641551  
     111016717645        111016821461        111016916624        111017657245  
     111017733060        111017811641        111017943131        111018686204  
     111018780647        111018861782        111018945291        111020003031  
     111020112830        111020217814        111020316252  

111010355210

     111012608684        111014615055        111015938234        111016641573  
     111016717656        111016821472        111016916635        111017657278  
     111017733127        111017811652        111017943142        111018686316  
     111018780759        111018861793        111018945336        111020003064  
     111020112874        111020217825        111020316274  

111010355322

     111012608752        111014615145        111015938245        111016641618  
     111016717667        111016821540        111016916680        111017657290  
     111017733183        111017811685        111017943153        111018686394  
     111018780793        111018861850        111018945392        111020003075  
     111020113381        111020217847        111020316409  

111010355344

     111012608842        111014615156        111015938289        111016641719  
     111016717690        111016821551        111016916725        111017657313  
     111017733194        111017812271        111017943186        111018686428  
     111018780805        111018861872        111018945415        111020003086  
     111020113392        111020217870        111020316410  

111010355366

     111012608853        111014615202        111015938335        111016641876  
     111016717713        111016821696        111016916769        111017657324  
     111017733206        111017812293        111017943197        111018686439  
     111018780827        111018861883        111018945426        111020003109  
     111020113415        111020217948        111020316566  

111010355423

     111012608987        111014615235        111015938379        111016641887  
     111016717735        111016821719        111016916770        111017657379  
     111017733273        111017812349        111017943221        111018686451  
     111018780849        111018861894        111018945448        111020003143  
     111020113448        111020217959        111020316601  

111010355670

     111012609001        111014615279        111015938403        111016641988  
     111016717757        111016821720        111016916826        111017657380  
     111017733295        111017812428        111017943232        111018686484  
     111018780872        111018861939        111018945459        111020003693  
     111020113460        111020217960        111020316612  

111010355737

     111012609034        111014615303        111015938469        111016641999  
     111016717768        111016821753        111016916837        111017657391  
     111017733307        111017812439        111017943322        111018686518  
     111018780883        111018861962        111018945516        111020003705  
     111020113482        111020217982        111020317343  

111010355782

     111012609067        111014615336        111015938616        111016642103  
     111016717791        111016821764        111016916848        111017657403  
     111017733318        111017812484        111017943456        111018686530  
     111018780906        111018861973        111018945538        111020003727  
     111020113493        111020217993        111020317376  

111010355805

     111012609113        111014615381        111015938672        111016642170  
     111016717803        111016821797        111016916882        111017657425  
     111017733396        111017812495        111017943489        111018686541  
     111018780917        111018861995        111018945583        111020003749  
     111020113538        111020218051        111020317422  

111010355872

     111012609135        111014615549        111015938739        111016642451  
     111016717836        111016821809        111016916949        111017657481  
     111017733419        111017812507        111017943490        111018686552  
     111018780951        111018862020        111018945684        111020003783  
     111020113549        111020218062        111020317444  

111010355973

     111012609179        111014615561        111015938740        111016642462  
     111016717847        111016821832        111016916950        111017657492  
     111017733420        111017812574        111017943513        111018686563  
     111018780973        111018862031        111018945752        111020003839  
     111020113561        111020218332        111020317466  

111010356008

     111012609203        111014615594        111015938762        111016642866  
     111016718084        111016821865        111016916961        111017657515  
     111017733464        111017812596        111017943524        111018686574  
     111018780995        111018862042        111018946247        111020003840  
     111020113594        111020218455        111020317499  

111010356075

     111012609236        111014615639        111015938908        111016642934  
     111016718095        111016821887        111016917029        111017657548  
     111017733475        111017812642        111017943546        111018686585  
     111018781019        111018862064        111018946337        111020003862  
     111020113617        111020218477        111020317501  

111010356121

     111012609416        111014615707        111015938953        111016642945  
     111016718129        111016821933        111016917119        111017657559  
     111017733486        111017812653        111017943557        111018686608  
     111018781042        111018862075        111018946371        111020003873  
     111020113628        111020219108        111020317512  

111010356176

     111012609472        111014615741        111015938964        111016642967  
     111016718130        111016821944        111016917164        111017657560  
     111017733497        111017812686        111017943850        111018686642  
     111018781053        111018862176        111018946450        111020003895  
     111020113651        111020219153        111020317523  

111010356255

     111012609494        111014615774        111015939774        111016642978  
     111016718141        111016821966        111016917197        111017657717  
     111017733509        111017812710        111017943872        111018686653  
     111018781064        111018862198        111018946528        111020003907  
     111020113707        111020219164        111020317545  

111010356277

     111012609506        111014615796        111015941643        111016642990  
     111016718174        111016821988        111016917243        111017657728  
     111017733521        111017812732        111017943894        111018686664  
     111018781075        111018862233        111018946539        111020003929  
     111020113730        111020219872        111020317590  

111010356288

     111012609551        111014615842        111015941654        111016643250  
     111016718208        111016821999        111016917298        111017657740  
     111017733554        111017812754        111017943928        111018686686  
     111018781109        111018862301        111018946562        111020003952  
     111020113774        111020219894        111020317613  

111010356378

     111012609562        111014615875        111015941676        111016643283  
     111016718220        111016822024        111016917311        111017657773  
     111017733790        111017812776        111017943939        111018686754  
     111018781110        111018862334        111018946573        111020004009  
     111020113785        111020219917        111020317624  

111010356446

     111012772653        111014615921        111015941698        111016643306  
     111016718231        111016822046        111016917322        111017657784  
     111017733802        111017812800        111017943951        111018686765  
     111018781132        111018862345        111018946629        111020004021  
     111020113796        111020219939        111020317646  

111010356536

     111013291201        111014615965        111015941711        111016643418  
     111016718275        111016822080        111016917333        111017657795  
     111017733813        111017812833        111017944008        111018686888  
     111018781198        111018862356        111018946641        111020004054  
     111020113808        111020219951        111020317657  

111010356637

     111013296082        111014616023        111015941777        111016643441  
     111016718286        111016822147        111016917366        111017657818  
     111017734162        111017812855        111017944424        111018686901  
     111018781211        111018862378        111018946652        111020005167  
     111020113819        111020219962        111020317714  

111010356671

     111013318717        111014616090        111015941799        111016643463  
     111016718309        111016822158        111016917377        111017657863  
     111017734218        111017812888        111017944468        111018686967  
     111018781222        111018862413        111018946674        111020005213  
     111020113820        111020220021        111020317725  

111010356705

     111013323218        111014616102        111015941812        111016643485  
     111016718354        111016822170        111016917423        111017657885  
     111017734229        111017812912        111017944479        111018687148  
     111018781244        111018862480        111018946742        111020005257  
     111020113831        111020220177        111020317736  

111010356716

     111013324174        111014616113        111015941823        111016643519  
     111016718376        111016822631        111016917434        111017657908  
     111017734241        111017812923        111017944491        111018687542  
     111018781277        111018862525        111018946753        111020005268  
     111020113842        111020220199        111020317747  

111010356749

     111013326086        111014616135        111015942071        111016643531  
     111016718398        111016822653        111016917445        111017657931  
     111017734252        111017812945        111017944503        111018687564  
     111018781312        111018862536        111018946775        111020005280  
     111020113853        111020220201        111020317882  

111010356817

     111013375923        111014616146        111015942318        111016643553  
     111016718455        111016822675        111016917467        111017658291  
     111017734285        111017813340        111017944581        111018687632  
     111018781435        111018862547        111018946810        111020005314  
     111020113921        111020220234        111020318063  

111010356929

     111013377879        111014616157        111015942352        111016643889  
     111016718501        111016822709        111016917478        111017658303  
     111017734342        111017813351        111017944604        111018687654  
     111018781468        111018862569        111018946821        111020005392  
     111020113943        111020220717        111020318153  

111010357043

     111013394711        111014616180        111015942396        111016643902  
     111016718512        111016822721        111016917489        111017658347  
     111017734353        111017813362        111017944637        111018687700  
     111018781491        111018862570        111018946887        111020005404  
     111020113976        111020220739        111020318197  

111010357199

     111013394867        111014616281        111015942408        111016643968  
     111016718602        111016822787        111016917502        111017658370  
     111017734364        111017813463        111017944648        111018687799  
     111018781558        111018862592        111018946911        111020005954  
     111020114001        111020220807        111020318243  

111010357324

     111013396959        111014616337        111015942420        111016643991  
     111016718646        111016822798        111016917513        111017658381  
     111017734386        111017813485        111017944659        111018687834  
     111018781682        111018862604        111018946977        111020005965  
     111020114269        111020220818        111020318265  

111010357346

     111013401350        111014616348        111015942442        111016644217  
     111016718691        111016822800        111016917557        111017658404  
     111017734465        111017813496        111017944750        111018687878  
     111018781693        111018862648        111018946988        111020005976  
     111020114416        111020220863        111020318287  

111010357379

     111013413218        111014616359        111015942453        111016644240  
     111016718714        111016822855        111016917658        111017658426  
     111017734498        111017813508        111017944794        111018687980  
     111018781716        111018862693        111018946999        111020005987  
     111020115169        111020220885        111020318298  

111010357380

     111013484193        111014616371        111015942475        111016644262  
     111016718736        111016822967        111016917681        111017658459  
     111017734544        111017813542        111017944851        111018687991  
     111018781761        111018862716        111018947002        111020006179  
     111020115631        111020220896        111020318311  

111010357403

     111013496332        111014616449        111015942497        111016644273  
     111016718860        111016822978        111016917715        111017658460  
     111017734555        111017813564        111017944862        111018688116  
     111018781806        111018862727        111018947068        111020006180  
     111020115811        111020220919        111020318333  

111010357481

     111013508505        111014616483        111015942510        111016644284  
     111016718871        111016822989        111016917726        111017658471  
     111017734566        111017813654        111017944873        111018688150  
     111018781839        111018862738        111018947136        111020006247  
     111020115877        111020220920        111020318344  

111010357492

     111013512555        111014616494        111015942532        111016644295  
     111016718893        111016823025        111016917748        111017658516  
     111017734601        111017813676        111017944895        111018688161  
     111018781840        111018862749        111018947158        111020006258  
     111020115912        111020220942        111020318355  

111010357571

     111013523995        111014616528        111015942587        111016644307  
     111016718905        111016823058        111016917771        111017658538  
     111017734612        111017813733        111017944918        111018688194  
     111018782560        111018862772        111018947259        111020006270  
     111020115934        111020220953        111020318377  

111010357593

     111013531927        111014616809        111015942622        111016644330  
     111016718916        111016823070        111016917782        111017658628  
     111017734623        111017813744        111017944941        111018688240  
     111018782616        111018862783        111018947822        111020006315  
     111020116047        111020220964        111020318399  

111010357605

     111013537620        111014616821        111015942644        111016644374  
     111016718927        111016823104        111016917816        111017658662  
     111017734645        111017813755        111017944952        111018689027  
     111018782694        111018862794        111018948788        111020006337  
     111020116069        111020220975        111020318489  

111010357627

     111013542367        111014616876        111015942699        111016644453  
     111016718938        111016823126        111016917850        111017658673  
     111017734656        111017813801        111017944985        111018689038  
     111018782706        111018862806        111018948801        111020006359  
     111020116070        111020221044        111020318490  

111010357649

     111013544640        111014616933        111015942701        111016644464  
     111016718949        111016823148        111016917872        111017658684  
     111017734678        111017813845        111017944996        111018689544  
     111018782717        111018862817        111018948856        111020006393  
     111020116092        111020221055        111020318502  

111010357683

     111013547429        111014616944        111015942712        111016644486  
     111016718950        111016823160        111016917894        111017658695  
     111017734689        111017813878        111017945009        111018689612  
     111018782773        111018862862        111018948878        111020006494  
     111020116104        111020221066        111020318535  

111010357717

     111013548497        111014617002        111015942778        111016644497  
     111016718961        111016823171        111016917906        111017659045  
     111017734702        111017813902        111017945010        111018689623  
     111018782807        111018862873        111018948889        111020006562  
     111020116126        111020221167        111020318579  

111010357739

     111013551109        111014617079        111015942824        111016644510  
     111016718983        111016823182        111016917917        111017659067  
     111017734757        111017813913        111017945087        111018689735  
     111018782885        111018862907        111018948890        111020006584  
     111020116160        111020221617        111020318591  

111010357751

     111013554652        111014617136        111015942857        111016644521  
     111016719018        111016823205        111016917928        111017659371  
     111017734779        111017813924        111017945100        111018689746  
     111018782908        111018862929        111018948968        111020006595  
     111020116193        111020221628        111020319356  

111010357896

     111013554674        111014617169        111015942914        111016644543  
     111016719029        111016823261        111016917951        111017659405  
     111017734858        111017813957        111017945111        111018689779  
     111018782920        111018862941        111018949026        111020006607  
     111020116238        111020221640        111020319367  

 

SCH-A-14



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111010357942

     111013561245        111014617282        111015942958        111016644554  
     111016719041        111016823283        111016917962        111017659416  
     111017734869        111017813968        111017945133        111018689825  
     111018782964        111018862963        111018949048        111020006685  
     111020116250        111020221662        111020319390  

111010358044

     111013562145        111014617293        111015942992        111016644598  
     111016719063        111016823294        111016917973        111017659427  
     111017734926        111017813991        111017945234        111018690052  
     111018783639        111018863032        111018949149        111020006775  
     111020116340        111020221695        111020319402  

111010358055

     111013564024        111014617338        111015943061        111016644611  
     111016719108        111016823317        111016917984        111017659449  
     111017734982        111017814071        111017945267        111018690063  
     111018783651        111018863054        111018949183        111020006797  
     111020116362        111020221707        111020319413  

111010358123

     111013571178        111014617372        111015943106        111016644666  
     111016719119        111016823328        111016918053        111017659472  
     111017734993        111017814150        111017945313        111018690074  
     111018783662        111018863076        111018949217        111020006810  
     111020116452        111020221718        111020319468  

111010358167

     111013576500        111014617383        111015943151        111016644778  
     111016719153        111016823430        111016918121        111017659494  
     111017735039        111017814172        111017945324        111018690085  
     111018783707        111018863098        111018949273        111020006843  
     111020116485        111020222337        111020319569  

111010358235

     111013576588        111014617439        111015943241        111016644802  
     111016719164        111016823496        111016918143        111017659528  
     111017735062        111017814183        111017945357        111018690131  
     111018783729        111018863111        111018949307        111020006854  
     111020116520        111020222393        111020319626  

111010358314

     111013583317        111014617440        111015943320        111016644846  
     111016719175        111016823913        111016918198        111017659551  
     111017735073        111017814206        111017945379        111018690175  
     111018783730        111018863155        111018949318        111020007204  
     111020116610        111020222438        111020319671  

111010358549

     111013584284        111014617462        111015943342        111016644857  
     111016719186        111016823924        111016918255        111017659562  
     111017735095        111017814217        111017945605        111018690210  
     111018783741        111018863188        111018949329        111020007215  
     111020116632        111020222450        111020319693  

111010358673

     111013590304        111014617495        111015943364        111016644891  
     111016719197        111016823935        111016918277        111017659573  
     111017735118        111017814273        111017945649        111018690399  
     111018783774        111018863245        111018949431        111020007293  
     111020116654        111020222494        111020319727  

111010358718

     111013590483        111014617518        111015943410        111016644914  
     111016719209        111016823946        111016918323        111017659584  
     111017735141        111017814330        111017945672        111018690412  
     111018783785        111018863256        111018949521        111020007316  
     111020116676        111020222539        111020319738  

111010358763

     111013596423        111014617552        111015943443        111016644925  
     111016720841        111016823968        111016918345        111017659595  
     111017735152        111017814341        111017945683        111018690434  
     111018783796        111018863289        111018949543        111020007338  
     111020116698        111020222540        111020319794  

111010358808

     111013596625        111014617608        111015943465        111016644958  
     111016720863        111016824004        111016918402        111017659607  
     111017735163        111017814374        111017945694        111018690445  
     111018783853        111018863436        111018949554        111020007350  
     111020116711        111020222551        111020319840  

111010358987

     111013598111        111014617697        111015943487        111016644969  
     111016720874        111016824093        111016918435        111017659652  
     111017735174        111017814396        111017945728        111018690502  
     111018783875        111018863458        111018949600        111020007361  
     111020116766        111020222573        111020320134  

111010358998

     111013603174        111014617732        111015943498        111016644992  
     111016720885        111016824105        111016918457        111017659674  
     111017735185        111017814419        111017945829        111018690546  
     111018783886        111018863470        111018949622        111020007383  
     111020116777        111020222584        111020320145  

111010359056

     111013606908        111014617833        111015943511        111016645094  
     111016720896        111016824150        111016918468        111017659696  
     111017735253        111017814431        111017945896        111018690557  
     111018783897        111018863818        111018949824        111020007394  
     111020116788        111020222595        111020320189  

111010359102

     111013608999        111014617844        111015943577        111016645151  
     111016720919        111016824172        111016918480        111017659708  
     111017735297        111017815634        111017945908        111018690568  
     111018783909        111018863863        111018949958        111020007417  
     111020116799        111020222618        111020320213  

111010359214

     111013611555        111014617866        111015943601        111016645162  
     111016720942        111016824183        111016918491        111017659742  
     111017735310        111017815645        111017945919        111018690580  
     111018783910        111018863874        111018949969        111020007428  
     111020116823        111020222630        111020320280  

111010359359

     111013617731        111014618148        111015944231        111016645173  
     111016720986        111016824194        111016918514        111017659753  
     111017735343        111017815689        111017946000        111018690647  
     111018783965        111018863885        111018949992        111020007507  
     111020116845        111020222708        111020320291  

111010359371

     111013620926        111014618171        111015944242        111016645241  
     111016720997        111016824206        111016918536        111017659775  
     111017736209        111017815690        111017946033        111018690658  
     111018784078        111018863908        111018950040        111020007518  
     111020116889        111020222731        111020320303  

111010359461

     111013620937        111014618249        111015944253        111016645274  
     111016721000        111016824239        111016918558        111017659786  
     111017736210        111017815870        111017946088        111018691255  
     111018784124        111018863919        111018950051        111020007529  
     111020116902        111020222742        111020320347  

111010359483

     111013625561        111014618283        111015944264        111016645320  
     111016721033        111016824420        111016918570        111017659797  
     111017736232        111017815892        111017946112        111018691288  
     111018784146        111018863975        111018950073        111020007541  
     111020116935        111020222764        111020320358  

111010359540

     111013629925        111014618395        111015944275        111016645331  
     111016721044        111016824521        111016918592        111017659854  
     111017736265        111017815937        111017946134        111018691299  
     111018784180        111018864099        111018950084        111020007574  
     111020116957        111020222786        111020320370  

111010359573

     111013630185        111014618418        111015944286        111016645353  
     111016721055        111016824576        111016918604        111017659900  
     111017736377        111017815948        111017946178        111018691312  
     111018784191        111018864112        111018950107        111020007585  
     111020117026        111020222821        111020320392  

111010361026

     111013633975        111014618474        111015944297        111016645375  
     111016721066        111016824644        111016918637        111017659911  
     111017736388        111017815960        111017946213        111018691323  
     111018784214        111018864156        111018950129        111020007596  
     111020117644        111020222832        111020320415  

111010361059

     111013636473        111014618485        111015944332        111016645410  
     111016721099        111016824655        111016918659        111017659944  
     111017736399        111017815982        111017946235        111018691378  
     111018784236        111018864190        111018950141        111020007619  
     111020117677        111020222843        111020320426  

111010361127

     111013641064        111014618632        111015944343        111016645432  
     111016721101        111016824666        111016918660        111017659955  
     111017736489        111017816017        111017946246        111018691402  
     111018784281        111018864235        111018950231        111020007686  
     111020117745        111020222887        111020320482  

111010361149

     111013642065        111014618700        111015944354        111016645443  
     111016721134        111016824688        111016918682        111017659988  
     111017736490        111017816028        111017946921        111018691435  
     111018784304        111018864246        111018950264        111020007709  
     111020117756        111020223091        111020320516  

111010361217

     111013644258        111014618777        111015944376        111016645465  
     111016721145        111016824699        111016918693        111017660003  
     111017736557        111017816039        111017946943        111018691525  
     111018784315        111018864280        111018950275        111020007710  
     111020117778        111020223136        111020320561  

111010361228

     111013645080        111014618867        111015944387        111016645476  
     111016721167        111016824701        111016918761        111017660014  
     111017736568        111017816062        111017946954        111018691569  
     111018784337        111018864303        111018950297        111020007721  
     111020117789        111020223147        111020320594  

111010361239

     111013645192        111014618902        111015944398        111016645500  
     111016721190        111016824734        111016918772        111017660058  
     111017736636        111017816084        111017946965        111018691682  
     111018784708        111018864314        111018950310        111020007732  
     111020117790        111020223158        111020320617  

111010361251

     111013646812        111014618979        111015944400        111016645588  
     111016721202        111016824756        111016918783        111017660069  
     111017737390        111017816095        111017946998        111018691727  
     111018784742        111018864325        111018950387        111020007754  
     111020117813        111020223170        111020320651  

111010361318

     111013649028        111014619116        111015944422        111016645623  
     111016721213        111016824790        111016918806        111017660081  
     111017737491        111017816107        111017947034        111018691806  
     111018784775        111018864336        111018950398        111020007765  
     111020117824        111020223192        111020320684  

111010361341

     111013657702        111014619138        111015944455        111016645678  
     111016721246        111016824824        111016918817        111017660137  
     111017737536        111017816196        111017947078        111018691828  
     111018785046        111018864392        111018950400        111020007787  
     111020117857        111020223204        111020320729  

111010361408

     111013663765        111014619194        111015944466        111016645689  
     111016721257        111016824846        111016918828        111017660148  
     111017737569        111017816208        111017947102        111018691862  
     111018785091        111018864404        111018950411        111020007798  
     111020117879        111020223215        111020320763  

111010361633

     111013666195        111014619262        111015944501        111016645690  
     111016721336        111016824879        111016918851        111017660159  
     111017737604        111017816231        111017947113        111018691884  
     111018785103        111018864426        111018950455        111020007833  
     111020117903        111020223529        111020320774  

111010361666

     111013670774        111014619419        111015944534        111016645702  
     111016721358        111016824914        111016918918        111017660160  
     111017737615        111017816275        111017947124        111018691907  
     111018785169        111018864459        111018950466        111020007888  
     111020117925        111020223541        111020320785  

111010361712

     111013673902        111014619420        111015944556        111016645724  
     111016721381        111016824958        111016918941        111017660182  
     111017737682        111017816297        111017947180        111018691974  
     111018785192        111018864493        111018950477        111020007989  
     111020117947        111020223585        111020320819  

111010361767

     111013674598        111014619600        111015944589        111016645735  
     111016721426        111016824981        111016918952        111017660205  
     111017737693        111017816309        111017947191        111018691985  
     111018785259        111018864527        111018950523        111020007990  
     111020117958        111020223899        111020320820  

111010361802

     111013675768        111014619655        111015944646        111016645746  
     111016721437        111016824992        111016918963        111017660227  
     111017737705        111017816387        111017947270        111018692009  
     111018785293        111018864561        111018950534        111020008698  
     111020117969        111020223945        111020320886  

111010361868

     111013679076        111014619745        111015945490        111016645915  
     111016721482        111016825050        111016919021        111017660250  
     111017737772        111017816398        111017947337        111018692054  
     111018785305        111018864594        111018950567        111020008777  
     111020117981        111020223978        111020320897  

111010361914

     111013682913        111014620062        111015945502        111016645948  
     111016721527        111016825061        111016919054        111017660283  
     111017737794        111017816411        111017947360        111018692177  
     111018785473        111018864640        111018950578        111020008788  
     111020118005        111020223990        111020320909  

111010361936

     111013683352        111014620095        111015945513        111016645960  
     111016721617        111016825094        111016919065        111017660294  
     111017737817        111017816422        111017947450        111018692199  
     111018785518        111018864662        111018950624        111020008799  
     111020118016        111020224036        111020320910  

111010362173

     111013683734        111014620107        111015945535        111016645982  
     111016721628        111016825106        111016919098        111017660306  
     111017737828        111017816444        111017947461        111018692201  
     111018785541        111018865102        111018950635        111020008812  
     111020118050        111020224070        111020320965  

111010362375

     111013688739        111014620129        111015945546        111016645993  
     111016721684        111016825285        111016919100        111017660328  
     111017737862        111017816455        111017947483        111018692223  
     111018785552        111018865191        111018950646        111020008823  
     111020118229        111020224328        111020321012  

111010362533

     111013691070        111014620130        111015945557        111016646017  
     111016721819        111016825342        111016919133        111017660351  
     111017737873        111017816477        111017947494        111018692919  
     111018785585        111018865203        111018950691        111020008834  
     111020118241        111020224351        111020321157  

111010362566

     111013694994        111014620152        111015945580        111016646040  
     111016721820        111016825353        111016919212        111017660430  
     111017737895        111017816499        111017947528        111018692964  
     111018785619        111018865225        111018950725        111020008845  
     111020118263        111020224373        111020321180  

111010362612

     111013697560        111014620208        111015945603        111016646051  
     111016721831        111016825375        111016919289        111017660441  
     111017737929        111017816905        111017947562        111018693000  
     111018785620        111018865236        111018950747        111020009048  
     111020118285        111020224395        111020321191  

111010362645

     111013698763        111014620219        111015945669        111016646062  
     111016721864        111016825386        111016919795        111017660485  
     111017738133        111017816938        111017947573        111018693022  
     111018785631        111018865247        111018950770        111020009059  
     111020118296        111020224407        111020321225  

111010362689

     111013705267        111014620264        111015945726        111016646107  
     111016721875        111016825397        111016920146        111017660519  
     111017738201        111017817029        111017947629        111018693033  
     111018785664        111018865270        111018950815        111020009105  
     111020118320        111020224441        111020321247  

111010362690

     111013712232        111014620275        111015945760        111016646118  
     111016721921        111016825421        111016920157        111017660575  
     111017738223        111017817041        111017947630        111018693044  
     111018785721        111018865292        111018950826        111020009172  
     111020118331        111020224474        111020321269  

111010362746

     111013712760        111014620309        111015945838        111016646129  
     111016721932        111016825498        111016920179        111017660597  
     111017738234        111017817546        111017947674        111018693066  
     111018785765        111018865326        111018950859        111020009307  
     111020118353        111020225262        111020321281  

111010362993

     111013721063        111014620343        111015945872        111016646130  
     111016721943        111016825522        111016920191        111017660610  
     111017738245        111017817580        111017947685        111018693077  
     111018785776        111018865359        111018950927        111020009329  
     111020118364        111020225273        111020321449  

111010363040

     111013722581        111014620365        111015945928        111016646152  
     111016721954        111016825599        111016920225        111017660632  
     111017738278        111017817614        111017947696        111018693099  
     111018786193        111018865360        111018950949        111020009330  
     111020118375        111020225295        111020321450  

111010363073

     111013723032        111014620376        111015945962        111016646400  
     111016721987        111016825678        111016920236        111017660687  
     111017738290        111017817669        111017947720        111018693101  
     111018786205        111018865371        111018951029        111020009464  
     111020118386        111020225318        111020321753  

111010363107

     111013723177        111014620398        111015945995        111016646545  
     111016722012        111016825689        111016920258        111017660711  
     111017738302        111017817681        111017947731        111018693134  
     111018786339        111018865449        111018951030        111020009475  
     111020118397        111020225329        111020321854  

111010363152

     111013723313        111014620433        111015946086        111016646556  
     111016722113        111016825735        111016920281        111017660722  
     111017738313        111017817704        111017947753        111018693190  
     111018786340        111018865506        111018951085        111020009510  
     111020118409        111020225374        111020321911  

111010363321

     111013723391        111014620455        111015946143        111016646589  
     111016722157        111016825757        111016920326        111017660799  
     111017738357        111017817726        111017947764        111018693268  
     111018786384        111018865551        111018951164        111020009598  
     111020118410        111020225420        111020322585  

111010363365

     111013723537        111014620512        111015946165        111016646590  
     111016722911        111016826185        111016920348        111017660823  
     111017738379        111017817748        111017947775        111018693303  
     111018786407        111018865595        111018951175        111020009611  
     111020118421        111020225442        111020322596  

111010363488

     111013725551        111014621164        111015946176        111016646613  
     111016722933        111016826208        111016920382        111017660834  
     111017738403        111017817760        111017947797        111018693314  
     111018786418        111018865618        111018951210        111020009622  
     111020118465        111020225509        111020322934  

111010363837

     111013725595        111014621186        111015946222        111016646635  
     111016722966        111016826219        111016920405        111017660867  
     111017738447        111017817838        111017947810        111018693325  
     111018786429        111018865652        111018951366        111020009633  
     111020118500        111020225510        111020322956  

111010363893

     111013725607        111014621209        111015946334        111016646736  
     111016722977        111016826231        111016920450        111017660889  
     111017738470        111017817861        111017947821        111018693415  
     111018786485        111018865663        111018951434        111020009666  
     111020118511        111020225565        111020322967  

111010363938

     111013725674        111014621232        111015946345        111016646770  
     111016722988        111016826242        111016920461        111017661048  
     111017738504        111017817883        111017947898        111018693460  
     111018786496        111018865685        111018951467        111020009688  
     111020118533        111020225587        111020322989  

111010364041

     111013725719        111014621243        111015946367        111016646848  
     111016723293        111016826275        111016920483        111017661060  
     111017738515        111017817939        111017947922        111018693482  
     111018786520        111018865708        111018951670        111020009712  
     111020118623        111020225633        111020322990  

111010365930

     111013725742        111014621265        111015946491        111016646905  
     111016723316        111016826499        111016920517        111017661082  
     111017738582        111017817951        111017948013        111018693493  
     111018786575        111018865720        111018951692        111020009778  
     111020118689        111020225655        111020323003  

111010365963

     111013725753        111014621311        111015946514        111016646927  
     111016723338        111016826501        111016920539        111017661093  
     111017738616        111017817962        111017948046        111018693527  
     111018786621        111018865809        111018951748        111020009813  
     111020118690        111020225778        111020323036  

111010366087

     111013725797        111014621344        111015946536        111016646961  
     111016723349        111016826523        111016920573        111017661105  
     111017738627        111017818019        111017948057        111018693549  
     111018786632        111018865810        111018951760        111020009880  
     111020118724        111020225789        111020323115  

111010366245

     111013725810        111014621388        111015946569        111016647153  
     111016723372        111016826578        111016920629        111017661116  
     111017738638        111017818020        111017948068        111018693617  
     111018786665        111018865821        111018951872        111020009914  
     111020118735        111020225802        111020323126  

111010366278

     111013725843        111014621401        111015946604        111016647164  
     111016723473        111016826590        111016920641        111017661138  
     111017738649        111017818075        111017948158        111018693651  
     111018786687        111018865876        111018952255        111020009970  
     111020118757        111020225824        111020323193  

111010366289

     111013725887        111014621445        111015946659        111016647175  
     111016723484        111016826602        111016920663        111017661150  
     111017738650        111017818121        111017948170        111018693673  
     111018786700        111018865887        111018952266        111020009981  
     111020118779        111020225857        111020323238  

111010366324

     111013725898        111014621467        111015946660        111016647210  
     111016723530        111016826624        111016920674        111017661172  
     111017738694        111017818132        111017948181        111018693695  
     111018786755        111018865898        111018952277        111020010006  
     111020118982        111020225868        111020323249  

111010366425

     111013725900        111014621580        111015946671        111016647300  
     111016723541        111016826679        111016920685        111017661194  
     111017738728        111017818143        111017948215        111018693707  
     111018786766        111018865900        111018952288        111020010017  
     111020118993        111020225914        111020323261  

111010366436

     111013725911        111014621614        111015946705        111016647311  
     111016723552        111016826691        111016920731        111017661217  
     111017738751        111017818468        111017948259        111018693729  
     111018786788        111018865933        111018952299        111020010095  
     111020119017        111020225936        111020323812  

111010366470

     111013725922        111014621681        111015946772        111016647322  
     111016723563        111016826703        111016920753        111017661240  
     111017738773        111017818480        111017948338        111018693752  
     111018786801        111018865944        111018952312        111020010130  
     111020119073        111020225947        111020323889  

111010366504

     111013725944        111014621692        111015946783        111016647333  
     111016723574        111016826725        111016920775        111017661262  
     111017738795        111017818491        111017948349        111018693763  
     111018786845        111018865966        111018952323        111020010174  
     111020119107        111020225958        111020323924  

111010366559

     111013726013        111014621771        111015946806        111016647399  
     111016723619        111016826769        111016920809        111017661824  
     111017739224        111017818503        111017948495        111018693819  
     111018786889        111018866057        111018952345        111020010185  
     111020119130        111020226038        111020323935  

111010366739

     111013726079        111014621782        111015946817        111016647401  
     111016723620        111016826770        111016920865        111017661835  
     111017739235        111017818514        111017948507        111018693820  
     111018786957        111018866079        111018952356        111020010208  
     111020119141        111020226140        111020323946  

111010366751

     111013726462        111014621805        111015946828        111016647456  
     111016723642        111016826804        111016920887        111017661846  
     111017739246        111017818525        111017948518        111018693842  
     111018786968        111018866103        111018952402        111020010253  
     111020120288        111020226162        111020323968  

 

SCH-A-15



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111010366829

     111013726495        111014621827        111015946840        111016647524  
     111016723664        111016826815        111016920898        111017661857  
     111017739280        111017818592        111017948530        111018693864  
     111018786991        111018866114        111018952413        111020010321  
     111020120299        111020226184        111020324037  

111010366852

     111013726619        111014621861        111015946851        111016647568  
     111016723709        111016826848        111016920922        111017661891  
     111017739291        111017818604        111017948563        111018693886  
     111018787004        111018866125        111018952424        111020010398  
     111020120301        111020226195        111020324059  

111010366863

     111013726620        111014621894        111015946862        111016647579  
     111016723743        111016826859        111016920966        111017661925  
     111017739314        111017818783        111017948620        111018693921  
     111018787048        111018866136        111018952446        111020010433  
     111020120323        111020226229        111020324060  

111010366896

     111013726642        111014622086        111015946907        111016647580  
     111016723765        111016826871        111016920988        111017661947  
     111017739347        111017818794        111017948631        111018693943  
     111018787105        111018866147        111018952525        111020010444  
     111020120345        111020226331        111020324116  

111010367011

     111013726653        111014622109        111015946952        111016647591  
     111016723776        111016826893        111016921013        111017661981  
     111017739369        111017818806        111017948653        111018693954  
     111018787138        111018866169        111018952536        111020010477  
     111020120367        111020226353        111020324172  

111010367088

     111013726721        111014622154        111015946963        111016647625  
     111016723787        111016826916        111016921068        111017662027  
     111017739381        111017818839        111017948664        111018693965  
     111018787150        111018866204        111018952547        111020010499  
     111020120389        111020226443        111020324183  

111010367123

     111013726765        111014622200        111015946996        111016647658  
     111016723798        111016826949        111016921079        111017662038  
     111017739426        111017818840        111017948709        111018694001  
     111018787206        111018866226        111018952558        111020010501  
     111020120413        111020226476        111020324239  

111010367145

     111013726776        111014622211        111015947010        111016647670  
     111016723833        111016826983        111016921080        111017662049  
     111017739460        111017818851        111017948990        111018694270  
     111018787217        111018866282        111018952873        111020010512  
     111020120424        111020226500        111020324251  

111010367178

     111013726833        111014622244        111015947098        111016647692  
     111016723844        111016826994        111016921114        111017662050  
     111017739471        111017818862        111017949058        111018694281  
     111018787228        111018866675        111018952918        111020011085  
     111020120468        111020226511        111020324273  

111010367190

     111013726877        111014622255        111015947122        111016647704  
     111016723866        111016827018        111016921136        111017662106  
     111017739482        111017818884        111017949069        111018694326  
     111018787251        111018866697        111018952963        111020011568  
     111020120491        111020226566        111020324295  

111010367257

     111013726888        111014622312        111015948189        111016647726  
     111016723912        111016827030        111016921215        111017662139  
     111017739505        111017818929        111017949092        111018694382  
     111018787262        111018866710        111018953065        111020011579  
     111020120525        111020226667        111020324307  

111010367448

     111013726901        111014622334        111015948213        111016647760  
     111016723923        111016827041        111016921226        111017662207  
     111017739516        111017818941        111017949182        111018694393  
     111018787284        111018866754        111018953155        111020011580  
     111020120558        111020227499        111020324318  

111010367493

     111013726912        111014622378        111015948246        111016647782  
     111016723934        111016827052        111016921237        111017662252  
     111017739527        111017818952        111017949227        111018694450  
     111018787307        111018866765        111018953201        111020011591  
     111020120569        111020227501        111020324329  

111010367639

     111013728172        111014622389        111015948268        111016647793  
     111016724014        111016827074        111016921259        111017662263  
     111017739538        111017818963        111017949238        111018694494  
     111018787363        111018866811        111018953234        111020011614  
     111020120604        111020227512        111020324453  

111010367774

     111013728666        111014622390        111015948325        111016647816  
     111016724036        111016827108        111016921260        111017662285  
     111017739549        111017818985        111017949261        111018694551  
     111018787385        111018866822        111018953245        111020011625  
     111020120626        111020227556        111020324486  

111010368359

     111013728790        111014622413        111015948336        111016647827  
     111016724058        111016827131        111016921282        111017662296  
     111017739583        111017819021        111017949283        111018694562  
     111018787408        111018866833        111018953346        111020011647  
     111020120637        111020227567        111020324521  

111010368528

     111013728813        111014622424        111015948347        111016647872  
     111016724081        111016827186        111016921293        111017662319  
     111017739594        111017819043        111017949328        111018695181  
     111018787419        111018866877        111018953368        111020011669  
     111020120660        111020227624        111020324587  

111010368786

     111013728824        111014622480        111015948370        111016647883  
     111016724104        111016827197        111016921349        111017662320  
     111017739617        111017819065        111017949339        111018695192  
     111018787420        111018866901        111018953379        111020011715  
     111020120671        111020227668        111020324598  

111010368933

     111013728846        111014622738        111015948392        111016647906  
     111016724115        111016827221        111016921361        111017662331  
     111017739640        111017819155        111017949418        111018695204  
     111018787431        111018866912        111018953403        111020011760  
     111020120772        111020227679        111020324622  

111010368966

     111013728857        111014622750        111015948482        111016647917  
     111016724159        111016827232        111016921372        111017662342  
     111017739673        111017819166        111017949430        111018695237  
     111018787442        111018866923        111018953414        111020012200  
     111020120840        111020227680        111020324644  

111010369125

     111013728914        111014622772        111015948493        111016647939  
     111016724216        111016827254        111016921394        111017662364  
     111017740541        111017819380        111017949441        111018695271  
     111018787453        111018866945        111018953447        111020012266  
     111020120873        111020227691        111020324666  

111010369923

     111013729005        111014622840        111015948505        111016647940  
     111016724249        111016827625        111016921440        111017662397  
     111017740619        111017819391        111017949485        111018695372  
     111018787464        111018866967        111018953458        111020012288  
     111020120884        111020227736        111020324778  

111010809236

     111013729577        111014622862        111015948516        111016647995  
     111016724328        111016827636        111016921462        111017662432  
     111017740631        111017819469        111017949519        111018695439  
     111018787475        111018866978        111018953526        111020012312  
     111020120907        111020227747        111020324789  

111010889368

     111013729623        111014622884        111015948549        111016648110  
     111016724339        111016828222        111016921507        111017662487  
     111017740675        111017819470        111017949553        111018695451  
     111018787486        111018867014        111018953537        111020012334  
     111020121043        111020227758        111020324802  

111010906302

     111013729746        111014622895        111015948550        111016648154  
     111016724362        111016828255        111016921518        111017662511  
     111017740686        111017819504        111017951017        111018695631  
     111018787712        111018867025        111018953559        111020012390  
     111020121111        111020227770        111020324813  

111010906908

     111013729757        111014622907        111015948561        111016648176  
     111016724373        111016828288        111016921596        111017662555  
     111017740721        111017819526        111017951039        111018695664  
     111018787723        111018867070        111018953560        111020012413  
     111020121122        111020227815        111020324868  

111010989493

     111013729768        111014623199        111015948572        111016648187  
     111016724395        111016828312        111016921608        111017662566  
     111017740743        111017819616        111017951679        111018695798  
     111018787756        111018867081        111018953582        111020012457  
     111020121155        111020227859        111020324879  

111011011906

     111013729836        111014623201        111015948718        111016648200  
     111016724429        111016828323        111016921620        111017662577  
     111017740754        111017819638        111017951703        111018695833  
     111018787802        111018867182        111018953661        111020012480  
     111020121199        111020228221        111020324880  

111011023145

     111013729869        111014623223        111015948729        111016648255  
     111016724474        111016828402        111016921653        111017662588  
     111017740765        111017819649        111017951714        111018695855  
     111018787824        111018867216        111018953740        111020012503  
     111020121223        111020228243        111020325038  

111011069404

     111013729870        111014623245        111015948741        111016648266  
     111016724485        111016828413        111016921686        111017662599  
     111017740787        111017819694        111017951747        111018696126  
     111018787846        111018867272        111018953751        111020012514  
     111020121278        111020228298        111020325049  

111011070642

     111013729904        111014623256        111015948774        111016648288  
     111016724519        111016828424        111016922104        111017662601  
     111017740800        111017819717        111017951758        111018696250  
     111018787868        111018867283        111018953807        111020012525  
     111020121324        111020228333        111020325061  

111011072767

     111013729959        111014623267        111015948820        111016648334  
     111016724564        111016828457        111016922115        111017662612  
     111017740822        111017819829        111017951792        111018696272  
     111018787925        111018867294        111018953829        111020012536  
     111020121357        111020228366        111020325072  

111011141898

     111013729993        111014623278        111015948831        111016648345  
     111016724621        111016828480        111016922137        111017662689  
     111017740833        111017819919        111017951871        111018696294  
     111018787936        111018867317        111018953885        111020012547  
     111020121380        111020228377        111020325173  

111011178405

     111013730018        111014623290        111015948853        111016648356  
     111016724632        111016828491        111016922160        111017662702  
     111017740855        111017819997        111017951882        111018696340  
     111018787969        111018867328        111018953896        111020012581  
     111020121391        111020228399        111020325207  

111011194267

     111013730063        111014623324        111015948875        111016648446  
     111016724654        111016828525        111016923251        111017662713  
     111017740866        111017820023        111017951938        111018696418  
     111018788016        111018867351        111018953942        111020012626  
     111020121403        111020228445        111020325218  

111011211032

     111013730085        111014623335        111015948921        111016648468  
     111016725228        111016828536        111016923262        111017662724  
     111017740912        111017820056        111017951949        111018696485  
     111018788027        111018867373        111018953997        111020012648  
     111020121458        111020228467        111020325229  

111011223552

     111013730333        111014623346        111015948943        111016648479  
     111016725262        111016828547        111016923813        111017662757  
     111017740923        111017820090        111017951961        111018696564  
     111018788038        111018867384        111018954033        111020012660  
     111020121841        111020228478        111020325230  

111011243240

     111013730344        111014623403        111015948987        111016648514  
     111016725273        111016828626        111016923824        111017662791  
     111017740978        111017820922        111017952018        111018696643  
     111018788049        111018867395        111018954066        111020012671  
     111020121852        111020228490        111020325285  

111011256075

     111013730759        111014623425        111015949214        111016648525  
     111016725295        111016828660        111016923846        111017663275  
     111017741025        111017820933        111017952052        111018696700  
     111018788050        111018867407        111018954088        111020012693  
     111020121896        111020228524        111020325296  

111011259359

     111013730771        111014623447        111015949315        111016648536  
     111016725307        111016828738        111016923880        111017663286  
     111017741036        111017821237        111017952063        111018696722  
     111018788061        111018867429        111018954101        111020012705  
     111020122516        111020228535        111020325308  

111011280982

     111013730838        111014623504        111015949360        111016648558  
     111016725318        111016828895        111016923891        111017663297  
     111017741069        111017821271        111017952096        111018696980  
     111018788128        111018867564        111018954112        111020012727  
     111020122527        111020228579        111020325319  

111011286078

     111013730849        111014623582        111015949371        111016648569  
     111016725330        111016828929        111016923914        111017663310  
     111017741070        111017821282        111017952108        111018696991  
     111018788139        111018867609        111018954123        111020012738  
     111020122549        111020228603        111020325320  

111011298004

     111013730962        111014623649        111015949405        111016648604  
     111016725363        111016828985        111016923958        111017663332  
     111017741081        111017821349        111017952131        111018697037  
     111018788140        111018867621        111018954134        111020012783  
     111020122550        111020228726        111020325342  

111011299498

     111013730984        111014623661        111015949438        111016648659  
     111016725396        111016829010        111016923981        111017663343  
     111017741126        111017821394        111017952164        111018697071  
     111018788195        111018867632        111018954145        111020012806  
     111020122572        111020228759        111020325397  

111011303146

     111013731042        111014623694        111015949483        111016648660  
     111016725431        111016829054        111016924027        111017663433  
     111017741160        111017821417        111017952197        111018697194  
     111018788218        111018867643        111018954156        111020012839  
     111020122583        111020228771        111020325443  

111011304709

     111013731053        111014623874        111015949517        111016648682  
     111016725442        111016829111        111016924038        111017663444  
     111017741171        111017821439        111017952265        111018697228  
     111018788263        111018867654        111018954167        111020012873  
     111020122606        111020228793        111020325500  

111011305193

     111013731110        111014623885        111015949539        111016648716  
     111016725453        111016829155        111016924184        111017663466  
     111017741216        111017821451        111017952287        111018697240  
     111018788274        111018867676        111018954178        111020012907  
     111020122707        111020228805        111020325522  

111011317938

     111013731211        111014623920        111015949607        111016648750  
     111016725464        111016829166        111016924195        111017663499  
     111017741227        111017821518        111017952333        111018697251  
     111018788285        111018867687        111018954190        111020012941  
     111020122718        111020228872        111020325533  

111011326398

     111013731222        111014623997        111015949641        111016648772  
     111016725677        111016829212        111016924218        111017663512  
     111017741250        111017821530        111017952344        111018697329  
     111018788296        111018867845        111018954213        111020012974  
     111020122752        111020228883        111020325555  

111011329481

     111013731255        111014624055        111015949652        111016648806  
     111016725688        111016829234        111016924331        111017663523  
     111017741272        111017821541        111017952355        111018697363  
     111018788319        111018867867        111018954257        111020013009  
     111020122808        111020228940        111020325566  

111011330999

     111013731288        111014624189        111015949663        111016648828  
     111016725767        111016829245        111016924397        111017663556  
     111017741317        111017821585        111017952366        111018697408  
     111018788432        111018867878        111018954314        111020013010  
     111020122853        111020228995        111020325588  

111011347223

     111013731312        111014624202        111015949731        111016648839  
     111016725778        111016829256        111016924409        111017663613  
     111017741328        111017821608        111017952962        111018697431  
     111018788465        111018867913        111018954325        111020013021  
     111020122886        111020229008        111020325634  

111011349269

     111013731323        111014624213        111015949775        111016648840  
     111016725790        111016829290        111016924465        111017663635  
     111017741351        111017821619        111017953019        111018697789  
     111018788476        111018867924        111018954336        111020013054  
     111020122909        111020229020        111020325656  

111011349810

     111013731378        111014624257        111015949786        111016648851  
     111016725802        111016829302        111016924476        111017663657  
     111017741384        111017821631        111017953042        111018697846  
     111018788511        111018867957        111018954426        111020013177  
     111020122976        111020229435        111020325667  

111011355435

     111013731435        111014624336        111015949854        111016648873  
     111016725824        111016829335        111016924533        111017663679  
     111017741878        111017821642        111017953053        111018697891  
     111018788555        111018867991        111018954639        111020013212  
     111020122987        111020229457        111020325768  

111011358472

     111013731525        111014624370        111015949865        111016648952  
     111016725835        111016829346        111016924588        111017663691  
     111017741889        111017821653        111017953064        111018697903  
     111018788566        111018868004        111018954662        111020013267  
     111020123045        111020229468        111020325779  

111011359686

     111013731659        111014624426        111015949887        111016648974  
     111016725879        111016829357        111016924612        111017663758  
     111017741890        111017821664        111017953109        111018697914  
     111018788577        111018868037        111018954820        111020013290  
     111020123056        111020229480        111020325791  

111011363265

     111013731716        111014625450        111015949933        111016648996  
     111016725891        111016829368        111016924634        111017663859  
     111017741924        111017822250        111017953121        111018697992  
     111018788588        111018868059        111018954831        111020013302  
     111020123078        111020229525        111020325814  

111011366831

     111013732335        111014625461        111015949955        111016649054  
     111016725903        111016829391        111016924645        111017663871  
     111017741946        111017822261        111017953165        111018698005  
     111018788599        111018868071        111018954853        111020013313  
     111020123089        111020229974        111020325869  

111011369014

     111013732357        111014625494        111015949999        111016649087  
     111016725914        111016829403        111016924656        111017664007  
     111017741968        111017822283        111017953187        111018698016  
     111018788634        111018868082        111018954864        111020013380  
     111020123685        111020229985        111020325904  

111011379745

     111013732379        111014625528        111015950014        111016649098  
     111016725936        111016829436        111016924667        111017664030  
     111017741979        111017822294        111017953198        111018698038  
     111018788645        111018868093        111018954886        111020013571  
     111020123696        111020230066        111020325915  

111011381546

     111013732447        111014625573        111015950058        111016649111  
     111016725947        111016829469        111016924678        111017664041  
     111017741991        111017822306        111017953277        111018698050  
     111018788689        111018868127        111018954909        111020013627  
     111020123708        111020230112        111020325937  

111011382705

     111013732458        111014625629        111015951037        111016649133  
     111016725958        111016829481        111016924735        111017664063  
     111017742037        111017822339        111017953299        111018698061  
     111018788690        111018868150        111018954976        111020013638  
     111020123720        111020230134        111020325993  

111011384437

     111013732560        111014625641        111015951059        111016649166  
     111016725981        111016829492        111016924768        111017664120  
     111017742048        111017822351        111017953389        111018698094  
     111018788713        111018868161        111018954998        111020013649  
     111020123753        111020230505        111020326006  

111011398487

     111013732863        111014625652        111015951060        111016649177  
     111016726016        111016829504        111016924779        111017665233  
     111017742149        111017822441        111017953457        111018698106  
     111018788746        111018868183        111018955067        111020013694  
     111020123797        111020230527        111020326039  

111011400706

     111013732964        111014626866        111015951071        111016649188  
     111016726027        111016829515        111016924870        111017665244  
     111017742150        111017822508        111017953479        111018698173  
     111018788780        111018868217        111018955078        111020013706  
     111020123821        111020230550        111020326062  

111011409558

     111013732986        111014626877        111015951093        111016649201  
     111016726083        111016829526        111016924892        111017665266  
     111017742172        111017822531        111017953514        111018698230  
     111018788791        111018868240        111018955102        111020013728  
     111020123843        111020230561        111020326073  

111011409581

     111013733000        111014626956        111015951116        111016649212  
     111016726139        111016829537        111016925017        111017665277  
     111017742194        111017822889        111017953570        111018698252  
     111018788836        111018868273        111018955124        111020013739  
     111020123876        111020230572        111020326107  

111011414060

     111013733044        111014626990        111015951149        111016649256  
     111016726151        111016829548        111016925039        111017665312  
     111017742240        111017822924        111017953626        111018698263  
     111018789062        111018868284        111018955179        111020013751  
     111020124024        111020230583        111020326208  

111011414284

     111013733099        111014627003        111015951150        111016649324  
     111016726173        111016829559        111016925073        111017665345  
     111017742262        111017822979        111017953660        111018698285  
     111018789084        111018868307        111018955180        111020013829  
     111020124080        111020230594        111020326219  

111011414947

     111013733167        111014627070        111015951172        111016649346  
     111016726195        111016829605        111016925095        111017665367  
     111017742318        111017823048        111017953705        111018698296  
     111018789095        111018868318        111018955236        111020013841  
     111020124091        111020230628        111020326220  

111011421136

     111013733538        111014627856        111015951194        111016649357  
     111016726207        111016829616        111016925118        111017665378  
     111017742329        111017823082        111017953716        111018698959  
     111018789107        111018868329        111018955258        111020013852  
     111020124103        111020230639        111020326253  

111011422328

     111013733662        111014627867        111015951206        111016649368  
     111016726252        111016829650        111016925129        111017665389  
     111017742330        111017823093        111017953761        111018698971  
     111018789196        111018868330        111018955269        111020013896  
     111020124114        111020230640        111020326275  

111011427716

     111013733729        111014627935        111015951217        111016649391  
     111016726263        111016829661        111016925130        111017665402  
     111017742352        111017823127        111017953794        111018699051  
     111018789242        111018868341        111018955270        111020015225  
     111020124136        111020230707        111020326309  

111011430024

     111013733842        111014627957        111015951240        111016649403  
     111016726331        111016829672        111016925152        111017665424  
     111017743139        111017823149        111017953839        111018699208  
     111018789264        111018868363        111018955292        111020015449  
     111020124158        111020230729        111020326354  

111011430068

     111013733998        111014627968        111015951284        111016649425  
     111016726342        111016829694        111016925264        111017665435  
     111017743162        111017823183        111017953840        111018699231  
     111018789297        111018868374        111018955315        111020015461  
     111020124192        111020230730        111020326387  

111011433409

     111013734034        111014628037        111015951295        111016649458  
     111016727455        111016829728        111016925309        111017665457  
     111017743184        111017823262        111017953873        111018699242  
     111018789332        111018868408        111018955326        111020015494  
     111020124248        111020230741        111020326398  

 

SCH-A-16



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111011436019

     111013734102        111014628093        111015951330        111016649481  
     111016727488        111016829740        111016925321        111017665468  
     111017743195        111017823273        111017953895        111018699264  
     111018789387        111018868431        111018955359        111020015528  
     111020124316        111020230752        111020326400  

111011438549

     111013734157        111014628127        111015951352        111016649492  
     111016727501        111016829751        111016925444        111017665503  
     111017743319        111017823307        111017953930        111018699297  
     111018789398        111018868464        111018955371        111020015539  
     111020124327        111020230819        111020326411  

111011440351

     111013734270        111014628149        111015951374        111016649548  
     111016727512        111016829784        111016925455        111017665514  
     111017743320        111017823318        111017953952        111018699309  
     111018789411        111018868510        111018955382        111020015595  
     111020124350        111020230842        111020326422  

111011440508

     111013734551        111014628161        111015951396        111016649582  
     111016727523        111016829885        111016925545        111017665581  
     111017743443        111017823341        111017954032        111018699310  
     111018789422        111018868554        111018955438        111020015607  
     111020124361        111020230853        111020326444  

111011441060

     111013734629        111014628194        111015951408        111016649593  
     111016727534        111016829964        111016925578        111017665671  
     111017743487        111017823352        111017954054        111018699365  
     111018789455        111018868576        111018957092        111020015641  
     111020124406        111020230910        111020327568  

111011441363

     111013734708        111014628239        111015951419        111016649605  
     111016727589        111016830472        111016925590        111017665716  
     111017743498        111017823363        111017954065        111018699387  
     111018789523        111018868611        111018957104        111020015652  
     111020124462        111020230965        111020328109  

111011443499

     111013734843        111014628341        111015951510        111016649762  
     111016727602        111016830517        111016925613        111017665738  
     111017743544        111017823420        111017954076        111018699411  
     111018789534        111018868622        111018957115        111020015696  
     111020124518        111020230976        111020328121  

111011443545

     111013734966        111014628431        111015951532        111016649784  
     111016727646        111016830528        111016925624        111017665806  
     111017743577        111017823475        111017954087        111018699444  
     111018789545        111018868666        111018957193        111020015719  
     111020124765        111020231023        111020328165  

111011448483

     111013735035        111014628442        111015951565        111016650449  
     111016727905        111016830551        111016925635        111017665851  
     111017743588        111017823497        111017954111        111018699455  
     111018789567        111018868701        111018957216        111020015720  
     111020124776        111020231045        111020328187  

111011450611

     111013735046        111014628510        111015951576        111016650461  
     111016727916        111016830562        111016925646        111017665884  
     111017743656        111017823543        111017954133        111018699466  
     111018789578        111018868712        111018957238        111020015731  
     111020124787        111020231393        111020328255  

111011450947

     111013735079        111014628554        111015951587        111016650483  
     111016727927        111016830584        111016925668        111017665918  
     111017743724        111017823587        111017954144        111018699556  
     111018789602        111018868767        111018957249        111020015742  
     111020124855        111020231405        111020328277  

111011451533

     111013735259        111014631176        111015951633        111016650506  
     111016727938        111016830641        111016925679        111017665930  
     111017743768        111017823600        111017954155        111018699624  
     111018789668        111018868789        111018957261        111020015764  
     111020124866        111020231483        111020328288  

111011453210

     111013735260        111014631413        111015951655        111016650528  
     111016727961        111016830663        111016925725        111017665941  
     111017743791        111017823633        111017954223        111018699635  
     111018789679        111018868790        111018957272        111020015775  
     111020124888        111020231539        111020328301  

111011454547

     111013735305        111014640457        111015951666        111016650618  
     111016727972        111016830797        111016926535        111017665985  
     111017743825        111017823655        111017954290        111018699646  
     111018789691        111018868857        111018957283        111020015809  
     111020124978        111020231584        111020328312  

111011454615

     111013735484        111014672159        111015951677        111016650629  
     111016727983        111016830933        111016926557        111017665996  
     111017743870        111017823666        111017954346        111018699668  
     111018789703        111018868992        111018957294        111020015887  
     111020124990        111020231607        111020328367  

111011458518

     111013735541        111014971870        111015951688        111016650663  
     111016727994        111016831013        111016926591        111017666009  
     111017743881        111017823677        111017954403        111018699679  
     111018789770        111018869016        111018957317        111020015944  
     111020125069        111020231821        111020328378  

111011465291

     111013735552        111014983446        111015951699        111016650708  
     111016728018        111016831024        111016926625        111017666010  
     111017743926        111017823712        111017954447        111018699680  
     111018789893        111018869027        111018957328        111020015966  
     111020125205        111020231832        111020328424  

111011466236

     111013735664        111014992806        111015952577        111016650719  
     111016728041        111016831046        111016926715        111017666021  
     111017743937        111017823734        111017954818        111018699703  
     111018789972        111018869049        111018957362        111020015977  
     111020125216        111020231854        111020328503  

111011466326

     111013735675        111014993133        111015952656        111016650720  
     111016728052        111016831103        111016926748        111017666032  
     111017743960        111017825141        111017954841        111018699725  
     111018790143        111018869050        111018957429        111020015988  
     111020125249        111020231887        111020328514  

111011466360

     111013735811        111015007499        111015952667        111016650742  
     111016728085        111016831125        111016926759        111017666043  
     111017743971        111017825163        111017954863        111018699747  
     111018790154        111018869173        111018957441        111020016013  
     111020125261        111020231898        111020328547  

111011466416

     111013735822        111015010572        111015952678        111016650786  
     111016728131        111016831136        111016926793        111017666054  
     111017744006        111017825242        111017954874        111018699769  
     111018790165        111018869184        111018957452        111020016046  
     111020125272        111020231911        111020328570  

111011466449

     111013735855        111015017119        111015952690        111016650810  
     111016728142        111016831158        111016926816        111017666065  
     111017744017        111017825264        111017954908        111018699792  
     111018790277        111018869207        111018957485        111020016068  
     111020125306        111020231922        111020328592  

111011466539

     111013735990        111015019919        111015952825        111016650832  
     111016728232        111016831192        111016926838        111017666087  
     111017744028        111017825309        111017954919        111018699837  
     111018790299        111018869230        111018957520        111020016079  
     111020125328        111020231933        111020328626  

111011466540

     111013736003        111015020225        111015952836        111016650843  
     111016728243        111016831204        111016926849        111017666098  
     111017744040        111017825398        111017954953        111018699860  
     111018790301        111018869252        111018957531        111020016103  
     111020125340        111020231966        111020328637  

111011466618

     111013736148        111015028593        111015952870        111016650865  
     111016728298        111016831215        111016926939        111017666133  
     111017744073        111017825444        111017954964        111018699905  
     111018790345        111018869274        111018957553        111020016136  
     111020125935        111020231977        111020328659  

111011468687

     111013736159        111015036716        111015952959        111016650876  
     111016728300        111016831417        111016926973        111017666199  
     111017744095        111017825477        111017954975        111018699961  
     111018790367        111018869296        111018957564        111020016158  
     111020125946        111020232024        111020328693  

111011470703

     111013736249        111015058114        111015953017        111016650887  
     111016728377        111016831439        111016927042        111017666234  
     111017744107        111017825545        111017954986        111018699983  
     111018790424        111018869331        111018957575        111020016192  
     111020125979        111020232204        111020328705  

111011471029

     111013736272        111015087778        111015953040        111016650900  
     111016728399        111016831440        111016927064        111017666256  
     111017744590        111017825567        111017954997        111018699994  
     111018790480        111018869397        111018957610        111020016204  
     111020125980        111020232237        111020328749  

111011471041

     111013736294        111015119112        111015953051        111016650922  
     111016728412        111016831462        111016927154        111017666302  
     111017744602        111017825578        111017955033        111018700032  
     111018790503        111018869409        111018957621        111020016215  
     111020126004        111020232248        111020328794  

111011471377

     111013736430        111015120495        111015953073        111016650955  
     111016728434        111016831507        111016927165        111017666313  
     111017744624        111017825602        111017955101        111018700885  
     111018790547        111018869410        111018957654        111020016226  
     111020126059        111020232372        111020328839  

111011471591

     111013736621        111015136728        111015953107        111016651013  
     111016728546        111016832159        111016927187        111017666357  
     111017744635        111017825624        111017955112        111018700908  
     111018790558        111018869421        111018957665        111020016248  
     111020126071        111020232439        111020328840  

111011471636

     111013736632        111015139103        111015953141        111016651079  
     111016728568        111016832171        111016927299        111017666379  
     111017744691        111017825679        111017955145        111018700920  
     111018790569        111018869432        111018958240        111020016271  
     111020126082        111020232440        111020328862  

111011474314

     111013736643        111015140330        111015953174        111016651080  
     111016728603        111016832182        111016927389        111017666380  
     111017744703        111017825691        111017955190        111018700931  
     111018790570        111018869443        111018958251        111020016484  
     111020126116        111020232507        111020328873  

111011474392

     111013736654        111015140712        111015953185        111016651091  
     111016728625        111016832193        111016927424        111017666403  
     111017744747        111017825714        111017955213        111018700953  
     111018790615        111018869476        111018958262        111020016507  
     111020126127        111020232530        111020328884  

111011474583

     111013736687        111015164987        111015953242        111016651147  
     111016728647        111016832441        111016927457        111017666414  
     111017744758        111017825769        111017955257        111018701426  
     111018790648        111018869498        111018958295        111020016530  
     111020126150        111020232563        111020329223  

111011474741

     111013736698        111015183933        111015953264        111016651158  
     111016728658        111016832463        111016927468        111017666425  
     111017744770        111017825781        111017955594        111018701460  
     111018790682        111018869522        111018958307        111020016552  
     111020126161        111020232619        111020329267  

111011474875

     111013736799        111015209617        111015953297        111016651169  
     111016728670        111016832496        111016927479        111017666436  
     111017744781        111017825792        111017955628        111018701471  
     111018790761        111018869533        111018958329        111020016563  
     111020126206        111020232653        111020329290  

111011474886

     111013736856        111015213500        111015953343        111016651170  
     111016728715        111016832508        111016927480        111017666469  
     111017744792        111017825804        111017955639        111018701482  
     111018790772        111018869566        111018958341        111020016574  
     111020126228        111020232675        111020329368  

111011474976

     111013736935        111015217087        111015953422        111016651192  
     111016728939        111016832575        111016927570        111017666582  
     111017744815        111017825837        111017955640        111018701550  
     111018790794        111018869577        111018958352        111020016686  
     111020126239        111020232709        111020329436  

111011475034

     111013737161        111015235627        111015953477        111016651204  
     111016728951        111016832609        111016927918        111017666605  
     111017744826        111017825848        111017955662        111018701583  
     111018790828        111018869588        111018958385        111020016721  
     111020127353        111020232967        111020329458  

111011475247

     111013737217        111015261277        111015953769        111016651271  
     111016729008        111016832621        111016928144        111017666650  
     111017744859        111017825860        111017955695        111018701606  
     111018790884        111018869599        111018958408        111020016732  
     111020127364        111020232990        111020329469  

111011475663

     111013737240        111015275676        111015953860        111016651316  
     111016729019        111016832632        111016928324        111017666672  
     111017744882        111017825882        111017955718        111018701673  
     111018790895        111018869634        111018958419        111020016743  
     111020127386        111020233003        111020329537  

111011475753

     111013737318        111015287668        111015953916        111016651327  
     111016729053        111016832665        111016928346        111017666683  
     111017744893        111017825916        111017955819        111018701718  
     111018791010        111018869645        111018958420        111020016888  
     111020127397        111020233025        111020329560  

111011475764

     111013737790        111015295959        111015953938        111016651338  
     111016729064        111016832676        111016928380        111017666694  
     111017744905        111017825938        111017955820        111018701730  
     111018791021        111018869656        111018958442        111020016934  
     111020127421        111020233036        111020329605  

111011475809

     111013737824        111015306187        111015953949        111016651350  
     111016729143        111016832698        111016928414        111017666740  
     111017744916        111017825994        111017955842        111018701741  
     111018791098        111018869667        111018958464        111020016967  
     111020127454        111020233058        111020329616  

111011475821

     111013738072        111015337507        111015954007        111016651361  
     111016729165        111016832700        111016928425        111017666751  
     111017744927        111017826007        111017955886        111018701763  
     111018791144        111018869690        111018958475        111020016978  
     111020127500        111020233069        111020329717  

111011475876

     111013738083        111015342862        111015954018        111016651383  
     111016729198        111016832755        111016928447        111017666762  
     111017744972        111017826029        111017955921        111018701774  
     111018791166        111018869735        111018958510        111020016989  
     111020127533        111020233070        111020329795  

111011475887

     111013738094        111015345337        111015954041        111016651406  
     111016729211        111016832766        111016928470        111017666773  
     111017744983        111017826052        111017955954        111018701808  
     111018791199        111018869746        111018958543        111020016990  
     111020127566        111020233092        111020330023  

111011475922

     111013738140        111015350221        111015954074        111016651428  
     111016729222        111016832777        111016928492        111017667516  
     111017744994        111017826120        111017955976        111018701820  
     111018791201        111018869768        111018958576        111020017014  
     111020127577        111020233238        111020330405  

111011475977

     111013738162        111015358881        111015954085        111016651451  
     111016729266        111016832845        111016928504        111017667538  
     111017745007        111017826153        111017955998        111018701842  
     111018791223        111018869780        111018958611        111020017069  
     111020127588        111020233519        111020330449  

111011476091

     111013738690        111015363731        111015954108        111016651473  
     111016729299        111016832867        111016928593        111017667561  
     111017745030        111017826186        111017956001        111018701853  
     111018791234        111018869825        111018958633        111020017070  
     111020127599        111020233520        111020330472  

111011476103

     111013738746        111015399415        111015954120        111016651596  
     111016729323        111016832878        111016928627        111017667583  
     111017745119        111017826197        111017956034        111018701864  
     111018791245        111018869836        111018958644        111020017115  
     111020127601        111020233531        111020330483  

111011476114

     111013738803        111015427787        111015954153        111016651620  
     111016729367        111016832889        111016928638        111017667617  
     111017745120        111017826210        111017956056        111018701910  
     111018791289        111018869892        111018958666        111020017137  
     111020127612        111020233575        111020331125  

111011476147

     111013739130        111015438251        111015954164        111016651631  
     111016729378        111016832935        111016928649        111017667640  
     111017745131        111017826221        111017956089        111018701987  
     111018791380        111018869915        111018958688        111020017216  
     111020127623        111020233586        111020331170  

111011476192

     111013739242        111015450693        111015954209        111016651664  
     111016729424        111016832957        111016928650        111017667662  
     111017745153        111017826232        111017956360        111018701998  
     111018791391        111018869937        111018958712        111020017227  
     111020127634        111020233597        111020331192  

111011476282

     111013739253        111015474925        111015954939        111016651697  
     111016729435        111016832979        111016928661        111017667673  
     111017745412        111017826254        111017956382        111018702001  
     111018791403        111018869982        111018958734        111020017249  
     111020127656        111020233610        111020331215  

111011476439

     111013739275        111015513930        111015954962        111016651710  
     111016729446        111016833004        111016928683        111017667729  
     111017745445        111017826265        111017956405        111018702012  
     111018791414        111018870007        111018958756        111020017306  
     111020127678        111020233621        111020331226  

111011476462

     111013739297        111015524291        111015954973        111016651743  
     111016729457        111016833059        111016928717        111017667774  
     111017745456        111017826298        111017956450        111018702045  
     111018791469        111018870018        111018958958        111020017340  
     111020127689        111020233632        111020331237  

111011476518

     111013739747        111015526428        111015954984        111016651754  
     111016729479        111016833071        111016928728        111017667785  
     111017745467        111017826311        111017956483        111018702113  
     111018791470        111018870030        111018958969        111020017362  
     111020127702        111020233733        111020331248  

111011476552

     111013739769        111015527496        111015955053        111016651765  
     111016729503        111016833105        111016928739        111017667819  
     111017745478        111017826423        111017956539        111018702135  
     111018791515        111018870052        111018958981        111020017407  
     111020127724        111020233799        111020331260  

111011476563

     111013739781        111015528037        111015955075        111016651822  
     111016729514        111016833116        111016928740        111017667831  
     111017745489        111017826434        111017956562        111018702157  
     111018791526        111018870063        111018958992        111020017441  
     111020127746        111020233801        111020331293  

111011476574

     111013739837        111015532571        111015955097        111016651899  
     111016729525        111016833149        111016928751        111017667921  
     111017745490        111017826456        111017956573        111018702168  
     111018791537        111018870096        111018959005        111020017520  
     111020127780        111020233823        111020331305  

111011476619

     111013739859        111015532908        111015955132        111016651945  
     111016729536        111016833161        111016928762        111017667943  
     111017746110        111017826478        111017956584        111018702214  
     111018791559        111018870120        111018959038        111020017553  
     111020127825        111020233845        111020331316  

111011476642

     111013739938        111015533819        111015955143        111016651989  
     111016729547        111016833194        111016928795        111017668630  
     111017746121        111017826502        111017956618        111018702225  
     111018791593        111018870142        111018959106        111020017575  
     111020127847        111020233867        111020331383  

111011476653

     111013739950        111015534562        111015955154        111016652182  
     111016729626        111016833206        111016928818        111017668854  
     111017746200        111017826513        111017956641        111018702236  
     111018791605        111018870186        111018959117        111020017586  
     111020127881        111020234420        111020331428  

111011476743

     111013740064        111015535114        111015955165        111016652205  
     111016730291        111016833228        111016928841        111017668900  
     111017746222        111017826580        111017956674        111018702269  
     111018791616        111018870210        111018959139        111020017597  
     111020127937        111020234431        111020331484  

111011476765

     111013740086        111015535563        111015955198        111016652216  
     111016730325        111016833273        111016928852        111017668911  
     111017746233        111017826603        111017956753        111018702348  
     111018791627        111018870243        111018959151        111020017687  
     111020127948        111020234442        111020331507  

111011476855

     111013740110        111015535620        111015955211        111016652249  
     111016730336        111016833284        111016928896        111017668922  
     111017746277        111017826636        111017956786        111018702382  
     111018791649        111018870300        111018959162        111020018172  
     111020127982        111020234486        111020331529  

111011476967

     111013740121        111015537093        111015955233        111016652272  
     111016730347        111016833330        111016928908        111017669002  
     111017746840        111017826793        111017956832        111018702450  
     111018791650        111018870355        111018959173        111020018611  
     111020128028        111020234521        111020331541  

111011477025

     111013740176        111015537510        111015955244        111016652340  
     111016730358        111016833363        111016928953        111017669035  
     111017746862        111017826805        111017956843        111018702517  
     111018791661        111018870388        111018959218        111020018677  
     111020128039        111020234554        111020331619  

111011477047

     111013740716        111015538555        111015955255        111016652351  
     111016730369        111016833532        111016928975        111017669080  
     111017746929        111017826850        111017956865        111018702551  
     111018791694        111018870399        111018959229        111020018699  
     111020128040        111020234565        111020331620  

111011477092

     111013740738        111015540019        111015955288        111016652373  
     111016730381        111016833789        111016929000        111017669114  
     111017746952        111017826894        111017956887        111018702573  
     111018791717        111018870401        111018959599        111020018701  
     111020128095        111020234576        111020331631  

111011477137

     111013740828        111015544103        111015955299        111016652384  
     111016730392        111016833835        111016929022        111017669192  
     111017746963        111017826906        111017956922        111018702618  
     111018791751        111018870412        111018959612        111020018723  
     111020128107        111020234587        111020331686  

111011477182

     111013740918        111015544158        111015955301        111016652430  
     111016730471        111016833857        111016929033        111017669204  
     111017746985        111017826917        111017956955        111018702696  
     111018791773        111018870456        111018959623        111020018745  
     111020128118        111020234622        111020331697  

111011477227

     111013740930        111015545485        111015955356        111016652452  
     111016730505        111016833914        111016929044        111017669215  
     111017747010        111017826940        111017957024        111018702719  
     111018791795        111018870513        111018959645        111020018767  
     111020128141        111020234633        111020331710  

111011477373

     111013740974        111015545834        111015955367        111016652632  
     111016730549        111016833936        111016929077        111017669226  
     111017747043        111017826984        111017957103        111018702753  
     111018791818        111018870535        111018959803        111020018778  
     111020128185        111020234699        111020331743  

111011477384

     111013740996        111015545889        111015955413        111016652687  
     111016730550        111016833970        111016929099        111017669293  
     111017747076        111017826995        111017957114        111018702797  
     111018791830        111018870579        111018959825        111020018802  
     111020128264        111020234712        111020331822  

 

SCH-A-17



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111011477418

     111013741010        111015547993        111015955424        111016652711  
     111016730561        111016834016        111016929101        111017669316  
     111017747100        111017827222        111017957204        111018702809  
     111018792055        111018870591        111018959836        111020018813  
     111020128297        111020234891        111020331877  

111011477430

     111013741065        111015549579        111015955457        111016652722  
     111016730718        111016834027        111016929123        111017669338  
     111017747133        111017827244        111017957215        111018702810  
     111018792088        111018870614        111018959858        111020019421  
     111020128321        111020234936        111020331901  

111011477733

     111013741076        111015558287        111015955479        111016652755  
     111016730730        111016834072        111016929145        111017669349  
     111017747144        111017827288        111017957259        111018702865  
     111018792099        111018870636        111018959870        111020019443  
     111020128332        111020234992        111020331912  

111011477801

     111013741098        111015561393        111015955525        111016652777  
     111016730796        111016834094        111016929156        111017669394  
     111017747199        111017827312        111017957282        111018702876  
     111018792112        111018870658        111018959892        111020019465  
     111020128343        111020235016        111020331923  

111011478385

     111013741100        111015565522        111015955570        111016652788  
     111016730831        111016834106        111016929167        111017669406  
     111017747267        111017829202        111017957316        111018702911  
     111018792134        111018870669        111018959937        111020019487  
     111020128354        111020235027        111020331956  

111011478521

     111013741122        111015566264        111015955581        111016652845  
     111016730853        111016834128        111016929178        111017669417  
     111017747289        111017829213        111017957372        111018702922  
     111018792156        111018870670        111018959959        111020019522  
     111020128376        111020235038        111020331978  

111011478655

     111013741706        111015567524        111015955604        111016652867  
     111016730886        111016834162        111016929190        111017669439  
     111017747290        111017829246        111017957383        111018702999  
     111018792178        111018870692        111018959960        111020019612  
     111020128433        111020235049        111020332069  

111011478734

     111013741739        111015567748        111015955615        111016652889  
     111016730943        111016834218        111016929213        111017669440  
     111017747302        111017829268        111017957428        111018703046  
     111018792190        111018870759        111018959971        111020019623  
     111020128488        111020235050        111020332115  

111011478903

     111013741829        111015568198        111015955660        111016652890  
     111016730976        111016834229        111016929235        111017669451  
     111017747368        111017829279        111017957686        111018703068  
     111018792213        111018870760        111018959982        111020019634  
     111020128499        111020235061        111020332148  

111011478925

     111013741852        111015568356        111015955772        111016652913  
     111016731023        111016834230        111016929606        111017669530  
     111017747403        111017829303        111017957710        111018703103  
     111018792224        111018870793        111018959993        111020019656  
     111020128501        111020235083        111020332159  

111011479016

     111013741896        111015568862        111015956054        111016653329  
     111016731034        111016834263        111016929695        111017669552  
     111017747436        111017829336        111017957743        111018703125  
     111018792246        111018871468        111018960007        111020019713  
     111020129119        111020235229        111020332205  

111011479140

     111013741908        111015568974        111015956188        111016653341  
     111016731045        111016834274        111016929718        111017669574  
     111017747504        111017829358        111017957765        111018703192  
     111018792257        111018871536        111018960030        111020019757  
     111020129120        111020235241        111020332249  

111011479162

     111013741919        111015572104        111015956829        111016653363  
     111016731102        111016834285        111016929741        111017669585  
     111017747515        111017829370        111017957776        111018703215  
     111018792303        111018871615        111018960063        111020019791  
     111020129142        111020235252        111020332261  

111011479252

     111013741920        111015573228        111015956830        111016653385  
     111016731124        111016834296        111016929819        111017669608  
     111017747605        111017829404        111017957787        111018703237  
     111018792325        111018871637        111018960074        111020019803  
     111020129153        111020235274        111020332306  

111011479409

     111013741942        111015574454        111015956841        111016653475  
     111016731168        111016834319        111016929831        111017669619  
     111017747616        111017829415        111017957798        111018703259  
     111018792336        111018871727        111018960186        111020019869  
     111020129175        111020235308        111020332351  

111011479421

     111013741997        111015576838        111015956852        111016653486  
     111016731203        111016834331        111016929864        111017669653  
     111017747650        111017829426        111017957811        111018703260  
     111018792516        111018871738        111018960210        111020019915  
     111020129210        111020235320        111020332362  

111011479443

     111013742033        111015577008        111015956874        111016653497  
     111016731247        111016834342        111016929886        111017669697  
     111017747661        111017829448        111017957844        111018703282  
     111018792527        111018871794        111018960232        111020019948  
     111020129232        111020235331        111020332429  

111011479522

     111013742088        111015579875        111015956919        111016653510  
     111016731270        111016834454        111016929910        111017669710  
     111017747717        111017829516        111017957967        111018703350  
     111018792594        111018871839        111018960254        111020019971  
     111020129265        111020235342        111020332531  

111011479544

     111013743191        111015579976        111015956931        111016653521  
     111016731304        111016834465        111016929932        111017669743  
     111017747728        111017829527        111017958069        111018703383  
     111018792606        111018871840        111018960265        111020019982  
     111020129456        111020235386        111020332553  

111011479892

     111013743258        111015583993        111015956953        111016653532  
     111016731315        111016834487        111016929954        111017669765  
     111017747740        111017829538        111017958070        111018703439  
     111018792617        111018871895        111018960300        111020020041  
     111020129502        111020235409        111020332610  

111011479960

     111013743438        111015584242        111015956997        111016653554  
     111016731326        111016834522        111016929976        111017669787  
     111017747762        111017829594        111017958126        111018703473  
     111018792651        111018871930        111018960311        111020020085  
     111020129535        111020235432        111020332621  

111011480175

     111013743494        111015584578        111015957033        111016653565  
     111016731348        111016834533        111016930002        111017669811  
     111017747773        111017829606        111017958148        111018703484  
     111018792662        111018871952        111018960344        111020020108  
     111020129546        111020235476        111020332632  

111011480197

     111013743506        111015588257        111015957044        111016653576  
     111016731427        111016834577        111016930024        111017669844  
     111017747795        111017829628        111017958182        111018703518  
     111018792673        111018872009        111018960355        111020020119  
     111020129580        111020235511        111020332643  

111011480298

     111013743573        111015588314        111015957134        111016653598  
     111016731438        111016834623        111016930035        111017669888  
     111017747829        111017829639        111017958272        111018704104  
     111018792718        111018872010        111018960456        111020020131  
     111020129591        111020235555        111020332654  

111011480300

     111013743607        111015588392        111015957145        111016653600  
     111016731450        111016834645        111016930046        111017669956  
     111017747841        111017829651        111017958294        111018704126  
     111018792729        111018872021        111018961064        111020020142  
     111020130504        111020235566        111020332665  

111011480333

     111013743618        111015589146        111015957156        111016653611  
     111016731786        111016834667        111016930068        111017669967  
     111017747863        111017829662        111017958306        111018704148  
     111018792730        111018872076        111018961109        111020020793  
     111020130526        111020235599        111020332676  

111011480377

     111013743641        111015590508        111015957167        111016653644  
     111016731821        111016834678        111016930091        111017670004  
     111017747885        111017829684        111017958340        111018704250  
     111018792796        111018872087        111018961143        111020020816  
     111020130582        111020235612        111020332698  

111011480456

     111013743797        111015592252        111015957189        111016653699  
     111016731865        111016834689        111016930103        111017670015  
     111017747942        111017829718        111017958351        111018705239  
     111018792820        111018872098        111018961176        111020020849  
     111020130605        111020235667        111020332700  

111011480546

     111013743843        111015592500        111015957190        111016653712  
     111016732091        111016834690        111016930114        111017670026  
     111017747964        111017829741        111017958508        111018705240  
     111018792831        111018872223        111018961211        111020020850  
     111020130627        111020235689        111020332711  

111011480625

     111013743933        111015596559        111015957224        111016653723  
     111016732226        111016835613        111016930125        111017670060  
     111017747986        111017829796        111017958520        111018705251  
     111018792842        111018872234        111018961244        111020020883  
     111020130638        111020235702        111020332744  

111011480872

     111013744035        111015597932        111015957235        111016653734  
     111016732248        111016835624        111016930169        111017670093  
     111017747997        111017829831        111017958531        111018705262  
     111018792910        111018872324        111018961266        111020020906  
     111020130650        111020235757        111020332755  

111011480939

     111013744068        111015599978        111015957268        111016653745  
     111016732259        111016835668        111016930181        111017670149  
     111017748022        111017829853        111017958542        111018705318  
     111018792965        111018872335        111018961277        111020020917  
     111020130672        111020236680        111020332834  

111011480940

     111013744080        111015600397        111015957279        111016653756  
     111016732282        111016835703        111016930765        111017670150  
     111017748055        111017829864        111017958609        111018705341  
     111018793203        111018872346        111018961288        111020020962  
     111020130683        111020236691        111020332867  

111011480973

     111013744158        111015602119        111015957314        111016653778  
     111016732293        111016835714        111016930787        111017670194  
     111017748066        111017829897        111017958665        111018705352  
     111018793281        111018872380        111018961299        111020021008  
     111020130694        111020236714        111020332889  

111011481020

     111013744204        111015604728        111015957325        111016653789  
     111016732305        111016835736        111016930798        111017670206  
     111017748088        111017829910        111017958711        111018705363  
     111018793304        111018872414        111018961312        111020021042  
     111020130717        111020236725        111020332902  

111011481233

     111013744259        111015605190        111015957347        111016653824  
     111016732316        111016835758        111016930800        111017670228  
     111017748099        111017829954        111017958812        111018705419  
     111018793326        111018872470        111018961413        111020022043  
     111020130751        111020236747        111020332913  

111011481312

     111013744271        111015606416        111015957460        111016653835  
     111016732338        111016835781        111016930811        111017670239  
     111017748101        111017829965        111017958823        111018705420  
     111018793359        111018872582        111018961806        111020022111  
     111020130795        111020236758        111020332946  

111011481457

     111013745193        111015607305        111015957493        111016654117  
     111016732349        111016835792        111016930833        111017670251  
     111017748123        111017829998        111017958889        111018705431  
     111018793382        111018872638        111018961839        111020022223  
     111020130807        111020236792        111020332979  

111011481659

     111013745205        111015607765        111015957516        111016654128  
     111016732383        111016835826        111016930844        111017670284  
     111017748156        111017830181        111017958991        111018705475  
     111018793539        111018872672        111018961862        111020022302  
     111020130818        111020236950        111020333004  

111011481705

     111013745340        111015608968        111015957538        111016654195  
     111016732462        111016835837        111016931597        111017670307  
     111017748202        111017830192        111017959004        111018705521  
     111018793540        111018872818        111018961873        111020022324  
     111020130863        111020236961        111020333015  

111011481749

     111013745362        111015609318        111015957550        111016654207  
     111016732473        111016835848        111016931610        111017670329  
     111017748213        111017830204        111017959037        111018705532  
     111018793573        111018872829        111018961884        111020022403  
     111020130874        111020236994        111020333026  

111011481750

     111013745519        111015609385        111015957561        111016654241  
     111016732484        111016835882        111016931643        111017670341  
     111017748224        111017830215        111017959071        111018705576  
     111018793584        111018872830        111018961907        111020022414  
     111020130896        111020237018        111020333048  

111011481817

     111013745777        111015611502        111015957572        111016654252  
     111016732495        111016835905        111016931665        111017670352  
     111017748235        111017830248        111017959105        111018705611  
     111018793595        111018872841        111018961918        111020022425  
     111020130919        111020237030        111020333059  

111011482111

     111013746565        111015611670        111015957785        111016654263  
     111016732529        111016835961        111016931698        111017670363  
     111017748257        111017830293        111017959127        111018705622  
     111018793630        111018872863        111018961930        111020022469  
     111020130942        111020237041        111020333060  

111011482571

     111013746666        111015612121        111015957808        111016654274  
     111016732530        111016836018        111016931733        111017670374  
     111017748291        111017830316        111017959172        111018705644  
     111018793674        111018872896        111018961974        111020022470  
     111020131011        111020237085        111020333071  

111011482650

     111013746677        111015612143        111015957842        111016654285  
     111016732552        111016836041        111016931744        111017670431  
     111017748314        111017830338        111017959183        111018705712  
     111018793696        111018872931        111018961985        111020022526  
     111020131033        111020237096        111020333082  

111011482920

     111013746688        111015613043        111015957910        111016654308  
     111016732563        111016836063        111016931755        111017670576  
     111017748336        111017830350        111017959206        111018705734  
     111018793720        111018872942        111018961996        111020022571  
     111020131055        111020237142        111020333127  

111011482931

     111013746734        111015613807        111015957921        111016654320  
     111016732585        111016836074        111016931766        111017670587  
     111017748381        111017830473        111017959318        111018705767  
     111018793731        111018872964        111018962009        111020022762  
     111020131066        111020237153        111020333172  

111011483055

     111013746868        111015616721        111015957943        111016654331  
     111016732608        111016836366        111016931801        111017670598  
     111017748437        111017830530        111017959341        111018705789  
     111018793742        111018873011        111018962032        111020022784  
     111020131088        111020237186        111020333194  

111011483066

     111013746969        111015617711        111015957976        111016654342  
     111016732642        111016836377        111016931823        111017670633  
     111017748617        111017830596        111017959352        111018705802  
     111018793764        111018873066        111018962076        111020022829  
     111020131099        111020237197        111020333239  

111011483123

     111013746992        111015617856        111015958001        111016654364  
     111016732653        111016836388        111016931867        111017670655  
     111017748808        111017830619        111017959431        111018705835  
     111018793775        111018873099        111018962122        111020022885  
     111020131101        111020237209        111020333284  

111011483291

     111013747005        111015620973        111015958067        111016654544  
     111016732697        111016836399        111016931889        111017670688  
     111017748819        111017830664        111017959453        111018705880  
     111018793843        111018873123        111018962144        111020023189  
     111020131123        111020237513        111020333318  

111011483482

     111013747106        111015622605        111015958102        111016654555  
     111016732811        111016836401        111016931902        111017670701  
     111017748820        111017830675        111017959464        111018705925  
     111018793911        111018873134        111018962166        111020023190  
     111020131145        111020237535        111020333341  

111011483550

     111013747117        111015623033        111015958191        111016654577  
     111016733261        111016836434        111016931935        111017670745  
     111017748831        111017830697        111017959486        111018705947  
     111018793933        111018873190        111018962199        111020023202  
     111020131178        111020237557        111020333363  

111011483561

     111013747162        111015623145        111015958236        111016654588  
     111016733283        111016836456        111016931979        111017670756  
     111017748853        111017830709        111017959509        111018705970  
     111018793944        111018873213        111018962201        111020023224  
     111020131235        111020237636        111020333385  

111011483606

     111013747173        111015623224        111015958258        111016654599  
     111016733306        111016836467        111016932060        111017671342  
     111017748864        111017830710        111017959510        111018705992  
     111018793966        111018873246        111018962245        111020023235  
     111020131257        111020237658        111020333396  

111011483651

     111013747207        111015623639        111015958270        111016654623  
     111016733328        111016836861        111016932127        111017671353  
     111017748886        111017830787        111017959521        111018706016  
     111018793988        111018873268        111018962256        111020023246  
     111020131268        111020238019        111020333419  

111011483752

     111013747229        111015624168        111015958281        111016654634  
     111016733339        111016836872        111016932138        111017671386  
     111017748921        111017830800        111017959655        111018706049  
     111018794013        111018873291        111018962324        111020023257  
     111020131314        111020238020        111020333442  

111011483808

     111013747252        111015625473        111015958292        111016654656  
     111016733362        111016836883        111016932150        111017671432  
     111017748943        111017830822        111017959666        111018706106  
     111018794035        111018873314        111018962346        111020023268  
     111020131336        111020238042        111020333464  

111011483842

     111013747274        111015625563        111015958315        111016654702  
     111016733384        111016836906        111016932161        111017671454  
     111017748965        111017830833        111017959745        111018706117  
     111018794046        111018873358        111018962368        111020023280  
     111020131381        111020238435        111020333521  

111011483909

     111013747308        111015626610        111015958326        111016654791  
     111016733474        111016837008        111016932554        111017671465  
     111017748987        111017830956        111017959824        111018706139  
     111018794080        111018873415        111018962380        111020023303  
     111020131426        111020238468        111020333543  

111011483943

     111013747342        111015628511        111015958382        111016654836  
     111016733575        111016837121        111016932565        111017671500  
     111017748998        111017831047        111017959868        111018706151  
     111018794103        111018873448        111018962414        111020023325  
     111020131448        111020238491        111020333576  

111011483987

     111013747353        111015628948        111015958405        111016654847  
     111016733597        111016837132        111016932587        111017671511  
     111017749023        111017831069        111017959925        111018706195  
     111018794114        111018873471        111018962425        111020023336  
     111020131460        111020238503        111020333587  

111011484089

     111013747432        111015629141        111015958416        111016654858  
     111016733632        111016837143        111016932611        111017671533  
     111017749090        111017831092        111017960040        111018706229  
     111018794125        111018873538        111018962436        111020023358  
     111020131471        111020238569        111020333600  

111011484258

     111013747443        111015630918        111015958483        111016655028  
     111016733654        111016837154        111016932633        111017671544  
     111017749124        111017831104        111017960062        111018706230  
     111018794170        111018873549        111018962447        111020023392  
     111020131516        111020238626        111020333622  

111011484348

     111013747476        111015631177        111015958494        111016655084  
     111016733968        111016837176        111016932666        111017671555  
     111017749203        111017831115        111017960118        111018706241  
     111018794552        111018873572        111018962458        111020023404  
     111020131527        111020238648        111020333644  

111011484449

     111013747500        111015632279        111015958540        111016655141  
     111016734149        111016837200        111016932677        111017671612  
     111017749236        111017831137        111017960129        111018706274  
     111018794585        111018874056        111018962469        111020023437  
     111020131583        111020238659        111020333666  

111011484483

     111013747511        111015634675        111015958551        111016655208  
     111016734161        111016837211        111016932688        111017671623  
     111017749258        111017831216        111017960208        111018706364  
     111018794642        111018874078        111018962470        111020023459  
     111020131628        111020238682        111020333677  

111011484630

     111013747522        111015634765        111015958573        111016655219  
     111016734194        111016837222        111016932734        111017671634  
     111017749269        111017831227        111017960253        111018706386  
     111018794686        111018874090        111018962661        111020023460  
     111020131662        111020238716        111020333688  

111011484674

     111013747577        111015635991        111015958584        111016655231  
     111016734228        111016837244        111016932789        111017671678  
     111017749315        111017831317        111017960310        111018706397  
     111018794697        111018874124        111018962672        111020023482  
     111020131774        111020238738        111020333701  

111011484719

     111013747588        111015637454        111015958641        111016655242  
     111016734240        111016837255        111016932835        111017671702  
     111017749348        111017831339        111017960411        111018706410  
     111018794710        111018874135        111018962728        111020023493  
     111020131785        111020238750        111020334847  

111011484753

     111013747780        111015639849        111015958674        111016655253  
     111016734262        111016837266        111016932857        111017671735  
     111017749359        111017831362        111017960455        111018706432  
     111018794732        111018874179        111018962784        111020023505  
     111020131796        111020238794        111020334904  

111011484786

     111013747892        111015640199        111015958719        111016655297  
     111016734284        111016837277        111016932880        111017671746  
     111017749405        111017832891        111017960499        111018706577  
     111018794822        111018874191        111018962829        111020023516  
     111020132641        111020238817        111020334915  

111011484832

     111013747926        111015643103        111015958742        111016655309  
     111016734330        111016837288        111016932936        111017671779  
     111017749416        111017832925        111017960602        111018706588  
     111018794833        111018874203        111018962852        111020023606  
     111020132674        111020238840        111020334926  

111011484898

     111013747959        111015643697        111015958786        111016655321  
     111016734408        111016837301        111016932970        111017671780  
     111017749427        111017832936        111017960624        111018706612  
     111018794855        111018874236        111018962953        111020023628  
     111020132685        111020238851        111020334959  

111011484955

     111013747971        111015644047        111015958809        111016655387  
     111016734453        111016837424        111016933038        111017671791  
     111017749438        111017833241        111017960646        111018706678  
     111018794877        111018874247        111018962964        111020023639  
     111020132764        111020238873        111020334971  

111011485068

     111013747993        111015645150        111015958843        111016655400  
     111016734464        111016837435        111016933050        111017671847  
     111017749461        111017833263        111017960792        111018706735  
     111018794899        111018874269        111018963000        111020023695  
     111020132797        111020238895        111020334982  

 

SCH-A-18



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111011485079

     111013748017        111015645543        111015958898        111016655488  
     111016734475        111016837446        111016933072        111017671858  
     111017749472        111017833285        111018621326        111018706757  
     111018794901        111018874281        111018963022        111020023730  
     111020132810        111020238929        111020335242  

111011485181

     111013748040        111015647804        111015958922        111016655501  
     111016734497        111016837457        111016933094        111017672118  
     111017749483        111017833308        111018621405        111018706768  
     111018794923        111018874292        111018963066        111020023752  
     111020132821        111020238952        111020335310  

111011485259

     111013748073        111015648669        111015958933        111016655545  
     111016734565        111016837570        111016933128        111017672129  
     111017749494        111017833342        111018621427        111018706779  
     111018794934        111018874359        111018963077        111020023763  
     111020132843        111020238963        111020335321  

111011485305

     111013748095        111015649963        111015958944        111016655556  
     111016734611        111016837604        111016933139        111017672163  
     111017749506        111017833386        111018621472        111018706780  
     111018794989        111018874382        111018963101        111020023785  
     111020132854        111020238974        111020335332  

111011485327

     111013748152        111015650011        111015958955        111016655578  
     111016734622        111016837659        111016933140        111017672185  
     111017749540        111017833409        111018621506        111018706814  
     111018795003        111018874438        111018963145        111020023819  
     111020132887        111020238985        111020335433  

111011485350

     111013748231        111015650617        111015958977        111016655589  
     111016734644        111016837682        111016933151        111017672196  
     111017749551        111017833410        111018621528        111018706836  
     111018795047        111018874461        111018963213        111020023831  
     111020132900        111020238996        111020335466  

111011485372

     111013748242        111015650842        111015958988        111016655646  
     111016734734        111016837693        111016933184        111017672208  
     111017749562        111017833432        111018621584        111018706869  
     111018795081        111018874472        111018963224        111020023853  
     111020132977        111020239010        111020335512  

111011485439

     111013748275        111015651629        111015959024        111016656287  
     111016734778        111016837705        111016933207        111017672219  
     111017749618        111017833476        111018621595        111018706881  
     111018795092        111018874506        111018963279        111020023864  
     111020133394        111020239021        111020335523  

111011485495

     111013748983        111015652383        111015959338        111016656300  
     111016734789        111016837727        111016933230        111017672220  
     111017749685        111017833566        111018621629        111018706892  
     111018795104        111018874539        111018963280        111020023921  
     111020134182        111020239043        111020335556  

111011485552

     111013748994        111015652619        111015959350        111016656311  
     111016734846        111016837761        111016933241        111017672242  
     111017749742        111017833612        111018621641        111018706904  
     111018795171        111018874551        111018963291        111020023987  
     111020134193        111020239076        111020335646  

111011485596

     111013749074        111015652709        111015959383        111016656322  
     111016734936        111016837772        111016933263        111017672253  
     111017749764        111017833623        111018621652        111018706915  
     111018795205        111018874618        111018963314        111020024012  
     111020134418        111020239256        111020336715  

111011485631

     111013749085        111015655780        111015959394        111016656377  
     111016734947        111016837783        111016933285        111017672286  
     111017749775        111017833645        111018621663        111018706937  
     111018795238        111018874630        111018963325        111020024034  
     111020134496        111020239267        111020336760  

111011485776

     111013749210        111015658783        111015959440        111016656401  
     111016735027        111016837794        111016933296        111017672310  
     111017749810        111017833689        111018621719        111018706948  
     111018795250        111018874674        111018963347        111020024045  
     111020134597        111020239290        111020336771  

111011485800

     111013749300        111015658918        111015959462        111016656412  
     111016735038        111016837806        111016933331        111017672321  
     111017749821        111017833713        111018621731        111018706960  
     111018795261        111018874696        111018963358        111020024090  
     111020134609        111020239302        111020336793  

111011485934

     111013749355        111015659010        111015959507        111016656423  
     111016735049        111016837930        111016933375        111017672343  
     111017749832        111017833724        111018621753        111018708030  
     111018795283        111018874708        111018963370        111020024102  
     111020134665        111020239324        111020336816  

111011486036

     111013749388        111015661877        111015959563        111016656445  
     111016735061        111016837941        111016933386        111017672365  
     111017749843        111017833768        111018621775        111018708119  
     111018795294        111018874719        111018963404        111020024124  
     111020134676        111020239335        111020336849  

111011486058

     111013749401        111015663486        111015959574        111016656467  
     111016735218        111016837974        111016933397        111017672398  
     111017749865        111017833780        111018621797        111018708153  
     111018795328        111018874720        111018963426        111020024168  
     111020134711        111020239447        111020336861  

111011486070

     111013749412        111015666131        111015959697        111016656478  
     111016735241        111016837985        111016933409        111017672400  
     111017749898        111017833814        111018621865        111018708186  
     111018795340        111018874764        111018963448        111020024203  
     111020134755        111020239458        111020336872  

111011486205

     111013749423        111015666445        111015959811        111016656490  
     111016735274        111016838054        111016933410        111017672455  
     111017749911        111017833869        111018621876        111018708210  
     111018795362        111018875169        111018963459        111020024247  
     111020134799        111020239504        111020336917  

111011486395

     111013749467        111015667840        111015959855        111016656535  
     111016735296        111016838111        111016933421        111017672501  
     111017749922        111017833926        111018621887        111018708221  
     111018795373        111018875215        111018963482        111020024281  
     111020134801        111020239515        111020336939  

111011486407

     111013749557        111015670125        111015959866        111016656603  
     111016736130        111016838177        111016933432        111017672512  
     111017749933        111017833982        111018621898        111018708311  
     111018795418        111018875259        111018963493        111020024348  
     111020134845        111020239548        111020336951  

111011486429

     111013749726        111015675849        111015959877        111016656614  
     111016736253        111016838212        111016933443        111017672523  
     111017749955        111017834039        111018621977        111018708322  
     111018795429        111018875271        111018963662        111020024551  
     111020134889        111020239559        111020336962  

111011486531

     111013749748        111015680788        111015959899        111016656669  
     111016736297        111016838223        111016933454        111017672534  
     111017750014        111017834062        111018622002        111018708344  
     111018795463        111018875282        111018963684        111020024573  
     111020134890        111020239605        111020336973  

111011486609

     111013749883        111015681879        111015959912        111016656670  
     111016736309        111016838289        111016933667        111017672545  
     111017750047        111017834118        111018622013        111018708366  
     111018795474        111018875372        111018963707        111020025901  
     111020134924        111020239616        111020337008  

111011486733

     111013749939        111015682522        111015959934        111016656681  
     111016736321        111016838290        111016933678        111017672567  
     111017750069        111017834196        111018622035        111018708456  
     111018795542        111018875451        111018963718        111020025967  
     111020134935        111020239627        111020337019  

111011487161

     111013750379        111015683040        111015959978        111016656692  
     111016736387        111016838302        111016933724        111017672578  
     111017750081        111017834208        111018622057        111018708535  
     111018795553        111018875529        111018963730        111020025978  
     111020134946        111020239638        111020337020  

111011487273

     111013750391        111015684186        111015960206        111016656737  
     111016736400        111016838403        111016933858        111017672770  
     111017750115        111017834253        111018622091        111018708579  
     111018795586        111018875563        111018963741        111020026036  
     111020134968        111020239717        111020337042  

111011487352

     111013750436        111015684524        111015960767        111016656771  
     111016736433        111016838436        111016933870        111017672804  
     111017750137        111017834297        111018622103        111018708625  
     111018795597        111018875608        111018963785        111020026047  
     111020134979        111020239728        111020337109  

111011487419

     111013750447        111015686874        111015960778        111016656782  
     111016736512        111016838526        111016933881        111017672815  
     111017750171        111017834343        111018622114        111018708647  
     111018795621        111018875631        111018963853        111020026058  
     111020134980        111020239751        111020337110  

111011487420

     111013750481        111015687785        111015960790        111016656793  
     111016736523        111016838548        111016933915        111017672837  
     111017750193        111017834376        111018622226        111018708658  
     111018796385        111018875686        111018963886        111020026115  
     111020134991        111020239773        111020337132  

111011487565

     111013750852        111015688539        111015960802        111016656805  
     111016736545        111016838571        111016933959        111017672848  
     111017751071        111017834387        111018622259        111018708681  
     111018796419        111018875709        111018963909        111020026137  
     111020135004        111020239807        111020337143  

111011487666

     111013750964        111015688595        111015960835        111016656816  
     111016736556        111016838616        111016933971        111017672860  
     111017751093        111017834400        111018622293        111018708760  
     111018796510        111018875710        111018963921        111020026160  
     111020135048        111020239818        111020337211  

111011488016

     111013751077        111015689732        111015960879        111016656838  
     111016736578        111016838627        111016934006        111017672916  
     111017751116        111017834411        111018622305        111018708771  
     111018796598        111018875787        111018963943        111020026777  
     111020135071        111020239829        111020337222  

111011488106

     111013751099        111015692220        111015960925        111016656849  
     111016736624        111016838773        111016934095        111017672938  
     111017751138        111017834499        111018622349        111018708793  
     111018796600        111018875811        111018963976        111020026823  
     111020135149        111020239863        111020337244  

111011488241

     111013751202        111015693557        111015960936        111016657110  
     111016736646        111016838841        111016934107        111017672950  
     111017751161        111017834567        111018622350        111018708805  
     111018796745        111018875855        111018963987        111020026834  
     111020135262        111020240416        111020337288  

111011488308

     111013751213        111015693883        111015960958        111016657176  
     111016736691        111016838852        111016934141        111017672972  
     111017751172        111017834578        111018622383        111018708827  
     111018796813        111018875866        111018963998        111020026968  
     111020135318        111020240449        111020337301  

111011488331

     111013751257        111015694929        111015960970        111016657187  
     111016736703        111016838975        111016934185        111017672983  
     111017751206        111017834590        111018622394        111018708850  
     111018796824        111018875899        111018964012        111020027082  
     111020135329        111020240483        111020337323  

111011488364

     111013751314        111015695111        111015961027        111016657198  
     111016736736        111016838997        111016934208        111017672994  
     111017751329        111017834613        111018622428        111018708861  
     111018796835        111018875901        111018964023        111020027194  
     111020135408        111020240494        111020337356  

111011488409

     111013751325        111015696066        111015961443        111016657200  
     111016736758        111016839022        111016934220        111017673029  
     111017751330        111017834624        111018622439        111018708883  
     111018796846        111018875923        111018964034        111020027217  
     111020135420        111020240506        111020337367  

111011488443

     111013752012        111015697124        111015961476        111016657211  
     111016736804        111016839044        111016934242        111017673030  
     111017751385        111017834657        111018622440        111018708973  
     111018796857        111018875934        111018964056        111020027914  
     111020135442        111020240517        111020337390  

111011488498

     111013752045        111015697146        111015961487        111016657233  
     111016736815        111016839066        111016934286        111017673041  
     111017751420        111017834668        111018622451        111018708995  
     111018796903        111018875989        111018964090        111020027981  
     111020135464        111020240551        111020337413  

111011488522

     111013752113        111015697180        111015961498        111016657244  
     111016736837        111016839167        111016934309        111017673052  
     111017751835        111017834679        111018622484        111018709019  
     111018796914        111018876014        111018964113        111020027992  
     111020135521        111020240584        111020337424  

111011488566

     111013752146        111015697270        111015961500        111016657255  
     111016736859        111016839189        111016934477        111017673063  
     111017751857        111017834703        111018622507        111018709086  
     111018796958        111018876025        111018964146        111020028038  
     111020135554        111020240629        111020337435  

111011488667

     111013752203        111015699812        111015961522        111016657277  
     111016736927        111016839213        111016934545        111017673096  
     111017751880        111017834781        111018622529        111018709165  
     111018796981        111018876069        111018964157        111020028050  
     111020135565        111020240674        111020337457  

111011488791

     111013752247        111015702378        111015961555        111016657312  
     111016736938        111016839280        111016934578        111017673108  
     111017751903        111017834792        111018622530        111018709176  
     111018796992        111018876104        111018965158        111020028139  
     111020135576        111020240708        111020337491  

111011488904

     111013752258        111015702468        111015961577        111016657334  
     111016736950        111016839303        111016934590        111017673120  
     111017751914        111017834804        111018622552        111018709200  
     111018797005        111018876137        111018966542        111020028218  
     111020135598        111020240719        111020337547  

111011489129

     111013752315        111015705304        111015961634        111016657356  
     111016736961        111016839314        111016934624        111017673142  
     111017751947        111017834815        111018622743        111018709211  
     111018797016        111018876159        111018966553        111020028229  
     111020135600        111020240720        111020337569  

111011489219

     111013752326        111015706024        111015961656        111016657378  
     111016737018        111016839325        111016934657        111017673153  
     111017751958        111017834837        111018622754        111018709222  
     111018797038        111018876171        111018966575        111020028263  
     111020135655        111020240742        111020337570  

111011489242

     111013752348        111015707205        111015961667        111016657389  
     111016737063        111016839336        111016934668        111017673197  
     111017751969        111017834860        111018622776        111018709233  
     111018797106        111018876205        111018966586        111020028319  
     111020135701        111020240753        111020337592  

111011489310

     111013752393        111015708172        111015961724        111016657424  
     111016737164        111016839369        111016934679        111017673210  
     111017751992        111017834893        111018622800        111018709255  
     111018797117        111018876227        111018967149        111020028375  
     111020135723        111020240775        111020337637  

111011489422

     111013752416        111015708228        111015961735        111016657479  
     111016737197        111016839381        111016934680        111017673287  
     111017752016        111017834905        111018622811        111018709277  
     111018797162        111018876283        111018967194        111020028522  
     111020135778        111020241518        111020337659  

111011489466

     111013752438        111015709825        111015961757        111016657480  
     111016737209        111016839415        111016934714        111017673298  
     111017752050        111017834972        111018622923        111018709312  
     111018797230        111018876317        111018967206        111020028577  
     111020135813        111020241530        111020337705  

111011489477

     111013752494        111015710782        111015961825        111016657491  
     111016737355        111016839426        111016934747        111017673311  
     111017752094        111017835007        111018622967        111018709345  
     111018797241        111018877217        111018967217        111020028645  
     111020135846        111020241541        111020337727  

111011489512

     111013752517        111015711109        111015961836        111016657558  
     111016737399        111016839448        111016934792        111017673333  
     111017752106        111017835018        111018622978        111018709367  
     111018797274        111018877228        111018967228        111020028724  
     111020135879        111020241912        111020337873  

111011489523

     111013752573        111015714269        111015961870        111016657615  
     111016737401        111016839459        111016934804        111017673344  
     111017752117        111017835029        111018623036        111018709390  
     111018797285        111018877396        111018967497        111020028757  
     111020135880        111020241945        111020337918  

111011489534

     111013752630        111015715608        111015961881        111016657626  
     111016737412        111016839460        111016934815        111017673366  
     111017752140        111017835816        111018623047        111018709435  
     111018797319        111018877408        111018967510        111020028780  
     111020135914        111020241956        111020339280  

111011489589

     111013752652        111015716205        111015961892        111016657648  
     111016737434        111016839471        111016934848        111017673388  
     111017752151        111017835849        111018623058        111018709558  
     111018797386        111018877431        111018967532        111020028803  
     111020135936        111020241967        111020339291  

111011489590

     111013752719        111015717161        111015961926        111016658234  
     111016737445        111016839482        111016934860        111017673917  
     111017752173        111017835883        111018623070        111018709569  
     111018797410        111018877510        111018967587        111020028814  
     111020135947        111020241990        111020339336  

111011489602

     111013752775        111015718791        111015961971        111016658256  
     111016737467        111016839493        111016934871        111017673962  
     111017752218        111017835917        111018623115        111018709592  
     111018797476        111018877521        111018967600        111020028836  
     111020135992        111020242014        111020339358  

111011489736

     111013753293        111015719433        111015962073        111016658739  
     111016737524        111016839516        111016934905        111017673984  
     111017752252        111017835928        111018623126        111018709615  
     111018797522        111018877543        111018967622        111020028858  
     111020136005        111020242047        111020339404  

111011489848

     111013753451        111015719488        111015962196        111016658762  
     111016737535        111016839527        111016934938        111017674008  
     111017752285        111017835940        111018623148        111018710145  
     111018797566        111018877587        111018967701        111020028870  
     111020136027        111020242115        111020339471  

111011489871

     111013753608        111015719859        111015962231        111016658773  
     111016737579        111016839550        111016934972        111017674031  
     111017752319        111017835962        111018623261        111018710178  
     111018797599        111018877611        111018967723        111020028937  
     111020136072        111020242126        111020339505  

111011490019

     111013753653        111015719972        111015962253        111016658852  
     111016737625        111016839561        111016934983        111017674064  
     111017752320        111017836020        111018623306        111018710189  
     111018797601        111018877644        111018967734        111020028959  
     111020136083        111020242137        111020339527  

111011490042

     111013753709        111015720761        111015962264        111016658863  
     111016737636        111016839651        111016934994        111017674110  
     111017752331        111017836042        111018623340        111018710213  
     111018797612        111018877655        111018967756        111020028960  
     111020136094        111020242148        111020339538  

111011490075

     111013753798        111015720907        111015962275        111016659044  
     111016737681        111016840361        111016935007        111017674121  
     111017752353        111017836097        111018623362        111018710257  
     111018797645        111018877666        111018967813        111020028993  
     111020136106        111020242159        111020339561  

111011490109

     111013753888        111015725092        111015962376        111016659077  
     111016737726        111016840383        111016935489        111017674132  
     111017752364        111017836110        111018623519        111018710268  
     111018797667        111018877688        111018967824        111020029040  
     111020136128        111020242160        111020339583  

111011490110

     111013753978        111015726329        111015962387        111016659112  
     111016737748        111016840394        111016935524        111017674154  
     111017752421        111017836121        111018623520        111018710279  
     111018797779        111018877699        111018967903        111020029062  
     111020136151        111020242182        111020339594  

111011490255

     111013754036        111015728062        111015962422        111016659123  
     111016737759        111016840406        111016935568        111017674176  
     111017752487        111017836468        111018623542        111018710280  
     111018797791        111018877701        111018967914        111020029141  
     111020136162        111020242193        111020339606  

111011490288

     111013754137        111015728433        111015962433        111016659178  
     111016737760        111016840428        111016935580        111017674211  
     111017752544        111017836514        111018623564        111018710314  
     111018797814        111018877723        111018967925        111020029219  
     111020136173        111020242362        111020339640  

111011490367

     111013754171        111015728972        111015962466        111016659314  
     111016737951        111016840439        111016935603        111017674222  
     111017752555        111017836558        111018623597        111018710336  
     111018797892        111018877745        111018967947        111020029220  
     111020136195        111020242441        111020339684  

111011490479

     111013754205        111015731875        111015962624        111016659325  
     111016738154        111016840709        111016935625        111017674233  
     111017752566        111017836581        111018623609        111018710347  
     111018797937        111018877756        111018968061        111020029321  
     111020136218        111020242519        111020339707  

111011490547

     111013754261        111015731909        111015962668        111016659358  
     111016738176        111016840899        111016935636        111017674244  
     111017752588        111017836626        111018623632        111018710369  
     111018797971        111018877778        111018968106        111020029376  
     111020136241        111020242597        111020339752  

111011490761

     111013754317        111015734014        111015962691        111016659381  
     111016738211        111016840912        111016935647        111017674277  
     111017752612        111017836671        111018623665        111018710370  
     111018798039        111018877789        111018968151        111020029534  
     111020136768        111020242609        111020339774  

111011490783

     111013754328        111015734711        111015962725        111016659426  
     111016738233        111016841092        111016935669        111017674299  
     111017752623        111017836682        111018623676        111018710404  
     111018798051        111018877802        111018968162        111020029567  
     111020136780        111020242621        111020339796  

111011490907

     111013754384        111015734856        111015962770        111016659437  
     111016738244        111016841104        111016935670        111017674323  
     111017752645        111017836716        111018623733        111018710426  
     111018798073        111018877868        111018968218        111020029590  
     111020136825        111020242643        111020339808  

111011490952

     111013754496        111015734957        111015962893        111016659460  
     111016738266        111016841160        111016935681        111017674345  
     111017752656        111017836749        111018623766        111018710437  
     111018798095        111018877880        111018968229        111020029646  
     111020136858        111020242654        111020339842  

111011490996

     111013754519        111015737039        111015962938        111016659471  
     111016738334        111016841193        111016935715        111017675289  
     111017752689        111017836750        111018623845        111018710459  
     111018798129        111018877891        111018968274        111020029657  
     111020137747        111020242665        111020339853  

 

SCH-A-19



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111011491032

     111013754610        111015737174        111015962950        111016659505  
     111016738345        111016841249        111016935726        111017675302  
     111017752713        111017836772        111018623856        111018710460  
     111018798185        111018877914        111018968296        111020029736  
     111020137781        111020242687        111020339875  

111011491133

     111013754676        111015737501        111015962961        111016659549  
     111016738356        111016841317        111016935748        111017675313  
     111017752757        111017836783        111018623867        111018710471  
     111018798196        111018877958        111018968421        111020029916  
     111020137792        111020242698        111020339886  

111011491201

     111013754711        111015738995        111015963029        111016659550  
     111016738514        111016841395        111016935793        111017675357  
     111017752768        111017836828        111018623889        111018710493  
     111018798219        111018877970        111018968454        111020029927  
     111020137859        111020242711        111020339909  

111011491256

     111013754812        111015739086        111015963041        111016659639  
     111016738581        111016841429        111016935805        111017675391  
     111017752780        111017836873        111018623890        111018710550  
     111018798220        111018878027        111018968465        111020029994  
     111020137871        111020242722        111020339921  

111011491290

     111013754823        111015739277        111015963074        111016659640  
     111016738592        111016841463        111016935906        111017675414  
     111017752825        111017836985        111018623935        111018710594  
     111018798231        111018878050        111018968498        111020030042  
     111020137949        111020242733        111020340024  

111011491605

     111013756050        111015739750        111015963085        111016659707  
     111016738604        111016841485        111016935928        111017675458  
     111017752836        111017837010        111018623968        111018710606  
     111018798309        111018878061        111018968522        111020030187  
     111020137950        111020242777        111020340068  

111011491638

     111013756139        111015741102        111015963108        111016659718  
     111016738637        111016841496        111016935939        111017675469  
     111017752847        111017837032        111018623991        111018710617  
     111018798321        111018878094        111018968544        111020030200  
     111020137961        111020242823        111020340079  

111011491728

     111013756207        111015741113        111015963142        111016659741  
     111016738648        111016841508        111016935940        111017675492  
     111017752869        111017837054        111018624004        111018710707  
     111018798332        111018878106        111018968555        111020030390  
     111020137983        111020242845        111020340091  

111011491784

     111013756285        111015743182        111015963175        111016659763  
     111016738682        111016841609        111016935951        111017675504  
     111017753679        111017837098        111018624026        111018710774  
     111018798343        111018878128        111018968566        111020030918  
     111020138029        111020242867        111020340136  

111011491852

     111013756296        111015743902        111015963221        111016659808  
     111016738727        111016841643        111016935962        111017675526  
     111017753680        111017837100        111018624048        111018710785  
     111018798354        111018878184        111018968588        111020031010  
     111020138041        111020242913        111020340147  

111011491931

     111013756331        111015746332        111015963254        111016659819  
     111016738738        111016841700        111016935984        111017675560  
     111017753691        111017837111        111018624059        111018710819  
     111018798398        111018878229        111018968599        111020031021  
     111020138412        111020242924        111020340158  

111011492246

     111013756375        111015748671        111015963298        111016659820  
     111016738749        111016841711        111016936008        111017675571  
     111017753703        111017837155        111018624060        111018710831  
     111018798422        111018878230        111018968623        111020031043  
     111020138434        111020243699        111020340169  

111011492280

     111013756454        111015748738        111015963489        111016659897  
     111016738817        111016841744        111016936020        111017675649  
     111017753714        111017837223        111018624082        111018710853  
     111018798455        111018878252        111018968634        111020031100  
     111020138445        111020243969        111020340170  

111011492437

     111013756500        111015749065        111015964356        111016659909  
     111016738907        111016841766        111016936042        111017675650  
     111017753994        111017837278        111018624105        111018710875  
     111018798512        111018878331        111018968645        111020031122  
     111020138489        111020243970        111020340181  

111011492459

     111013756555        111015750809        111015964367        111016660046  
     111016738930        111016841799        111016936075        111017675661  
     111017754074        111017837313        111018624172        111018710910  
     111018798523        111018878342        111018968656        111020031133  
     111020138704        111020244016        111020340192  

111011492853

     111013756588        111015751888        111015964390        111016660068  
     111016738996        111016841834        111016936086        111017675672  
     111017754085        111017837368        111018624228        111018710943  
     111018798534        111018878364        111018968724        111020031144  
     111020138715        111020244050        111020340226  

111011492909

     111013756599        111015755017        111015964435        111016660080  
     111016739009        111016841890        111016936097        111017675728  
     111017754120        111017837379        111018624251        111018710965  
     111018798567        111018878409        111018968780        111020031155  
     111020138771        111020244094        111020340259  

111011492965

     111013756814        111015758425        111015964457        111016660125  
     111016739010        111016841924        111016936154        111017675762  
     111017754131        111017837391        111018624284        111018710976  
     111018798589        111018878410        111018968858        111020031166  
     111020138827        111020244117        111020340271  

111011493012

     111013756926        111015758492        111015964468        111016660136  
     111016739098        111016841935        111016936165        111017675773  
     111017754175        111017837436        111018624295        111018711001  
     111018798590        111018878443        111018968869        111020031177  
     111020138838        111020244139        111020340293  

111011493089

     111013756937        111015759426        111015964491        111016660158  
     111016739537        111016841946        111016936176        111017675795  
     111017754232        111017837537        111018624330        111018711012  
     111018798613        111018878454        111018968870        111020031201  
     111020138939        111020244140        111020340316  

111011493124

     111013756993        111015759628        111015964536        111016660170  
     111016739616        111016841968        111016936187        111017675830  
     111017754276        111017837548        111018624497        111018711023  
     111018798646        111018878500        111018968881        111020031447  
     111020138951        111020244151        111020340350  

111011493146

     111013757039        111015759785        111015964558        111016660181  
     111016739627        111016841980        111016936222        111017675841  
     111017754322        111017837559        111018624510        111018711034  
     111018799445        111018878511        111018968892        111020031469  
     111020138984        111020244229        111020340361  

111011493236

     111013757130        111015760888        111015964570        111016660204  
     111016739649        111016842082        111016936233        111017675852  
     111017754344        111017837582        111018624521        111018711056  
     111018799456        111018878588        111018968915        111020031470  
     111020139008        111020244252        111020340372  

111011493438

     111013757152        111015761249        111015964604        111016660237  
     111016739683        111016842116        111016936390        111017675919  
     111017754377        111017837593        111018624532        111018711078  
     111018799478        111018878601        111018968937        111020031481  
     111020139019        111020244274        111020340383  

111011493450

     111013757286        111015761250        111015964637        111016660260  
     111016739694        111016842127        111016936402        111017675920  
     111017754401        111017837605        111018624611        111018711090  
     111018799490        111018878612        111018968993        111020031492  
     111020139042        111020244285        111020340394  

111011493663

     111013757321        111015763566        111015964648        111016660349  
     111016739717        111016842330        111016936424        111017675931  
     111017754423        111017837616        111018624622        111018711146  
     111018799557        111018878656        111018969040        111020031515  
     111020139053        111020244386        111020340440  

111011493753

     111013757343        111015765119        111015964660        111016660372  
     111016739762        111016842408        111016936435        111017675942  
     111017754445        111017837649        111018624633        111018711157  
     111018799603        111018878667        111018969118        111020031537  
     111020139097        111020244410        111020340484  

111011493933

     111013757422        111015765164        111015964693        111016660406  
     111016740045        111016842419        111016936457        111017675953  
     111017754456        111017837717        111018624644        111018711180  
     111018799614        111018878713        111018969129        111020031548  
     111020139109        111020244443        111020340495  

111011493944

     111013757433        111015765300        111015964716        111016660417  
     111016740056        111016842431        111016936480        111017675986  
     111017754591        111017837795        111018624677        111018711203  
     111018799636        111018878735        111018969130        111020031560  
     111020139132        111020244476        111020340541  

111011493955

     111013757444        111015766604        111015964727        111016660877  
     111016740078        111016842453        111016936491        111017675997  
     111017754603        111017837964        111018624688        111018711225  
     111018799669        111018878757        111018969163        111020031616  
     111020139143        111020244533        111020340552  

111011494002

     111013757624        111015767560        111015964750        111016660888  
     111016740102        111016842521        111016936503        111017676336  
     111017754614        111017838055        111018624734        111018711236  
     111018799737        111018878768        111018969321        111020031649  
     111020139176        111020244566        111020340574  

111011494024

     111013757680        111015767751        111015964761        111016660899  
     111016740179        111016842565        111016936514        111017676392  
     111017754625        111017838077        111018624778        111018711269  
     111018799748        111018878803        111018969354        111020031672  
     111020139187        111020244599        111020340596  

111011494057

     111013757792        111015770575        111015964783        111016661047  
     111016740180        111016842587        111016936547        111017676415  
     111017754928        111017838099        111018624802        111018711506  
     111018799759        111018878836        111018969376        111020031773  
     111020139200        111020244656        111020340620  

111011494091

     111013757848        111015770665        111015964817        111016661058  
     111016740203        111016842723        111016936615        111017676459  
     111017754939        111017838101        111018624824        111018711517  
     111018800000        111018878881        111018969387        111020031784  
     111020139211        111020244678        111020340631  

111011494103

     111013757882        111015770889        111015964828        111016661069  
     111016740281        111016842790        111016936637        111017676471  
     111017754951        111017838145        111018624846        111018711528  
     111018800022        111018878892        111018969523        111020031795  
     111020139244        111020244746        111020340664  

111011494147

     111013757916        111015771330        111015964862        111016661171  
     111016740337        111016842824        111016936660        111017676482  
     111017754973        111017838167        111018624857        111018711551  
     111018800055        111018878926        111018969578        111020031807  
     111020139255        111020244780        111020340697  

111011494158

     111013757972        111015771778        111015964873        111016661182  
     111016740348        111016842958        111016936727        111017676493  
     111017755008        111017838213        111018624868        111018711584  
     111018800099        111018878937        111018969613        111020031863  
     111020139266        111020244791        111020340990  

111011494417

     111013757983        111015774603        111015964930        111016661193  
     111016740359        111016843038        111016936738        111017676505  
     111017755031        111017838549        111018624879        111018711595  
     111018800101        111018878959        111018969646        111020031885  
     111020139288        111020244825        111020341003  

111011494484

     111013758030        111015774647        111015964941        111016661227  
     111016741754        111016843072        111016936750        111017676549  
     111017755109        111017838583        111018624880        111018711618  
     111018800145        111018878971        111018969691        111020031919  
     111020139299        111020244870        111020341025  

111011494574

     111013758041        111015774928        111015964963        111016661250  
     111016741765        111016843083        111016936761        111017676572  
     111017755121        111017838594        111018624925        111018711663  
     111018800156        111018879006        111018969703        111020032527  
     111020139312        111020244904        111020341070  

111011494664

     111013758052        111015777088        111015964985        111016661283  
     111016741811        111016843117        111016936783        111017676583  
     111017755389        111017838617        111018624936        111018711674  
     111018800189        111018879095        111018970222        111020032550  
     111020139334        111020244926        111020341081  

111011494675

     111013758186        111015778001        111015965009        111016661328  
     111016741866        111016843140        111016936817        111017676628  
     111017755424        111017838662        111018624992        111018711685  
     111018800202        111018879130        111018970233        111020032583  
     111020139367        111020245624        111020341092  

111011494686

     111013759547        111015778618        111015965010        111016661339  
     111016741877        111016843184        111016936839        111017676729  
     111017755435        111017838684        111018625027        111018711708  
     111018800213        111018879477        111018970244        111020032606  
     111020139390        111020245679        111020341137  

111011494934

     111013759558        111015781353        111015965032        111016661395  
     111016741888        111016843207        111016936840        111017676730  
     111017755468        111017838695        111018625049        111018711719  
     111018800224        111018879488        111018970277        111020032628  
     111020139435        111020245714        111020341148  

111011495092

     111013759671        111015782163        111015965122        111016661429  
     111016741912        111016843218        111016936873        111017676741  
     111017755479        111017838707        111018625162        111018711720  
     111018800257        111018879499        111018970288        111020032662  
     111020139480        111020245725        111020341171  

111011495283

     111013759693        111015783681        111015965155        111016661430  
     111016741945        111016843229        111016937054        111017676752  
     111017755503        111017838741        111018625195        111018711731  
     111018800279        111018879523        111018970312        111020032707  
     111020139525        111020245758        111020341182  

111011495430

     111013759727        111015785043        111015965188        111016661452  
     111016742014        111016843285        111016937223        111017676763  
     111017755514        111017838785        111018625207        111018711753  
     111018800303        111018879534        111018970345        111020032987  
     111020139547        111020245826        111020341205  

111011495452

     111013759761        111015785492        111015965199        111016661474  
     111016742025        111016843308        111016937324        111017676785  
     111017755558        111017838808        111018625218        111018711786  
     111018800314        111018879545        111018970356        111020032998  
     111020139569        111020245837        111020341216  

111011495610

     111013759772        111015785559        111015965245        111016661496  
     111016742047        111016843331        111016937380        111017676820  
     111017755569        111017838820        111018625230        111018711809  
     111018800358        111018879567        111018970367        111020033012  
     111020139570        111020245848        111020341272  

111011495698

     111013759783        111015787292        111015965357        111016661508  
     111016742058        111016843353        111016937391        111017676842  
     111017755570        111017838842        111018625296        111018711854  
     111018800404        111018879613        111018970435        111020033067  
     111020139581        111020245871        111020341339  

111011495812

     111013759873        111015787551        111015965627        111016661520  
     111016742069        111016843386        111016937403        111017676853  
     111017755637        111017838853        111018625320        111018711887  
     111018800415        111018879624        111018970457        111020033078  
     111020139648        111020245893        111020341362  

111011495889

     111013759952        111015788530        111015965650        111016661531  
     111016742148        111016843476        111016937414        111017676864  
     111017755839        111017838864        111018625342        111018711933  
     111018800426        111018879646        111018970468        111020033089  
     111020139671        111020245905        111020341373  

111011496004

     111013760011        111015789283        111015965773        111016661542  
     111016742171        111016843487        111016937447        111017676886  
     111017755840        111017839012        111018625353        111018711944  
     111018800437        111018879657        111018970514        111020033113  
     111020139705        111020245927        111020341407  

111011496060

     111013760145        111015789306        111015965818        111016661609  
     111016742216        111016843500        111016937470        111017676943  
     111017755873        111017839045        111018625409        111018711988  
     111018800448        111018879747        111018970525        111020033427  
     111020139727        111020245938        111020341429  

111011496206

     111013760202        111015789474        111015965830        111016661834  
     111016742249        111016843522        111016937504        111017677078  
     111017755884        111017839146        111018625421        111018711999  
     111018800505        111018879770        111018970547        111020033450  
     111020139772        111020246063        111020341430  

111011496228

     111013760224        111015791927        111015965863        111016661924  
     111016742250        111016843544        111016937515        111017677090  
     111017755907        111017839157        111018625476        111018712013  
     111018800572        111018879792        111018970558        111020033472  
     111020139839        111020246074        111020341519  

111011496251

     111013760404        111015792344        111015965885        111016661957  
     111016742407        111016843656        111016937526        111017677124  
     111017755930        111017839179        111018625487        111018712046  
     111018800617        111018879826        111018970569        111020033506  
     111020139851        111020246085        111020341520  

111011496453

     111013760415        111015792445        111015965919        111016661979  
     111016742610        111016843915        111016937548        111017677146  
     111017756111        111017839225        111018625498        111018712091  
     111018800639        111018879882        111018971065        111020033517  
     111020139884        111020246119        111020341542  

111011496565

     111013760437        111015796483        111015966022        111016662004  
     111016742654        111016844376        111016937560        111017677157  
     111017756133        111017839236        111018625601        111018712169  
     111018800651        111018879893        111018971087        111020033528  
     111020139929        111020246120        111020341575  

111011496576

     111013760493        111015796663        111015966044        111016662026  
     111016742698        111016844387        111016937593        111017677528  
     111017756223        111017839258        111018625634        111018712192  
     111018800662        111018879916        111018971098        111020033595  
     111020139985        111020246153        111020341586  

111011496723

     111013760505        111015797899        111015966066        111016662093  
     111016742700        111016844668        111016937616        111017677551  
     111017756267        111017839326        111018625645        111018712215  
     111018800673        111018879938        111018971111        111020033607  
     111020139996        111020246164        111020341610  

111011496756

     111013760606        111015802605        111015966088        111016662105  
     111016742722        111016844905        111016937661        111017677584  
     111017756278        111017839337        111018625757        111018712327  
     111018800695        111018879949        111018971133        111020033630  
     111020140921        111020246186        111020341621  

111011496857

     111013760819        111015803583        111015966099        111016662127  
     111016742744        111016844916        111016937717        111017677595  
     111017756290        111017839438        111018625825        111018712350  
     111018800707        111018879961        111018971223        111020033641  
     111020140932        111020246210        111020341632  

111011496879

     111013760853        111015803707        111015966112        111016662150  
     111016742755        111016844927        111016937728        111017677618  
     111017756313        111017839483        111018625836        111018712361  
     111018800718        111018879972        111018971256        111020033696  
     111020140954        111020246221        111020341700  

111011496914

     111013760886        111015807677        111015966189        111016662172  
     111016742766        111016844949        111016937740        111017677641  
     111017756324        111017839506        111018625870        111018712406  
     111018800842        111018880008        111018972279        111020033753  
     111020141001        111020246232        111020342026  

111011496970

     111013760976        111015808320        111015966202        111016662240  
     111016742777        111016844983        111016937751        111017677652  
     111017756346        111017839595        111018625904        111018712552  
     111018800853        111018880031        111018972314        111020033821  
     111020141023        111020246243        111020342048  

111011497016

     111013761089        111015810660        111015966213        111016662307  
     111016742812        111016845007        111016937762        111017677720  
     111017756379        111017839607        111018625915        111018712585  
     111018800864        111018880053        111018972369        111020033843  
     111020141045        111020246254        111020342060  

111011497140

     111013761090        111015811076        111015966246        111016662318  
     111016742823        111016845085        111016937773        111017677731  
     111017756380        111017839708        111018625926        111018712619  
     111018800943        111018880109        111018972404        111020033876  
     111020141067        111020246311        111020342464  

111011497151

     111013761179        111015811638        111015966257        111016662330  
     111016742845        111016845096        111016937795        111017677775  
     111017756436        111017839719        111018625937        111018712631  
     111018800954        111018880121        111018972426        111020033887  
     111020141078        111020246434        111020342532  

111011497162

     111013761225        111015811773        111015966606        111016662341  
     111016742867        111016845131        111016937807        111017677810  
     111017756447        111017839720        111018625948        111018712642  
     111018801001        111018880154        111018972437        111020033922  
     111020141089        111020246456        111020342543  

111011497285

     111013761304        111015812178        111015966639        111016662363  
     111016742878        111016845164        111016937863        111017677843  
     111017756481        111017839742        111018625960        111018712675  
     111018801012        111018880187        111018972505        111020034035  
     111020141102        111020246467        111020342565  

111011497342

     111013761348        111015812538        111015966640        111016662408  
     111016742890        111016845175        111016937874        111017677922  
     111017756537        111017839753        111018626062        111018712721  
     111018801034        111018880198        111018972527        111020034080  
     111020141124        111020246490        111020342576  

111011497409

     111013761382        111015812910        111015966673        111016662420  
     111016742902        111016845186        111016937885        111017677944  
     111017756717        111017839764        111018626073        111018712798  
     111018801089        111018880233        111018972572        111020034125  
     111020141157        111020246502        111020342611  

111011497533

     111013761427        111015812998        111015966695        111016662453  
     111016742946        111016845209        111016937919        111017677988  
     111017756751        111017839911        111018626084        111018712800  
     111018801090        111018880266        111018972617        111020034136  
     111020141203        111020246513        111020342633  

111011497544

     111013761438        111015813203        111015966707        111016662464  
     111016742979        111016845524        111016937931        111017678046  
     111017756773        111017840003        111018626174        111018712833  
     111018801146        111018880277        111018972651        111020034158  
     111020141214        111020246535        111020342666  

111011497588

     111013761506        111015814923        111015966718        111016662532  
     111016742980        111016845704        111016939179        111017678057  
     111017756818        111017840014        111018626196        111018712945  
     111018801168        111018880288        111018972662        111020034316  
     111020141236        111020246579        111020342677  

111011497746

     111013761551        111015815171        111015966730        111016662543  
     111016742991        111016845748        111016939247        111017678068  
     111017756829        111017840025        111018626208        111018712956  
     111018801191        111018880301        111018972707        111020034327  
     111020141258        111020246670        111020342699  

 

SCH-A-20



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111011497836

     111013761630        111015815531        111015966752        111016662846  
     111016743015        111016845793        111016939269        111017678079  
     111017756830        111017840069        111018626220        111018712978  
     111018801236        111018880334        111018972763        111020034361  
     111020141269        111020246760        111020342734  

111011498264

     111013761696        111015818185        111015966774        111016662857  
     111016743116        111016845805        111016939281        111017678080  
     111017756841        111017840104        111018626253        111018712989  
     111018801281        111018880389        111018972796        111020034394  
     111020141304        111020246782        111020342767  

111011498411

     111013761720        111015821639        111015966820        111016662868  
     111016743149        111016845816        111016939292        111017678136  
     111017756852        111017840115        111018626297        111018713058  
     111018801304        111018880390        111018972842        111020034428  
     111020141348        111020246827        111020342789  

111011498422

     111013761764        111015822898        111015966842        111016662880  
     111016743509        111016845861        111016939304        111017678169  
     111017756885        111017840126        111018626321        111018713070  
     111018801337        111018880402        111018972897        111020034507  
     111020141371        111020246883        111020342802  

111011498589

     111013762877        111015824609        111015966864        111016662903  
     111016743510        111016845906        111016939315        111017678170  
     111017756896        111017840193        111018626343        111018713126  
     111018801348        111018880435        111018972921        111020034552  
     111020141393        111020247110        111020342813  

111011498613

     111013762912        111015825341        111015966886        111016662947  
     111016743521        111016845940        111016939337        111017678248  
     111017756920        111017840216        111018626354        111018713137  
     111018801359        111018880446        111018972932        111020034585  
     111020141449        111020247132        111020342835  

111011498679

     111013763003        111015829424        111015966910        111016662969  
     111016743543        111016845962        111016939359        111017678271  
     111017756953        111017840250        111018626376        111018713148  
     111018801360        111018880468        111018972965        111020034620  
     111020141472        111020247154        111020342857  

111011498736

     111013763351        111015829996        111015966943        111016662981  
     111016743587        111016846570        111016939371        111017678282  
     111017756975        111017840407        111018626624        111018713171  
     111018801371        111018880503        111018972987        111020034664  
     111020141517        111020247165        111020342880  

111011498837

     111013763429        111015830493        111015966954        111016663016  
     111016743600        111016846604        111016939416        111017678293  
     111017757033        111017840418        111018626635        111018713205  
     111018801393        111018880536        111018972998        111020034732  
     111020141528        111020247479        111020342891  

111011498916

     111013763474        111015830796        111015966976        111016663050  
     111016743622        111016846626        111016939438        111017678338  
     111017757044        111017840429        111018626668        111018713216  
     111018801405        111018880547        111018973001        111020034776  
     111020141629        111020247514        111020342914  

111011499041

     111013763496        111015831304        111015967001        111016663061  
     111016743677        111016846659        111016939506        111017678349  
     111017757077        111017840430        111018626815        111018713227  
     111018801416        111018880604        111018973012        111020034798  
     111020141641        111020247558        111020342947  

111011499209

     111013763519        111015833441        111015967023        111016663117  
     111016743688        111016846660        111016939528        111017678361  
     111017757088        111017840441        111018626837        111018713238  
     111018801472        111018880626        111018973023        111020034844  
     111020141652        111020247569        111020342970  

111011499210

     111013763542        111015833474        111015967180        111016663128  
     111016744229        111016846682        111016939540        111017678406  
     111017757099        111017840474        111018626848        111018713250  
     111018801494        111018880637        111018973056        111020034877  
     111020141663        111020247604        111020343005  

111011499513

     111013763621        111015833867        111015967304        111016663162  
     111016744599        111016846705        111016939573        111017678439  
     111017757112        111017840812        111018626860        111018713261  
     111018801595        111018880648        111018973078        111020034912  
     111020142372        111020247671        111020343049  

111011499748

     111013763654        111015834431        111015967955        111016663274  
     111016744645        111016846750        111016939584        111017678462  
     111017757134        111017840823        111018626871        111018713272  
     111018801607        111018880738        111018973102        111020034956  
     111020142383        111020247783        111020343072  

111011499759

     111013763687        111015835241        111015967988        111016663285  
     111016744678        111016846806        111016939595        111017678484  
     111017757156        111017840867        111018626882        111018713294  
     111018801618        111018880750        111018973113        111020035014  
     111020142440        111020247794        111020343083  

111011500044

     111013763722        111015835791        111015968002        111016663296  
     111016744689        111016846817        111016939618        111017678495  
     111017757178        111017840890        111018626893        111018713328  
     111018801630        111018880761        111018973168        111020035025  
     111020142451        111020247839        111020343094  

111011500112

     111013763733        111015837681        111015968013        111016663319  
     111016744724        111016846828        111016939629        111017678653  
     111017757189        111017840935        111018626905        111018713395  
     111018801641        111018880772        111018973203        111020035115  
     111020142462        111020247840        111020343106  

111011500303

     111013763766        111015842261        111015968035        111016663410  
     111016744768        111016846839        111016939630        111017678664  
     111017757190        111017840946        111018626972        111018713407  
     111018801720        111018880817        111018973225        111020035126  
     111020142484        111020247884        111020343117  

111011500314

     111013763801        111015843183        111015968057        111016663421  
     111016744791        111016846873        111016939674        111017678697  
     111017757224        111017841037        111018626994        111018713520  
     111018801731        111018880828        111018973236        111020035148  
     111020142495        111020247929        111020343128  

111011500370

     111013763845        111015845668        111015968068        111016663432  
     111016744836        111016846930        111016939696        111017678709  
     111017757268        111017841060        111018627074        111018713621  
     111018801764        111018880840        111018973247        111020035171  
     111020142529        111020247985        111020343487  

111011500448

     111013763856        111015846377        111015968079        111016663454  
     111016744847        111016846952        111016939720        111017678721  
     111017757291        111017841093        111018627096        111018713902  
     111018801887        111018880851        111018973270        111020035193  
     111020142574        111020248032        111020343544  

111011500482

     111013763902        111015846434        111015968114        111016663465  
     111016744858        111016848099        111016939775        111017678732  
     111017757314        111017841127        111018627120        111018714015  
     111018801898        111018880873        111018973281        111020035227  
     111020142620        111020248043        111020343555  

111011500583

     111013763946        111015846838        111015968181        111016663498  
     111016744870        111016848112        111016939843        111017678743  
     111017757325        111017841149        111018627164        111018714026  
     111018801933        111018880907        111018973304        111020035249  
     111020142642        111020248065        111020343577  

111011500628

     111013763991        111015849639        111015968204        111016663533  
     111016744881        111016848145        111016939854        111017678754  
     111017757369        111017841150        111018627209        111018714116  
     111018801944        111018880963        111018973337        111020035261  
     111020142787        111020248199        111020343588  

111011500651

     111013764059        111015852497        111015968215        111016663566  
     111016744904        111016848178        111016939876        111017678765  
     111017757381        111017841161        111018627221        111018714183  
     111018801966        111018880974        111018973449        111020035317  
     111020142833        111020248223        111020343599  

111011500741

     111013764116        111015852633        111015968248        111016663577  
     111016744915        111016848189        111016939887        111017678800  
     111017757392        111017841183        111018627232        111018714262  
     111018802664        111018881021        111018973450        111020035328  
     111020142855        111020248469        111020343689  

111011500965

     111013764206        111015852903        111015968260        111016663634  
     111016744926        111016848213        111016939898        111017678811  
     111017757415        111017841194        111018627243        111018714284  
     111018802721        111018881032        111018973483        111020035351  
     111020142866        111020248492        111020343690  

111011501023

     111013764217        111015854624        111015968675        111016663690  
     111016744971        111016848235        111016939933        111017678888  
     111017757448        111017841239        111018627265        111018714318  
     111018802732        111018881043        111018973517        111020035362  
     111020142877        111020249404        111020343713  

111011501078

     111013764240        111015854769        111015968710        111016663713  
     111016745028        111016848279        111016939955        111017678899  
     111017757459        111017841240        111018627298        111018714329  
     111018802743        111018881054        111018973528        111020035373  
     111020142923        111020249471        111020343735  

111011501225

     111013764633        111015854781        111015968721        111016663735  
     111016745040        111016848325        111016939988        111017678912  
     111017757471        111017841251        111018627311        111018714363  
     111018802877        111018881065        111018973595        111020035395  
     111020142978        111020249538        111020343768  

111011501551

     111013764734        111015854804        111015968732        111016663791  
     111016745084        111016848392        111016939999        111017678923  
     111017757482        111017841284        111018627344        111018714374  
     111018802888        111018881111        111018973607        111020035430  
     111020142989        111020249561        111020343803  

111011501618

     111013764756        111015854837        111015968754        111016663803  
     111016745129        111016848493        111016940003        111017678945  
     111017757516        111017841329        111018627388        111018714385  
     111018802934        111018881144        111018973618        111020035496  
     111020142990        111020249583        111020343814  

111011501652

     111013764778        111015854848        111015968787        111016663869  
     111016745208        111016848505        111016940036        111017678956  
     111017757527        111017841789        111018627399        111018714396  
     111018802956        111018881155        111018973685        111020035575  
     111020143003        111020249662        111020343825  

111011501775

     111013764879        111015854859        111015968811        111016663881  
     111016745220        111016848538        111016940058        111017679025  
     111017757831        111017841813        111018627502        111018714486  
     111018802967        111018881177        111018973719        111020035610  
     111020143047        111020249673        111020343836  

111011501854

     111013765005        111015854860        111015968844        111016663937  
     111016745231        111016848549        111016940069        111017679070  
     111017757842        111017841835        111018627513        111018714497  
     111018802978        111018881188        111018973720        111020035643  
     111020143070        111020249774        111020343915  

111011501999

     111013765038        111015854905        111015968877        111016663971  
     111016745242        111016848561        111016940092        111017679115  
     111017757853        111017841903        111018627524        111018714532  
     111018802989        111018881234        111018973731        111020035687  
     111020143081        111020249808        111020343959  

111011502057

     111013766163        111015854916        111015969003        111016664051  
     111016745309        111016848617        111016940115        111017679126  
     111017757864        111017841914        111018627579        111018714587  
     111018803036        111018881661        111018973753        111020035698  
     111020143137        111020249820        111020343971  

111011502158

     111013766208        111015854938        111015969014        111016664343  
     111016745310        111016848662        111016940126        111017679159  
     111017757886        111017841925        111018627625        111018714598  
     111018803058        111018881694        111018973764        111020035700  
     111020143193        111020249831        111020343982  

111011502259

     111013766220        111015854961        111015969025        111016664354  
     111016745332        111016848684        111016940148        111017679171  
     111017757909        111017841947        111018627669        111018714611  
     111018803069        111018881896        111018973775        111020035733  
     111020143216        111020249853        111020343993  

111011502327

     111013766231        111015854972        111015969069        111016664422  
     111016745354        111016848763        111016940171        111017679216  
     111017758124        111017841992        111018628064        111018715005  
     111018803092        111018881908        111018973809        111020035823  
     111020143227        111020249998        111020344006  

111011502394

     111013766398        111015855658        111015969115        111016664433  
     111016745365        111016848774        111016940227        111017679227  
     111017758135        111017842005        111018628109        111018715038  
     111018803137        111018881919        111018973832        111020035834  
     111020143261        111020250002        111020344017  

111011502417

     111013766882        111015855669        111015969126        111016664444  
     111016745376        111016848808        111016940249        111017679238  
     111017758191        111017842016        111018628211        111018715049  
     111018803159        111018881931        111018973843        111020035867  
     111020143294        111020250057        111020344039  

111011502585

     111013766905        111015856761        111015969182        111016664523  
     111016745387        111016848819        111016940250        111017679261  
     111017758203        111017842027        111018628345        111018715083  
     111018803171        111018882000        111018973854        111020035902  
     111020143351        111020250103        111020344770  

111011502596

     111013766983        111015856839        111015969205        111016664545  
     111016745411        111016848820        111016940261        111017679272  
     111017758214        111017842038        111018628367        111018715094  
     111018803193        111018882033        111018975025        111020036004  
     111020143407        111020250114        111020344792  

111011502967

     111013766994        111015857010        111015969216        111016664567  
     111016745444        111016848853        111016940283        111017679283  
     111017758225        111017842050        111018628389        111018715117  
     111018803249        111018882044        111018975070        111020036015  
     111020143698        111020250125        111020344905  

111011503148

     111013767018        111015857032        111015969250        111016664589  
     111016745499        111016848864        111016940317        111017679306  
     111017758236        111017842140        111018628390        111018715263  
     111018803283        111018882077        111018975115        111020036037  
     111020143700        111020250136        111020344938  

111011503250

     111013767153        111015857043        111015969261        111016664602  
     111016745512        111016848886        111016940328        111017679328  
     111017758258        111017842151        111018628413        111018715274  
     111018803306        111018882088        111018975160        111020036082  
     111020143711        111020250248        111020344949  

111011503395

     111013767254        111015857054        111015969272        111016664613  
     111016745523        111016848897        111016940340        111017679441  
     111017758304        111017842162        111018628435        111018715285  
     111018803317        111018882156        111018975171        111020036093  
     111020143733        111020250282        111020345029  

111011503508

     111013767300        111015857065        111015969294        111016664624  
     111016745545        111016848921        111016940351        111017679519  
     111017758315        111017842218        111018628446        111018715522  
     111018803339        111018882235        111018975193        111020036172  
     111020143799        111020250305        111020345085  

111011503788

     111013767311        111015857100        111015969328        111016664646  
     111016745556        111016848932        111016940373        111017679520  
     111017758359        111017842285        111018628479        111018715599  
     111018803485        111018882246        111018975227        111020036510  
     111020143812        111020250383        111020345142  

111011503799

     111013767366        111015857166        111015969339        111016664680  
     111016745567        111016848954        111016940474        111017679610  
     111017758416        111017842678        111018628480        111018715634  
     111018803508        111018882257        111018975249        111020036543  
     111020143878        111020250394        111020345164  

111011503812

     111013767388        111015857212        111015969508        111016664703  
     111016746827        111016848976        111016940496        111017679632  
     111017758438        111017842689        111018628503        111018715690  
     111018803520        111018882291        111018975283        111020036554  
     111020143924        111020250439        111020345221  

111011503913

     111013767399        111015857245        111015969542        111016664714  
     111016746838        111016848987        111016940531        111017679643  
     111017758450        111017842825        111018628547        111018715735  
     111018803531        111018882336        111018975306        111020036576  
     111020143935        111020250518        111020345232  

111011503924

     111013767412        111015857256        111015969553        111016664725  
     111016746850        111016848998        111016940542        111017679665  
     111017758461        111017842870        111018628558        111018715746  
     111018803575        111018882392        111018975328        111020036587  
     111020143946        111020250530        111020345276  

111011503979

     111013767445        111015857267        111015969586        111016664736  
     111016746939        111016849001        111016940575        111017679700  
     111017758472        111017842881        111018628570        111018715757  
     111018803597        111018882437        111018975339        111020036611  
     111020143968        111020251058        111020345287  

111011503991

     111013768413        111015857289        111015969621        111016664747  
     111016746984        111016849023        111016940597        111017679711  
     111017758483        111017842904        111018628604        111018715768  
     111018803621        111018882459        111018975351        111020036622  
     111020143980        111020251081        111020345333  

111011504071

     111013768503        111015857324        111015969654        111016664826  
     111016747042        111016849494        111016940801        111017679733  
     111017758506        111017842926        111018628615        111018715779  
     111018803665        111018882471        111018975384        111020036644  
     111020144004        111020251104        111020345344  

111011504082

     111013768525        111015857357        111015969687        111016664860  
     111016747097        111016849517        111016940856        111017679799  
     111017758528        111017842937        111018628648        111018715780  
     111018803676        111018882482        111018975519        111020036655  
     111020144059        111020251159        111020345366  

111011504149

     111013768570        111015859618        111015969698        111016664871  
     111016747143        111016849821        111016940867        111017679801  
     111017758618        111017842959        111018628659        111018715791  
     111018803687        111018882505        111018975542        111020036699  
     111020144071        111020251182        111020345377  

111011504172

     111013768671        111015859652        111015969711        111016664927  
     111016747233        111016849865        111016940878        111017679812  
     111017758652        111017842971        111018628660        111018715814  
     111018803700        111018882527        111018975575        111020036712  
     111020144105        111020251193        111020345388  

111011504194

     111013769795        111015859708        111015969722        111016664961  
     111016747255        111016849887        111016940979        111017679845  
     111017758708        111017843017        111018628693        111018715869  
     111018803733        111018882550        111018975586        111020036778  
     111020144116        111020251205        111020345399  

111011504295

     111013770056        111015859786        111015969777        111016664983  
     111016747277        111016849944        111016941015        111017679878  
     111017758719        111017843231        111018628705        111018715881  
     111018803755        111018882572        111018975621        111020037005  
     111020144138        111020251227        111020345401  

111011504420

     111013770078        111015859810        111015969788        111016664994  
     111016747334        111016849988        111016941048        111017679902  
     111017758720        111017843286        111018628727        111018715892  
     111018803766        111018882763        111018975700        111020037049  
     111020144149        111020251395        111020345412  

111011504453

     111013770203        111015859843        111015969801        111016665052  
     111016747345        111016850014        111016941060        111017679957  
     111017758742        111017843297        111018628749        111018715937  
     111018803823        111018882819        111018975711        111020037050  
     111020144172        111020251430        111020345423  

111011504475

     111013770652        111015859854        111015969812        111016665063  
     111016747356        111016850025        111016941071        111017679979  
     111017758786        111017843309        111018628750        111018715960  
     111018803834        111018882820        111018975733        111020037061  
     111020144217        111020251441        111020345489  

111011504543

     111013770720        111015859876        111015969834        111016665085  
     111016747389        111016850070        111016941116        111017680397  
     111017758797        111017843354        111018628772        111018715982  
     111018803867        111018882864        111018975744        111020037072  
     111020144239        111020251508        111020345535  

111011504699

     111013770764        111015859922        111015970465        111016665120  
     111016747402        111016850159        111016941239        111017680421  
     111017758843        111017843365        111018628783        111018716006  
     111018803889        111018882875        111018975755        111020037083  
     111020144240        111020251531        111020345546  

111011504778

     111013770775        111015860160        111015970487        111016665153  
     111016747413        111016850182        111016941251        111017680432  
     111017758876        111017843387        111018628794        111018716062  
     111018803890        111018882886        111018975801        111020037106  
     111020144408        111020251564        111020345625  

111011504846

     111013770809        111015860227        111015970522        111016665164  
     111016747435        111016850193        111016941295        111017680443  
     111017758922        111017843590        111018628817        111018716084  
     111018803913        111018882897        111018975834        111020037139  
     111020144420        111020251643        111020345704  

111011504868

     111013770854        111015860249        111015970533        111016665175  
     111016747525        111016850272        111016941307        111017680465  
     111017758944        111017843613        111018628840        111018716196  
     111018803924        111018882909        111018975845        111020037151  
     111020144464        111020251687        111020345759  

111011504880

     111013770955        111015860261        111015970555        111016665186  
     111016747547        111016850294        111016941318        111017680487  
     111017758955        111017843679        111018628884        111018716208  
     111018803935        111018882910        111018975889        111020037162  
     111020144497        111020251700        111020345771  

111011504891

     111013771136        111015860272        111015970588        111016665355  
     111016747648        111016850328        111016941329        111017680500  
     111017758966        111017844243        111018628918        111018716219  
     111018803957        111018882965        111018975913        111020037173  
     111020144510        111020251711        111020345793  

111011504936

     111013771237        111015860283        111015970612        111016665388  
     111016747716        111016850373        111016941352        111017680522  
     111017758977        111017844254        111018628929        111018716220  
     111018803968        111018882998        111018975935        111020037184  
     111020144532        111020251722        111020345805  

111011504969

     111013771271        111015860339        111015970623        111016665401  
     111016747727        111016850496        111016941431        111017680533  
     111017758988        111017844265        111018628963        111018716253  
     111018803979        111018883023        111018975957        111020037454  
     111020144554        111020251733        111020345838  

111011505151

     111013771372        111015860340        111015970645        111016665434  
     111016747761        111016850519        111016941464        111017680544  
     111017759013        111017844298        111018628996        111018716343  
     111018804004        111018883078        111018976026        111020037465  
     111020144565        111020251788        111020345861  

111011505184

     111013771383        111015860351        111015970678        111016665445  
     111016747817        111016850520        111016941497        111017680555  
     111017759080        111017844322        111018629021        111018716376  
     111018804059        111018883124        111018976059        111020037702  
     111020144587        111020251799        111020345928  

 

SCH-A-21



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111011505195

     111013771406        111015860362        111015970724        111016665456  
     111016747828        111016850542        111016941509        111017680577  
     111017759091        111017844344        111018629054        111018716398  
     111018804071        111018883179        111018976082        111020037713  
     111020144633        111020251812        111020346064  

111011505241

     111013771439        111015860463        111015970735        111016665467  
     111016747851        111016850586        111016941510        111017680588  
     111017759103        111017844388        111018629076        111018716400  
     111018804082        111018883180        111018976093        111020037746  
     111020144655        111020251845        111020346097  

111011505285

     111013771530        111015860564        111015970757        111016665490  
     111016747873        111016850609        111016941532        111017680601  
     111017759136        111017844399        111018629098        111018716411  
     111018804116        111018883203        111018976105        111020037768  
     111020144666        111020251856        111020346110  

111011505331

     111013771563        111015860597        111015970779        111016665513  
     111016747884        111016850643        111016941600        111017680612  
     111017759170        111017844423        111018629111        111018716488  
     111018804138        111018883225        111018976138        111020037836  
     111020144677        111020251867        111020346132  

111011505386

     111013771620        111015860609        111015970814        111016665557  
     111016747895        111016851026        111016941611        111017680634  
     111017759226        111017845075        111018629133        111018716512  
     111018804790        111018883258        111018976149        111020037847  
     111020144723        111020251889        111020346233  

111011505454

     111013771978        111015860610        111015970825        111016665568  
     111016747918        111016851048        111016941633        111017680667  
     111017759237        111017845109        111018629177        111018716523  
     111018804813        111018883292        111018976183        111020037869  
     111020144756        111020251924        111020346244  

111011505623

     111013772036        111015860632        111015970915        111016665580  
     111016747930        111016851059        111016941666        111017680678  
     111017759248        111017845121        111018629199        111018716556  
     111018804824        111018883371        111018976194        111020037959  
     111020144778        111020251946        111020346255  

111011505656

     111013772081        111015860643        111015970937        111016665603  
     111016747952        111016851082        111016941677        111017680689  
     111017759260        111017845154        111018629245        111018716578  
     111018804846        111018883393        111018976217        111020038028  
     111020144880        111020251991        111020346266  

111011505678

     111013772092        111015860654        111015970959        111016665614  
     111016747974        111016851093        111016941688        111017681118  
     111017759271        111017845187        111018629391        111018716589  
     111018804857        111018883405        111018976239        111020038039  
     111020144914        111020252026        111020346312  

111011505724

     111013772160        111015860665        111015970982        111016665625  
     111016748032        111016851116        111016941701        111017681129  
     111017759282        111017845424        111018629458        111018716624  
     111018804879        111018883427        111018976273        111020038455  
     111020144958        111020252037        111020346323  

111011505814

     111013772238        111015860676        111015970993        111016665636  
     111016748043        111016851127        111016941879        111017681130  
     111017759327        111017845468        111018629469        111018716679  
     111018804936        111018883438        111018976307        111020038466  
     111020144992        111020252060        111020346390  

111011505892

     111013772362        111015860687        111015971118        111016665670  
     111016748054        111016851172        111016941914        111017681152  
     111017759338        111017845558        111018629526        111018716714  
     111018804947        111018883461        111018976329        111020038488  
     111020145005        111020252969        111020346413  

111011505960

     111013772968        111015860711        111015971152        111016665681  
     111016748087        111016851194        111016941981        111017681185  
     111017759495        111017845569        111018629548        111018716736  
     111018804969        111018883483        111018976363        111020038501  
     111020145038        111020252981        111020346424  

111011506073

     111013772979        111015860722        111015971680        111016665771  
     111016748100        111016851284        111016942061        111017681253  
     111017759507        111017845570        111018629616        111018716859  
     111018804992        111018883595        111018976385        111020038534  
     111020145061        111020253005        111020346435  

111011506219

     111013773004        111015860744        111015971736        111016665782  
     111016748111        111016851363        111016942072        111017681309  
     111017759541        111017845592        111018629649        111018716860  
     111018805005        111018883607        111018976420        111020038556  
     111020145106        111020253072        111020346457  

111011506242

     111013773925        111015860788        111015971792        111016665827  
     111016748122        111016851374        111016942757        111017681310  
     111017759563        111017845626        111018629661        111018716905  
     111018805027        111018883629        111018976532        111020039018  
     111020145117        111020253106        111020346468  

111011506264

     111013773947        111015860834        111015971815        111016665850  
     111016748155        111016851622        111016942779        111017681321  
     111017759619        111017845637        111018629672        111018716938  
     111018805049        111018883652        111018976701        111020039041  
     111020145151        111020253117        111020346503  

111011506286

     111013774049        111015860878        111015971848        111016665861  
     111016748177        111016851633        111016942780        111017681376  
     111017759664        111017845648        111018629706        111018716949  
     111018805061        111018883663        111018976734        111020039052  
     111020145162        111020253195        111020346514  

111011506309

     111013774106        111015861273        111015971882        111016666075  
     111016748223        111016851701        111016942836        111017681477  
     111017759686        111017845660        111018629739        111018716961  
     111018805083        111018884170        111018976756        111020039085  
     111020145173        111020253207        111020346536  

111011506354

     111013774320        111015861284        111015971927        111016666121  
     111016748470        111016851723        111016942858        111017681488  
     111017759697        111017845716        111018629751        111018716972  
     111018805128        111018884215        111018976767        111020039131  
     111020145195        111020253230        111020346558  

111011506398

     111013774421        111015862252        111015971949        111016666143  
     111016748548        111016851756        111016942915        111017681501  
     111017759709        111017845749        111018629762        111018717029  
     111018805139        111018884226        111018976802        111020039142  
     111020145230        111020253252        111020346570  

111011506422

     111013774544        111015862285        111015972052        111016666198  
     111016748605        111016851767        111016942926        111017681545  
     111017759754        111017845840        111018629773        111018717085  
     111018805151        111018884259        111018976813        111020039467  
     111020145746        111020253285        111020346604  

111011506455

     111013774623        111015862308        111015972096        111016666211  
     111016748616        111016851790        111016942971        111017681567  
     111017759765        111017845873        111018629807        111018717108  
     111018805162        111018884260        111018976835        111020039850  
     111020145791        111020253319        111020346637  

111011506466

     111013774690        111015862319        111015972119        111016666233  
     111016748683        111016851813        111016943028        111017681589  
     111017759844        111017845895        111018629818        111018717119  
     111018805218        111018884282        111018976880        111020039861  
     111020145814        111020253375        111020346648  

111011506534

     111013774746        111015862342        111015972153        111016666266  
     111016748739        111016851857        111016943039        111017681624  
     111017759866        111017845929        111018629829        111018717120  
     111018805263        111018884316        111018976903        111020039872  
     111020146185        111020253410        111020346682  

111011506680

     111013775758        111015862522        111015972197        111016666299  
     111016748784        111016852049        111016943040        111017681646  
     111017759877        111017845941        111018629874        111018717175  
     111018805308        111018884327        111018976936        111020039928  
     111020146231        111020253500        111020347302  

111011506736

     111013775893        111015862533        111015972232        111016666301  
     111016748807        111016852050        111016943051        111017681657  
     111017759899        111017845952        111018629953        111018717186  
     111018805465        111018884349        111018976958        111020039951  
     111020146264        111020253511        111020347335  

111011506792

     111013775949        111015862588        111015972243        111016666323  
     111016748818        111016852061        111016943073        111017681680  
     111017759912        111017846043        111018629986        111018717197  
     111018805487        111018884350        111018976969        111020040010  
     111020146297        111020253566        111020347346  

111011506927

     111013775950        111015862599        111015972401        111016666367  
     111016748829        111016852083        111016943084        111017681691  
     111017759923        111017846177        111018629997        111018717276  
     111018805511        111018884372        111018976970        111020040021  
     111020146376        111020253588        111020347380  

111011506950

     111013776029        111015862601        111015972434        111016666389  
     111016748896        111016852094        111016943118        111017681703  
     111017760149        111017846188        111018630012        111018717287  
     111018805599        111018885148        111018977094        111020040043  
     111020146387        111020253599        111020347391  

111011506972

     111013776186        111015862612        111015972625        111016666413  
     111016748919        111016852128        111016943141        111017681758  
     111017760150        111017846201        111018630045        111018717344  
     111018805634        111018885182        111018977106        111020040054  
     111020146400        111020253601        111020347469  

111011507018

     111013776221        111015862656        111015972647        111016666468  
     111016748920        111016852139        111016943163        111017681769  
     111017760161        111017846278        111018630078        111018717388  
     111018805656        111018885238        111018977139        111020040065  
     111020146589        111020253612        111020347470  

111011507052

     111013776276        111015862724        111015972658        111016666514  
     111016748931        111016852140        111016943196        111017681781  
     111017760172        111017846290        111018630113        111018717399  
     111018805678        111018885250        111018977151        111020040076  
     111020146590        111020253645        111020347537  

111011507063

     111013776366        111015862780        111015972681        111016666569  
     111016748975        111016852151        111016943219        111017681815  
     111017760217        111017846313        111018630124        111018717412  
     111018805690        111018885261        111018977162        111020040098  
     111020146602        111020253667        111020347571  

111011507074

     111013776456        111015863017        111015972726        111016666570  
     111016748986        111016852162        111016943220        111017681826  
     111017760228        111017846324        111018630146        111018717456  
     111018805702        111018885306        111018977184        111020040100  
     111020146613        111020253678        111020347582  

111011507175

     111013776579        111015863062        111015972759        111016666592  
     111016749022        111016852184        111016943231        111017681837  
     111017760284        111017846346        111018630203        111018717467  
     111018805836        111018885328        111018977241        111020040122  
     111020147276        111020253690        111020347593  

111011507333

     111013776614        111015863095        111015972760        111016666615  
     111016749066        111016852195        111016943275        111017681859  
     111017760330        111017847224        111018630539        111018717524  
     111018805892        111018885339        111018977274        111020040278  
     111020147311        111020253724        111020347616  

111011507502

     111013776636        111015863163        111015972872        111016666626  
     111016749088        111016852230        111016943286        111017681882  
     111017760341        111017847257        111018630540        111018717546  
     111018805948        111018885362        111018977331        111020040942  
     111020147333        111020253746        111020347649  

111011507535

     111013776658        111015863208        111015972883        111016666659  
     111016749099        111016852308        111016943321        111017681893  
     111017760363        111017847303        111018630584        111018717838  
     111018806017        111018885373        111018977342        111020040953  
     111020147344        111020253779        111020347683  

111011507726

     111013776670        111015863264        111015972906        111016666705  
     111016749112        111016852353        111016943332        111017681905  
     111017760374        111017847336        111018630607        111018718154  
     111018806051        111018885407        111018977409        111020041022  
     111020147355        111020253791        111020347728  

111011508042

     111013776681        111015863286        111015972928        111016666716  
     111016749123        111016852454        111016943365        111017682029  
     111017760385        111017847369        111018630618        111018718165  
     111018806084        111018885418        111018977421        111020041033  
     111020147377        111020254040        111020347795  

111011508132

     111013776760        111015863297        111015972939        111016666749  
     111016749134        111016852498        111016943387        111017682030  
     111017760442        111017847370        111018630629        111018718187  
     111018806095        111018885429        111018977432        111020041066  
     111020147399        111020254062        111020347863  

111011508198

     111013776793        111015863321        111015972973        111016666750  
     111016749167        111016852544        111016943400        111017682052  
     111017760464        111017847392        111018630685        111018718200  
     111018806118        111018885441        111018977500        111020041077  
     111020147478        111020254073        111020347885  

111011508288

     111013776838        111015863354        111015972995        111016666772  
     111016749178        111016852555        111016943411        111017682074  
     111017760486        111017847415        111018630708        111018718222  
     111018806152        111018885508        111018977847        111020041099  
     111020147490        111020254129        111020347919  

111011508334

     111013778997        111015863398        111015973008        111016666794  
     111016749190        111016852566        111016943691        111017682085  
     111017760521        111017847426        111018630720        111018718255  
     111018806174        111018885520        111018977869        111020041101  
     111020147513        111020254130        111020347920  

111011508378

     111013912043        111015863433        111015973075        111016666817  
     111016749268        111016852656        111016943725        111017682119  
     111017760532        111017847459        111018630731        111018718277  
     111018806365        111018885553        111018977881        111020041112  
     111020147524        111020254253        111020348033  

111011508468

     111013929030        111015863455        111015973086        111016666862  
     111016749280        111016852690        111016943747        111017682131  
     111017760554        111017847482        111018631057        111018718288  
     111018806466        111018885597        111018977904        111020041123  
     111020147546        111020254275        111020348044  

111011508536

     111013958368        111015863466        111015973121        111016666873  
     111016749291        111016852724        111016943758        111017682153  
     111017760576        111017847651        111018631079        111018718334  
     111018806477        111018885643        111018977915        111020041134  
     111020147568        111020254286        111020348066  

111011508581

     111013961575        111015863499        111015973176        111016666918  
     111016749325        111016852814        111016943781        111017682164  
     111017760622        111017847729        111018631080        111018718356  
     111018806488        111018885687        111018977948        111020041145  
     111020147580        111020254297        111020348099  

111011508671

     111013988697        111015863523        111015973604        111016666929  
     111016749369        111016852825        111016943837        111017682175  
     111017760644        111017847774        111018631114        111018718389  
     111018806512        111018885700        111018977971        111020041190  
     111020147603        111020254310        111020348101  

111011508996

     111014011279        111015863545        111015973615        111016666941  
     111016749370        111016852869        111016944210        111017682197  
     111017760666        111017847819        111018631158        111018718390  
     111018806523        111018885722        111018977982        111020041235  
     111020147692        111020254321        111020348303  

111011509054

     111014032261        111015863556        111015973637        111016667087  
     111016749404        111016852870        111016944221        111017683783  
     111017760688        111017847853        111018631293        111018718402  
     111018806534        111018885766        111018977993        111020041460  
     111020147715        111020254343        111020348381  

111011509223

     111014057426        111015863567        111015973648        111016667098  
     111016749415        111016852881        111016944232        111017683862  
     111017760701        111017847864        111018631305        111018718446  
     111018806602        111018885777        111018978028        111020041482  
     111020147726        111020254354        111020348392  

111011509278

     111014107028        111015863589        111015973659        111016667773  
     111016749426        111016852904        111016944254        111017683895  
     111017760734        111017847875        111018631316        111018718468  
     111018806613        111018885812        111018978118        111020041527  
     111020147748        111020254400        111020348404  

111011509380

     111014124498        111015863602        111015973660        111016667931  
     111016749437        111016852948        111016944265        111017683930  
     111017760745        111017847886        111018631349        111018718705  
     111018806635        111018885823        111018978130        111020041572  
     111020147760        111020254455        111020348415  

111011509526

     111014149181        111015863668        111015973738        111016667942  
     111016749448        111016852960        111016944276        111017683974  
     111017760778        111017847910        111018631372        111018718716  
     111018806668        111018885878        111018978152        111020041583  
     111020148592        111020254512        111020348437  

111011509560

     111014165123        111015863679        111015973750        111016667964  
     111016749628        111016852971        111016944300        111017684009  
     111017760802        111017847943        111018631383        111018718727  
     111018806747        111018885889        111018978174        111020041594  
     111020148637        111020254523        111020348448  

111011509582

     111014183213        111015863747        111015973761        111016668011  
     111016749639        111016853152        111016944322        111017684065  
     111017760824        111017847954        111018631394        111018718749  
     111018806770        111018885913        111018978196        111020041606  
     111020148660        111020254534        111020348459  

111011509649

     111014184708        111015863804        111015974043        111016668088  
     111016749651        111016853253        111016944355        111017684111  
     111017760868        111017847976        111018631417        111018718750  
     111018806792        111018885957        111018978219        111020041639  
     111020148693        111020254556        111020348482  

111011509661

     111014206422        111015863927        111015974087        111016668112  
     111016749684        111016853275        111016944399        111017684122  
     111017760879        111017848012        111018631428        111018718761  
     111018806826        111018885968        111018978220        111020041640  
     111020148727        111020254578        111020348493  

111011509706

     111014226693        111015863938        111015974133        111016668145  
     111016749875        111016853332        111016944401        111017684166  
     111017760880        111017848023        111018631439        111018719032  
     111018806848        111018885980        111018978231        111020041651  
     111020148750        111020254590        111020348538  

111011509751

     111014236357        111015863949        111015974155        111016668167  
     111016749910        111016853354        111016944423        111017684199  
     111017760903        111017848034        111018631440        111018719043  
     111018806860        111018885991        111018978242        111020041662  
     111020148772        111020254657        111020348549  

111011509874

     111014236650        111015863961        111015974166        111016668190  
     111016749921        111016853400        111016944445        111017684201  
     111017760969        111017848090        111018631462        111018719054  
     111018806871        111018886037        111018978264        111020041718  
     111020148783        111020254950        111020348594  

111011510078

     111014236986        111015863972        111015974267        111016668224  
     111016749943        111016853501        111016944456        111017684245  
     111017760970        111017848113        111018631473        111018719065  
     111018806905        111018886071        111018978275        111020041730  
     111020148817        111020254961        111020348673  

111011510179

     111014244109        111015863983        111015974290        111016668246  
     111016749954        111016853523        111016944502        111017684256  
     111017761049        111017848124        111018631484        111018719076  
     111018806983        111018886093        111018978297        111020041909  
     111020148851        111020255030        111020348684  

111011510203

     111014248024        111015863994        111015974302        111016668279  
     111016749965        111016853556        111016944513        111017684267  
     111017761050        111017848135        111018631495        111018719111  
     111018807007        111018886105        111018978332        111020041910  
     111020148895        111020255041        111020348707  

111011510269

     111014283179        111015864041        111015974313        111016668370  
     111016750002        111016853567        111016944535        111017684289  
     111017761061        111017848157        111018631507        111018719212  
     111018807041        111018886116        111018978523        111020041976  
     111020148907        111020255052        111020348729  

111011510393

     111014305567        111015864052        111015974380        111016668404  
     111016750024        111016853635        111016944603        111017684290  
     111017761094        111017848304        111018631563        111018719234  
     111018807052        111018886127        111018978556        111020042236  
     111020148941        111020255096        111020348763  

111011510540

     111014305815        111015864131        111015974391        111016668460  
     111016750057        111016853646        111016944625        111017684302  
     111017761117        111017848315        111018631585        111018719256  
     111018807074        111018886138        111018978590        111020042304  
     111020148952        111020255119        111020348808  

111011510607

     111014321600        111015864142        111015974403        111016668471  
     111016750068        111016853657        111016944636        111017684313  
     111017761139        111017848337        111018631596        111018719278  
     111018807131        111018886149        111018978635        111020042775  
     111020149302        111020255131        111020348819  

111011510652

     111014347866        111015864153        111015974436        111016668482  
     111016750103        111016853679        111016944658        111017684335  
     111017761173        111017848359        111018631608        111018719391  
     111018807142        111018886183        111018978646        111020042944  
     111020149324        111020255153        111020348820  

111011510810

     111014353537        111015864197        111015974469        111016668527  
     111016750114        111016853703        111016944670        111017684357  
     111017761207        111017848360        111018631620        111018719436  
     111018807153        111018886228        111018978679        111020042955  
     111020149335        111020255164        111020348886  

111011511079

     111014355236        111015864254        111015974481        111016668538  
     111016750125        111016853714        111016944681        111017684391  
     111017761230        111017848540        111018631631        111018719447  
     111018807243        111018886307        111018978691        111020042966  
     111020149357        111020255175        111020348897  

111011511080

     111014355528        111015864311        111015974504        111016668549  
     111016750158        111016853725        111016944692        111017684414  
     111017761241        111017848551        111018631675        111018719481  
     111018807276        111018886341        111018978703        111020042977  
     111020149414        111020255726        111020348909  

111011511204

     111014357126        111015864366        111015974515        111016668572  
     111016750248        111016854377        111016944760        111017684447  
     111017761252        111017848595        111018631686        111018719492  
     111018807300        111018886385        111018978714        111020043035  
     111020149425        111020255737        111020348910  

111011511237

     111014359577        111015864399        111015974559        111016668639  
     111016750282        111016854388        111016944962        111017684458  
     111017761274        111017848652        111018631697        111018719515  
     111018807311        111018886396        111018978781        111020043079  
     111020149436        111020255793        111020348921  

111011511259

     111014360007        111015864412        111015974605        111016668640  
     111016750293        111016854412        111016944995        111017684469  
     111017761296        111017848696        111018631710        111018719537  
     111018807322        111018886431        111018978792        111020043136  
     111020149470        111020255816        111020348943  

 

SCH-A-22



--------------------------------------------------------------------------------

Receivable    Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable     
Receivable      Receivable      Receivable      Receivable      Receivable  

111011511316

     111014361907        111015864434        111015974616        111016668684  
     111016750316        111016854445        111016945042        111017684504  
     111017761308        111017848720        111018631721        111018719560  
     111018807366        111018886497        111018978837        111020043147  
     111020149515        111020255838        111020348998  

111011511552

     111014362739        111015865266        111015974627        111016668695  
     111016750350        111016854490        111016945097        111017684526  
     111017761320        111017848731        111018631787        111018719571  
     111018807388        111018886509        111018978859        111020043158  
     111020149616        111020255861        111020349023  

111011511608

     111014366193        111015865301        111015974638        111016668707  
     111016750440        111016854513        111016945109        111017684548  
     111017761386        111017848764        111018631798        111018719638  
     111018807412        111018886510        111018978860        111020043169  
     111020149627        111020255883        111020349146  

111011511620

     111014367363        111015865312        111015974650        111016668729  
     111016750484        111016854524        111016945110        111017684560  
     111017761397        111017848786        111018631811        111018719672  
     111018807445        111018886554        111018979322        111020043181  
     111020149638        111020255939        111020349168  

111011511697

     111014367767        111015865367        111015974661        111016668741  
     111016750518        111016854535        111016945143        111017684593  
     111017761410        111017848797        111018631822        111018719694  
     111018807456        111018886576        111018979333        111020043204  
     111020149649        111020255940        111020349191  

111011511822

     111014370075        111015865389        111015974706        111016668752  
     111016750529        111016854557        111016945154        111017684638  
     111017761487        111017848843        111018631844        111018719706  
     111018807489        111018886633        111018979388        111020043248  
     111020150067        111020255962        111020349203  

111011512058

     111014372066        111015865402        111015974717        111016668796  
     111016750541        111016854580        111016945592        111017684694  
     111017761498        111017849899        111018631855        111018720056  
     111018807535        111018886644        111018979401        111020043260  
     111020150078        111020255973        111020349214  

111011512182

     111014372639        111015865413        111015974728        111016668820  
     111016750563        111016854591        111016945682        111017684717  
     111017761500        111017849901        111018631901        111018720067  
     111018807557        111018886666        111018979434        111020043282  
     111020150168        111020255984        111020349225  

111011512227

     111014372752        111015865446        111015974739        111016668875  
     111016750608        111016854647        111016945693        111017684739  
     111017761522        111017849956        111018631923        111018720157  
     111018807579        111018886688        111018979467        111020043912  
     111020150270        111020256008        111020349269  

111011512395

     111014374350        111015865479        111015974762        111016668909  
     111016750619        111016854670        111016945727        111017684773  
     111017761601        111017849989        111018631967        111018720168  
     111018807591        111018886712        111018979478        111020043978  
     111020150292        111020256086        111020349270  

111011512418

     111014378859        111015865480        111015974773        111016668910  
     111016750631        111016854681        111016945749        111017684829  
     111017761836        111017850082        111018631978        111018720179  
     111018807603        111018887038        111018979490        111020044003  
     111020150304        111020256097        111020349281  

111011512508

     111014379647        111015865525        111015974784        111016668921  
     111016750686        111016854715        111016945750        111017684874  
     111017761869        111017850105        111018632070        111018720191  
     111018807614        111018887083        111018979502        111020044069  
     111020150371        111020256109        111020349315  

111011512654

     111014380256        111015865581        111015974885        111016668998  
     111016750697        111016854726        111016945783        111017684920  
     111017761870        111017850149        111018632407        111018720214  
     111018807670        111018887117        111018979546        111020044137  
     111020150382        111020256110        111020349371  

111011512755

     111014383383        111015865592        111015974896        111016669023  
     111016750709        111016854737        111016945794        111017684964  
     111017761892        111017850251        111018632430        111018720225  
     111018807715        111018887139        111018979579        111020044148  
     111020151215        111020256132        111020349382  

111011513150

     111014393092        111015865637        111015974919        111016669045  
     111016750710        111016854748        111016945839        111017684997  
     111017761904        111017850295        111018632452        111018720292  
     111018808020        111018887162        111018979603        111020044160  
     111020151237        111020256143        111020349461  

111011513172

     111014398334        111015865648        111015974953        111016669056  
     111016750721        111016854782        111016945851        111017685000  
     111017761915        111017850318        111018632474        111018720326  
     111018808053        111018887207        111018979715        111020044171  
     111020151259        111020256187        111020349551  

111011513183

     111014400552        111015865671        111015974975        111016669067  
     111016750732        111016854793        111016945862        111017685044  
     111017761960        111017850408        111018632508        111018720371  
     111018808086        111018887218        111018979726        111020044205  
     111020151293        111020256200        111020349708  

111011513239

     111014400596        111015865749        111015974997        111016669089  
     111016750765        111016854827        111016945884        111017685459  
     111017761971        111017850420        111018632520        111018720450  
     111018808097        111018887241        111018979748        111020044216  
     111020151305        111020256211        111020349719  

111011513699

     111014403308        111015865761        111015975752        111016669090  
     111016750833        111016854850        111016945930        111017685471  
     111017762039        111017850486        111018632531        111018720461  
     111018808187        111018887263        111018979760        111020044249  
     111020151338        111020256334        111020349731  

111011513789

     111014403353        111015865772        111015975774        111016669168  
     111016750844        111016854883        111016945963        111017685482  
     111017762040        111017850509        111018632597        111018720472  
     111018808402        111018887285        111018979771        111020044272  
     111020151350        111020256413        111020349775  

111011513879

     111014403443        111015865794        111015975785        111016669179  
     111016750855        111016854917        111016945996        111017685493  
     111017762051        111017850611        111018632610        111018720517  
     111018808930        111018887296        111018979782        111020044283  
     111020151417        111020256424        111020349809  

111011513981

     111014403623        111015865806        111015975819        111016669203  
     111016750866        111016854928        111016946111        111017685505  
     111017762073        111017850868        111018632632        111018720528  
     111018808963        111018887331        111018980289        111020044339  
     111020151451        111020256435        111020349843  

111011514038

     111014406727        111015865817        111015975897        111016669315  
     111016750877        111016854951        111016946515        111017685516  
     111017762095        111017850879        111018632643        111018720540  
     111018809054        111018887353        111018980335        111020044395  
     111020151574        111020256457        111020349865  

111011514050

     111014407920        111015865985        111015975909        111016669337  
     111016750899        111016854984        111016946559        111017685538  
     111017762107        111017851049        111018632654        111018720551  
     111018809065        111018887364        111018980346        111020044430  
     111020151585        111020256491        111020349876  

111011514072

     111014408202        111015865996        111015975921        111016669360  
     111016750956        111016855042        111016946593        111017685639  
     111017762297        111017851061        111018632665        111018720573  
     111018809111        111018887375        111018980357        111020044441  
     111020151619        111020256503        111020349898  

111011514117

     111014408415        111015866021        111015975976        111016669371  
     111016751014        111016855053        111016946649        111017685695  
     111017762309        111017851162        111018632687        111018720652  
     111018809133        111018887465        111018980379        111020044452  
     111020151620        111020256525        111020349955  

111011514140

     111014418225        111015866098        111015975987        111016669427  
     111016751058        111016855064        111016946694        111017685741  
     111017762310        111017851195        111018632698        111018720821  
     111018809212        111018887498        111018980414        111020044913  
     111020151653        111020256536        111020349966  

111011514162

     111014418382        111015866100        111015975998        111016669438  
     111016751069        111016855086        111016946773        111017685752  
     111017762321        111017851229        111018632700        111018721136  
     111018809223        111018887511        111018980436        111020044924  
     111020151664        111020256570        111020349977  

111011514454

     111014419080        111015866111        111015976067        111016669450  
     111016751081        111016855604        111016946975        111017685796  
     111017762332        111017851230        111018632722        111018721440  
     111018809267        111018887522        111018980447        111020045060  
     111020151675        111020256648        111020349988  

111011514465

     111014420666        111015866188        111015976102        111016669528  
     111016751115        111016855727        111016946997        111017685808  
     111017762354        111017851252        111018632777        111018721484  
     111018809278        111018887544        111018980458        111020045116  
     111020152193        111020256671        111020350014  

111011514487

     111014427269        111015866201        111015976124        111016669540  
     111016751137        111016855738        111016947000        111017685820  
     111017762365        111017851285        111018632788        111018721495  
     111018809289        111018887577        111018980469        111020045172  
     111020152205        111020256693        111020350036  

111011514544

     111014429542        111015866256        111015976203        111016669562  
     111016751171        111016855750        111016947044        111017685831  
     111017762376        111017851308        111018632812        111018721541  
     111018809324        111018887588        111018980481        111020045194  
     111020152216        111020256716        111020350047  

111011514601

     111014430982        111015866290        111015976269        111016669663  
     111016751216        111016855783        111016947088        111017685842  
     111017762433        111017851331        111018632834        111018721619  
     111018809380        111018887599        111018980515        111020045206  
     111020152249        111020256727        111020360756  

111011514645

     111014432681        111015866302        111015976270        111016669685  
     111016751227        111016855794        111016947099        111017685954  
     111017762477        111017851375        111018632845        111018721620  
     111018809436        111018887645        111018980605        111020045217  
     111020152250        111020256750        111020372557  

111011515084

     111014433211        111015866346        111015976281        111016669696  
     111016751306        111016855828        111016947167        111017685965  
     111017762512        111017852354        111018632856        111018721642  
     111018809470        111018887702        111018980616        111020045239  
     111020152272        111020256772        111020374166  

111011515129

     111014434526        111015866357        111015976326        111016669708  
     111016751328        111016855839        111016947178        111017685976  
     111017762523        111017852387        111018632867        111018721653  
     111018809548        111018887746        111018980649        111020045240  
     111020152317        111020256783        111020376999  

111011515220

     111014434672        111015866391        111015976517        111016669720  
     111016751339        111016855873        111016947235        111017685987  
     111017762534        111017852411        111018632924        111018721675  
     111018809593        111018887791        111018980650        111020045262  
     111020152328        111020257548        111020377147  

111011515297

     111014436168        111015866560        111015976562        111016669764  
     111016751384        111016856212        111016947268        111017686034  
     111017762567        111017852422        111018632935        111018721697  
     111018809627        111018887825        111018980661        111020045307  
     111020152339        111020257605        111020377204  

111011515499

     111014436483        111015866571        111015976584        111016669775  
     111016751407        111016856289        111016947381        111017686067  
     111017762590        111017852433        111018632946        111018721787  
     111018809649        111018887892        111018980717        111020045419  
     111020152586        111020257627        111020377226  

111011515578

     111014437013        111015866593        111015976595        111016669797  
     111016751418        111016856302        111016947392        111017686078  
     111017762635        111017852499        111018632957        111018721844  
     111018809661        111018887915        111018980728        111020045420  
     111020152609        111020257649        111020377237  

111011515668

     111014438249        111015866616        111015976630        111016669900  
     111016751429        111016856391        111016947415        111017686102  
     111017762668        111017852567        111018632979        111018721899  
     111018809672        111018887948        111018980739        111020045442  
     111020152610        111020257683        111020377248  

111011515679

     111014440477        111015866638        111015976641        111016669966  
     111016751621        111016856414        111016947448        111017686113  
     111017762679        111017852589        111018633015        111018721923  
     111018809931        111018887982        111018980740        111020045475  
     111020152621        111020257706        111020377260  

111011515871

     111014440680        111015866650        111015976652        111016669977  
     111016751632        111016856447        111016947493        111017686135  
     111017762714        111017852590        111018633048        111018721978  
     111018809975        111018888006        111018980795        111020045565  
     111020152632        111020257739        111020377710  

111011515905

     111014440893        111015866672        111015976696        111016669988  
     111016751654        111016856469        111016947516        111017686146  
     111017762747        111017852657        111018633071        111018721989  
     111018809986        111018888028        111018980807        111020045576  
     111020152665        111020257740        111020377721  

111011515938

     111014441715        111015866728        111015976719        111016670014  
     111016751676        111016856481        111016947527        111017686168  
     111017762848        111017852668        111018633082        111018721990  
     111018810001        111018888051        111018980830        111020045587  
     111020152676        111020257807        111020380679  

111011516096

     111014445517        111015866773        111015976764        111016670115  
     111016751698        111016856537        111016947549        111017686179  
     111017762860        111017852680        111018633093        111018722003  
     111018810034        111018888095        111018980896        111020045644  
     111020152687        111020257852        111020381108  

111011516524

     111014445708        111015866807        111015976809        111016670159  
     111016751700        111016856593        111016947550        111017686191  
     111017762882        111017852747        111018633138        111018722014  
     111018810067        111018888129        111018981044        111020045666  
     111020152722        111020257920        111020381120  

111011516568

     111014445764        111015866829        111015976821        111016670193  
     111016751722        111016856627        111016947561        111017686269  
     111017762893        111017852758        111018633149        111018722036  
     111018810089        111018888185        111018981055        111020045699  
     111020152733        111020257964        111020381131  

111011516579

     111014445944        111015866830        111015976832        111016670205  
     111016751744        111016856650        111016947606        111017686281  
     111017762916        111017852769        111018633161        111018722047  
     111018810191        111018888219        111018981077        111020045723  
     111020152766        111020258033        111020381175  

111011516591

     111014447520        111015866874        111015976843        111016670216  
     111016751755        111016856672        111016947617        111017686292  
     111017762950        111017852770        111018633172        111018722058  
     111018810203        111018888231        111018981088        111020045789  
     111020152777        111020258066        111020381209  

111011516670

     111014450153        111015866885        111015976887        111016670238  
     111016751766        111016856683        111016947639        111017686304  
     111017762961        111017852848        111018633183        111018722070  
     111018810494